UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07121) Exact name of registrant as specified in charter: Putnam Asset Allocation Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2009 Date of reporting period: October 1, 2008 September 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam Asset Allocation Funds Annual report 9 | 30 | 09 Message from the Trustees 1 About the funds 2 Performance snapshots 4 Interview with your funds portfolio manager 5 Your funds performance 9 Your funds expenses 12 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 23 Financial statements 24 Federal tax information About the Trustees Officers Message from the Trustees Dear Fellow Shareholder: The nearly 60% advance in the S&P 500 Index from March through September ranks as the most concentrated period of growth in the stock market since just after the Great Depression. Aggressive stimulus efforts by governments worldwide appear to have saved the financial system from collapse and helped foster this historic market rebound. Investors, however, should prepare for the possibility of this rapid ascent leveling off in coming quarters. The U.S. economy is improving, but headwinds remain. High public and private debt levels, as well as consumer spending held back by high unemployment and still-low housing prices, may result in a slower economic rebound. We are pleased to report that many Putnam mutual funds have delivered significantly better results over the past year. This reflects the intense efforts of an investment team infused with new talent, new leadership, and a determination to excel. Leading that team is industry veteran Walter C. Donovan, who joined Putnam in April of this year and oversees an investment organization strengthened by the arrival of several senior portfolio managers, research analysts, and traders. In another development, after several years of steady leadership, Charles E. Ed Haldeman, Jr. has stepped down as President of the Putnam Funds and as a member of the Board of Trustees of the Funds. Effective July 2009, Robert L. Reynolds, President and Chief Executive Officer of Putnam Investments and a Trustee of the Putnam Funds, replaced Mr. Haldeman as President of the Putnam Funds. We would like to take this opportunity to welcome new shareholders to the fund and to thank all our investors for your continued confidence in Putnam. About the funds Portfolios for investors with different goals and appetites for risk Putnam Asset Allocation Funds provide balanced diversification through three portfolios  Growth, Balanced, and Conservative  designed for investors with different goals and tolerance for risk. Each portfolio has a distinct objective and a target mix of stocks and bonds. The mix of holdings is rebalanced regularly as the funds managers take profits on investments that have outperformed and invest the proceeds in areas they believe offer greater future potential. Spreading fund holdings across a variety of asset classes has been shown time and again to be a prudent strategy for long-term investors because it can help to smooth the ups and downs of the market. Combining insights gained from proprietary research with expertise in the tools and concepts of diversification, Putnams asset allocation specialists create investment strategies for each of the Putnam Asset Allocation Funds. These strategies integrate the global perspective of experienced portfolio managers, flexible weightings of asset classes in accordance with their perceived attractiveness, and individual security analysis to add value within each asset class. The funds managers also draw on the resources of Putnams global research group, which covers securities worldwide; on the recommendations of Putnams investment-style teams, which are based on their in-depth analysis of specific market segments; and on input from the firms economists, market strategists, and currency specialists. This comprehensive approach, incorporating the insights of many specialists, helps the managers keep the portfolios true to their investment objectives in the context of ever-changing market conditions. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Performance snapshots Putnam Asset Allocation Funds Class A share average annual total return (%) comparison as of 9/30/09 Growth Portfolio Balanced Portfolio Conservative Portfolio (inception dates) (2/8/94) (2/7/94) (2/7/94) Before sales After sales Before sales After sales Before sales After sales charge charge charge charge charge charge Annual average (life of fund) 6.51% 6.11% 5.88% 5.48% 5.38% 4.98% 10 years 28.25 20.84 26.96 19.65 39.82 31.84 Annual average 2.52 1.91 2.42 1.81 3.41 2.80 5 years 17.96 11.13 12.67 6.16 14.85 8.23 Annual average 3.36 2.13 2.41 1.20 2.81 1.59 3 years 10.91 16.01 8.57 13.81 0.03 5.83 Annual average 3.78 5.65 2.94 4.83 0.01 1.98 1 year 2.31 3.58 3.79 2.17 7.52 1.33 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. After-sales-charge returns reflect the maximum sales charge of 5.75%. See pages 5 and 912 for additional performance information. For a portion of the periods, the funds may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com.  We have evolved diversification in these funds by introducing new asset classes and new active strategies, including thematic stock selection and an expanded universe of bonds.   Jeff Knight Portfolio Manager, Putnam Asset Allocation Funds On the Web Visit putnam.com/outlook to watch Jeffs video commentary or read his quarterly Capital Markets Outlook. 4 Interview with your funds portfolio manager Jeffrey Knight Jeff, there was a big turnaround in financial markets during the second half of the funds fiscal year. Can you provide some highlights about performance? The past six months were truly historic for stocks. We did some analysis and found that from the low point that stocks reached in March to the peak of the rally in September, the S&P 500 Index rose more than 58%. That was the biggest jump in the shortest time span that we could find since 1933, during the Great Depression. International stocks rose similarly. And while stocks were the story of the past six months, bonds were the story for the full year. They outperformed stocks in part because the recovery in fixed-income markets began earlier, in November 2008. I am happy to say that several components of Putnam Asset Allocation Funds strategy continue to deliver excess return. In particular, the fixed-income holdings of the portfolios outperformed the broader bond market, and our stock selection and other active strategies added to results. To get more background on fixed-income performance, lets start with a review of the Conservative Portfolio. The Conservative Portfolios class A share return of 7.52% at net asset value [NAV] was the best of the three portfolios, on an absolute basis. It lagged its benchmark, the Barclays Capital Aggregate Bond Index, because of the allocation to stocks, which underperformed bonds for the year. However, the portfolio outperformed the average of its Lipper peer group. The biggest factor was a large exposure to residential and commercial mortgage-backed bonds. In our view, the strong performance of these fixed-income holdings reflected a return to normality after the credit crisis created an enormous gap between their prices and what we considered their intrinsic value. Many investors had been compelled to liquidate these securities in 2008 at a time when market demand was thin, and the liquidations occurred at previously unthinkable price levels. We decided to focus our investment approach on credit quality. Accordingly, we remained underweight corporate credit while favoring securitized bonds. We emphasized top-rated issues among commercial mortgage-backed securities, mortgage pass-through securities, agencies, and collateralized mortgage obligations. We did not suffer lost value due to defaults or bankruptcies. As fixed-income markets began to recover as early as November 2008, the prices of the fixed-income holdings rose dramatically in all three portfolios. This chart shows the performance of broad market indexes for the 12 months ended 9/30/09. See the previous page and pages 912 for fund performance information. Index descriptions can be found on page 15. 5 IN THE NEWS When the Dow Jones Industrial Average crossed 10000 on October 14, the event made front-page news and gave buy-and-hold investors a moment to reflect on portfolio gains since the market hit a low at 6547 on March 9, 2009. Round numbers like 10000 have historically served as key psychological milestones for investors. In 1966, the Dow first hit 1000, but spent the next 16 years trading mostly below that number until moving above it in 1982 and staying there. In 1999, when the Dow crossed 10000 for the first time, it just kept rising. Although it is impossible to predict where the Dow will go from here, the 10000 mark might motivate some investors sitting in cash to jump back into the market, pushing stocks higher. How did the Balanced Portfolio fare? The Balanced Portfolios class A shares finished with an advance of 3.79% at NAV and success on a relative basis, outdistancing the portfolios benchmark, the Russell 3000 Index, and the average of its Lipper peer group. That it outperformed an all-equity index shows the powerful influence of the fixed-income holdings. Of course, with a majority of the portfolios assets invested in stocks, our other strategies played a significant role as well. Our thematic equity positions, which are stocks that we choose with a fundamental process that looks at long-term economic trends, had a substantial impact on relative performance. Also, the Balanced Portfolio benefited from positions in smaller companies and from a tactical position in emerging-market stocks. For much of the period, we had a bit of an underweight to equities, but early on we moved to an overweight in emerging markets, and this was the right decision, as these markets outperformed by a widemargin. Was the story similar for the Growth Portfolio? The major elements of the story  powerful results from high-quality fixed-income holdings, strong stock selection, and currency positions  all played a role in the Growth Portfolios outperformance. With a 2.31% return for class A shares at NAV, it outperformed the Russell 3000 and the average of its Lipper peer group. The U.S. and international stock holdings, especially the stocks in emerging markets, had a bigger impact on this portfolio. In the thematic equity allocation, for example, we saw strong results from stocks in specific industries  nanotechnology, gold, and health-care companies serving senior citizens during recent months. Currency positions, particularly an overweight to the Australian dollar and the Japanese yen, and an underweight to the weakening U.S. dollar, also contributed gains. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 6 These funds pursue traditional asset diversification, which faced doubts during the financial crisis, when all asset classes declined simultaneously. Does diversification remainworthwhile? It is an important question. Correlations across traditional asset classes have risen over the past decade, resulting from increasing global connectedness as well as the ebb and flow of liquidity across all markets. However, this development does not diminish the benefits of diversification. Instead, it demands that investors become more thoughtful about how to pursue the benefits of diversification. Over the years, we have incorporated new asset classes, like emerging markets and commodities, as well as new active strategies, such as thematic stock selection and an expanded universe for bond selection, in order to strengthen diversification within the funds. While volatility was high in 2008, even for our well-diversified funds, this years recovery brings back into focus some of the benefits of the proactive steps we have taken. Today, markets are volatile and highly uncertain, and therefore diversification has rarely been more important. We will continue to strive for creative and effective ways to achieve the benefits of diversification for our investors. Can you give us more insight about the market rally thisyear? Investors gained confidence in the stimulus policies of central banks and several governments around the world. In the United States, the Fed [Federal Reserve Board] undertook quantitative monetary easing to expand the money supply and added over $1 trillion of private sector debt to its balance sheet in order to support credit markets. In March, the federal government enacted a stimulus bill, the American Recovery and Reinvestment Act, and the U.S. Treasury introduced the Public-Private Investment Program [PPIP] to help resolve the problems in the mortgage-bond market that precipitated the global crisis. This policy mix began to convince investors that the world would successfully avoid another Great Depression. By the end of the fiscal year, indicators were confirming that economic conditions were no longer deteriorating. In September, Fed Chairman Ben Bernanke said that the recession was most likely over, although the Fed expects that unemployment will continue to rise for some time. In classic form, financial markets have moved strongly, anticipating this recovery process. Do you think the stock markets recovery will last? I work with Putnams research analysts and economists to review economic indicators daily, weekly, and monthly, and the data shows the economy is on track toward a meaningful recovery. The cause for concern is that there is such a long road ahead to reach levels of growth we saw in the last expansion. At the same time, there is tremendous restructuring occurring in several industries, with automobiles perhaps the most obvious. We continue to monitor the situation carefully. What is your outlook for the markets, and how have you positioned the funds? We expect further gains from both stocks and bonds, although the pace of growth from stocks is likely to This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 7 moderate, and we may see more volatility. This is the usual pattern for market recoveries. We expect to see both growth in the economy and in corporate profits in the year ahead. However, we remain aware of risks. We recognize that this recovery has been stimulated by aggressive government policies that cannot last indefinitely. Indeed, if left in place for too long, these policies could cause inflation risk and weaken public sector solvency. The inevitable withdrawal of these policies is likely to cause market volatility. The Fed began to lay the groundwork for such policy tightening in September. We do not expect any real tightening until next year, but the Feds signals can be part of the recipe for more subdued equity returns. With this in mind, we prefer to balance the risk in the portfolios between market risk and active risk, rather than rely entirely on market performance. Our fixed-income positioning remains key to this balance. We expect the recovery in fixed-income pricing to continue, and we believe many of our fixed-income holdings will offer return opportunities that will be superior to equities, with less anticipated volatility. We believe that the active risk that we are taking in fixed income is a good way to balance the risk of our equityholdings. Jeff, thanks for discussing the portfolios today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by a fund for the entire period. Portfolio composition is subject to review in accordance with a funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Putnam Asset Allocation: Growth Portfolio, Balanced Portfolio, and Conservative Portfolio are series of Putnam Asset Allocation Funds, a registered investment company. Of special interest The dividends of two of the portfolios declined this past year. Balanced Portfolios class A share quarterly dividend rates were reduced from $0.088 to $0.069 in June because of a decrease in interest income from bonds and dividends from stocks. Conservative Portfolios class A share monthly dividend rates were reduced from $0.030 to $0.024 in March because of a decrease in interest income from bonds and losses on some swap contracts. The changes in the dividend rates of other share classes vary. Portfolio Manager Jeffrey Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your funds portfolio managers are James Fetch, Robert Kea, Robert Schoen, and JasonVaillancourt. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 8 Your funds performance This section shows your funds performance, price, and distribution information for periods ended September 30, 2009, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Growth Portfolio Fund performance Total return for periods ended 9/30/09 Class A Class B Class C Class M Class R Class Y (inception dates) (2/8/94) (2/16/94) (9/1/94) (2/3/95) (1/21/03) (7/14/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 6.51% 6.11% 5.73% 5.73% 5.69% 5.69% 5.98% 5.74% 6.23% 6.77% 10 years 28.25 20.84 19.07 19.07 19.10 19.10 22.10 17.85 24.84 31.43 Annual average 2.52 1.91 1.76 1.76 1.76 1.76 2.02 1.66 2.24 2.77 5 years 17.96 11.13 13.79 11.79 13.79 13.79 15.10 11.03 16.28 19.32 Annual average 3.36 2.13 2.62 2.25 2.62 2.62 2.85 2.11 3.06 3.60 3 years 10.91 16.01 12.84 15.33 12.83 12.83 12.21 15.25 11.75 10.30 Annual average 3.78 5.65 4.48 5.40 4.47 4.47 4.25 5.37 4.08 3.56 1 year 2.31 3.58 1.64 3.27 1.63 0.65 1.84 1.70 1.97 2.43 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 9/30/99 to 9/30/09 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $11,907 and $11,910, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,785 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $12,484 and $13,143, respectively. 9 Fund price and distribution information For the 12-month period ended 9/30/09 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.392 $0.283 $0.288 $0.322 $0.370 $0.426 Capital gains       Total $0.392 $0.283 $0.288 $0.322 $0.370 $0.426 Share value NAV POP NAV NAV NAV POP NAV NAV 9/30/08 $11.30 $11.99 $11.05 $10.87 $11.09 $11.49 $11.16 $11.42 9/30/09 11.03 11.70 10.85 10.66 10.86 11.25 10.88 11.12 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Balanced Portfolio Fund performance Total return for periods ended 9/30/09 Class A Class B Class C Class M Class R Class Y (inception dates) (2/7/94) (2/11/94) (9/1/94) (2/6/95) (1/21/03) (7/5/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 5.88% 5.48% 5.10% 5.10% 5.05% 5.05% 5.37% 5.13% 5.59% 6.14% 10 years 26.96 19.65 17.99 17.99 17.76 17.76 20.83 16.64 23.46 30.18 Annual average 2.42 1.81 1.67 1.67 1.65 1.65 1.91 1.55 2.13 2.67 5 years 12.67 6.16 8.79 6.81 8.55 8.55 9.99 6.14 11.09 14.10 Annual average 2.41 1.20 1.70 1.33 1.65 1.65 1.92 1.20 2.13 2.67 3 years 8.57 13.81 10.43 12.92 10.52 10.52 9.89 13.05 9.26 7.93 Annual average 2.94 4.83 3.61 4.51 3.64 3.64 3.41 4.55 3.19 2.72 1 year 3.79 2.17 3.10 1.81 2.97 1.99 3.27 0.32 3.45 3.96 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 9/30/99 to 9/30/09 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $11,799 and $11,776, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,664 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $12,346 and $13,018, respectively. 10 Fund price and distribution information For the 12-month period ended 9/30/09 Distributions Class A Class B Class C Class M Class R Class Y Number 4 4 4 4 4 4 Income $0.451 $0.386 $0.389 $0.409 $0.431 $0.473 Capital gains       Total $0.451 $0.386 $0.389 $0.409 $0.431 $0.473 Share value NAV POP NAV NAV NAV POP NAV NAV 9/30/08 $10.01 $10.62 $9.96 $9.85 $10.00 $10.36 $9.97 $10.03 9/30/09 9.82 10.42 9.78 9.65 9.81 10.17 9.77 9.83 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Conservative Portfolio Fund performance Total return for periods ended 9/30/09 Class A Class B Class C Class M Class R Class Y (inception dates) (2/7/94) (2/18/94) (9/1/94) (2/7/95) (1/21/03) (7/14/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 5.38% 4.98% 4.60% 4.60% 4.59% 4.59% 4.85% 4.61% 5.23% 5.66% 10 years 39.82 31.84 29.47 29.47 29.80 29.80 32.60 27.92 38.64 43.58 Annual average 3.41 2.80 2.62 2.62 2.64 2.64 2.86 2.49 3.32 3.68 5 years 14.85 8.23 10.69 8.74 10.88 10.88 12.10 8.16 14.94 16.76 Annual average 2.81 1.59 2.05 1.69 2.09 2.09 2.31 1.58 2.82 3.15 3 years 0.03 5.83 1.99 4.69 1.98 1.98 1.32 4.74 0.05 1.18 Annual average 0.01 1.98 0.67 1.59 0.66 0.66 0.44 1.61 0.02 0.39 1 year 7.52 1.33 7.02 2.02 6.79 5.79 7.18 3.43 7.74 8.17 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 9/30/99 to 9/30/09 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $12,947 and $12,980, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $12,792 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $13,864 and $14,358, respectively. 11 Fund price and distribution information For the 12-month period ended 9/30/09 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.318 $0.261 $0.263 $0.281 $0.297 $0.337 Capital gains       Total $0.318 $0.261 $0.263 $0.281 $0.297 $0.337 Share value NAV POP NAV NAV NAV POP NAV NAV 9/30/08 $8.35 $8.86 $8.27 $8.28 $8.27 $8.57 $8.45 $8.34 9/30/09 8.60 9.12 8.54 8.53 8.53 8.84 8.75 8.62 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Comparative index returns For periods ended 9/30/09 Lipper Mixed-Asset Target Lipper Mixed-Asset Target Lipper Mixed-Asset Target Barclays Capital Aggregate Allocation Growth Funds Allocation Moderate Funds Allocation Conservative Bond Index Russell 3000 Index category average* category average Funds category average Annual average (life of fund) 6.27% 7.33% 6.41% 5.85% 5.29% 10 years 84.15 7.53 29.27 33.61 44.49 Annual average 6.30 0.73 2.46 2.80 3.67 5 years 28.39 8.06 14.06 14.55 15.32 Annual average 5.13 1.56 2.61 2.70 2.83 3 years 20.48 14.43 5.54 2.55 2.62 Annual average 6.41 5.06 1.93 0.92 0.78 1 year 10.56 6.42 0.73 2.73 4.99 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/09, there were 665, 541, 442, 243, and 86 funds, respectively, in this Lipper category.  Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/09, there were 505, 390, 300, 147, and 36 funds, respectively, in this Lipper category.  Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/09, there were 437, 357, 231, 75, and 12 funds, respectively, in this Lipper category. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. 12 Expense ratios Class A Class B Class C Class M Class R Class Y Growth Portfolio Net expenses for the fiscal year ended 9/30/08* 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% Total annual operating expenses for the fiscal year ended 9/30/08 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Annualized expense ratio for the six-month period ended 9/30/09   1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Balanced Portfolio Net expenses for the fiscal year ended 9/30/08** 1.18% 1.93% 1.93% 1.68% 1.43% 0.93% Total annual operating expenses for the fiscal year ended 9/30/08 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 9/30/09   1.32% 2.07% 2.07% 1.82% 1.57% 1.07% Conservative Portfolio Net expenses for the fiscal year ended 9/30/08** 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% Total annual operating expenses for the fiscal year ended 9/30/08 1.23% 1.98% 1.98% 1.73% 1.48% 0.98% Annualized expense ratio for the six-month period ended 9/30/09   1.36% 2.11% 2.11% 1.86% 1.61% 1.11% * Reflects Putnam Managements decision to contractually limit expenses through 9/30/09. Putnam Management and the funds Board of Trustees subsequently agreed, effective 8/1/09, to replace the funds then-current expense limitation with a new expense limitation arrangement in effect through at least 7/31/10.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01%, 0.09%, and 0.11% of average net assets for the six months ended 9/30/09 (for Growth Portfolio, Balanced Portfolio, and Conservative Portfolio, respectively). **Reflects Putnam Managements decision to contractually limit expenses through 7/31/10. Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each of the three Putnam Asset Allocation Funds from April 1, 2009, to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Growth Portfolio Expenses paid per $1,000* $7.46 $11.95 $11.95 $10.46 $8.95 $5.96 Ending value (after expenses) $1,399.80 $1,394.60 $1,395.30 $1,397.70 $1,396.70 $1,400.50 Balanced Portfolio Expenses paid per $1,000* $7.71 $12.06 $12.06 $10.61 $9.16 $6.25 Ending value (after expenses) $1,329.20 $1,324.50 $1,324.90 $1,326.50 $1,326.40 $1,330.40 Conservative Portfolio Expenses paid per $1,000* $7.65 $11.85 $11.85 $10.44 $9.06 $6.25 Ending value (after expenses) $1,244.20 $1,239.80 $1,240.30 $1,239.90 $1,244.40 $1,246.90 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2009, use the following calculation method. To find the value of your investment on April 1, 2009, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Growth Portfolio Expenses paid per $1,000* $6.28 $10.05 $10.05 $8.80 $7.54 $5.01 Ending value (after expenses) $1,018.85 $1,015.09 $1,015.09 $1,016.34 $1,017.60 $1,020.10 Balanced Portfolio Expenses paid per $1,000* $6.68 $10.45 $10.45 $9.20 $7.94 $5.42 Ending value (after expenses) $1,018.45 $1,014.69 $1,014.69 $1,015.94 $1,017.20 $1,019.70 Conservative Portfolio Expenses paid per $1,000* $6.88 $10.66 $10.66 $9.40 $8.14 $5.62 Ending value (after expenses) $1,018.25 $1,014.49 $1,014.49 $1,015.74 $1,017.00 $1,019.50 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in thefund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year afterpurchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to aCDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the firstyear. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BoA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Morgan Stanley Capital International (MSCI) EAFE Index is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management), the sub-management contract, with respect to your fund, between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management, sub-management, and sub-advisory contracts, effective July 1, 2009. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the followingconclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services,and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for your fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure 16 of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to this arrangement that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed furtherbelow:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., each fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees) as of December31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expense Fee (percentile (percentile rank) rank) Putnam Asset Allocation: Balanced Portfolio 34th 31st Putnam Asset Allocation: Conservative Portfolio 71st 59th Putnam Asset Allocation: Growth Portfolio 35th 50th The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees (as applicable) and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitive standards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternative arrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation is applicable to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation was not applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity 17 Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of under-performance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the percentiles of its Lipper Inc. peer group for the one-year, three-year and five-year periods ended March 31, 2009 in the following table. Where applicable, the table also shows the number of funds in the peer groups for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best-performing funds and the 100th percentile denotes the worst-performing funds. Past performance is no guarantee of future results. One-year Three-year Five-year period rank period rank period rank (# of funds (# of funds (# of funds in category) in category) in category) Putnam Asset Allocation: 87th 89th 83rd Balanced Portfolio (522) (391) (289) Lipper Mixed-Asset Target Allocation Moderate Funds Putnam Asset Allocation: 76th 82nd 82nd Conservative Portfolio (433) (336) (201) Lipper Mixed-Asset Target Allocation Conservative Funds Putnam Asset Allocation: 92nd 90th 77th Growth Portfolio (682) (542) (449) Lipper Mixed-Asset Target Allocation Growth Funds The Trustees noted the disappointing performance for certain funds, as well as certain circumstances that may have contributed to that performance and the actions taken by Putnam Management to address these funds performance. The Trustees also considered the four broad initiatives that Putnam Management has implemented to improve its investment approach, to reduce the likelihood of fourth quartile results, and to deliver on its long-term investment goals. Specifically, Putnam Management has: 1. Increased accountability and reduced complexity in the portfolio management process for the Putnam equity funds by replacing a team management structure with a decision-making process that vests full authority and responsibility with individual portfolio managers; 2. Clarified Putnam Managements investment process by affirming a fundamental-driven approach to investing, with quantitative analysis providing additional input for investment decisions; 3. Strengthened Putnam Managements large-cap equity research capability by adding multiple new investment personnel to the team and by bringing U.S. and international research under common leadership; and 4. Realigned compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. 18 The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. The Trustees considered Putnam Managements belief that significant volatility and illiquidity in the markets contributed to the funds relative underperformance during these periods. In addition, the Trustees considered Putnam Managements decision to implement initiative 4 described above. The Trustees also considered Putnam Managements continued belief that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, and noted improvements in the funds recent year-to-date performance as of March 31, 2009 as the markets began to show signs of stabilizing. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of the investor servicing agreement with Putnam Investor Services, Inc. (PSERV), which agreement provides benefits to an affiliate of Putnam Management. The Trustees considered that effective January 1, 2009, the Trustees, PSERV and Putnam Fiduciary Trust Company entered into a new fee schedule that includes for the open-end funds (other than funds of Putnam Variable Trust and Putnam Money Market Liquidity Fund) an expense limitation but, as noted above, also considered that this expense limitation is subject to review as part of the Trustees pending review of Putnams strategic pricing proposal. In the case of your fund, the Trustees annual review of the funds management contract also included the review of the funds distributors contract and distribution plans with Putnam Retail Management Limited Partnership, which contract and plans also provide benefits to an affiliate of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July 10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. 19 The proposed management contracts are subject to shareholder approval. The Trustees called a shareholder meeting for each of the funds for November 19, 2009 and recommended unanimously that shareholders approve the proposed contracts.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Name of Fund Proposed Effective Contractual Rate Current Effective Contractual Rate Difference Putnam Asset Allocation: Balanced Portfolio 0.542% 0.624% (0.082%) Putnam Asset Allocation: Conservative Portfolio 0.542% 0.654% (0.112)% Putnam Asset Allocation: Growth Portfolio 0.612% 0.611% 0.001% As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract for Putnam Asset Allocation: Balanced Portfolio and Putnam Asset Allocation: Conservative Portfolio would provide for payment of a management fee rate that is lower than the management fee rate payable under the current management contract, and the proposed management contract for Putnam Asset Allocation: Growth Portfolio would provide for payment of a management fee rate that is slightly higher than the management fee rate payable under the current management contract. Most funds would experience a management fee reduction under the proposed management contracts. For a small number of funds, however, including Putnam Asset Allocation: Growth Portfolio, the management fee rate would be slightly higher under the proposed contract at June 30, 2009 net asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. 20 The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits to shareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds (performance adjustments were not proposed for your fund) and considered whether similar adjustments might be appropriate for other funds. In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms. The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This 21 would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and Putnam Management.  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August 1, 2009, replacing the expense limitation referred to above. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed managementcontracts. Under these new expense limitation arrangements effective August 1, 2009, the fixed income funds and asset allocation funds, including your fund, are subject to management fee waivers that reduce these funds management fees pending implementation of the proposed management contracts. In addition, your fund is subject to expense limitations of 37.5 basis points on the category of shareholder servicing fees and 20 basis points on the general category of other ordinary operating expenses. 22 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confi-dence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2009, Putnam employees had approximately $308,000,000 and the Trustees had approximately $40,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 24 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Asset Allocation Funds: In our opinion, the accompanying statements of assets and liabilities, including the portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of each of the funds (Growth Portfolio, Balanced Portfolio and Conservative Portfolio) constituting the Putnam Asset Allocation Funds (the trust) at September 30, 2009, and the results of each of their operations, the changes in each of their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the trusts management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2009 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 16, 2009 25 The funds portfolios 9/30/09 COMMON STOCKS* Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Basic materials 4.4% 3.3% 2.4% Acciona SA (Spain) 3,183 $433,490 2,666 $363,080 1,524 $207,552 Agnico-Eagle Mines, Ltd. (Canada) 2,834 192,287 2,424 164,468 1,432 97,161 Agrium, Inc. (Canada) 11,096 555,995 8,705 436,187 6,003 300,796 AK Steel Holding Corp. 58,641 1,156,987 46,876 924,863 21,765 429,423 Albemarle Corp. 10,704 370,358 8,900 307,940 5,085 175,941 Amcor, Ltd. (Australia) 258,949 1,250,990 141,513 683,653 48,442 234,025 Ameron International Corp. 3,002 210,080 2,515 176,000 1,437 100,561 Ampco-Pittsburgh Corp. 11,697 311,023 8,292 220,484 3,375 89,741 Andersons, Inc. (The) SG SB 19,604 690,061 14,477 509,590 7,123 250,730 AngloGold Ashanti, Ltd. ADR (South Africa) 3,158 128,720 2,655 108,218 1,558 63,504 Antofagasta PLC (United Kingdom) 251,154 3,052,977 136,851 1,663,533 49,450 601,104 ArcelorMittal (Luxembourg) 145,036 5,426,583 84,424 3,158,759 36,426 1,362,894 Archer Daniels Midland Co. 81,992 2,395,806 68,330 1,996,603 31,054 907,398 Ashland, Inc. 54,100 2,338,202 44,400 1,918,968 21,200 916,264 Asia Cement China Holdings Corp. (China) 1,162,000 730,633     Aurizon Mines, Ltd. (Canada)  98,083 427,642 74,579 325,164 31,532 137,480 Austevoll Seafood ASA (Norway)  28,828 171,015 24,111 143,032 13,919 82,571 Balfour Beatty PLC (United Kingdom) 66,636 343,416 33,670 173,522 12,043 62,065 Barrick Gold Corp. (Canada) 6,248 236,799 5,336 202,234 3,131 118,665 BASF SE (Germany) 12,243 649,196 8,753 464,136 5,259 278,863 BHP Billiton, Ltd. (Australia) 43,641 1,442,792 34,691 1,146,901 23,692 783,269 BlueScope Steel, Ltd. (Australia) 1,408,865 3,610,506 767,675 1,967,325 288,510 739,366 Broadwind Energy, Inc.  SG SB 13,035 102,846 11,015 86,908 6,294 49,660 Bway Holding Co.  8,869 164,165 6,064 112,245 2,622 48,533 Cambrex Corp.  855 5,387 615 3,875 249 1,569 Cameco Corp. (Canada) (Toronto Exchange) 12,827 356,793 10,394 289,117 7,145 198,744 Cameco Corp. (Canada) (New York Exchange) 5,398 150,064 4,480 124,544 2,560 71,168 Celanese Corp. Ser. A 50,467 1,261,675 41,778 1,044,450 19,421 485,525 Cemex SA de CV ADR (Mexico) 71,372 922,126     Century Aluminum Co.  SG SB 21,890 204,672 15,887 148,543 6,428 60,102 CF Industries Holdings, Inc. 30,116 2,596,903 25,495 2,198,434 11,415 984,315 China Green Holdings, Ltd. (China) 468,000 396,948 360,000 305,344 249,000 211,197 Cia de Minas Buenaventura SA ADR (Peru) 30,228 1,064,328 3,813 134,256 2,295 80,807 Cliffs Natural Resources, Inc. 10,905 352,886 7,805 252,570 3,242 104,911 Coeur dAlene Mines Corp.  20,122 412,501 16,128 330,624 8,183 167,752 CRH PLC (Ireland) 9,929 274,879 7,915 219,123 5,670 156,971 Crystallex International Corp. (Canada)  80,500 20,125 69,700 17,425 36,700 9,175 Denison Mines Corp. (Canada)  21,000 39,126 18,300 34,095 9,700 18,072 Dow Chemical Co. (The) SG SB SC 59,597 1,553,694 50,555 1,317,969 21,590 562,851 Eastman Chemical Co. SG 14,900 797,746 12,200 653,188 5,700 305,178 Eldorado Gold Corp. (Canada)  SB 11,506 131,168 9,745 111,093 5,752 65,573 Energy Resources of Australia, Ltd. (Australia) 3,992 88,375 3,388 75,004 1,936 42,859 Fletcher Building, Ltd. (New Zealand) 122,508 737,661 64,093 385,925 22,140 133,312 FMC Corp. SG 33,072 1,860,300 27,516 1,547,775 12,450 700,313 Gammon Gold, Inc. (Canada)  10,671 90,810 8,794 74,837 4,830 41,103 Gold Fields, Ltd. ADR (South Africa) 4,954 68,266 4,115 56,705 2,260 31,143 Goldcorp, Inc. (Toronto Exchange) (Canada) 6,988 282,106 5,895 237,981 3,538 142,829 Golden Star Resources, Ltd.  31,905 107,520 26,814 90,363 14,727 49,630 Great Basin Gold, Ltd. (South Africa)  SG SB SC 37,659 57,618 31,283 47,863 17,181 26,287 Grupo Ferrovial SA (Spain) SG SB SC 11,999 574,407 10,052 481,202 5,744 274,972 Harmony Gold Mining Co., Ltd. ADR (South Africa) 5,870 64,218 5,085 55,630 2,793 30,555 Hawkins, Inc. 11,375 265,720 8,236 192,393 3,388 79,144 Hecla Mining Co.  SG SB SC 62,372 273,813 52,467 230,330 32,606 143,140 HeidelbergCement AG (Germany) 3,751 243,009 3,120 202,129 2,207 142,981 26 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Basic materials cont. HeidelbergCement AG (Rights) (Germany)  2,435 $13,015 1,955 $10,450 1,392 $7,440 HeidelbergCement AG 144A (Germany)  3,491 226,165 2,790 180,750 1,964 127,238 Hitachi Chemical Co., Ltd. (Japan) 98,500 2,001,312 55,300 1,123,579 20,500 416,517 Horsehead Holding Corp.  38,865 455,498 27,583 323,273 11,430 133,960 HQ Sustainable Maritime Industries, Inc.  24,316 213,981 18,432 162,202 8,674 76,331 Iamgold Corp. (Canada) 11,180 158,085 9,626 136,112 5,687 80,414 Impregilo SpA (Italy) 77,887 341,033 65,248 285,692 37,281 163,237 Innophos Holdings, Inc. 23,450 433,825 16,590 306,915 6,617 122,415 Innospec, Inc. 14,990 221,103 10,216 150,686 4,483 66,124 Insituform Technologies, Inc.  9,515 182,117 7,971 152,565 4,555 87,183 JFE Holdings, Inc. (Japan) 16,700 568,473 8,700 296,151 3,000 102,121 KapStone Paper and Packaging Corp.  SG 35,203 286,552 25,412 206,854 10,341 84,176 Kazakhmys PLC (United Kingdom) 67,495 1,160,197 21,093 362,575 14,537 249,882 Kinross Gold Corp. (Canada) 9,301 201,832 7,833 169,976 4,702 102,033 Koninklijke DSM NV (Netherlands) 20,641 862,972 11,060 462,403 3,731 155,988 Koppers Holdings, Inc. 16,440 487,446 11,856 351,530 5,155 152,846 Korea Zinc Co., Ltd. (South Korea) 1,457 215,757 1,169 173,109 828 122,613 Lafarge SA (France) 3,464 310,194 2,796 250,376 1,942 173,902 Layne Christensen Co.  SG 11,402 365,434 9,552 306,142 5,458 174,929 MeadWestvaco Corp. 28,765 641,747 23,577 526,003 11,111 247,886 Metallurgical Corp. of China 144A (China)  521,000 353,617     Minefinders Corp. (Canada)  SG SB SC 10,582 103,069 8,684 84,582 5,169 50,346 Mitsui Mining & Smelting Co., Ltd. (Japan)  368,000 940,635 201,000 513,771 69,000 176,369 MMC Norilsk Nickel ADR (Russia)  88,263 1,094,461     Monsanto Co. 23,020 1,781,748 18,641 1,442,813 8,723 675,160 Mosaic Co. (The) 9,593 461,136 8,032 386,098 3,606 173,340 New Gold, Inc. (Canada)  29,530 113,077 24,928 95,455 13,691 52,426 Newmont Mining Corp. 5,368 236,299 4,576 201,436 2,714 119,470 Nireus Aquaculture SA (Greece)  71,268 84,536 59,608 70,705 34,410 40,816 Nitto Denko Corp. (Japan) 14,900 453,922 10,100 307,692 5,600 170,601 Noble Group, Ltd. (Hong Kong) 552,000 951,306 437,000 753,117 302,000 520,461 Northgate Minerals Corp. (Canada)  38,766 103,893 33,426 89,582 18,358 49,199 Northwest Pipe Co.  3,859 129,392 3,233 108,402 1,847 61,930 Nucor Corp. 15,400 723,954 12,400 582,924 6,000 282,060 Obrascon Huarte Lain SA (Spain) 3,875 108,072 3,041 84,812 2,126 59,293 OJI Paper Co., Ltd. (Japan) 40,000 180,360 22,000 99,198 7,000 31,563 OM Group, Inc.  12,457 378,568 8,718 264,940 3,649 110,893 Paladin Energy, Ltd. (Australia)  SG SB 24,074 94,854 20,390 80,339 11,650 45,902 Pan American Silver Corp. (Canada)  5,097 116,212 4,310 98,268 2,568 58,550 Pescanova SA (Spain) 3,255 118,784 2,722 99,334 1,571 57,330 Plum Creek Timber Company, Inc. R SG SB SC 12,500 383,000 10,300 315,592 4,800 147,072 POSCO (South Korea) 2,077 861,504     Rangold Resources, Ltd. ADR (United Kingdom) SG SB SC 2,917 203,840 2,474 172,883 1,459 101,955 Rayonier, Inc. SG SB SC 15,700 642,287 12,800 523,648 6,200 253,642 Rock-Tenn Co. Class A 5,330 251,096 3,806 179,301 1,593 75,046 Royal Gold, Inc. 2,242 102,235 1,932 88,099 1,161 52,942 Schnitzer Steel Industries, Inc. Class A 14,333 763,232 11,469 610,724 5,215 277,699 Seabridge Gold, Inc. (Canada)  4,217 120,606 3,639 104,075 2,199 62,891 Sealed Air Corp. 44,400 871,572 36,300 712,569 17,300 339,599 Silver Standard Resources, Inc. (Canada)  4,295 91,741 3,585 76,576 2,169 46,330 Silver Wheaton Corp. (Canada)  35,909 452,094 27,792 349,901 13,907 175,089 Southern Copper Corp. (Peru) SG SB SC 16,990 521,423 13,309 408,453 6,603 202,646 Sterlite Industries India, Ltd. (India) 31,317 501,306     Sterlite Industries India, Ltd. ADR (India) SG 55,607 888,044     27 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Basic materials cont. Terra Industries, Inc. 67,830 $2,351,666 55,592 $1,927,375 24,760 $858,429 Thompson Creek Metals Co., Inc. (Canada)  45,724 551,889 32,316 390,054 13,359 161,243 UEX Corp. (Canada)  29,500 32,314 25,700 28,152 13,700 15,007 Umicore NV/SA (Belgium) 11,407 341,772 6,234 186,781 2,134 63,938 Uranium One, Inc. (Canada)  21,390 51,467 18,070 43,479 10,325 24,843 Vale SA ADR (Brazil) 28,000 647,640     Vale SA ADR (Preference) (Brazil) 41,900 859,369     Vedanta Resources PLC (United Kingdom) 15,137 460,793 11,990 364,994 8,140 247,794 Voestalpine AG (Austria) 58,549 2,091,178 31,903 1,139,470 11,934 426,243 W.R. Grace & Co.  53,999 1,173,938 38,215 830,794 15,907 345,818 Welspun-Gujarat Stahl, Ltd. (India) 121,740 657,698     Xstrata PLC (United Kingdom) 56,054 827,616 44,168 652,123 29,976 442,584 Yamana Gold, Inc. (Canada) 16,001 171,371 13,607 145,731 8,073 86,462 Yingde Gases Group Co. 144A (China)  83,500 75,421 18,500 16,712 12,500 11,292 Capital goods 4.2% 3.4% 2.4% Abengoa SA (Spain) 9,408 272,511 7,802 225,991 4,458 129,130 Aecom Technology Corp.  12,577 341,340 10,536 285,947 6,020 163,383 AEP Industries, Inc.  4,323 172,488 3,144 125,446 1,250 49,875 AGCO Corp.  SG SB SC 51,457 1,421,757 42,936 1,186,322 19,491 538,536 Aisin Seiki Co., Ltd. (Japan) 47,500 1,149,444 28,500 689,666 12,800 309,745 Alstom SA (France) 10,065 735,043 7,931 579,198 5,383 393,118 Altra Holdings, Inc.  35,809 400,703 26,039 291,376 10,400 116,376 Arabtec Holding Co. (United Arab Emirates)  142,000 129,906     Argon ST, Inc.  4,135 78,772 3,452 65,761 2,008 38,252 ATC Technology Corp.  16,876 333,470 11,628 229,769 4,907 96,962 Aveng, Ltd. (South Africa) 108,667 626,755     AZZ, Inc.  4,642 186,469 3,347 134,449 1,362 54,712 BAE Systems PLC (United Kingdom) 683,519 3,820,151 372,442 2,081,558 134,578 752,149 Bio-Treat Technology, Ltd. (China)  678,000 33,602 536,000 26,564 308,000 15,265 Boeing Co. (The) SB 22,734 1,231,046 18,933 1,025,222 8,523 461,520 Bucyrus International, Inc. Class A 1,411 50,260 1,112 39,609 636 22,654 Calgon Carbon Corp.  7,444 110,395 6,236 92,480 3,563 52,839 Canon, Inc. (Japan) 59,350 2,378,065 34,700 1,390,376 15,000 601,027 Capstone Turbine Corp.  SG SB SC 137,215 181,124 121,400 160,248 69,725 92,037 Chart Industries, Inc.  34,405 742,804 24,217 522,845 9,802 211,625 China High Speed Transmission Equipment Group Co., Ltd. (China) 100,000 203,495 83,000 168,901 48,000 97,678 China National Materials Co., Ltd. (China) 1,635,000 1,388,477 160,000 135,875 113,000 95,962 CLARCOR, Inc. 3,731 117,004 3,126 98,031 1,786 56,009 Cobham PLC (United Kingdom) 204,281 715,697 158,824 556,439 108,362 379,646 Conergy AG (Germany)  50,305 62,617 41,534 51,699 23,731 29,539 Crown Holdings, Inc.  38,400 1,044,480 31,500 856,800 14,700 399,840 Cummins, Inc. 10,201 457,107 8,077 361,930 3,919 175,610 Deere (John) & Co. SG SB 9,336 400,701 8,022 344,304 3,545 152,151 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 5,807 331,186 4,865 277,462 2,780 158,550 DynCorp International, Inc. Class A  25,855 465,390 18,277 328,986 7,543 135,774 Ebara Corp. (Japan)  89,000 390,082 75,000 328,721 43,000 188,467 El Sewedy Cables Holding Co. (Egypt) 43,013 615,521     EMCOR Group, Inc.  25,218 638,520 18,033 456,596 6,997 177,164 Emerson Electric Co. 47,725 1,912,818 39,749 1,593,140 18,017 722,121 Energy Recovery, Inc.  SG SB SC 19,294 112,291 16,163 94,069 9,235 53,748 EnergySolutions, Inc. 9,878 91,075 8,106 74,737 4,631 42,698 EnPro Industries, Inc.  8,136 185,989 5,577 127,490 2,381 54,430 Epure International, Ltd. (China) 64,000 25,672 59,000 23,666 34,000 13,638 28 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Capital goods cont. European Aeronautic Defense and Space Co. (France) SG SB 196,639 $4,418,718 107,147 $2,407,724 38,717 $870,018 Exide Technologies  SG SB SC 22,929 182,744 19,530 155,654 11,159 88,937 Fanuc, Ltd. (Japan) 3,900 349,007 3,000 268,467 2,000 178,978 Flowserve Corp. 15,719 1,548,950 13,125 1,293,338 5,939 585,229 Fluor Corp. SG SC 20,688 1,051,985 17,246 876,959 7,846 398,969 Foster Wheeler AG  52,574 1,677,636 42,599 1,359,334 20,176 643,816 Franklin Electric Co., Inc. 4,006 114,852 3,356 96,217 1,918 54,989 Fuel Systems Solutions, Inc.  SG SB 10,735 386,353 7,749 278,887 3,160 113,728 Fuel Tech, Inc.  SG SB SC 16,364 183,277 13,546 151,715 7,740 86,688 Gardner Denver, Inc.  SB 10,814 377,192 7,801 272,099 3,185 111,093 General Cable Corp.  13,645 534,202 9,610 376,232 4,156 162,707 General Dynamics Corp. 15,152 978,819 12,251 791,415 5,832 376,747 GLV, Inc. Class A (Canada)  11,339 90,236 9,499 75,594 5,428 43,196 Gorman-Rupp Co. (The) SB SC 6,477 161,342 5,426 135,162 3,100 77,221 GrafTech International, Ltd.  16,129 237,096 11,637 171,064 4,311 63,372 GUD Holdings, Ltd. (Australia) 10,052 77,286 8,422 64,754 4,812 36,998 Harbin Electric, Inc. (China)  21,455 362,160 15,469 261,117 6,320 106,682 Haynes International, Inc.  4,284 136,317 3,090 98,324 1,262 40,157 Heerim Architects & Planners (South Korea) 65,732 711,936     Hyflux, Ltd. (Singapore) 55,000 118,575 46,000 99,172 26,000 56,054 ITT Corp. 4,955 258,403 4,151 216,475 2,372 123,700 John Bean Technologies Corp. 14,898 270,697 10,699 194,401 4,113 74,733 Joy Global, Inc. SC 54,124 2,648,829 44,385 2,172,202 20,070 982,226 Kurita Water Industries, Ltd. (Japan) 6,300 225,659 5,300 189,840 3,000 107,457 L-3 Communications Holdings, Inc. SB 29,747 2,389,279 24,310 1,952,579 11,885 954,603 Lindsay Corp. SG SB SC 3,606 142,004 3,021 118,967 1,726 67,970 Lockheed Martin Corp. SC 33,853 2,643,242 27,574 2,152,978 13,103 1,023,082 LSB Industries, Inc.  24,574 382,617 17,542 273,129 7,175 111,715 Met-Pro Corp. 3,835 37,161 3,457 33,498 1,847 17,897 Mitsubishi Electric Corp. (Japan) 557,000 4,190,433 314,000 2,362,291 123,000 925,356 MTU Aero Engines Holding AG (Germany) 6,964 330,010 5,563 263,619 3,853 182,586 Mueller Industries, Inc. 16,072 383,639 11,375 271,521 4,174 99,633 Mueller Water Products, Inc. Class A 32,733 179,377 27,421 150,267 15,668 85,861 Nalco Holding Co. SG SB 11,013 225,656 9,226 189,041 5,272 108,023 Nordex AG (Germany)  8,531 148,914 7,147 124,756 4,083 71,271 Northrop Grumman Corp. SG SB SC 43,265 2,238,964 35,177 1,820,410 16,701 864,277 Organo Corp. (Japan) 9,000 68,086 8,000 60,521 4,000 30,260 Owens-Illinois, Inc.  SG 32,000 1,180,800 26,100 963,090 12,300 453,870 Pactiv Corp.  37,700 982,085 30,900 804,945 14,700 382,935 Parker-Hannifin Corp. 6,724 348,572 5,735 297,302 2,638 136,754 Pentair, Inc. 10,207 301,311 8,551 252,426 4,886 144,235 Powell Industries, Inc.  10,159 390,004 7,362 282,627 2,984 114,556 Prysmian SpA (Italy) 148,212 2,782,474 85,789 1,610,569 37,622 706,301 Raser Technologies, Inc.  SB 31,908 48,819 27,026 41,350 15,442 23,626 Raytheon Co. SG SB SC 72,778 3,491,161 60,637 2,908,757 28,111 1,348,485 Roper Industries, Inc. 5,722 291,708 4,793 244,347 2,739 139,634 SembCorp Industries, Ltd. (Singapore) 378,000 903,506 203,000 485,216 73,000 174,487 Siemens AG (Germany) 6,208 575,278 4,891 453,235 3,337 309,231 Silgan Holdings, Inc. 4,357 229,745 2,979 157,083 1,279 67,442 Solaria Energia y Medio Ambiente SA (Spain)  SG SB 11,927 55,367 10,629 49,341 5,566 25,838 Solon AG Fuer Solartechnik (Germany)  SG SB 2,149 28,952 1,865 25,126 989 13,324 Spirax-Sarco Engineering PLC (United Kingdom) 13,405 224,202 11,230 187,824 6,417 107,326 Stanley, Inc.  3,305 85,005 2,759 70,961 1,605 41,281 Steelcase, Inc. 70,104 435,346 55,325 343,568 27,278 169,396 29 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Capital goods cont. Sunpower Corp. Class A  SG SB 3,419 $102,194 2,895 $86,532 1,654 $49,438 Suntech Power Holdings Co., Ltd. ADR (China)  SG SB SC 4,308 65,482 3,492 53,078 1,995 30,324 Tanfield Group PLC (United Kingdom)  38,813 30,905 33,679 26,817 17,953 14,295 Tetra Tech, Inc.  16,269 431,617 13,629 361,577 7,788 206,616 Thomas & Betts Corp.  16,700 502,336 13,700 412,096 6,400 192,512 Timken Co. 13,484 315,930 9,378 219,727 3,929 92,056 Toyoda Gosei Co., Ltd. (Japan) 6,700 194,464 5,400 156,732 3,700 107,391 United Technologies Corp. SB 52,446 3,195,535 43,622 2,657,888 19,816 1,207,389 USEC, Inc.  SG SB SC 37,739 176,996 27,209 127,610 13,128 61,570 Valmont Industries, Inc. 3,584 305,285 3,002 255,710 1,716 146,169 Vestas Wind Systems A/S (Denmark)  5,253 380,117 4,365 315,859 2,617 189,371 Vinci SA (France) 5,976 338,324 4,815 272,595 3,349 189,599 VSE Corp. 6,701 261,406 4,834 188,574 1,973 76,967 WESCO International, Inc.  17,922 516,154 12,875 370,800 4,977 143,338 Yingli Green Energy Holding Co., Ltd. ADR (China)  SG SB 6,536 81,439 5,448 67,882 3,113 38,788 Communication services 3.0% 2.4% 1.7% AboveNet, Inc.  391 19,065 66 3,218 177 8,631 ADTRAN, Inc. 9,093 223,233 6,582 161,588 2,693 66,113 America Movil SAB de CV ADR Ser. L (Mexico) 59,132 2,591,756 12,732 558,044 8,778 384,740 Applied Signal Technology, Inc. 3,304 76,884 2,758 64,179 1,604 37,325 AT&T, Inc. 296,406 8,005,926 246,913 6,669,120 112,191 3,030,279 Atlantic Tele-Network, Inc. 6,110 326,396 4,165 222,494 1,827 97,598 BCE, Inc. (Canada) 13,800 340,962 11,100 274,252 7,800 192,718 Carphone Warehouse Group PLC (The) (United Kingdom) 139,148 425,815 74,469 227,887 26,742 81,835 China Mobile, Ltd. (China) 164,000 1,610,597     Cincinnati Bell, Inc.  SG 115,253 403,386 78,825 275,888 32,014 112,049 Comcast Corp. Class A SG SB 143,766 2,428,208 119,718 2,022,037 54,413 919,036 DIRECTV Group, Inc. (The)  SG SB SC 91,984 2,536,919 74,006 2,041,085 37,799 1,042,496 DISH Network Corp. Class A  87,044 1,676,467 70,102 1,350,165 33,941 653,704 Earthlink, Inc. 39,963 336,089 27,714 233,075 11,431 96,135 EchoStar Corp. Class A  20,811 384,171 14,692 271,214 6,095 112,514 France Telecom SA (France) 100,610 2,682,202 58,154 1,550,351 25,231 672,643 j2 Global Communications, Inc.  8,983 206,699 6,333 145,722 2,609 60,033 Jupiter Telecommunications Co., Ltd. (Japan) 149 144,409 117 113,395 82 79,473 KDDI Corp. (Japan) 631 3,555,130 361 2,033,917 146 822,581 KT Corp. (South Korea) 6,790 233,909 5,450 187,747 3,870 133,318 Leap Wireless International, Inc.  17,541 342,927 12,610 246,526 5,185 101,367 LG Dacom Corp. (South Korea) 68,920 1,168,134 15,530 263,220 10,500 177,966 Liberty Global, Inc. Class A  87,319 1,970,790 72,666 1,640,072 33,051 745,961 Motorola, Inc. 55,677 478,265 44,709 384,050 30,814 264,692 NeuStar, Inc. Class A  SG 18,467 417,354 13,267 299,834 5,426 122,628 NII Holdings, Inc.  60,564 1,815,709 50,399 1,510,962 22,880 685,942 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 104,600 4,836,322 60,200 2,783,428 25,300 1,169,779 PT Telekomunikasi (Indonesia) 390,500 347,544 322,500 287,024 217,500 193,574 Qatar Telecom Q-Tel QSC (Qatar) 19,214 790,997     Qwest Communications International, Inc. 334,300 1,273,683 272,300 1,037,463 130,700 497,967 Sprint Nextel Corp.  SG SB SC 390,419 1,542,155 318,845 1,259,438 150,115 592,954 Swisscom AG (Switzerland) 690 247,023 557 199,409 395 141,412 Tele2 AB Class B (Sweden) 13,112 174,322 9,960 132,416 7,230 96,122 Telefonica SA (Spain) 41,471 1,145,067 22,555 622,772 7,495 206,946 Telekom Austria AG (Austria) 14,377 259,381 8,118 146,460 2,599 46,890 Telenet Group Holding NV (Belgium)  16,643 439,671 13,218 349,190 9,125 241,062 Time Warner Cable, Inc.  SG SB 29,110 1,254,350 24,286 1,046,484 11,031 475,326 USA Mobility, Inc. 31,795 409,520 22,369 288,113 9,433 121,497 30 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Communication services cont. Verizon Communications, Inc. 106,655 $3,228,447 87,152 $2,638,091 41,298 $1,250,090 Vodafone Group PLC (United Kingdom) 432,773 971,100 347,018 778,674 240,871 540,491 Windstream Corp. SG SB 81,600 826,608 66,700 675,671 31,900 323,147 Conglomerates 0.9% 0.8% 0.6% 3M Co. SG SB 35,346 2,608,535 29,096 2,147,285 13,451 992,684 Air Water, Inc. (Japan) 13,000 149,578 10,000 115,060 7,000 80,542 Danaher Corp. SG 4,210 283,417 3,527 237,438 2,016 135,717 General Electric Co. SG SB SC 404,013 6,633,893 334,330 5,489,699 158,271 2,598,810 Hutchison Whampoa, Ltd. (Hong Kong) 106,000 760,691 57,000 409,051 19,000 136,350 Marubeni Corp. (Japan) 147,000 737,780 83,000 416,570 27,000 135,511 Mitsubishi Corp. (Japan) 40,100 806,651 32,600 655,781 22,400 450,598 Mitsui & Co., Ltd. (Japan) 31,000 404,106 25,000 325,892 17,400 226,821 Silex Systems, Ltd. (Australia)  10,532 64,743 9,215 56,647 5,265 32,365 SPX Corp. SC 12,000 735,240 9,800 600,446 4,600 281,842 Tyco International, Ltd. 7,925 273,254 6,365 219,465 4,521 155,884 Vivendi SA (France) 83,548 2,587,042 52,500 1,625,649 25,584 792,202 Consumer cyclicals 5.7% 4.5% 3.0% 361 Degrees International, Ltd. (China)  1,199,000 600,339     361 Degrees International, Ltd. 144A (China)  285,000 142,699     Advance Auto Parts, Inc. 21,900 860,232 17,900 703,112 8,600 337,808 Aeropostale, Inc.  SG 5,190 225,609 3,659 159,057 1,508 65,553 Alliance Data Systems Corp.  SG SB SC 28,991 1,770,770 22,839 1,395,006 10,403 635,415 Amazon.com, Inc.  SG SB SC 10,744 1,003,060 8,850 826,236 4,457 416,106 American Media, Inc. 144A F  2,148  2,679  1,397  AutoZone, Inc.  SG SC 4,500 657,990 3,700 541,014 1,800 263,196 Bally Technologies, Inc.  6,115 234,633 4,439 170,324 1,779 68,260 Bayerische Motoren Werke (BMW) AG (Germany) 12,133 585,441 9,767 471,277 6,642 320,490 Best Buy Co., Inc. SG SB SC 25,000 938,000 20,400 765,408 9,600 360,192 Big Lots, Inc.  SG SB 9,854 246,547 7,149 178,868 2,900 72,558 Boral, Ltd. (Australia) 169,326 906,248 92,534 495,250 31,675 169,527 Bridgestone Corp. (Japan) 128,300 2,288,443 69,900 1,246,782 26,800 478,022 Buckle, Inc. (The) SG SB SC 22,616 772,110 15,733 537,125 6,543 223,378 Carters, Inc.  8,871 236,856 6,371 170,106 2,591 69,180 Cash America International, Inc. SG 7,390 222,882 5,366 161,839 2,163 65,236 Christian Dior SA (France) 2,245 221,912 1,883 186,129 1,274 125,931 CJ Home Shopping Co., Ltd. (South Korea) 12,119 843,679     Coach, Inc. 35,300 1,162,076 29,000 954,680 13,600 447,712 Companhia Brasileira de Meios de Pagamento 144A (Brazil)) 12,200 121,022     Compass Group PLC (United Kingdom) 66,810 408,791 54,536 333,690 36,907 225,823 Dana Holding Corp.  4,951 33,716 5,392 36,720 2,641 17,985 Deckers Outdoor Corp.  6,288 533,537 4,586 389,122 1,820 154,427 Deluxe Corp. 19,409 331,894 14,055 240,341 5,382 92,032 Dolby Laboratories, Inc. Class A  22,600 863,094 18,812 718,430 8,468 323,393 Dollar Tree, Inc.  16,168 787,058 13,725 668,133 6,226 303,082 Dongfeng Motor Group Co., Ltd. (China) 518,000 544,805     Dress Barn, Inc.  SG SB SC 32,081 575,212 22,577 404,806 9,435 169,170 Electrolux AB Class B (Sweden)  219,703 5,036,597 119,714 2,744,392 43,258 991,671 Emergency Medical Services Corp. Class A  4,899 227,804 3,557 165,401 1,439 66,914 Equifax, Inc. SG 22,500 655,650 18,500 539,090 8,700 253,518 Experian Group, Ltd. (Ireland) 59,979 505,421 30,964 260,922 10,840 91,345 EZCORP, Inc. Class A  59,293 809,942 41,866 571,890 17,720 242,055 Fields Corp. (Japan) 206 309,248 162 243,195 113 169,636 31 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Consumer cyclicals cont. Ford Motor Co.  SG SB 155,700 $1,122,597 126,100 $909,181 61,400 $442,694 Gannett Co., Inc. 66,836 836,118 47,002 587,995 19,597 245,158 Gap, Inc. (The) 108,300 2,317,620 88,200 1,887,480 42,300 905,220 Geberit International AG (Switzerland) 3,574 549,421 2,994 460,260 1,711 263,027 Gestevision Telecinco SA (Spain) 16,190 204,368 12,977 163,810 9,267 116,979 Goodyear Tire & Rubber Co. (The)  47,400 807,222 38,600 657,358 18,700 318,461 Great Wall Motor Co., Ltd. (China) 752,500 673,322     Greek Organization of Football Prognostics (OPAP) SA (Greece) 52,916 1,365,377 28,735 741,441 10,296 265,665 Grupo Televisa SA de CV ADR (Mexico) 35,100 652,509     Gymboree Corp. (The)  6,040 292,215 4,362 211,034 1,778 86,020 Hasbro, Inc. 49,439 1,371,932 41,166 1,142,357 18,751 520,340 Hertz Global Holdings, Inc.  SG SB SC 54,700 592,401 45,300 490,599 21,300 230,679 Hino Motors, Ltd. (Japan)  219,000 827,599 120,000 453,479 41,000 154,939 Home Depot, Inc. (The) SG SB 37,600 1,001,664 30,500 812,520 14,300 380,952 Home Retail Group PLC (United Kingdom) 59,097 257,176 33,366 145,201 10,681 46,481 Hyundai Department Store Co., Ltd. (South Korea) 7,410 690,540     Imperial Holdings, Ltd. (South Africa) 61,156 651,057     Jos. A. Bank Clothiers, Inc.  6,810 304,884 4,769 213,508 1,909 85,466 Kanto Auto Works, Ltd. (Japan) 34,500 345,445 27,300 273,352 18,400 184,237 Kenneth Cole Productions, Inc. Class A 20,615 206,768 14,771 148,153 6,113 61,313 Kloeckner & Co., AG (Germany)  8,344 191,349 6,652 152,547 4,852 111,269 Landauer, Inc. 1,500 82,470 1,300 71,474 800 43,984 LG Corp. (South Korea) 6,267 419,177 5,050 337,776 3,512 234,905 Limited Brands, Inc. SG 76,000 1,291,240 62,100 1,055,079 29,700 504,603 Lodgenet Entertainment Corp.  SG 35,587 268,682 25,841 195,100 10,342 78,082 Lotte Shopping Co., Ltd. (South Korea) 3,165 851,830     Lowes Cos., Inc. 45,500 952,770 37,200 778,968 17,300 362,262 Macys, Inc. SG 89,700 1,640,613 74,200 1,357,118 34,200 625,518 Maidenform Brands, Inc.  14,204 228,116 9,799 157,372 4,142 66,521 Marks & Spencer Group PLC (United Kingdom) 85,114 493,271 65,391 378,968 44,881 260,104 Mediaset SpA (Italy) 428,926 3,002,410 248,224 1,737,526 108,958 762,688 Naspers, Ltd. Class N (South Africa) 31,468 1,077,106     Navistar International Corp.  SG 33,700 1,261,054 27,400 1,025,308 13,200 493,944 Next PLC (United Kingdom) 154,777 4,439,153 86,296 2,475,052 32,999 946,443 Nissan Motor Co., Ltd. (Japan) 160,600 1,080,318 128,100 861,698 89,200 600,027 Nokian Renkaat OYJ (Finland) 11,223 261,809 8,892 207,432 5,912 137,915 OfficeMax, Inc. 49,117 617,892 34,547 434,601 14,533 182,825 Perry Ellis International, Inc.  15,549 249,406 11,173 179,215 4,569 73,287 Phillips-Van Heusen Corp. 19,934 852,976 14,185 606,976 5,447 233,077 Porsche Automobil Holding SE (Preference) (Germany) 5,107 401,980 4,136 325,551 2,928 230,467 PRG-Schultz International, Inc.  14,195 79,492 10,276 57,546 3,965 22,204 PT Astra International TbK (Indonesia) 302,000 1,040,596 28,000 96,479 19,500 67,191 QC Holdings, Inc. 14,616 98,658 10,436 70,443 4,203 28,370 R. R. Donnelley & Sons Co. 35,500 754,730 29,500 627,170 13,900 295,514 RadioShack Corp. 58,438 968,318 48,622 805,667 22,136 366,794 Reed Elsevier PLC (United Kingdom) 54,229 406,454 42,551 318,926 28,983 217,232 Renault SA (France)  5,126 239,195 4,279 199,671 2,879 134,343 Rent-A-Center, Inc.  15,451 291,715 10,533 198,863 4,620 87,226 Ross Stores, Inc. SG 23,600 1,127,372 19,400 926,738 9,100 434,707 School Specialty, Inc.  9,653 228,969 6,595 156,433 2,873 68,148 Sky City Entertainment Group, Ltd. (New Zealand) 244,897 575,411 132,249 310,733 47,491 111,585 Sony Corp. (Japan) 42,100 1,233,386 23,100 676,751 7,900 231,443 Sothebys Holdings, Inc. Class A SG SB 31,504 542,814 22,725 391,552 9,279 159,877 Stantec, Inc. (Canada)  9,322 233,901 7,809 195,938 4,462 111,957 32 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Consumer cyclicals cont. Steiner Leisure, Ltd. (Bahamas)  6,903 $246,851 5,000 $178,800 2,028 $72,521 Steinhoff International Holdings, Ltd. (South Africa)  369,131 812,229 39,078 85,987 27,352 60,185 Steven Madden, Ltd.  10,477 385,658 7,287 268,234 3,061 112,675 Suzuki Motor Corp. (Japan) 165,400 3,848,951 90,100 2,096,677 32,600 758,620 Swire Pacific, Ltd. (Hong Kong) 204,000 2,388,723 111,000 1,299,746 42,500 497,651 Tempur-Pedic International, Inc. 13,845 262,224 9,932 188,112 4,084 77,351 Tenneco Automotive, Inc.  12,852 167,590 10,586 138,041 6,049 78,879 Thomas Cook Group PLC (United Kingdom) 257,745 958,286 138,592 515,280 49,770 185,043 Time Warner, Inc. SG SB 116,067 3,340,408 96,649 2,781,558 43,955 1,265,025 TJX Cos., Inc. (The) 38,282 1,422,176 31,822 1,182,187 14,476 537,783 Toro Co. (The) SG SB SC 25,583 1,017,436 20,209 803,712 9,150 363,896 Tractor Supply Co.  2,859 138,433 2,053 99,406 839 40,624 True Religion Apparel, Inc.  8,830 228,962 6,410 166,211 2,596 67,314 TRW Automotive Holdings Corp.  29,700 497,475 24,600 412,050 11,600 194,300 TUI Travel PLC (United Kingdom) 67,856 276,505 54,115 220,512 38,682 157,624 URS Corp.  9,600 419,040 7,900 344,835 3,700 161,505 Valeo SA (France)  53,936 1,420,525 31,808 837,735 13,180 347,125 ValueClick, Inc.  15,497 204,405 11,225 148,058 4,594 60,595 Vertis Holdings, Inc. F  9,156 9 9,315 9 4,364 4 Visa, Inc. Class A SG SB SC 27,400 1,893,614 22,400 1,548,064 10,700 739,477 Wal-Mart Stores, Inc. 126,929 6,230,945 104,102 5,110,367 47,947 2,353,718 Walt Disney Co. (The) SB 61,865 1,698,813 51,554 1,415,673 23,404 642,674 Warnaco Group, Inc. (The)  SG SB SC 10,215 448,030 7,126 312,546 3,011 132,062 Watson Wyatt Worldwide, Inc. Class A 6,171 268,809 4,449 193,798 1,817 79,149 Wheelock and Co., Ltd. (Hong Kong) 46,000 150,056 25,000 81,552 9,000 29,359 Whirlpool Corp. SG 13,200 923,472 10,800 755,568 5,100 356,796 World Fuel Services Corp. 5,318 255,636 3,664 176,128 1,545 74,268 WPP PLC (United Kingdom) 42,702 367,010 33,974 291,996 23,536 202,285 Wright Express Corp.  5,328 157,229 3,875 114,351 1,547 45,652 Wyndham Worldwide Corp. 43,400 708,288 35,700 582,624 16,700 272,544 Wynn Macau, Ltd. 144A (China)  36,000 46,800     Consumer staples 5.6% 4.9% 3.4% AFC Enterprises  67,906 571,769 49,000 412,580 19,512 164,291 Altria Group, Inc. SG SB 161,649 2,878,969 132,280 2,355,907 61,668 1,098,307 Amorepacific Corp. (South Korea) 1,176 842,816     Anheuser-Busch InBev NV (Belgium) 72,834 3,328,266 39,687 1,813,561 14,341 655,335 Apollo Group, Inc. Class A  21,600 1,591,272 17,800 1,311,326 8,500 626,195 Bare Escentuals, Inc.  24,791 294,765 17,977 213,747 7,423 88,259 Beacon Roofing Supply, Inc.  16,184 258,620 11,748 187,733 4,743 75,793 BJs Wholesale Club, Inc.  SG SB 37,573 1,360,894 31,328 1,134,700 14,228 515,338 Bridgepoint Education, Inc.  SG SB 13,672 208,635 9,821 149,868 4,024 61,406 Brinks Co. (The) 23,025 619,603 18,070 486,264 8,040 216,356 Brinker International, Inc. SG SB SC 31,100 489,203 25,500 401,115 11,900 187,187 British American Tobacco (BAT) PLC (United Kingdom) 31,386 986,080 24,967 784,409 17,034 535,171 Britvic PLC (United Kingdom) 95,416 538,314 75,862 427,995 52,398 295,617 Bunge, Ltd. SG 27,686 1,733,420 23,130 1,448,169 10,532 659,409 Carlsberg A/S Class B (Denmark) 10,697 775,633 8,324 603,568 5,764 417,944 CEC Entertainment, Inc.  SG 15,247 394,287 10,598 274,064 4,233 109,465 Cermaq ASA (Norway)  20,602 167,243 17,231 139,878 9,947 80,748 Cheesecake Factory, Inc. (The)  9,121 168,921 6,600 122,232 2,713 50,245 Clorox Co. 8,417 495,088 6,703 394,270 3,277 192,753 Coca-Cola Enterprises, Inc. SB SC 71,600 1,532,956 58,600 1,254,626 27,700 593,057 Coca-Cola Femsa SA de CV ADR (Mexico) SG 5,190 249,639     Colgate-Palmolive Co. 23,739 1,810,811 19,241 1,467,703 9,011 687,359 33 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Consumer staples cont. Colruyt SA (Belgium)  851 $200,140 466 $109,595 160 $37,629 Constellation Brands, Inc. Class A  59,564 902,395 49,563 750,879 22,530 341,330 Core-Mark Holding Co., Inc.  6,844 195,738 4,714 134,820 1,987 56,828 Cosan, Ltd. Class A (Brazil)  47,257 373,330 39,270 310,233 22,438 177,260 CVS Caremark Corp. 45,500 1,626,170 37,200 1,329,528 17,500 625,450 Dean Foods Co.  62,813 1,117,443 52,346 931,235 23,835 424,025 Dominos Pizza, Inc.  41,461 366,515 29,693 262,486 11,760 103,958 Energizer Holdings, Inc.  4,490 297,867 3,755 249,107 2,146 142,366 Estee Lauder Cos., Inc. (The) Class A SG 20,200 749,016 16,800 622,944 7,900 292,932 Fresh Del Monte Produce, Inc. (Cayman Islands)  5,766 130,369 4,117 93,085 1,726 39,025 General Mills, Inc. SC 43,600 2,806,968 35,700 2,298,366 17,100 1,100,898 Heineken Holding NV (Netherlands) 30,464 1,243,545 16,465 672,104 5,505 224,715 Henkel AG & Co. KGaA (Germany) 21,045 906,674 16,766 722,324 11,439 492,822 Herbalife, Ltd. (Cayman Islands) 41,805 1,368,696 32,921 1,077,834 14,624 478,790 HLTH Corp.  SG SB SC 20,106 293,749 17,079 249,524 10,187 148,832 Hormel Foods Corp. 13,400 475,968 11,100 394,272 5,200 184,704 Hypermarcas SA (Brazil)  32,600 638,130     Indofood Sukses Makmur Tbk PT (Indonesia) 1,724,000 536,793     J Sainsbury PLC (United Kingdom) 200,836 1,044,674 160,864 836,754 109,845 571,373 Japan Tobacco, Inc. (Japan) 218 743,553 179 610,532 122 416,117 Jardine Cycle & Carriage, Ltd. (Singapore) 20,000 343,104 16,000 274,483 11,000 188,707 Kao Corp. (Japan) 95,000 2,345,732 53,000 1,308,671 20,000 493,838 Kellogg Co. 14,300 703,989 11,900 585,837 5,500 270,765 Kerry Group PLC Class A (Ireland) 48,522 1,389,066 29,352 840,276 13,624 390,022 Kimberly-Clark Corp. 52,400 3,090,552 43,700 2,577,426 20,500 1,209,090 Koninklijke Ahold NV (Netherlands) 205,345 2,471,813 119,830 1,442,438 52,483 631,757 Kraft Foods, Inc. Class A SG SB 121,288 3,186,236 100,810 2,648,279 47,372 1,244,462 Kroger Co. 102,763 2,121,028 84,010 1,733,966 39,506 815,404 KT&G Corp. (South Korea) 19,068 1,155,378     Lawson, Inc. (Japan) 6,700 311,925 5,400 251,402 3,700 172,257 Leroy Seafood Group ASA (Norway) 5,204 92,524 4,353 77,394 2,513 44,680 Lianhua Supermarket Holdings Co., Ltd. (China) 28,000 62,372     Lincoln Educational Services Corp.  SG 25,112 574,563 17,710 405,205 7,350 168,168 Lion Nathan, Ltd. (Australia) 52,255 528,029 27,172 274,569 9,443 95,420 Lorillard, Inc. 7,198 534,811 5,703 423,733 3,876 287,987 Marine Harvest (Norway)  SG SB SC 1,077,386 783,591 885,576 644,086 556,848 405,000 McDonalds Corp. 52,262 2,982,592 42,700 2,436,889 19,489 1,112,237 Metro, Inc. (Canada) 5,999 196,522 4,816 157,768 3,261 106,827 MWI Veterinary Supply, Inc.  6,419 256,439 4,530 180,974 1,854 74,067 Nash Finch Co. 7,991 218,474 5,465 149,413 2,358 64,468 National Presto Industries, Inc. 2,755 238,335 1,967 170,165 1,319 114,107 Nestle SA (Switzerland) 58,855 2,509,692 46,634 1,988,565 31,516 1,343,904 Newell Rubbermaid, Inc. SB 52,900 830,001 43,300 679,377 20,300 318,507 Nutreco Holding NV (Netherlands) 1,349 65,665 1,128 54,907 651 31,689 PepsiCo, Inc. SG SB 64,843 3,803,690 54,127 3,175,090 24,580 1,441,863 Perdigao SA (Brazil) 19,058 507,582     Philip Morris International, Inc. 97,142 4,734,701 80,978 3,946,868 36,795 1,793,388 Prestige Brands Holdings, Inc.  38,152 268,590 27,602 194,318 10,662 75,060 Procter & Gamble Co. (The) 87,023 5,040,372 72,240 4,184,141 33,117 1,918,137 Rakuten, Inc. (Japan) 585 389,506 479 318,929 323 215,060 Reckitt Benckiser Group PLC (United Kingdom) 15,526 759,894 12,410 607,386 8,467 414,403 Reynolds American, Inc. 9,850 438,522 8,185 364,396 3,648 162,409 Safeway, Inc. SG SB 50,980 1,005,326 41,904 826,347 19,703 388,543 Sally Beauty Holdings, Inc.  39,206 278,755 28,382 201,796 11,586 82,376 Sara Lee Corp. SG SB SC 108,600 1,209,804 88,200 982,548 42,800 476,792 34 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Consumer staples cont. Spartan Stores, Inc. 15,993 $225,981 11,245 $158,892 4,671 $66,001 Spectrum Brands, Inc.  8,936 205,528 9,862 226,826 4,994 114,862 SRA International, Inc. Class A  6,480 139,903 5,410 116,802 3,146 67,922 SunOpta, Inc. (Canada)  32,000 129,600 27,900 112,995 14,800 59,940 Swedish Match AB (Sweden) 127,532 2,566,184 69,491 1,398,290 26,593 535,101 Toyo Suisan Kaisha, Ltd. (Japan) 128,000 3,473,875 77,000 2,089,753 37,000 1,004,167 Universal Corp. SG SB SC 5,270 220,391 3,760 157,243 1,574 65,825 WebMD Health Corp. Class A  SG SB 9,228 305,631 7,839 259,628 4,708 155,929 Woolworths, Ltd. (Australia) 173,358 4,468,688 94,461 2,434,942 34,133 879,854 Yamazaki Baking Co., Inc. (Japan) 82,000 1,108,559 44,000 594,836 16,000 216,304 Yum! Brands, Inc. 85,089 2,872,605 70,902 2,393,652 32,272 1,089,503 Energy 6.1% 5.0% 3.4% Alpha Natural Resources, Inc.  49,096 1,723,270 39,886 1,399,999 18,621 653,597 Apache Corp. SG SC 32,600 2,993,658 26,300 2,415,129 12,800 1,175,424 Arch Coal, Inc. 1,838 40,675 1,635 36,183 934 20,669 Areva SA (France) SG SB 240 138,614 199 114,934 114 65,842 Australian Worldwide Exploration, Ltd. (Australia) 41,816 99,894 33,553 80,155 23,627 56,443 Aventine Renewable Energy Holdings, Inc.  41,678 12,087 36,385 10,552 19,603 5,685 Ballard Power Systems, Inc. (Canada)  55,629 146,304 46,503 122,303 26,570 69,879 Banpu PCL NVDR (Thailand) 108,466 1,396,457     Basic Energy Services, Inc.  13,979 118,682 10,052 85,341 3,909 33,187 BG Group PLC (United Kingdom) 62,803 1,092,611 50,014 870,115 34,495 600,125 Bolt Technology Corp.  13,557 170,411 9,617 120,886 3,904 49,073 Boots & Coots International Control, Inc.  SG SB SC 185,581 298,785 131,178 211,197 54,213 87,283 BP PLC (United Kingdom) 407,193 3,603,970 275,355 2,437,102 155,460 1,375,940 Bronco Energy, Ltd. (Canada)  SG SB SC 10,513 7,874 9,069 6,793 4,886 3,660 Cairn Energy PLC (United Kingdom)  30,900 1,378,323 4,902 218,658 3,345 149,207 Cameron International Corp.  32,000 1,210,240 26,100 987,102 12,300 465,186 Canadian Oil Sands Trust (Unit) (Canada) 5,419 156,010 4,461 128,430 2,549 73,384 Canadian Solar, Inc. (China)  SG SB 5,180 89,200 4,700 80,934 2,408 41,466 Chevron Corp. 128,885 9,077,371 105,463 7,427,759 49,117 3,459,310 China Coal Energy Co. (China) 251,000 327,060 211,000 274,939 140,000 182,424 China Shenhua Energy Co., Ltd. (China) 27,000 116,599 23,500 101,484 13,500 58,299 China Sunergy Co., Ltd. ADR (China)  SG SB 9,513 41,191 8,368 36,233 4,508 19,520 CNOOC, Ltd. (China) 723,000 977,668     Compagnie Generale de Geophysique-Veritas SA (France)  93,345 2,179,593 50,863 1,187,644 19,116 446,356 Complete Production Services, Inc.  16,741 189,173 12,011 135,724 4,931 55,720 Connacher Oil and Gas, Ltd. (Canada)  33,520 34,521 28,917 29,781 15,579 16,044 ConocoPhillips 94,979 4,289,252 79,103 3,572,291 35,969 1,624,360 CONSOL Energy, Inc. 1,210 54,583 996 44,930 569 25,668 Contango Oil & Gas Co.  2,980 152,159 2,140 109,268 872 44,524 Covanta Holding Corp.  SG SB SC 18,698 317,866 15,595 265,115 8,910 151,470 Devon Energy Corp. SG SB SC 6,594 443,974 5,463 367,824 2,509 168,931 Dresser-Rand Group, Inc.  SB 48,140 1,495,710 39,114 1,215,272 18,369 570,725 EDP Renovaveis SA (Spain)  23,240 255,755 19,275 212,121 11,013 121,198 ENI SpA (Italy) 211,322 5,285,576 115,147 2,880,051 41,607 1,040,672 ENSCO International, Inc. SG 35,123 1,494,132 29,298 1,246,337 13,337 567,356 Evergreen Energy, Inc.  105,564 65,450 88,356 54,781 50,484 31,300 Evergreen Solar, Inc.  SG SB SC 19,963 38,329 17,300 33,216 9,133 17,535 Exxon Mobil Corp. SB SC 200,510 13,756,991 163,701 11,231,526 74,378 5,103,075 Felix Resources, Ltd. (Australia) 3,487 52,534 2,932 44,172 1,675 25,235 Fersa Energias Renovables SA (Spain) 39,050 131,525 32,925 110,895 20,481 68,982 First Solar, Inc.  SG SB SC 7,187 1,098,605 5,843 893,161 2,837 433,664 35 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Energy cont. FuelCell Energy, Inc.  SG SB 43,107 $184,067 37,437 $159,856 21,557 $92,048 Gamesa Corp Tecnologica SA (Spain) 12,001 269,062 10,141 227,361 6,308 141,425 Gazprom (Russia) 269,533 1,606,417     GT Solar International, Inc.  SG SB SC 8,826 51,279 7,614 44,237 4,102 23,833 GulfMark Offshore, Inc.  5,261 172,245 3,714 121,596 1,517 49,667 Gushan Environmental Energy, Ltd. ADR (China) 37,699 68,612 31,003 56,425 17,714 32,239 Halliburton Co. SG 52,083 1,412,491 42,081 1,141,237 19,907 539,878 Headwaters, Inc.  18,069 69,927 15,008 58,081 8,575 33,185 Hess Corp. 42,033 2,247,084 34,345 1,836,084 16,560 885,298 Hornbeck Offshore Services, Inc.  18,783 517,659 13,210 364,068 5,589 154,033 Iberdrola Renovables SA (Spain) 60,089 295,661 50,255 247,274 28,715 141,289 Indo Tambangraya Megah PT (Indonesia) 236,000 587,820     International Coal Group, Inc.  55,485 223,605 39,810 160,434 16,344 65,866 ION Geophysical Corp.  116,715 410,837 82,666 290,984 34,060 119,891 JA Solar Holdings Co., Ltd. ADR (China)  SG SB 15,320 61,740 12,397 49,960 7,084 28,549 KazMunaiGas Exploration Production GDR (Kazakhstan) 26,304 588,684     Key Energy Services, Inc.  35,578 309,529 26,110 227,157 9,912 86,234 Lukoil (Russia) 13,682 741,564     Marathon Oil Corp. 99,985 3,189,522 83,340 2,658,546 37,941 1,210,318 Massey Energy Co. 1,458 40,664 1,228 34,249 702 19,579 Murphy Oil Corp. SG 25,600 1,473,792 20,700 1,191,699 10,100 581,457 National-Oilwell Varco, Inc.  SG 40,500 1,746,765 32,800 1,414,664 16,000 690,080 Nexen, Inc. (Canada) 36,644 835,048 29,101 663,157 20,061 457,153 Nippon Mining Holdings, Inc. (Japan) 38,000 185,440 30,500 148,840 20,500 100,040 Noble Corp. SG 41,449 1,573,404 33,845 1,284,756 16,295 618,558 Occidental Petroleum Corp. SG SC 55,381 4,341,870 45,931 3,600,990 21,757 1,705,749 Oil States International, Inc.  6,855 240,816 4,898 172,067 1,825 64,112 Oilsands Quest, Inc. (Canada)  28,742 32,478 24,795 28,018 13,358 15,095 OPTI Canada, Inc. (Canada)  11,597 23,344 10,005 20,139 5,390 10,850 Patterson-UTI Energy, Inc. SG SB SC 43,393 655,234 36,161 546,031 16,432 248,123 Peabody Energy Corp. 1,504 55,979 1,208 44,962 690 25,682 Petroleo Brasileiro SA ADR (Preference) (Brazil) 51,689 2,031,895 5,534 217,542 3,687 144,936 Petroleo Brasileiro SA ADR (Brazil) 32,783 1,504,740     Petroleum Development Corp.  22,916 427,613 16,036 299,232 6,603 123,212 Q-Cells AG (Germany)  SG SB SC 3,603 69,066 3,022 57,929 1,734 33,239 Renewable Energy Corp. AS (Norway)  9,301 81,796 7,806 68,648 4,460 39,223 Repsol YPF SA (Spain) 39,529 1,076,106 23,165 630,625 10,328 281,161 Rosetta Resources, Inc.  22,414 329,262 15,760 231,514 6,385 93,796 Rosneft Oil Co. GDR (Russia) 82,652 621,543     Rowan Cos., Inc. 41,244 951,499 33,731 778,174 15,864 365,982 Royal Dutch Shell PLC Class A (United Kingdom) 48,262 1,377,635 27,241 777,592 9,324 266,153 Royal Dutch Shell PLC Class B (United Kingdom) 153,267 4,258,475 89,870 2,497,009 39,033 1,084,519 Sasol, Ltd. ADR (South Africa) 4,026 153,471 3,428 130,675 1,959 74,677 Schlumberger, Ltd. 25,000 1,490,000 20,400 1,215,840 9,600 572,160 Solar Millennium AG (Germany)  2,162 74,718 1,862 64,350 1,064 36,772 Solarfun Power Holdings Co., Ltd. ADR (China)  SG SB SC 9,670 55,506 9,026 51,809 4,863 27,914 StatoilHydro ASA (Norway) 207,320 4,671,362 115,072 2,592,818 43,607 982,559 Suncor Energy, Inc. (Canada) 5,687 196,543 4,774 164,989 2,728 94,280 Sunoco, Inc. SG SB SC 37,908 1,078,483 30,560 869,432 14,967 425,811 Swift Energy Co.  10,369 245,538 7,367 174,451 2,811 66,564 T-3 Energy Services, Inc.  12,736 250,899 9,193 181,102 3,750 73,875 Theolia SA (France)  13,828 98,616 11,999 85,572 6,377 45,478 Tidewater, Inc. SG SB SC 35,179 1,656,579 29,079 1,369,330 13,594 640,141 Total SA (France) 11,224 667,401 9,044 537,774 6,290 374,016 Trina Solar, Ltd. ADR (China)  SG SB 3,131 100,724 2,654 85,379 1,517 48,802 36 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Energy cont. Unit Corp.  SB 6,264 $258,390 4,473 $184,511 1,870 $77,138 UTS Energy Corp. (Canada)  40,889 66,228 35,274 57,133 19,004 30,781 Vaalco Energy, Inc.  36,192 166,483 24,780 113,988 10,073 46,336 Walter Industries, Inc. SG 7,504 450,690 5,434 326,366 2,380 142,943 Williams Cos., Inc. (The) SG 72,700 1,299,149 59,100 1,056,117 28,700 512,869 Yanzhou Coal Mining Co., Ltd. (China) 46,000 66,193 38,000 54,681 22,000 31,657 Financials 10.5% 7.8% 5.4% 3i Group PLC (United Kingdom) 252,465 1,166,147 139,074 642,389 47,337 218,652 ABSA Group, Ltd. (South Africa) 34,776 556,512     ACE, Ltd. SG 10,396 555,770 8,339 445,803 5,921 316,537 Aflac, Inc. 51,091 2,183,629 42,522 1,817,390 21,665 925,962 Agree Realty Corp. R 11,058 253,560 8,119 186,169 3,099 71,060 Aldar Properties PJSC (United Arab Emirates) 987,743 1,616,297     Allianz SE (Germany) 1,271 158,895 652 81,510 235 29,379 Allied World Assurance Company Holdings, Ltd. (Bermuda) 7,164 343,371 5,262 252,208 2,008 96,243 American Campus Communities, Inc. R SG SB 29,670 796,640 24,277 651,837 11,476 308,131 American Capital Agency Corp. R SG 8,527 242,593 5,826 165,750 2,493 70,926 American Equity Investment Life Holding Co. SG 49,910 350,368 35,534 249,449 14,120 99,122 American Express Co. 18,100 613,590 14,700 498,330 7,100 240,690 American Financial Group, Inc. 86,580 2,207,790 72,049 1,837,250 32,793 836,222 American Safety Insurance Holdings, Ltd. (Bermuda)  12,493 197,389 8,917 140,889 3,716 58,713 Amerisafe, Inc.  SG 24,550 423,488 17,830 307,568 7,488 129,168 Anworth Mortgage Asset Corp. R 29,449 232,058 20,191 159,105 8,656 68,209 AON Corp. 38,900 1,582,841 31,600 1,285,804 15,200 618,488 Arch Capital Group, Ltd.  20,485 1,383,557 17,076 1,153,313 7,775 525,124 Argo Group International Holdings, Ltd. (Bermuda)  4,099 138,054 2,885 97,167 1,202 40,483 Ashford Hospitality Trust, Inc. R SC 69,985 242,148 48,062 166,295 20,418 70,646 Aspen Insurance Holdings, Ltd. (Bermuda) 11,355 300,567 7,905 209,245 3,208 84,916 Assicurazioni Generali SpA (Italy) 179,973 4,936,338 98,066 2,689,775 35,435 971,919 Assured Guaranty, Ltd. (Bermuda) 16,613 322,624 12,019 233,409 4,652 90,342 AXA SA (France) 46,404 1,257,149 37,284 1,010,076 25,903 701,749 Banca Monte dei Paschi di Siena SpA (Italy) 1,232,874 2,639,525 671,780 1,438,249 256,241 548,600 Banco Bilbao Vizcaya Argentaria SA (Spain) 60,592 1,076,306 48,957 869,632 33,680 598,264 Banco do Brasil SA (Brazil) 79,800 1,406,249 14,700 259,046 10,200 179,746 Banco Latinoamericano de Exportaciones SA Class E (Panama) 40,928 581,996 29,654 421,680 11,911 169,374 Banco Popolare SC (Italy)  230,550 2,213,082 125,625 1,205,892 47,917 459,962 Banco Santander Central Hispano SA (Spain) 57,529 926,700 46,358 746,753 32,240 519,335 Bank Mandiri Persero Tbk PT (Indonesia) 1,274,000 619,527     Bank of America Corp. SG 300,005 5,076,085 246,034 4,162,895 115,361 1,951,908 Bank of Baroda (India) 67,571 676,482     Bank of China Ltd. (China) 2,506,000 1,310,977 332,000 173,681 222,000 116,136 Bank of Hawaii Corp. 5,800 240,932 4,800 199,392 2,200 91,388 Bank of New York Mellon Corp. (The) 31,200 904,488 25,900 750,841 11,800 342,082 Bank of the Ozarks, Inc. 12,482 331,147 9,021 239,327 3,781 100,310 Bank Rakyat Indonesia (Indonesia) 1,409,000 1,086,951     Bankinter SA (Spain) 125,943 1,590,717 70,561 891,217 25,339 320,043 Barclays PLC (United Kingdom) 955,238 5,656,776 562,109 3,328,725 247,482 1,465,551 BB&T Corp. 14,100 384,084 11,800 321,432 5,400 147,096 Beijing Capital Land, Ltd. (China) 1,428,000 520,682     BlackRock, Inc. SG SB SC 8,900 1,929,698 7,300 1,582,786 3,400 737,188 BM&F Bovespa SA (Brazil) 87,310 643,420     BNP Paribas (Rights) (France)  57,267 124,115 32,544 70,533 13,838 29,991 BNP Paribas SA (France) 55,363 4,426,617 31,556 2,523,099 12,836 1,026,318 37 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Financials cont. Brookfield Properties Corp. (Canada) 26,176 $297,516 20,385 $231,695 14,449 $164,227 Calamos Asset Management, Inc. Class A 28,456 371,635 20,057 261,944 8,419 109,952 CBL & Associates Properties R 28,446 275,926 19,441 188,578 8,410 81,577 CFS Retail Property Trust (Australia) R 761,433 1,346,194 425,671 752,576 152,860 270,253 Charles Schwab Corp. (The) SG SB SC 48,300 924,945 40,200 769,830 18,300 350,445 Cheung Kong Holdings, Ltd. (Hong Kong) 53,000 667,375 42,000 528,863 29,000 365,167 China Construction Bank Corp. (China) 2,764,000 2,195,957     China Construction Bank Corp. 144A (China)  78,000 61,970     China Life Insurance Co. (Taiwan)  750,000 532,137     Chubb Corp. (The) 52,975 2,670,470 44,194 2,227,820 20,696 1,043,285 Cia Brasileira de Meios de Pagamento (Brazil) 62,200 617,016     Citigroup, Inc. 365,830 1,770,617 310,032 1,500,555 132,049 639,117 CNA Surety Corp.  13,410 217,242 9,571 155,050 3,988 64,606 Commonwealth Bank of Australia (Australia) 5,280 240,188 4,043 183,916 2,908 132,285 Conseco, Inc.  98,739 519,367 69,760 366,938 28,349 149,116 Credit Saison Co., Ltd. (Japan) 8,900 104,232 7,200 84,323 4,800 56,215 Credit Suisse Group (Switzerland) 60,986 3,386,148 35,368 1,963,750 14,971 831,240 Danske Bank A/S (Denmark)  80,342 2,106,525 43,778 1,147,836 16,108 422,343 DBS Group Holdings, Ltd. (Singapore) 413,000 3,867,602 233,500 2,186,647 92,500 866,231 Deutsche Bank AG (Germany) 3,538 271,720 2,839 218,037 1,999 153,524 Dexia (Belgium)  SG SB 256,630 2,367,597 139,835 1,290,079 53,210 490,901 Diamond Lease Co., Ltd. (Japan) 3,220 96,626 1,820 54,615 580 17,405 Digital Realty Trust, Inc. R SG SB SC 11,800 539,378 9,800 447,958 4,500 205,695 DnB NOR ASA (Norway)  19,700 228,605 15,800 183,348 11,300 131,129 Dollar Financial Corp.  10,875 174,218 7,840 125,597 3,207 51,376 E*Trade Financial Corp.  319,677 559,435 225,327 394,322 94,630 165,603 Entertainment Properties Trust R SG SB SC 9,493 324,091 6,870 234,542 2,659 90,778 Evercore Partners, Inc. Class A 16,306 476,461 11,571 338,105 4,821 140,870 Fairfax Financial Holdings, Ltd. (Canada) 1,008 375,350 809 301,249 568 211,507 Federated Investors, Inc. 13,047 344,049 8,881 234,192 3,905 102,975 First Bancorp 11,726 211,654 8,192 147,866 3,284 59,276 First Financial Holdings, Inc. SG 12,394 197,932 8,844 141,239 3,682 58,802 First Mercury Financial Corp. 10,219 136,117 7,022 93,533 3,394 45,208 Flushing Financial Corp. 25,211 287,405 17,402 198,383 7,353 83,824 Fondiaria SAI SpA (Italy) 44,825 943,272 23,884 502,601 8,101 170,473 Fubon Financial Holding Co., Ltd. (Taiwan)  575,000 648,898     GAM Holding, Ltd. Class B (Ireland) 4,070 203,382 3,273 163,555 2,201 109,986 GFI Group, Inc. 31,823 230,080 22,854 165,234 9,295 67,203 Glimcher Realty Trust R 43,513 159,693 31,409 115,271 12,802 46,983 Goldman Sachs Group, Inc. (The) SG SB 38,904 7,171,952 32,249 5,945,103 15,300 2,820,555 Hallmark Financial Services, Inc.  25,988 209,203 17,888 143,998 7,130 57,397 Hammerson PLC (United Kingdom) R 20,863 131,662 16,371 103,314 11,448 72,246 Hana Financial Group, Inc. (South Korea) 51,600 1,770,921 8,500 291,722 5,800 199,057 Hang Lung Group, Ltd. (Hong Kong) 60,000 298,568 32,000 159,236 11,000 54,737 HRPT Properties Trust R 43,935 330,391 30,123 226,525 12,914 97,113 HSBC Holdings PLC (London Exchange) (United Kingdom) 169,093 1,937,735 135,246 1,549,862 93,470 1,071,127 Hudson City Bancorp, Inc. 77,500 1,019,125 63,300 832,395 30,200 397,130 Industrial & Commercial Bank of China (China) 2,981,000 2,234,136     ING Groep NV (Netherlands)  81,720 1,459,983 45,311 809,512 15,323 273,756 Interactive Brokers Group, Inc. Class A  6,105 121,306 4,415 87,726 1,811 35,985 Intercontinental Exchange, Inc.  8,500 826,115 6,900 670,611 3,300 320,727 International Bancshares Corp. SG SB 18,080 294,885 13,095 213,579 5,040 82,202 Invesco, Ltd. 26,100 594,036 21,200 482,512 10,200 232,152 Investment Technology Group, Inc.  SC 60,225 1,681,482 47,057 1,313,831 20,683 577,469 Irish Life & Permanent PLC (Ireland) 25,359 208,703 20,372 167,660 14,495 119,293 38 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Financials cont. Itau Unibanco Banco Multiplo SA ADR (Preference) (Brazil) SG 44,504 $896,756  $  $ Japan Retail Fund Investment Corp. (Japan) R 53 288,071 42 228,283 29 157,624 JHSF Participacoes SA (Brazil) 390,017 862,694     Jones Lang LaSalle, Inc. 13,400 634,758 10,900 516,333 5,300 251,061 JPMorgan Chase & Co. 202,974 8,894,321 167,098 7,322,234 76,782 3,364,587 Kasikornbank PCL NVDR (Thailand) 347,800 859,179     KBC Groupe SA (Belgium)  20,193 1,015,012 15,975 802,992 10,941 549,955 Knight Capital Group, Inc. Class A  22,723 494,225 16,452 357,831 6,929 150,706 Korea Exchange Bank (South Korea) 23,160 270,910 18,600 217,571 13,210 154,522 Korea Investment Holdings Co., Ltd. (South Korea) 32,410 958,733     Leopalace21 Corp. (Japan) 23,600 188,528 18,900 150,982 12,800 102,252 Lexington Corporate Properties Trust R 32,944 168,014 23,914 121,961 9,115 46,487 Liberty Property Trust R 22,700 738,431 18,800 611,564 8,800 286,264 Lloyds Banking Group PLC (United Kingdom) 146,506 243,159 117,564 195,123 83,330 138,304 Loews Corp. 18,094 619,720 14,995 513,579 6,804 233,037 LTC Properties, Inc. R 15,645 376,106 10,756 258,574 4,581 110,127 Mack-Cali Realty Corp. R 38,300 1,238,239 31,400 1,015,162 14,700 475,251 Macquarie Bank, Ltd. (Australia) 9,510 490,038 4,613 237,702 1,719 88,578 Macquarie Office Trust (Australia) 1,292,372 340,720 706,263 186,199 241,764 63,739 Maiden Holdings, Ltd. (Bermuda) 36,532 265,588 25,019 181,888 10,744 78,109 Mediobanca SpA (Italy) 17,652 241,435 14,164 193,728 10,040 137,322 MetLife, Inc. 27,300 1,039,311 22,400 852,768 10,600 403,542 Moodys Corp. 33,400 683,364 27,700 566,742 12,900 263,934 Morgan Stanley 69,746 2,153,756 56,492 1,744,473 26,822 828,263 National Australia Bank, Ltd. (Australia) 20,132 544,406 16,509 446,433 11,282 305,086 National Bank of Canada (Canada) 9,629 536,757 7,756 432,349 5,422 302,243 National Bank of Greece SA (Greece)  15,488 555,675 12,481 447,791 8,680 311,419 National Health Investors, Inc. R 16,592 525,137 11,288 357,265 4,925 155,876 Nationale A Portefeuille (Belgium) 1,565 85,209 953 51,887 343 18,675 Nationwide Health Properties, Inc. R 18,252 565,629 15,126 468,755 6,859 212,560 Nelnet, Inc. Class A  19,687 244,906 13,455 167,380 5,838 72,625 New World China Land, Ltd. (China) 1,621,200 763,008     NGP Capital Resources Co. 21,898 158,979 15,023 109,067 6,408 46,522 Nomura Securities Co., Ltd. (Japan) 31,100 190,305 26,300 160,933 17,700 108,309 Northern Trust Corp. 9,294 540,539 7,721 449,053 3,453 200,826 NorthStar Realty Finance Corp. R 39,088 137,199 26,921 94,493 10,697 37,546 Old Mutual PLC (South Africa) 1,141,884 1,827,585 620,074 992,428 214,100 342,667 optionsXpress Holdings, Inc. 9,416 162,708 6,838 118,161 2,757 47,641 Oriental Financial Group (Puerto Rico) 24,411 310,020 16,780 213,106 7,148 90,780 ORIX Corp. (Japan) 9,810 597,422 7,790 474,406 5,350 325,811 ORIX Corp. 144A (Japan)  760 46,283 600 36,540 410 24,969 OTP Bank Rt (Hungary)  SG 37,192 1,062,863     PDG Realty SA Empreendimentos e Participacoes (Brazil) 80,000 663,582     Penson Worldwide, Inc.  SG SB SC 27,101 263,964 19,619 191,089 8,030 78,212 Pico Holdings, Inc.  8,622 287,544 7,223 240,887 4,127 137,635 Piper Jaffray Cos.  7,283 347,545 5,124 244,517 2,166 103,362 Platinum Underwriters Holdings, Ltd. (Bermuda) 6,437 230,702 4,413 158,162 1,884 67,523 Principal Financial Group 39,300 1,076,427 32,200 881,958 15,100 413,589 Prudential Financial, Inc. 12,700 633,857 10,400 519,064 4,900 244,559 PS Business Parks, Inc. R 7,658 393,009 5,481 281,285 2,232 114,546 Public Storage, Inc. R 14,000 1,053,360 11,500 865,260 5,400 406,296 QBE Insurance Group, Ltd. (Australia) 21,838 462,138 15,306 323,907 8,960 189,634 39 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Financials cont. Ramco-Gershenson Properties R 15,153 $135,165 11,025 $98,343 4,208 $37,535 Renhe Commercial Holdings Co., Ltd. (China) 3,332,000 668,552 904,000 181,384 600,000 120,387 Royal Bank of Canada (Canada) 9,401 506,533 7,629 411,056 5,235 282,066 RSA Insurance Group PLC (United Kingdom) 152,822 327,264 123,146 263,713 84,948 181,914 Saul Centers, Inc. R 5,631 180,755 3,887 124,773 1,642 52,708 Sberbank RF (Russia) 250,405 498,306     SCOR (France) 8,579 234,678 4,633 126,736 1,663 45,491 SeaBright Insurance Holdings, Inc.  52,748 602,382 38,283 437,192 15,923 181,841 Shinhan Financial Group Co., Ltd. (South Korea)  52,530 2,102,722 9,290 371,869 6,460 258,587 Sierra Bancorp SG SB SC 4,762 57,192 3,265 39,213 1,399 16,802 SL Green Realty Corp. R SG SB SC 15,409 675,685 10,898 477,877 4,485 196,667 Smithtown Bancorp, Inc. 12,023 138,745 8,412 97,074 3,388 39,098 Societe Generale (France) 13,271 1,068,873 10,640 856,967 7,338 591,017 State Bank of India, Ltd. (India) 6,895 313,107 5,680 257,933 3,821 173,515 State Street Corp. 42,047 2,211,672 34,938 1,837,739 16,156 849,806 Suffolk Bancorp SG SB SC 11,497 340,426 8,355 247,392 3,507 103,842 Sumitomo Mitsui Financial Group, Inc. (Japan) 4,000 138,694 3,500 121,357 2,300 79,749 SWS Group, Inc. 45,487 655,013 32,201 463,694 13,488 194,227 TD Ameritrade Holding Corp.  54,800 1,075,176 44,900 880,938 21,100 413,982 Toronto-Dominion Bank (Canada) 12,257 794,680 9,881 640,632 6,864 445,026 TradeStation Group, Inc.  29,433 239,879 21,020 171,313 8,787 71,614 Travelers Cos., Inc. (The) SC 33,318 1,640,245 27,721 1,364,705 12,536 617,147 Turkiye Garanti Bankasi AS (Turkey) 192,025 725,356     U.S. Bancorp SG SB SC 138,422 3,025,905 115,285 2,520,130 52,643 1,150,776 UniCredito Italiano SpA (Italy) 1,493,711 5,840,332 813,907 3,182,334 294,096 1,149,900 Universal Health Realty Income Trust R 3,661 119,166 2,511 81,733 1,076 35,024 Universal Insurance Holdings, Inc. 32,760 164,783 22,381 112,576 9,723 48,907 Uranium Participation Corp. (Canada)  7,224 43,895 5,822 35,376 3,327 20,216 Urstadt Biddle Properties, Inc. Class A R 11,662 170,149 8,017 116,968 3,415 49,825 Validus Holdings, Ltd. (Bermuda) 7,449 192,184 5,087 131,245 2,211 57,044 Wells Fargo & Co. SG SB SC 205,885 5,801,839 171,479 4,832,278 77,883 2,194,743 Westfield Group (Australia) 46,568 567,288 31,709 386,277 18,096 220,444 Westpac Banking Corp. (Australia) 124,451 2,868,549 67,812 1,563,041 24,504 564,808 Wharf (Holdings), Ltd. (Hong Kong) 53,000 279,624 42,000 221,589 30,000 158,278 Wilshire Bancorp, Inc. SG 20,835 152,929 14,351 105,336 5,696 41,809 World Acceptance Corp.  SG SB SC 15,042 379,209 11,047 278,495 4,656 117,378 Zurich Financial Services AG (Switzerland) 5,999 1,427,920 4,821 1,147,525 3,338 794,532 Health care 6.2% 5.7% 4.0% Abbott Laboratories 68,200 3,373,854 55,700 2,755,479 26,700 1,320,849 Actelion NV (Switzerland)  20,332 1,263,388 11,391 707,813 4,090 254,144 Aetna, Inc. 43,527 1,211,356 36,273 1,009,478 16,479 458,611 Alapis Holding Industrial and Commercial SA (Greece) 835,045 733,704 657,968 578,117 448,918 394,437 Alliance Imaging, Inc.  50,420 285,377 35,790 202,571 14,727 83,355 Allscripts-Misys Healthcare Solutions, Inc.  SB SC 19,364 392,508 16,448 333,401 9,841 199,477 Amedisys, Inc.  SG SB SC 11,525 502,836 8,064 351,832 3,316 144,677 American Dental Partners, Inc.  11,051 154,714 7,976 111,664 3,254 45,556 American Medical Systems Holdings, Inc.  SG SB SC 15,072 255,018 10,880 184,090 4,428 74,922 AmerisourceBergen Corp. 48,700 1,089,906 39,500 884,010 19,200 429,696 Amgen, Inc.  SB 80,705 4,860,862 68,387 4,118,949 30,535 1,839,123 AmSurg Corp.  7,660 162,622 5,396 114,557 2,218 47,088 Assisted Living Concepts, Inc. Class A  10,185 211,033 8,533 176,804 4,894 101,404 Astellas Pharma, Inc. (Japan) 23,900 983,684 19,200 790,240 13,300 547,406 AstraZeneca PLC (United Kingdom) 114,993 5,160,658 62,659 2,812,012 22,641 1,016,083 athenahealth, Inc.  SG SB 20,300 778,911 17,300 663,801 7,800 299,286 40 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Health care cont. Auxilium Pharmaceuticals, Inc.  4,672 $159,829 3,356 $114,809 1,372 $46,936 Baxter International, Inc. 28,458 1,622,391 23,775 1,355,413 10,802 615,822 Biogen Idec, Inc.  18,100 914,412 14,800 747,696 6,900 348,588 Biotest AG (Preference) (Germany) 4,926 297,562 3,881 234,438 2,584 156,090 Biovail Corp. (Canada) 10,321 159,253 7,433 114,691 3,017 46,552 Bristol-Myers Squibb Co. SG SB SC 162,296 3,654,906 135,108 3,042,632 61,274 1,379,890 Brookdale Senior Living, Inc. 31,935 578,982 26,753 485,032 15,345 278,205 Cantel Medical Corp.  4,778 71,957 3,367 50,707 1,368 20,602 Centene Corp.  13,681 259,118 9,755 184,760 3,832 72,578 Cephalon, Inc.  SB SC 20,421 1,189,319 17,023 991,420 7,753 451,535 Cerner Corp.  SG SB SC 5,654 422,919 4,767 356,572 2,692 201,362 Community Health Systems, Inc.  32,100 1,024,953 25,900 826,987 12,700 405,511 Computer Programs & Systems, Inc. 5,434 225,022 4,616 191,149 2,737 113,339 Covidien PLC (Ireland) 15,379 665,296 12,168 526,388 8,320 359,923 Cubist Pharmaceuticals, Inc.  15,459 312,272 10,979 221,776 4,278 86,416 Eclipsys Corp.  18,266 352,534 15,515 299,440 9,228 178,100 Eli Lilly & Co. SG SB SC 125,886 4,158,015 102,675 3,391,355 49,299 1,628,346 Emergent Biosolutions, Inc.  SG SB 12,019 212,256 8,724 154,066 3,532 62,375 Emeritus Corp.  20,068 440,493 16,811 369,001 9,643 211,664 Endo Pharmaceuticals Holdings, Inc.  20,703 468,509 14,408 326,053 6,014 136,097 Ensign Group, Inc. (The) 2,780 39,003 2,328 32,662 1,335 18,730 Enzon Pharmaceuticals, Inc.  SG SB 21,363 176,245 15,410 127,133 6,293 51,917 Express Scripts, Inc.  SB SC 25,977 2,015,296 20,944 1,624,836 10,049 779,601 Facet Biotech Corp.  10,107 174,750 7,261 125,543 2,969 51,334 Forest Laboratories, Inc.  58,689 1,727,804 48,832 1,437,614 22,224 654,275 Fujirebio, Inc. (Japan) 11,100 362,036 8,900 290,281 6,200 202,218 Gentiva Health Services, Inc.  10,846 271,258 7,871 196,854 3,152 78,832 Genzyme Corp.  41,622 2,361,216 34,178 1,938,918 18,089 1,026,189 Gilead Sciences, Inc.  56,300 2,622,454 46,000 2,142,680 22,100 1,029,418 GlaxoSmithKline PLC (United Kingdom) 157,487 3,099,052 85,813 1,688,641 31,008 610,180 Harvard Bioscience, Inc.  34,894 132,248 25,225 95,603 10,356 39,249 Health Management Associates, Inc. Class A  171,986 1,288,175 133,481 999,773 62,413 467,473 HealthSpring, Inc.  31,290 383,303 21,990 269,378 9,178 112,431 Hospira, Inc.  SG SB 25,200 1,123,920 20,400 909,840 10,000 446,000 Humana, Inc.  SG 29,300 1,092,890 24,400 910,120 11,100 414,030 Invacare Corp. SG SB SC 13,571 302,362 9,817 218,723 4,044 90,100 Inverness Medical Innovations, Inc.  6,124 237,183 4,420 171,187 1,804 69,869 Johnson & Johnson SB 125,733 7,655,882 104,780 6,380,054 47,609 2,898,912 Kindred Healthcare, Inc.  21,679 351,850 18,161 294,753 10,417 169,068 Kinetic Concepts, Inc.  SG SB SC 40,849 1,510,596 31,901 1,179,699 14,800 547,304 LHC Group, Inc.  9,442 282,599 6,702 200,591 2,697 80,721 Lincare Holdings, Inc.  SG SB SC 43,637 1,363,656 33,143 1,035,719 15,213 475,406 Magellan Health Services, Inc.  6,653 206,642 4,547 141,230 1,966 61,064 Martek Biosciences Corp.  10,252 231,593 8,671 195,878 4,954 111,911 Maxygen, Inc.  58,585 391,934 41,311 276,371 17,290 115,670 McKesson Corp. 29,338 1,747,078 24,248 1,443,968 12,179 725,259 Medco Health Solutions, Inc.  37,700 2,085,187 30,600 1,692,486 14,800 818,588 Medicis Pharmaceutical Corp. Class A 26,886 574,016 19,256 411,116 7,952 169,775 Medivation, Inc.  SG 9,206 249,851 6,647 180,400 2,707 73,468 Medtronic, Inc. 13,473 495,806 10,673 392,766 5,369 197,579 Millipore Corp.  2,781 195,588 2,330 163,869 1,332 93,680 Mylan, Inc.  SG SB SC 128,124 2,051,265 106,679 1,707,931 48,444 775,588 Myriad Genetics, Inc.  5,235 143,439 3,775 103,435 1,542 42,251 Natus Medical, Inc.  13,332 205,713 9,565 147,588 3,927 60,594 Novartis AG (Switzerland) 61,746 3,091,474 37,321 1,868,573 17,863 894,357 41 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Health care cont. Obagi Medical Products, Inc.  26,925 $312,330 18,478 $214,345 7,391 $85,736 Omega Healthcare Investors, Inc. R SB 11,761 188,411 8,121 130,098 3,431 54,965 Omnicare, Inc. SG SB 33,400 752,168 27,600 621,552 12,800 288,256 Ono Pharmaceutical Co., Ltd. (Japan) 3,400 176,572 2,700 140,219 1,900 98,673 Onyx Pharmaceuticals, Inc.  SG SB SC 4,788 143,496 3,523 105,584 1,353 40,549 OSI Pharmaceuticals, Inc.  7,632 269,410 5,592 197,398 2,032 71,730 Osiris Therapeutics, Inc.  SG SB SC 4,398 29,291 3,138 20,899 1,242 8,272 Pall Corp. 5,532 178,573 4,634 149,586 2,648 85,477 Par Pharmaceutical Cos., Inc.  35,625 766,294 25,211 542,289 10,437 224,500 Perrigo Co. 6,611 224,708 4,725 160,603 1,838 62,474 Pfizer, Inc. SG SB SC 415,690 6,879,670 340,600 5,636,930 159,669 2,642,522 Quality Systems, Inc. SG SB SC 17,126 1,054,448 14,354 883,776 7,193 442,873 Questcor Pharmaceuticals, Inc.  37,941 209,434 27,821 153,572 10,674 58,920 Roche Holding AG (Switzerland) 16,026 2,592,077 12,704 2,054,770 8,715 1,409,581 Sanofi-Aventis (France) 46,809 3,437,637 25,506 1,873,152 9,217 676,893 Santarus, Inc.  SB SC 93,045 306,118 67,096 220,746 25,215 82,957 Schering-Plough Corp. 74,313 2,099,342 61,876 1,747,997 28,130 794,673 Sinopharm Group Co. 144A (China)  8,800 22,301 6,800 17,233 4,800 12,164 Skilled Healthcare Group, Inc. Class A  5,244 42,109 4,393 35,276 2,520 20,236 Steris Corp. 18,420 560,889 13,229 402,823 5,475 166,714 Sun Healthcare Group, Inc.  29,379 253,835 24,612 212,648 14,117 121,971 Sunrise Senior Living, Inc.  69,742 211,318 58,425 177,028 33,512 101,541 Suzuken Co., Ltd. (Japan) 8,300 286,523 6,900 238,194 4,600 158,796 Taisho Pharmaceutical Co., Ltd. (Japan) 52,000 1,052,628 28,000 566,800 10,000 202,428 Takeda Pharmaceutical Co., Ltd. (Japan) 26,800 1,118,194 14,600 609,165 5,000 208,618 Talecris Biotherapeutics Holdings Corp.  ### 4,713 89,547 3,394 64,486 1,378 26,182 Techne Corp. 3,776 236,189 2,697 168,697 1,052 65,803 Terumo Corp. (Japan) 10,600 581,471 8,600 471,759 5,800 318,163 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 9,090 459,590 7,182 363,122 4,881 246,783 UCB SA (Belgium) 14,949 631,346 11,668 492,778 8,040 339,556 United Therapeutics Corp.  SG SB SC 4,752 232,800 3,438 168,428 1,408 68,978 UnitedHealth Group, Inc. 97,951 2,452,693 81,176 2,032,647 39,358 985,524 Valeant Pharmaceuticals International  8,774 246,198 6,056 169,931 2,548 71,497 WellCare Health Plans, Inc.  8,274 203,954 5,937 146,347 2,440 60,146 WellPoint, Inc.  19,051 902,255 15,775 747,104 7,313 346,344 Young Innovations, Inc. 10,856 285,621 7,836 206,165 3,189 83,903 Technology 8.2% 7.3% 5.2% 3Com Corp.  132,819 694,643 93,469 488,843 38,022 198,855 3PAR, Inc.  SG SB SC 25,527 281,563 21,384 235,866 12,218 134,765 A123 Systems, Inc.  5,933 126,492 4,960 105,747 2,973 63,384 Accenture PLC Class A 50,914 1,897,565 42,510 1,584,348 19,527 727,771 Acme Packet, Inc.  24,758 247,828 17,761 177,788 7,304 73,113 Actuate Corp.  33,876 195,803 24,589 142,124 9,896 57,199 Acxiom Corp.  22,718 214,912 15,611 147,680 6,751 63,864 ADC Telecommunications, Inc.  SG SB SC 75,624 630,704 52,884 441,053 21,944 183,013 Adobe Systems, Inc.  15,974 527,781 13,382 442,141 7,646 252,624 Advanced Battery Technologies, Inc.  SG SB SC 63,313 274,778 47,971 208,194 22,840 99,126 Advanced Semiconductor Engineering Inc. (Taiwan) 1,077,000 887,772     Akamai Technologies, Inc.  SG SB SC 31,180 613,622 26,121 514,061 14,925 293,724 Amkor Technologies, Inc.  SG SB SC 37,174 255,757 27,001 185,767 10,855 74,682 ANSYS, Inc.  SG SB 5,082 190,423 3,687 138,152 1,497 56,093 Apple, Inc.  SG SB 52,453 9,723,213 42,783 7,930,685 19,617 3,636,403 ArcSight, Inc.  5,902 142,061 4,928 118,617 2,866 68,985 ARRIS Group, Inc.  SG SB SC 59,347 772,104 42,491 552,808 17,611 229,119 42 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Technology cont. ASML Holding NV (Netherlands) 7,398 $217,756 6,227 $183,288 4,169 $122,712 Atmel Corp.  56,566 237,012 38,635 161,881 15,622 65,456 Autonomy Corp. PLC (United Kingdom)  13,222 344,726 10,613 276,704 7,390 192,673 Avnet, Inc.  36,628 951,229 30,555 793,513 13,863 360,022 Badger Meter, Inc. 5,019 194,185 4,205 162,691 2,403 92,972 Black Box Corp. 10,057 252,330 7,087 177,813 3,081 77,302 Blackboard, Inc.  SG 5,067 191,431 3,676 138,879 1,495 56,481 BMC Software, Inc.  29,889 1,121,734 24,286 911,454 11,566 434,072 Brocade Communications Systems, Inc.  36,056 283,400 25,872 203,354 10,631 83,560 BYD Co., Ltd. (China)  45,000 367,083 38,000 309,981 22,500 183,542 CACI International, Inc. Class A  2,812 132,923 2,347 110,943 1,365 64,524 Check Point Software Technologies (Israel)  8,275 234,596 6,909 195,870 4,018 113,910 Checkpoint Systems, Inc.  15,754 258,996 11,409 187,564 4,669 76,758 China BAK Battery, Inc. (China)  33,200 164,340 29,000 143,550 15,400 76,230 Cisco Systems, Inc.  309,833 7,293,469 257,892 6,070,778 122,028 2,872,539 Citrix Systems, Inc.  SG SC 22,861 896,837 19,151 751,294 10,942 429,255 Compuware Corp.  66,469 487,218 53,087 389,128 25,708 188,440 Concur Technologies, Inc.  15,341 609,958 12,852 510,996 7,343 291,958 Coretronic Corporation (Taiwan) 534,000 661,236     CSG Systems International, Inc.  33,595 537,856 23,271 372,569 9,806 156,994 Dell, Inc.  SG SC 42,163 643,407 35,133 536,130 16,002 244,191 EMC Corp.  SB SC 250,306 4,265,214 204,143 3,478,597 98,009 1,670,073 Emulex Corp.  39,570 407,175 28,565 293,934 11,624 119,611 Energy Conversion Devices, Inc.  3,273 37,901 2,995 34,682 1,614 18,690 EnerSys  9,013 199,368 7,445 164,683 4,254 94,098 Epistar Corp. 144A GDR (Taiwan) F  2,269 40,962 1,824 32,928 1,295 23,378 F5 Networks, Inc.  48,431 1,919,321 36,982 1,465,597 17,984 712,706 Fair Isaac Corp. SG 13,077 281,025 8,987 193,131 3,814 81,963 FEI Co.  68,000 1,676,200 54,200 1,336,030 32,300 796,195 Formfactor, Inc.  5,827 139,382 4,180 99,986 1,716 41,047 Fujitsu, Ltd. (Japan) 766,000 4,969,201 460,000 2,984,116 209,000 1,355,826 Garmin, Ltd. SB 4,900 184,926 3,900 147,186 2,800 105,672 Google, Inc. Class A  12,632 6,263,577 10,193 5,054,199 4,870 2,414,790 Greatbatch, Inc.  6,236 140,123 5,295 118,979 3,026 67,994 GS Yuasa Corp. (Japan) SG SB SC 29,000 263,856 24,000 218,364 14,000 127,379 Harris Corp. SG SB SC 4,883 183,601 4,077 153,295 2,371 89,150 Hewlett-Packard Co. 91,444 4,317,071 75,528 3,565,677 34,831 1,644,372 Hon Hai Precision Industry Co., Ltd. (Taiwan) 505,950 2,025,835 24,000 96,097 16,000 64,064 Hynix Semiconductor, Inc. (South Korea)  5,070 85,218 4,070 68,410 2,860 48,072 i2 Technologies, Inc.  SG SB 23,595 378,464 16,796 269,408 6,601 105,880 IBM Corp. SG SB SC 86,120 10,300,813 70,215 8,398,416 32,595 3,898,688 Indra Sistemas SA Class A (Spain) 28,429 709,400 15,352 383,084 5,513 137,568 Integrated Device Technology, Inc.  80,900 546,884 66,000 446,160 31,700 214,292 Intel Corp. SG SB 297,853 5,828,983 247,541 4,844,377 114,539 2,241,528 Interactive Intelligence, Inc.  12,115 231,518 8,747 167,155 3,565 68,127 Jabil Circuit, Inc. 71,000 952,110 57,700 773,757 27,800 372,798 Juniper Networks, Inc.  SG SB SC 26,790 723,866 22,442 606,383 12,823 346,477 LDK Solar Co., Ltd. ADR (China)  SG SB SC 6,355 54,780 5,530 47,669 2,980 25,688 Lexmark International, Inc. Class A  SG 41,800 900,372 34,200 736,668 16,200 348,948 LG Display Co., Ltd. (South Korea) 6,970 200,616 5,600 161,184 3,970 114,268 LG Electronics, Inc. (South Korea) 3,444 365,508 2,775 294,508 1,930 204,829 Logitech International SA (Switzerland)  14,458 263,723 11,687 213,178 8,160 148,844 Longtop Financial Technologies Ltd. ADR (China)  22,796 648,774 17,655 502,461 12,685 361,015 Mantech International Corp. Class A  3,066 144,593 2,560 120,730 1,488 70,174 Marvell Technology Group, Ltd.  72,200 1,168,918 58,700 950,353 28,200 456,558 43 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Technology cont. McAfee, Inc.  5,103 $223,460 4,260 $186,545 2,477 $108,468 MedAssets, Inc.  11,687 263,776 9,928 224,075 5,957 134,449 MEMC Electronic Materials, Inc.  6,402 106,465 5,305 88,222 3,031 50,406 Micron Technology, Inc.  SC 22,629 185,558 19,173 157,219 12,902 105,796 Microsoft Corp. 405,229 10,491,379 332,629 8,611,765 155,146 4,016,730 MicroStrategy, Inc.  4,371 312,701 3,168 226,639 1,284 91,857 Monotype Imaging Holdings, Inc.  36,190 304,358 25,924 218,021 10,723 90,180 Multi-Fineline Electronix, Inc.  10,591 304,068 7,686 220,665 3,078 88,369 National Semiconductor Corp. 132,629 1,892,616 110,496 1,576,778 50,224 716,696 NCI, Inc.  2,785 79,818 2,325 66,635 1,352 38,748 NCR Corp.  38,204 527,979 31,756 438,868 14,448 199,671 NEC Corp. (Japan)  SB 723,000 2,254,658 394,000 1,228,679 150,000 467,771 NetApp, Inc.  SB SC 29,230 779,856 24,487 653,313 13,991 373,280 Netezza Corp.  30,888 347,181 22,408 251,866 9,089 102,160 NetSuite, Inc.  SG SB SC 15,022 229,837 12,585 192,551 7,190 110,007 Nokia OYJ (Finland) 17,849 262,688 14,311 210,618 9,913 145,892 Omnicell, Inc.  16,458 183,342 13,980 155,737 8,284 92,284 Oracle Corp. 309,838 6,457,024 256,249 5,340,229 121,886 2,540,104 Perfect World Co., Ltd. ADR (China)  6,148 295,719 4,863 233,910 3,501 168,398 Photronics, Inc.  30,050 142,437 21,560 102,194 8,851 41,954 PV Crystalox Solar PLC (United Kingdom) 27,618 32,754 22,185 26,311 12,676 15,033 Qualcomm, Inc. 16,194 728,406 13,522 608,220 6,105 274,603 Quest Software, Inc.  66,799 1,125,563 47,198 795,286 19,868 334,776 Red Hat, Inc.  7,886 217,969 5,389 148,952 2,307 63,765 Renesola, Ltd. ADR (China)  SG 9,000 43,290 7,900 37,999 4,200 20,202 Rosetta Stone, Inc.  SG SB SC 5,722 131,377 4,121 94,618 1,673 38,412 Roth & Rau AG (Germany)  1,770 67,495 1,499 57,161 857 32,680 Saft Groupe SA (France) 4,408 245,293 3,750 208,677 2,143 119,252 SAIC, Inc.  11,975 210,042 9,998 175,365 5,814 101,978 Salesforce.com, Inc.  SG 16,190 921,697 13,563 772,142 7,749 441,151 Samsung Electronics Co., Ltd. (South Korea) 3,507 2,418,705     SeaChange International, Inc.  18,366 137,745 13,226 99,195 5,370 40,275 Seagate Technology 99,600 1,514,916 81,400 1,238,094 38,500 585,585 Shanda Games, Ltd. ADR (China)  39,178 458,383     Silicon Graphics International Corp.  57,100 383,141 41,533 278,686 16,589 111,312 Sohu.com, Inc. (China)  SG SB SC 34,649 2,383,158 19,156 1,317,550 8,687 597,492 Solarworld AG (Germany) SG SB SC 3,199 77,765 2,697 65,561 1,541 37,460 Sourcefire, Inc.  6,326 135,819 5,281 113,383 3,071 65,934 Starent Networks Corp.  8,112 206,207 5,742 145,962 2,327 59,152 Sumco Corp. (Japan) 8,400 189,815 6,300 142,361 4,500 101,687 Symantec Corp.  282,918 4,659,659 230,298 3,793,008 112,011 1,844,821 Synaptics, Inc.  SG SB SC 7,552 190,310 5,354 134,921 2,179 54,911 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 992,350 1,993,462     Tech Data Corp.  8,944 372,160 6,456 268,634 2,631 109,476 Texas Instruments, Inc. SG SB 123,346 2,922,067 101,173 2,396,788 48,322 1,144,748 TIBCO Software, Inc.  65,802 624,461 46,345 439,814 18,671 177,188 Tokyo Electron, Ltd. (Japan) 3,900 246,912 3,100 196,264 2,200 139,284 TTM Technologies, Inc.  56,083 643,272 40,459 464,065 15,870 182,029 Ultralife Batteries, Inc.  10,671 64,666 9,133 55,346 5,219 31,627 Unisys Corp.  SG SB SC 325,481 869,034 231,186 617,267 95,393 254,699 United Microelectronics Corp. ADR (Taiwan)  SG SB SC 59,900 227,620 48,300 183,540 32,000 121,600 United Online, Inc. 51,516 414,189 35,249 283,402 15,016 120,729 Valence Technology, Inc.  SB SC 41,700 75,060 36,400 65,520 20,900 37,620 Veeco Instruments, Inc.  SG 38,954 908,407 32,479 757,410 19,143 446,415 Venture Corp., Ltd. (Singapore) 47,000 298,876 38,000 241,645 26,000 165,336 44 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Technology cont. VeriSign, Inc.  9,162 $217,048 7,649 $181,205 4,448 $105,373 VMware, Inc. Class A  43,637 1,752,898 35,461 1,424,468 18,046 724,908 Watts Water Technologies, Inc. Class A 9,039 273,430 7,573 229,083 4,327 130,892 Web.com Group, Inc.  43,790 310,471 31,160 220,924 12,871 91,255 Western Digital Corp.  82,966 3,030,748 67,164 2,453,501 32,547 1,188,942 Western Union Co. (The) 66,100 1,250,612 53,800 1,017,896 25,900 490,028 Transportation 0.9% 0.7% 0.6% Air Arabia (United Arab Emirates) 3,843,789 1,193,073     British Airways PLC (United Kingdom)  SG 268,649 948,090 144,274 509,158 51,810 182,843 Central Japan Railway Co. (Japan) 292 2,098,808 164 1,178,782 62 445,637 ComfortDelgro Corp., Ltd. (Singapore) 683,000 777,084 458,000 521,090 254,000 288,989 Con-way, Inc. 13,600 521,152 11,300 433,016 5,300 203,096 CSX Corp. 33,598 1,406,412 27,942 1,169,652 12,908 540,329 Deutsche Post AG (Germany) 21,623 405,308 17,425 326,620 12,243 229,487 DP World, Ltd. (United Arab Emirates) 3,262,551 1,827,029 1,366,819 765,419 945,069 529,239 easyJet PLC (United Kingdom)  74,387 451,462 58,939 357,706 39,819 241,665 Hawaiian Holdings, Inc.  29,097 240,341 19,881 164,217 8,662 71,548 International Shipholding Corp. 8,520 262,501 5,835 179,776 2,505 77,179 Norfolk Southern Corp. 36,879 1,589,854 30,765 1,326,279 13,950 601,385 Qantas Airways, Ltd. (Australia) 141,701 356,920 113,000 284,627 77,261 194,607 Ryder System, Inc. SG 39,068 1,525,996 32,478 1,268,591 14,751 576,174 SembCorp Marine, Ltd. (Singapore) 602,000 1,347,925 327,000 732,179 117,000 261,972 Singapore Airlines, Ltd. (Singapore) 49,000 479,461 39,000 381,612 27,000 264,193 Teekay Tankers, Ltd. Class A (Bahamas) SG SB 13,392 111,823 9,492 79,258 3,828 31,964 Wabtec Corp. 12,668 475,430 8,925 334,955 3,704 139,011 Utilities and power 2.6% 2.2% 1.5% A2A SpA (Italy) 602,719 1,185,361 341,929 672,468 113,008 222,252 AES Corp. (The)  30,768 455,982 25,908 383,957 12,011 178,003 Alliant Energy Corp. 27,558 767,490 23,175 645,424 10,718 298,496 American States Water Co. 3,581 129,561 3,000 108,540 1,714 62,013 Aqua America, Inc. SG SB SC 10,054 177,353 8,422 148,564 4,812 84,884 Babcock & Brown Wind Partners (Australia) 158,062 210,230 133,729 177,866 76,409 101,628 BKW FMB Energie AG (Switzerland) 1,877 162,942 1,551 134,642 887 77,000 California Water Service Group 3,247 126,438 2,720 105,917 1,554 60,513 Centrica PLC (United Kingdom) 176,463 710,591 139,043 559,906 94,354 379,950 CEZ AS (Czech Republic) 6,797 363,193 5,629 300,782 3,809 203,531 Chubu Electric Power, Inc. (Japan) 45,000 1,093,648 24,000 583,279 8,400 204,148 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) SG SB SC 7,088 268,848 5,938 225,228 3,393 128,696 CMS Energy Corp. SC 50,000 670,000 41,700 558,780 18,900 253,260 Consolidated Water Co., Inc. (Cayman Islands) 3,671 59,947 3,576 58,396 1,758 28,708 DPL, Inc. 9,846 256,981 6,797 177,402 2,871 74,933 E.ON AG (Germany) 4,461 189,317 3,579 151,887 2,521 106,987 EDF (France) 7,601 451,247 6,381 378,819 3,646 216,451 EDF Energies Nouvelles SA (France) 4,928 271,848 4,173 230,199 2,385 131,566 Edison International 80,233 2,694,224 67,032 2,250,935 30,298 1,017,407 El Paso Corp. SG SB 173,200 1,787,424 141,200 1,457,184 67,800 699,696 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Class B (Preference) (Brazil) 39,452 806,983     Endesa SA (Spain) 8,266 273,325 6,516 215,459 4,380 144,830 Enel SpA (Italy) 168,999 1,073,454 90,171 572,751 30,542 193,998 Energen Corp. 16,885 727,744 13,886 598,487 6,467 278,728 Energias de Portugal (EDP) SA (Portugal) 475,392 2,178,993 259,036 1,187,310 99,239 454,869 45 COMMON STOCKS* cont. Growth 58.3% Balanced 48.0% Conservative 33.6% Shares Value Shares Value Shares Value Utilities and power cont. Entergy Corp. 3,117 $248,924 2,689 $214,744 1,548 $123,623 Exelon Corp. 44,437 2,204,964 36,473 1,809,790 17,870 886,709 FirstEnergy Corp. 11,650 532,638 9,407 430,088 4,543 207,706 FPL Group, Inc. SG SB SC 36,594 2,021,087 30,216 1,668,830 15,565 859,655 Gaz de France SA (France) 12,582 559,109 10,541 468,413 6,023 267,645 Guangdong Investment, Ltd. (China) 3,154,000 1,552,412 946,000 465,625 604,000 297,291 Hera SpA (Italy) 91,325 222,404 77,014 187,552 51,292 124,911 Hokkaido Electric Power Co., Inc. (Japan) 8,400 175,019 7,300 152,099 4,200 87,509 Hokuriku Electric Power Co. (Japan) 7,500 191,032 6,500 165,561 3,800 96,790 Huaneng Power International, Inc. (China) 72,000 47,247 58,000 38,060 34,000 22,311 International Power PLC (United Kingdom) 109,154 504,886 91,442 422,960 52,248 241,670 Kansai Electric Power, Inc. (Japan) 12,100 292,863 10,500 254,137 6,100 147,642 Kyushu Electric Power Co., Inc. (Japan) 11,000 249,325 9,600 217,593 5,500 124,663 Mirant Corp.  SG SB SC 103,148 1,694,722 81,110 1,332,637 37,839 621,695 National Grid PLC (United Kingdom) 477,721 4,618,138 260,306 2,516,383 94,059 909,270 NSTAR 20,900 665,038 17,000 540,940 8,200 260,924 NV Energy, Inc. 65,300 756,827 54,400 630,496 24,700 286,273 Ormat Technologies, Inc. 1,893 77,272 1,643 67,067 939 38,330 PG&E Corp. 35,572 1,440,310 30,012 1,215,186 13,429 543,740 Pike Electric Corp.  20,976 251,292 14,370 172,153 6,161 73,809 PPL Corp. 43,700 1,325,858 35,900 1,089,206 16,800 509,712 Public Power Corp. SA (Greece)  47,668 1,061,734 26,513 590,538 9,521 212,066 Public Service Enterprise Group, Inc. 9,977 313,677 8,291 260,669 3,692 116,076 RWE AG (Germany) 3,190 296,496 2,642 245,562 1,839 170,927 Sempra Energy 27,351 1,362,353 22,850 1,138,159 10,415 518,771 Severn Trent PLC (United Kingdom) 12,265 190,510 10,275 159,600 5,871 91,193 Shikoku Electric Power Co., Inc. (Japan) 7,000 213,893 6,100 186,393 3,500 106,947 SJW Corp. 4,023 91,926 3,370 77,005 1,926 44,009 Southwest Water Co. 8,006 39,390 6,707 32,998 3,832 18,853 Terna SPA (Italy) 388,167 1,514,871 210,785 822,615 76,095 296,970 Toho Gas Co., Ltd. (Japan) 11,000 50,253 6,000 27,411 2,000 9,137 Tokyo Electric Power Co. (Japan) 26,300 690,870 14,100 370,391 5,100 133,971 Tokyo Gas Co., Ltd. (Japan) 214,000 889,359 167,000 694,032 115,000 477,927 TransAlta Corp. (Canada) 2,292 46,866 1,919 39,239 1,097 22,431 UGI Corp. 23,100 578,886 18,800 471,128 9,000 225,540 Veolia Environnement (France) 12,132 465,294 10,164 389,816 5,808 222,752 VeraSun Energy Corp.  37,394 284 31,589 240 17,019 129 Total common stocks (cost $915,203,109, $641,621,168 and $298,886,443) CORPORATE BONDS AND NOTES* Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Basic materials 0.8% 1.0% 1.3% Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 $270,000 $278,438 $240,000 $247,500 $160,000 $165,000 Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)   285,000 285 295,000 295 135,000 135 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (Luxembourg) 130,000 153,263 65,000 76,631   ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (Luxembourg)   258,000 254,170 920,000 906,344 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 210,000 243,642 460,000 533,693 565,000 655,514 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.69s, 2012 265,000 229,225 250,000 216,250 120,000 103,800 46 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Basic materials cont. Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.299s, 2013 (Netherlands) $190,000 $154,850 $170,000 $138,550 $75,000 $61,125 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 90,000 91,013 85,000 85,956 55,000 55,619 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 113,000 125,006 102,000 112,837   Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 215,000 220,672 640,000 656,885 955,000 980,196 E.I. du Pont de Nemours & Co. sr. unsec. notes 5 7/8s, 2014 45,000 49,760 120,000 132,694 290,000 320,677 FMG Finance Pty Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 55,000 60,913 50,000 55,375 30,000 33,225 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 2,034,000 2,161,125 1,332,000 1,415,250 917,000 974,313 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 13,000 13,813 12,000 12,750 6,000 6,375 Georgia-Pacific Corp. notes 8 1/8s, 2011   140,000 145,250 140,000 145,250 Georgia-Pacific Corp. sr. unsec. unsub. notes 9 1/2s, 2011 305,000 324,825 295,000 314,175 210,000 223,650 Glencore Funding LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2014   3,150,000 3,021,411 2,860,000 2,743,249 Graphic Packaging International, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2017 60,000 63,750 55,000 58,438 40,000 42,500 Grief, Inc. 144A sr. notes 7 3/4s, 2019 55,000 56,650 55,000 56,650 35,000 36,050 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 2,405,000 2,212,600     Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 218,000 187,480 185,000 159,100 93,000 79,980 Huntsman International, LLC company guaranty sr. unsec. sub. notes Ser. REGS, 6 7/8s, 2013 EUR 80,000 104,265 70,000 91,232 50,000 65,166 International Paper Co. bonds 7.95s, 2018 $690,000 747,931 $925,000 1,002,661 $  International Paper Co. sr. unsec. notes 9 3/8s, 2019 100,000 116,500 90,000 104,850 221,000 257,465 International Paper Co. sr. unsec. unsub. notes 7 1/2s, 2021 535,000 566,867 675,000 715,206 1,175,000 1,244,989 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 (In default)  55,000 39,188 25,000 17,813 30,000 21,375 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 166,642 310,000 382,659 370,000 456,722 Metals USA, Inc. sec. notes 11 1/8s, 2015 270,000 259,538 245,000 235,506 165,000 158,606 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 250,000 193,750 215,000 166,625 170,000 131,750 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 110,000 117,339 105,000 112,005 50,000 53,336 Nalco Co. 144A sr. notes 8 1/4s, 2017 85,000 89,250 75,000 78,750 50,000 52,500 NewPage Corp. 144A sr. sec. notes 11 3/8s, 2014 170,000 167,025 155,000 152,288 110,000 108,075 NewPage Holding Corp. sr. unsec. unsub. notes FRN 8.579s, 2013  100,379 18,570 94,538 17,490 47,075 8,709 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 320,000 220,800 272,000 187,680 165,000 113,850 Novelis, Inc. company guaranty 7 1/4s, 2015 390,000 337,350 353,000 305,345 210,000 181,650 Packaging Corp. of America unsec. unsub. notes 5 3/4s, 2013 1,730,000 1,799,899     47 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Basic materials cont. PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 80,000 $124,131 70,000 $108,614 70,000 $108,614 Rhodia SA sr. unsec. FRN Ser. REGS, 3.746s, 2013 (France) EUR 180,000 234,267 125,000 162,686 50,000 65,074 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) $63,000 77,337 $145,000 177,998 $182,000 223,418 Rio Tinto Finance USA LTD sr. unsec. notes 5 7/8s, 2013 (Australia) 270,000 289,737 416,000 446,410 100,000 107,310 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 60,000 87,864     Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $280,000 246,400 $245,000 215,600 $170,000 149,600 Smurfit-Stone Container Corp. sr. unsec. unsub. notes 8 3/8s, 2012 (In default)  35,000 24,981 50,000 35,688   Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012   260,000 262,600 225,000 227,250 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 161,000 154,158 864,000 827,280   Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 216,000 217,080 286,000 287,430 35,000 35,175 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 155,000 180,188 135,000 156,938 110,000 127,875 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 250,000 282,500 220,000 248,600 170,000 192,100 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 245,000 269,500 220,000 242,000 165,000 181,500 Teck Resources, Ltd. sr. unsec. notes 6 1/8s, 2035 (Canada) 95,000 80,750 90,000 76,500 60,000 51,000 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 190,000 153,900 190,000 153,900 100,000 81,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.233s, 2014 105,000 65,100 95,000 58,900 65,000 40,300 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 100,000 74,000 83,000 61,420 100,000 74,000 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. sec. notes 11 1/2s, 2014 295,000 302,375 270,000 276,750 160,000 164,000 Weyerhaeuser Co. sr. unsec. notes 7 3/8s, 2019 85,000 84,503 80,000 79,532 55,000 54,678 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada)   180,000 176,976 195,000 191,724 Capital goods 0.3% 0.5% 0.6% Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 195,000 188,175 175,000 168,875 120,000 115,800 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 10,000 10,383 120,000 124,593 55,000 57,105 BBC Holding Corp. sr. notes 8 7/8s, 2014 280,000 266,700 245,000 233,363 185,000 176,213 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 225,000 230,625 205,000 210,125 140,000 143,500 Belden CDT, Inc. 144A company guaranty sr. sub. notes 9 1/4s, 2019 70,000 72,800 60,000 62,400 40,000 41,600 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 50,000 42,500 40,000 34,000 30,000 25,500 48 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Capital goods cont. Berry Plastics Holding Corp. sec. notes FRN 4.174s, 2014 $25,000 $19,250 $25,000 $19,250 $15,000 $11,550 Bombardier, Inc. 144A sr. unsec. notes FRN 4.406s, 2013 (Canada) EUR 397,000 551,229 342,000 474,862 180,000 249,927 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $71,000 71,710 $119,000 120,190 $59,000 59,590 Eaton Corp. notes 5.6s, 2018 100,000 104,087 451,000 469,434 774,000 805,637 General Cable Corp. company guaranty sr. unsec. notes FRN 2.972s, 2015 265,000 232,538 250,000 219,375 110,000 96,525 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 5 1/4s, 2014 110,000 120,157 245,000 267,622 280,000 305,854 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/2s, 2012 100,000 101,000 90,000 90,900 60,000 60,600 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 18,000 12,780 16,000 11,360 7,000 4,970 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 115,000 124,287 390,000 421,493 545,000 589,010 L-3 Communications Corp. company guaranty 7 5/8s, 2012 290,000 293,988 388,000 393,335 181,000 183,489 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 211,000 212,583 137,000 138,028 73,000 73,548 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015   95,000 94,525 120,000 119,400 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 295,000 275,870 396,000 370,320 246,000 230,047 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 75,000 65,344 65,000 56,631 45,000 39,206 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 95,000 137,727 50,000 72,488 50,000 72,488 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 $155,000 160,054 $340,000 351,087 $420,000 433,695 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 265,000 257,050 235,000 227,950 165,000 160,050 Ryerson Tull, Inc. company guaranty sr. sec. notes 12 1/4s, 2015 596,000 566,200 765,000 726,750 165,000 156,750 Spirit Aerosystems Inc. 144A company guaranty sr. notes 7 1/2s, 2017 45,000 44,775 40,000 39,800 25,000 24,875 TD Funding Corp. company guaranty 7 3/4s, 2014 265,000 263,013 235,000 233,238 160,000 158,800 TD Funding Corp. 144A sr. sub. notes 7 3/4s, 2014 ### 45,000 43,706 45,000 43,706 35,000 33,994 Titan International, Inc. company guaranty 8s, 2012 312,000 301,860 281,000 271,868 195,000 188,663 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017   736,000 800,231 1,082,000 1,176,426 Communication services 1.5% 2.1% 2.8% Adelphia Communications Corp. escrow bonds zero %, 2010 200,000 4,500 270,000 6,075 125,000 2,813 American Tower Corp. sr. unsec. notes 7s, 2017 175,000 179,375 846,000 867,150 1,267,000 1,298,675 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031   461,000 610,669 990,000 1,311,414 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 809,000 877,954 1,262,000 1,369,565 297,000 322,315 AT&T, Inc. sr. unsec. bond 6.55s, 2039 115,000 125,378     AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018   260,000 271,278 370,000 386,049 49 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Communication services cont. AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 $ $ $1,598,000 $1,685,550 $1,768,000 $1,864,864 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013   644,000 685,336 1,098,000 1,168,476 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030   995,000 1,192,795 1,640,000 1,966,014 British Telecommunications PLC notes 8 3/8s, 2010 (United Kingdom) 319,000 343,460 497,000 535,108 117,000 125,971 Cablevision Systems Corp. sr. unsec. notes Ser. B, 8s, 2012   55,000 57,338 95,000 99,038 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default)  25,000 250 15,000 150 5,000 50 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default)  102,000 114,750 96,000 108,000 138,000 155,250 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default)  485,000 543,200 435,000 487,200 240,000 268,800 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 (In default)  250,000 253,750 304,000 308,560 253,000 256,795 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 100,000 103,000 155,000 159,650   Centennial Communications Corp. sr. unsec. notes FRN 6.346s, 2013 10,000 9,750 10,000 9,750 5,000 4,875 Cincinnati Bell, Inc. company guaranty 7 1/4s, 2013 300,000 304,500 425,000 431,375 180,000 182,700 Citizens Communications Co. notes 9 1/4s, 2011 340,000 370,600 480,000 523,200 225,000 245,250 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 588,000 656,303 920,000 1,026,869 216,000 241,091 Cox Communications, Inc. notes 7 1/8s, 2012   145,000 161,751 360,000 401,588 Cox Communications, Inc. unsec.sr. notes 4 5/8s, 2010 2,360,000 2,381,521     Cox Communications, Inc. 144A bonds 8 3/8s, 2039   315,000 384,808   Cox Communications, Inc. 144A notes 5 7/8s, 2016   561,000 588,156 1,069,000 1,120,747 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 315,000 319,725 280,000 284,200 170,000 172,550 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 535,000 549,713 716,000 735,690   CSC Holdings, Inc. sr. notes 6 3/4s, 2012 130,000 133,900 50,000 51,500 30,000 30,900 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 125,000 129,688 50,000 51,875 20,000 20,750 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014   45,000 47,250 80,000 84,000 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 540,000 699,312 841,000 1,089,114 198,000 256,415 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 6s, 2019 (Germany)     1,000,000 1,071,679 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 205,000 190,650 205,000 190,650 100,000 93,000 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 220,000 223,300 180,000 182,700 100,000 101,500 France Telecom notes 8 1/2s, 2031 (France)   20,000 27,654   50 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Communication services cont. France Telecom notes 7 3/4s, 2011 (France) $319,000 $345,405 $497,000 $538,139 $117,000 $126,685 Global Crossing, Ltd. 144A sr. sec. notes 12s, 2015 (United Kingdom) 20,000 21,000 20,000 21,000 10,000 10,500 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 299,000 309,465 241,000 249,435 186,000 192,510 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 510,000 545,700 530,000 567,100 345,000 369,150 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda)  95,000 94,763 75,000 74,813 30,000 29,925 iPCS, Inc. company guaranty sr. notes FRN 2.608s, 2013 105,000 88,725 100,000 84,500 45,000 38,025 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 305,000 268,781 295,000 259,969 225,000 198,281 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 150,000 124,500 150,000 124,500 70,000 58,100 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 455,000 465,238 400,000 409,000 355,000 362,988 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 1,685,000 1,558,625     NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 15,000 15,600 15,000 15,600 10,000 10,400 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 210,000 217,350 205,000 212,175 75,000 77,625 Nordic Telephone Co. Holdings ApS 144A sr. sec. notes FRN 6.399s, 2016 (Denmark) EUR 655,000 953,590 870,000 1,266,600   PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 $115,000 104,363 $105,000 95,288 $50,000 45,375 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 355,000 350,563 225,000 222,188 105,000 103,688 Qwest Corp. sr. notes FRN 3.549s, 2013 1,475,000 1,379,125     Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 1,060,000 1,115,650 1,120,000 1,178,800 655,000 689,388 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 73,313 115,000 99,188 55,000 47,438 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 280,000 285,600 270,000 275,400 130,000 132,600 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada)   631,000 696,584 1,195,000 1,319,204 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 20,000 20,600 20,000 20,600 15,000 15,450 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 35,000 35,788 35,000 35,788 25,000 25,563 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 235,000 233,825 210,000 208,950 145,000 144,275 TCI Communications, Inc. company guaranty 7 7/8s, 2026   1,410,000 1,650,480 1,429,000 1,672,720 TCI Communications, Inc. debs. 9.8s, 2012   380,000 437,675 1,151,000 1,325,694 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 266,000 275,382 824,000 853,063 240,000 248,465 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Italy)   140,000 147,272 110,000 115,714 Telecom Italia Capital SA company guaranty 4s, 2010 (Italy)   5,000 5,030 50,000 50,297 51 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Communication services cont. Telecom Italia Capital SA company guaranty sr. unsec. notes FRN 1.12s, 2011 (Italy) $5,090,000 $5,050,990 $ $ $ $ Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain)   310,000 342,211 180,000 198,703 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain)   140,000 147,821 710,000 749,665 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Spain)   125,000 161,869 120,000 155,394 Telefonica Europe BV company guaranty 7 3/4s, 2010 (Spain) 319,000 337,436 497,000 525,724 117,000 123,762 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014     90,000 103,394 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 340,000 397,874 770,000 901,068 880,000 1,029,792 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 113,551 200,000 216,287 230,000 248,730 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 160,000 164,800 175,000 180,250 85,000 87,550 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 20,000 20,500 20,000 20,500 10,000 10,250 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039   18,000 21,344 492,000 583,406 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 614,000 769,571 961,000 1,204,492 419,000 525,164 Verizon Global Funding Corp. notes 7 3/4s, 2030 5,000 6,041 210,000 253,716 65,000 78,531 Verizon New England, Inc. sr. notes 6 1/2s, 2011   489,000 525,793 1,220,000 1,311,794 Verizon New Jersey, Inc. debs. 8s, 2022   160,000 183,324 165,000 189,053 Verizon Pennsylvania, Inc. debs. 8.35s, 2030   240,000 278,448 505,000 585,901 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013     95,000 98,649 Vodafone Group PLC sr. unsec. notes 7 3/4s, 2010 (United Kingdom) 319,000 326,975 497,000 509,426 117,000 119,925 West Corp. company guaranty 9 1/2s, 2014 145,000 142,100 140,000 137,200 145,000 142,100 Windstream Corp. company guaranty 8 5/8s, 2016 460,000 470,350 395,000 403,888 210,000 214,725 Windstream Corp. company guaranty 8 1/8s, 2013 160,000 164,400 160,000 164,400 80,000 82,200 Conglomerates % % % Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands)   155,000 160,000 Consumer cyclicals 2.0% 1.9% 2.0% Affinion Group, Inc. company guaranty 11 1/2s, 2015 175,000 179,813 175,000 179,813 100,000 102,750 Affinion Group, Inc. company guaranty 10 1/8s, 2013 315,000 323,663 300,000 308,250 135,000 138,713 Affinity Group, Inc. sr. sub. notes 9s, 2012 155,000 108,113 220,000 153,450 100,000 69,750 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  180,000 167,400 160,000 148,800 110,000 102,300 AMC Entertainment, Inc. company guaranty 11s, 2016 230,000 244,950 275,000 292,875 149,000 158,685 52 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Consumer cyclicals cont. AMC Entertainment, Inc. sr. sub. notes 8s, 2014 $115,000 $110,975 $115,000 $110,975 $54,000 $52,110 American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 165,000 146,850 145,000 129,050 100,000 89,000 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013  117,180 73,238 146,166 91,354 76,197 47,623 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013  9,818 5,989 12,313 7,511 6,455 3,938 Aramark Corp. company guaranty 8 1/2s, 2015 305,000 307,669 270,000 272,363 185,000 186,619 Associated Materials, Inc. company guaranty 9 3/4s, 2012 340,000 334,050 300,000 294,750 270,000 265,275 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 3/8s, 2012 195,000 170,625 175,000 153,125 120,000 105,000 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 225,000 164,250 240,000 175,200 135,000 98,550 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 95,000 83,600 115,000 101,200 115,000 101,200 Building Materials Corp. company guaranty notes 7 3/4s, 2014 255,000 245,438 235,000 226,188 165,000 158,813 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default)  391,391 307,242 384,071 301,496 139,145 109,229 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 470,000 441,800 630,000 592,200   Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 40,000 21,800 35,000 19,075 25,000 13,625 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 235,000 197,400 315,000 264,600 25,000 21,000 D.R. Horton, Inc. sr. notes 7 7/8s, 2011     15,000 15,750 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 (Germany)   35,000 37,707 50,000 53,868 DaimlerChrysler NA Holding Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2011 (Germany) 223,000 231,411 290,000 300,938   DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 142,000 149,151 500,000 525,178 956,000 1,004,140 Dana Corp. escrow sr. notes 5.85s, 2015 (In default) F  225,000 23 245,000 25 120,000 12 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 120,000 128,400 157,000 167,990   DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 924,000 935,550 1,194,000 1,208,925 325,000 329,063 DIRECTV Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2019   240,000 238,500   DISH DBS Corp. 144A sr. notes 7 7/8s, 2019 ### 135,000 136,350 120,000 121,200 85,000 85,850 Echostar DBS Corp. company guaranty 6 5/8s, 2014 55,000 53,488 10,000 9,725   Echostar DBS Corp. sr. notes 6 3/8s, 2011 225,000 229,500 240,000 244,800 175,000 178,500 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 1,100,000 1,163,250     Ford Motor Credit Co., LLC notes 7.8s, 2012 110,000 106,310   100,000 96,645 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 1,330,000 1,359,925 1,090,000 1,114,525 585,000 598,163 53 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Consumer cyclicals cont. Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 $145,000 $148,988 $179,000 $183,923 $ $ Ford Motor Credit Co., LLC sr. notes 7 1/4s, 2011 100,000 97,121 305,000 296,219 295,000 286,507 Goodyear Tire & Rubber Co. (The) notes 7.857s, 2011   4,000 4,080   Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 313,000 324,738 276,000 286,350 150,000 155,625 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 250,000 271,250 220,000 238,700 165,000 179,025 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 340,000 298,350 305,000 267,638 205,000 179,888 Harrahs Operating Co., Inc. 144A sr. sec. notes 11 1/4s, 2017 150,000 151,500 135,000 136,350 95,000 95,950 Hertz Corp. company guaranty 8 7/8s, 2014 335,000 338,350 360,000 363,600 180,000 181,800 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 416,000 434,923 652,000 681,658 154,000 161,005 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 R 110,000 104,500     Host Marriott LP sr. notes Ser. M, 7s, 2012 R 320,000 322,800 450,000 453,938 210,000 211,838 Interpublic Group of Companies, Inc. (The) 144A sr. unsec. notes 10s, 2017 75,000 81,000 65,000 70,200 45,000 48,600 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 78,000 69,420 70,000 62,300 34,000 30,260 Jarden Corp. company guaranty 7 1/2s, 2017 200,000 194,500 200,000 194,500 165,000 160,463 KB Home company guaranty 6 3/8s, 2011   317,000 320,170 288,000 290,880 Lamar Media Corp. company guaranty 7 1/4s, 2013 185,000 181,994 260,000 255,775 130,000 127,888 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 787,000 818,480 1,053,000 1,095,120   Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 115,000 116,438 145,000 146,813 75,000 75,938 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 290,000 301,600 275,000 286,000 200,000 208,000 Liberty Media Corp. debs. 8 1/4s, 2030 195,000 160,875 245,000 202,125 120,000 99,000 Limited Brands, Inc. sr. unsec. notes 6 1/8s, 2012 3,130,000 3,075,225     Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 90,000 90,930 4,570,000 4,617,236 4,210,000 4,253,515 Masco Corp. sr. unsec. notes 5.85s, 2017 2,370,000 2,185,725     Masco Corp. sr. unsec. unsub. notes 6 1/8s, 2016 165,000 156,402 145,000 137,444 100,000 94,789 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 285,000 103,313 255,000 92,438 175,000 63,438 Mattel, Inc. sr. unsec. notes 5 5/8s, 2013 1,645,000 1,724,322     Meritage Homes Corp. company guaranty 6 1/4s, 2015 237,000 218,040 246,000 226,320 112,000 103,040 Meritage Homes Corp. sr. notes 7s, 2014 30,000 28,125 15,000 14,063 5,000 4,688 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,318,000 1,308,115 45,000 44,663 23,000 22,828 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 315,000 263,813 436,000 365,150 216,000 180,900 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 30,000 32,025 30,000 32,025 20,000 21,350 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 168,300 180,000 168,300 80,000 74,800 54 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Consumer cyclicals cont. Michaels Stores, Inc. company guaranty 10s, 2014 $30,000 $29,550 $5,000 $4,925 $90,000 $88,650 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015  487,944 417,192 529,918 453,080 367,335 314,071 News America Holdings, Inc. company guaranty 7 3/4s, 2024   350,000 368,095 300,000 315,510 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 223,482 690,000 734,298 819,000 871,580 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 195,000 195,975 190,000 190,950 90,000 90,450 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  275,000 216,563 220,000 173,250 205,000 161,438 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom)   100,000 102,750   Omnicom Group, Inc. sr. notes 5.9s, 2016   140,000 147,708 150,000 158,258 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 345,000 372,600 310,000 334,800 210,000 226,800 Pearson Dollar Finance Two PLC 144A company guaranty sr. notes 6 1/4s, 2018 (United Kingdom) 2,470,000 2,609,293     Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 45,000 45,113 40,000 40,100 25,000 25,063 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 212,400 225,000 199,125 115,000 101,775 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 250,000 250,000 240,000 240,000 185,000 185,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 45,000 45,225 40,000 40,200 30,000 30,150 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 65,000 64,350 60,000 59,400 25,000 24,750 Realogy Corp. company guaranty sr. notes zero %, 2014  45,000 29,700 40,000 26,400 30,000 19,800 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 285,000 206,625 260,000 188,500 180,000 130,500 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 50,000 46,250 70,000 64,750 30,000 27,750 Sealy Mattress Co. 144A sr. sec. notes 10 7/8s, 2016 165,000 181,913 150,000 165,375 105,000 115,763 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 25,000 25,500 20,000 20,400 15,000 15,300 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 105,000 91,875 95,000 83,125 65,000 56,875 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 75,000 65,250 65,000 56,550 45,000 39,150 Standard Pacific Escrow, LLC 144A sr. notes 10 3/4s, 2016 260,000 256,100 235,000 231,475 165,000 162,525 Station Casinos, Inc. sr. notes 6s, 2012 (In default)  305,000 89,975 405,000 119,475 190,000 56,050 Target Corp. bonds 6 1/2s, 2037   675,000 755,228 1,395,000 1,560,804 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 190,000 197,600 165,000 171,600 114,000 118,560 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 173,000 176,460 228,000 232,560 70,000 71,400 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 525,000 362,250 435,000 300,150 290,000 200,100 Time Warner Entertainment Co., LP debs. Ser. *, 8 3/8s, 2023     25,000 29,989 55 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Consumer cyclicals cont. Time Warner, Inc. company guaranty sr. unsec. notes FRN 0.684s, 2009 $160,000 $160,040 $ $ $ $ Time Warner, Inc. debs. 9.15s, 2023   25,000 31,411 105,000 131,925 Time Warner, Inc. debs. 9 1/8s, 2013 95,000 110,316 743,000 862,783 1,040,000 1,207,665 Toyota Motor Credit Corp. sr. unsec. FRN Ser. MTN, 0.322s, 2010 1,200,000 1,166,298     Toys R Us Property Co., LLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 305,000 327,875 270,000 290,250 185,000 198,875 Travelport LLC company guaranty 9 7/8s, 2014 130,000 125,775 115,000 111,263 165,000 159,638 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default)  382,000 45,840 421,000 50,520 270,000 32,400 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 90,000 114,663 80,000 101,922 55,000 70,072 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $210,000 184,800 $200,000 176,000 $205,000 180,400 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 120,000 109,200 100,000 91,000 100,000 91,000 United Auto Group, Inc. company guaranty 7 3/4s, 2016 195,000 179,888 200,000 184,500 100,000 92,250 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015  173,662 133,720 157,875 121,564 78,937 60,781 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014  184,341 14,747 186,767 14,941 87,460 6,997 Viacom, Inc. company guaranty 5 5/8s, 2012 1,465,000 1,523,991     Viacom, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 1,705,000 1,786,035     Viacom, Inc. unsec. sr. company guaranty 7 7/8s, 2030 160,000 152,526 355,000 338,417 445,000 424,213 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 295,000 310,488 180,000 189,450 180,000 189,450 Visant Corp. Company guaranty sr. unsec. sub. notes company guaranty 7 5/8s, 2012 160,000 160,200 220,000 220,275 115,000 115,144 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 630,239 844,000 985,041 198,000 231,088 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 185,000 173,900 170,000 159,800 160,000 150,400 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 15,000 15,600 15,000 15,600 10,000 10,400 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  180,000 225 170,000 213 79,000 99 Consumer staples 0.7% 1.0% 1.4% Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019   40,000 48,878 200,000 244,391 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 209,000 242,941 482,000 560,275 544,000 632,344 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019   345,000 408,225 430,000 508,802 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 120,000 104,400 145,000 126,150 75,000 65,250 56 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Consumer staples cont. Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 $95,000 $85,500 $105,000 $94,500 $55,000 $49,500 Campbell Soup Co. debs. 8 7/8s, 2021   300,000 408,856 255,000 347,527 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 150,000 149,250 170,000 169,150 85,000 84,575 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 25,000 25,750 30,000 30,900 15,000 15,450 Claires Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default)   209,856 125,914 187,819 112,691 88,150 52,890 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010   105,000 111,140 91,000 96,321 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017     30,000 29,850 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016     140,000 139,300 CVS Caremark Corp. notes 6.6s, 2019 80,000 89,802     CVS Caremark Corp. sr. unsec. FRN 6.302s, 2037   1,050,000 897,750 1,733,000 1,481,715 CVS Caremark Corp. 144A pass-through certificates 6.117s, 2013 1,343,075 1,414,087 613,677 646,124 1,398,481 1,472,423 Darden Restaurants, Inc. sr. unsec. notes 6.2s, 2017 1,485,000 1,560,546     Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 135,000 145,279 310,000 333,603 370,000 398,171 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium)   200,000 217,667 170,000 185,017 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 230,000 252,444 435,000 477,448 390,000 428,057 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom)   190,000 203,619 165,000 176,827 Diageo PLC company guaranty 8s, 2022 (Canada)   165,000 202,517 135,000 165,695 Dole Food Co. 144A sr. unsec. notes 13 7/8s, 2014 260,000 304,850 225,000 263,813 185,000 216,913 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 210,000 199,500 275,000 261,250 130,000 123,500 General Mills, Inc. sr. unsec. notes 5.65s, 2019 75,000 81,174 170,000 183,995 200,000 216,465 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 232,252 492,000 529,018   Kellogg Co. sr. unsec. notes 4.45s, 2016 150,000 156,882 335,000 350,370 420,000 439,270 Kroger Co. company guaranty 6 3/4s, 2012     150,000 164,973 Kroger Co. company guaranty 6.4s, 2017 234,000 258,910 748,000 827,627 100,000 110,645 Kroger Co. sr. notes 6.15s, 2020   40,000 44,136   McDonalds Corp. sr. unsec. bond 6.3s, 2037 56,000 65,232 302,000 351,787 300,000 349,457 McDonalds Corp. sr. unsec. notes 5.7s, 2039 174,000 188,384 393,000 425,489 515,000 557,574 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 220,000 277,798 346,000 436,900 82,000 103,543 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 125,000 126,875 115,000 116,725 55,000 55,825 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 150,000 153,000 210,000 214,200 100,000 102,000 Reynolds American, Inc. company guaranty 7 1/4s, 2013 260,000 282,892 285,000 310,093 140,000 152,326 Rite Aid Corp. company guaranty 9 1/2s, 2017 214,000 173,340 197,000 159,570 177,000 143,370 Rite Aid Corp. sec. notes 7 1/2s, 2017 245,000 215,600 225,000 198,000 105,000 92,400 57 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Consumer staples cont. RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 $145,000 $155,875 $130,000 $139,750 $90,000 $96,750 Sara Lee Corp. sr. unsec. unsub. notes 3 7/8s, 2013 670,000 681,936     Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 290,000 304,500 260,000 273,000 180,000 189,000 Spectrum Brands, Inc. sr. unsec. sub. bond zero %, 2019  72,101 68,496 79,573 75,594 40,297 38,282 Supervalu, Inc. sr. unsec. notes 7 1/2s, 2014 215,000 216,075 210,000 211,050 95,000 95,475 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom)     450,000 481,540 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 2,970,000 3,363,525     United Rentals North America, Inc. 144A company guaranty sr. unsec. notes 10 7/8s, 2016 30,000 32,100 30,000 32,100 20,000 21,400 Universal Corp. notes Ser. MTNC, 5.2s, 2013   3,160,000 3,079,000 2,840,000 2,767,202 Wendys/Arbys Restaurants LLC 144A sr. unsec. notes 10s, 2016 205,000 217,813 180,000 191,250 125,000 132,813 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 120,664 235,000 257,782 295,000 323,598 Energy 0.6% 1.0% 1.1% Amerada Hess Corp. unsub. notes 6.65s, 2011 220,000 236,083 500,000 536,553 570,000 611,670 Anadarko Petroleum Corp. sr. unsec. notes 6.95s, 2019 215,000 238,861 455,000 505,496 555,000 616,594 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 455,000 447,606 515,000 506,631 270,000 265,613 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 140,000 144,629 305,000 315,084 385,000 397,728 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 215,000 173,075 190,000 152,950 125,000 100,625 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 95,000 87,163     Chesapeake Energy Corp. sr. notes 7 1/2s, 2013   515,000 511,781 325,000 322,969 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013   225,000 223,594 230,000 228,563 Complete Production Services, Inc. company guaranty 8s, 2016 195,000 177,450 170,000 154,700 130,000 118,300 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 305,000 230,275 290,000 218,950 205,000 154,775 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 125,000 124,063 175,000 173,688 80,000 79,400 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 190,000 154,850 170,000 138,550 180,000 146,700 ConocoPhillips notes 6 1/2s, 2039 250,000 288,186 600,000 691,647 775,000 893,377 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 230,000 228,275 220,000 218,350 105,000 104,213 Encore Acquisition Co. sr. sub. notes 6s, 2015 290,000 262,450 402,000 363,810 269,000 243,445 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 215,000 204,519 300,000 285,375 140,000 133,175 Forest Oil Corp. sr. notes 8s, 2011 305,000 309,575 340,000 345,100 250,000 253,750 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 158,000 166,695 324,000 341,830 288,000 303,849 58 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Energy cont. Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) $230,000 $210,749 $507,000 $464,564 $438,000 $401,339 Halliburton Co. sr. unsec. notes 7.45s, 2039 235,000 295,796 505,000 635,646 620,000 780,397 Harvest Operations Corp. sr. notes 7 7/8s, 2011 165,000 159,225 205,000 197,825 110,000 106,150 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 420,000 420,000 440,000 440,000 360,000 360,000 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 70,000 66,150 80,000 75,600 40,000 37,800 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 85,000 78,838 75,000 69,563 35,000 32,463 Kerr-McGee Corp. sec. notes 6.95s, 2024 265,000 283,722 430,000 460,379 365,000 390,787 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 170,000 161,500 145,000 137,750 85,000 80,750 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012   80,000 84,192 70,000 73,668 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 5,000 4,913 145,000 142,463 165,000 162,113 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 245,000 240,713 230,000 225,975 105,000 103,163 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 110,000 119,488 245,000 266,132 310,000 336,739 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 220,000 170,500 215,000 166,625 100,000 77,500 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 27,696 28,075 40,285 40,836 28,955 29,351 Peabody Energy Corp. company guaranty 7 3/8s, 2016 145,000 146,450     Peabody Energy Corp. company guaranty Ser. B, 6 7/8s, 2013 235,000 237,350 180,000 181,800 130,000 131,300 Peabody Energy Corp. sr. notes 5 7/8s, 2016   270,000 257,175 225,000 214,313 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 208,000 217,796 472,000 494,230   PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 220,000 226,050 250,000 256,875 180,000 184,950 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 145,000 142,825 130,000 128,050 80,000 78,800 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 70,000 69,475 50,000 49,625 40,000 39,700 Plains Exploration & Production Co. company guaranty 7s, 2017 245,000 233,363 230,000 219,075 185,000 176,213 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 195,000 199,875 275,000 281,875 130,000 133,250 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 30,000 26,025 40,000 34,700 20,000 17,350 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 100,000 110,250 90,000 99,225 60,000 66,150 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 55,000 54,725 50,000 49,750 35,000 34,825 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 465,000 396,994 455,000 388,456 350,000 298,813 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 4.222s, 2014 100,000 89,099 95,000 84,644 45,000 40,095 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 615,000 591,938 765,000 736,313 135,000 129,938 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 (In default)  180,000 77,400 160,000 68,800 125,000 53,750 59 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Energy cont. Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 $540,000 $507,600 $470,000 $441,800 $280,000 $263,200 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037   110,000 115,660 90,000 94,631 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017   130,000 138,299 100,000 106,384 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 100,000 134,048 230,000 308,310 270,000 361,929 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland)   95,000 96,736 105,000 106,919 Whiting Petroleum Corp. company guaranty 7s, 2014 120,000 118,500 115,000 113,563 75,000 74,063 Williams Cos., Inc. (The) notes 7 3/4s, 2031 35,000 36,700 30,000 31,457 20,000 20,972 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 95,000 102,758 85,000 91,941 65,000 70,308 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 480,000 518,232 460,000 496,639 220,000 237,523 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 50,000 51,331 60,000 61,597 30,000 30,799 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 158,000 163,065 357,000 368,444   Financials 1.7% 3.3% 5.5% AGFC Capital Trust I 144A company guaranty 6s, 2067   180,000 72,000 185,000 74,000 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013   249,000 265,036 873,000 929,222 American Express Co. sr. unsec. notes 8 1/8s, 2019 205,000 242,452 555,000 656,394 740,000 875,191 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 647,000 472,310 1,286,000 938,780 1,244,000 908,120 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 60,000 63,069 250,000 262,788 265,000 278,555 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017   250,000 239,828 750,000 719,483 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 270,000 285,917 610,000 645,960 760,000 804,802 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 1.079s, 2027 580,000 336,586 1,072,000 622,103 1,146,000 665,047 Barclays Bank PLC 144A sub. notes 10.179s, 2021 508,000 677,456 610,000 813,481 580,000 773,474 Bear Stearns Cos., Inc. (The) notes 5.7s, 2014 85,000 91,043 155,000 166,019 5,000 5,355 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 105,000 116,884 1,075,000 1,196,674 1,715,000 1,909,112 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018   240,000 274,090 706,000 806,282 Block Financial Corp. notes 5 1/8s, 2014 2,260,000 2,173,175     Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.24s, 2012 125,000 110,141 330,625 291,322 376,250 331,523 Capital One Capital III company guaranty 7.686s, 2036   231,000 195,195 811,000 685,295 Citigroup, Inc. sr. unsec. notes 6s, 2017   85,000 83,832 715,000 705,173 Citigroup, Inc. sr. unsec. notes 5 1/2s, 2013 1,055,000 1,079,609 1,643,000 1,681,325 387,000 396,027 60 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Financials cont. Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 $835,000 $829,030 $765,000 $759,530 $1,395,000 $1,385,026 Citigroup, Inc. sr. unsec. unsub. notes FRN 0.604s, 2010   135,000 134,162 220,000 218,634 Citigroup, Inc. sub. notes 5s, 2014 35,000 33,305 914,000 869,749 1,527,000 1,453,070 CNA Financial Corp. unsec. notes 6 1/2s, 2016 1,415,000 1,334,237     CNA Financial Corp. unsec. notes 6s, 2011 885,000 888,840     Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 490,000 528,948 764,000 824,727 180,000 194,307 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (United Kingdom)   746,000 566,960 1,316,000 1,000,160 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 375,000 379,626 820,000 830,116 555,000 561,847 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049   235,000 171,550 1,000,000 730,000 Dresdner Funding Trust I 144A bonds 8.151s, 2031   685,000 465,800 1,115,000 758,200 Duke Realty LP sr. unsec. notes 6 1/2s, 2018   411,000 386,218 989,000 929,365 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 125,000 113,125 10,000 9,050 20,000 18,100 Fleet Capital Trust V bank guaranty FRN 1.292s, 2028 790,000 444,518 1,297,000 729,798 979,000 550,865 Fund American Cos., Inc. notes 5 7/8s, 2013   498,000 476,078 969,000 926,344 GATX Financial Corp. notes 5.8s, 2016   120,000 107,627 130,000 116,596 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.661s, 2016 260,000 228,818 600,000 528,042   General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.613s, 2012 80,000 73,998 60,000 55,498 255,000 235,867 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 1,141,000 1,181,077 2,446,000 2,531,913 3,149,000 3,259,606 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067   975,000 806,813 1,450,000 1,199,875 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 80,000 79,912 70,000 69,923 60,000 59,934 GMAC, LLC sr. unsec. unsub. notes 7 1/4s, 2011 1,045,000 1,004,305 720,000 691,961 590,000 567,024 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 45,000 42,349 30,000 28,233 25,000 23,527 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 44,000 40,920 193,000 179,490 224,000 208,320 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 234,000 215,280 297,000 273,240 151,000 138,920 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 300,000 283,500 383,000 361,935 186,000 175,770 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 6,000 5,100     GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 129,000 118,680 91,000 83,720 44,000 40,480 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.561s, 2014 226,000 175,150 107,000 82,925 29,000 22,475 61 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Financials cont. Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 $335,000 $383,244 $970,000 $1,109,691 $1,540,000 $1,761,778 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012   685,000 736,343 1,188,000 1,277,044 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 736,000 764,305 1,148,000 1,192,150 270,000 280,384 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017   214,000 199,861 748,000 698,579 Health Care REIT, Inc. sr. notes 6s, 2013 R   85,000 85,947 90,000 91,003 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 R   340,000 299,450 290,000 255,413 HSBC Finance Capital Trust IX FRN 5.911s, 2035   1,000,000 750,000 2,000,000 1,500,000 HSBC Finance Corp. notes 5s, 2015 760,000 762,912 1,185,000 1,189,541 280,000 281,073 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom)   300,000 324,486 1,000,000 1,081,621 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 70,000 65,188 70,000 65,188 115,000 107,094 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 48,250 50,000 48,250 25,000 24,125 International Lease Finance Corp. sr. unsec. Ser. MTN, 5 5/8s, 2013 625,000 493,750     JPMorgan Chase & Co. sr. notes 6s, 2018 1,044,000 1,120,551 1,537,000 1,649,701 336,000 360,637 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017   330,000 347,077 280,000 294,490 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036   674,000 646,379 1,460,000 1,400,169 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037   330,000 332,101 285,000 286,814 Lehman Brothers E-Capital Trust I FRN 3.589s, 2065 (In default)  1,375,000 138 1,845,000 185   Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 115,000 117,300 95,000 96,900 45,000 45,900 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 195,000 187,200 185,000 177,600 85,000 81,600 Liberty Mutual Group 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 1,145,000 1,100,486 1,350,000 1,297,516 1,363,000 1,310,010 Liberty Mutual Insurance 144A notes 7.697s, 2097   690,000 530,028 1,410,000 1,083,100 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 35,000 36,168 720,000 744,037 815,000 842,209 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014   380,000 395,450 345,000 359,027 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038   300,000 338,076 1,200,000 1,352,303 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.704s, 2011   380,000 369,830 280,000 272,506 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,226,000 1,289,381 1,740,000 1,829,953 391,000 411,214 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2067   300,000 282,000 1,200,000 1,128,000 MetLife, Inc. sr. unsec. 6 3/4s, 2016 155,000 172,981 130,000 145,081   MetLife, Inc. sr. unsec. notes Ser. A, 6.817s, 2018 395,000 439,636 875,000 973,877 230,000 255,990 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.333s, 2010   625,000 624,669 1,855,000 1,854,019 Morgan Stanley sr. unsec. unsub. notes 6 3/4s, 2011 687,000 732,530 1,068,000 1,138,781 252,000 268,701 62 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Financials cont. Nationwide Financial Services, Inc. notes 5 5/8s, 2015 $ $ $125,000 $114,373 $425,000 $388,869 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R   145,000 149,460 150,000 154,614 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R   723,000 729,586 1,139,000 1,149,376 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031   210,000 200,744   OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033   520,000 416,232 1,129,000 903,704 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 1,120,000 1,107,514 225,000 222,492   Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom)   400,000 208,000 300,000 156,000 Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Russia)   110,000 113,124 100,000 102,840 Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Russia) 120,000 123,336 110,000 113,058 100,000 102,780 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 R 226,000 242,186 269,000 288,265   Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R   307,000 313,498 927,000 946,621 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 98,570 147,000 144,898 30,000 29,571 Simon Property Group LP unsub. bonds 5 3/4s, 2015 R   83,000 84,902 83,000 84,902 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 650,000 631,582 1,128,000 1,096,037 1,206,000 1,171,827 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010   155,000 159,539 155,000 159,539 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.299s, 2037   475,000 304,527   Stowe CDO 08-1 144A notes FRN 3.078s, 2010 F 4,200,000 3,318,000     Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 140,000 135,800 200,000 194,000 95,000 92,150 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.315s, 2014 45,000 37,406 45,000 37,406 20,000 16,625 VTB Capital SA 144A notes 6 7/8s, 2018 (Russia) 876,000 862,860 800,000 788,000 687,000 676,695 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017   1,115,000 1,169,866 1,755,000 1,841,358 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 100,365 105,000 110,930 60,000 63,388 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.511s, 2012 140,000 136,869 470,000 459,488 510,000 498,593 Wells Fargo & Co. sr. notes 4 3/8s, 2013   425,000 438,868 1,145,000 1,182,361 Wells Fargo & Co. sr. unsec. unsub. notes 5 1/4s, 2012 660,000 704,177 1,025,000 1,093,608 245,000 261,399 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 455,000 473,200     Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2049 (Australia)   295,000 256,736 230,000 200,167 Willis Group North America, Inc. company guaranty 6.2s, 2017   70,000 68,522 40,000 39,155 ZFS Finance USA Trust I 144A bonds FRB 6 1/2s, 2037   312,000 252,720 411,000 332,910 63 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Health care 0.4% 0.8% 1.1% Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 $344,000 $383,416 $538,000 $599,645 $126,000 $140,437 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037   286,000 301,813 673,000 710,210 AmerisourceBergen Corp. company guaranty sr. unsec. notes 5 5/8s, 2012 195,000 206,802     AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 317,150 422,000 495,694 99,000 116,288 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom)   982,000 1,098,746 1,709,000 1,912,176 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 235,000 240,875 210,000 215,250 125,000 128,125 DaVita, Inc. company guaranty 6 5/8s, 2013 190,000 188,100 235,000 232,650 125,000 123,750 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 320,000 326,400 355,000 362,100 185,000 188,700 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 344,000 376,851 870,000 953,082 1,290,000 1,413,191 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  238,000 247,520 226,000 235,040 145,000 150,800 HCA, Inc. sr. sec. notes 9 1/4s, 2016 275,000 284,281 190,000 196,413 141,000 145,759 HCA, Inc. sr. sec. notes 9 1/8s, 2014 219,000 226,118 167,000 172,428 79,000 81,568 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 50,000 47,750 48,000 45,840   Health Management Associates, Inc. sr. notes 6 1/8s, 2016 80,000 74,400 70,000 65,100 35,000 32,550 Healthsouth Corp. company guaranty 10 3/4s, 2016 150,000 162,750 145,000 157,325 65,000 70,525 Hospira, Inc. sr. notes 6.05s, 2017   190,000 198,963 125,000 130,897 Hospira, Inc. sr. notes 5.55s, 2012 150,000 159,175 607,000 644,128 230,000 244,068 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 135,000 135,000 120,000 120,000 130,000 130,000 Merck & Co., Inc. sr. unsec. unsub. notes 5.85s, 2039 77,000 85,801 166,000 184,973 204,000 227,316 Merck & Co., Inc. sr. unsec. unsub. notes 5s, 2019 73,000 77,629 159,000 169,082 196,000 208,428 Novartis Securities Investment, Ltd. company guaranty sr. unsec. notes 5 1/8s, 2019 165,000 175,261 375,000 398,320 450,000 477,985 Omnicare, Inc. company guaranty 6 3/4s, 2013 60,000 58,050 85,000 82,238 40,000 38,700 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 35,000 33,600 45,000 43,200 25,000 24,000 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 170,000 163,625 240,000 231,000 110,000 105,875 Pfizer, Inc. sr. unsec. notes 7.2s, 2039 80,000 100,689 190,000 239,136 239,000 300,808 Pfizer, Inc. sr. unsec. notes 6.2s, 2019 245,000 276,170 520,000 586,157 639,000 720,296 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 305,000 294,325 270,000 260,550 210,000 202,650 Roche Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2039   190,000 239,569 225,000 283,700 Select Medical Corp. company guaranty 7 5/8s, 2015 361,000 337,986 327,000 306,154 145,000 135,756 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 255,000 249,900 360,000 352,800 250,000 245,000 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 205,000 199,363 270,000 262,575 125,000 121,563 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 200,000 199,000 195,000 194,025 90,000 89,550 64 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Health care cont. Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 $80,000 $64,000 $75,000 $60,000 $35,000 $28,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  83,850 66,661 78,609 62,494 36,684 29,164 Tenet Healthcare Corp. sr. notes 9 1/4s, 2015 20,000 20,875 25,000 26,094 15,000 15,656 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 67,000 73,868 54,000 59,535 34,000 37,485 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 381,000 398,145 309,000 322,905 255,000 266,475 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012   280,000 299,833 245,000 262,354 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.428s, 2012  128,000 111,680 128,000 111,680 55,000 47,988 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 250,000 255,000 255,000 260,100 195,000 198,900 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 585,000 614,250 605,000 635,250 360,000 378,000 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R   145,000 142,100 140,000 137,200 WellPoint, Inc. notes 7s, 2019 95,000 107,698 220,000 249,405 260,000 294,752 Technology 0.5% 0.7% 0.9% Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 208,000 187,200 280,000 252,000 130,000 117,000 Arrow Electronics, Inc. unsec. notes 9.15s, 2010 1,405,000 1,443,372     Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 250,000 224,063 225,000 201,656 125,000 112,031 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 215,000 200,488 195,000 181,838 90,000 83,925 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018   2,870,000 3,161,411 2,625,000 2,891,535 Computer Sciences Corp. sr. unsec. unsub. notes 5s, 2013 750,000 779,338     Dell, Inc. sr. unsec. notes 5 7/8s, 2019 215,000 230,491 470,000 503,864 585,000 627,150 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 60,000 55,425 55,000 50,806 35,000 32,331 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017   280,000 309,164 250,000 276,040 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 460,000 351,900 340,000 260,100 265,000 202,725 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 9,000 5,985 9,000 5,985 5,000 3,325 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 106,954 235,000 264,571 425,000 478,479 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 147,515 160,000 174,833 183,000 199,965 Hewlett-Packard Co. sr. unsec. notes 4 1/4s, 2012 100,000 105,656 320,000 338,100 270,000 285,271 IBM Corp. sr. unsec. notes 5.7s, 2017 235,000 258,773 1,035,000 1,139,704 1,250,000 1,376,454 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 60,000 62,400 70,000 72,800 35,000 36,400 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 245,000 236,425 90,000 86,850 40,000 38,600 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 474,700 625,000 631,250   Lexmark International Inc, sr. unsec. notes 5.9s, 2013 2,455,000 2,452,945     65 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Technology cont. Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 $55,000 $41,869 $45,000 $34,256 $20,000 $15,225 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 255,187 555,000 566,515 695,000 709,419 NXP BV/NXP Funding, LLC 144A sr. sec. notes 10s, 2013 (Netherlands) 34,000 33,320 15,000 14,700   Oracle Corp. sr. unsec. notes 5s, 2011 319,000 333,635 497,000 519,802 117,000 122,368 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013     25,000 23,750 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 180,000 168,300 238,000 222,530   Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 70,000 76,475 60,000 65,550 45,000 49,163 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 90,000 91,800 100,000 102,000 56,000 57,120 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 590,000 595,900 491,000 495,910 311,000 314,110 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 42,000 38,903 54,000 50,018 26,000 24,083 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 30,000 31,050 25,000 25,875 15,000 15,525 Xerox Corp. sr. notes 8 1/4s, 2014 30,000 33,893 40,000 45,190 70,000 79,083 Xerox Corp. sr. notes 6.4s, 2016   335,000 350,995 285,000 298,607 Xerox Corp. sr. unsec. notes 6.35s, 2018     20,000 20,792 Xerox Corp. sr. unsec. notes FRN 1.042s, 2009 265,000 265,023 600,000 600,052 715,000 715,062 Transportation 0.1% 0.2% 0.3% American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011   110,000 102,850 70,000 65,450 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 170,000 194,710 385,000 440,960 440,000 503,955 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018   53,416 49,944 44,514 41,620 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017   247,950 233,073 174,869 164,377 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019   501,860 429,090 433,646 370,767 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 180,000 172,125 235,000 224,719 115,000 109,969 RailAmerica, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 240,000 251,400 215,000 225,213 150,000 157,125 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022   60,767 60,531 121,533 121,061 Southwest Airlines Co. sr. unsec. unsub. notes 6 1/2s, 2012 590,000 620,271     Union Pacific Corp. sr. unsec. bond 5.7s, 2018   30,000 32,132   Union Pacific Corp. sr. unsec. notes 6 1/8s, 2020 185,000 205,470 415,000 460,920 495,000 549,772 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017   290,000 310,882 355,000 380,562 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014   115,000 122,215 100,000 106,274 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022   150,191 127,663 122,884 104,451 66 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Utilities and power 1.0% 1.7% 2.6% AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 $180,000 $190,744 $577,000 $611,442 $190,000 $201,341 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 120,000 120,750 105,000 105,656 50,000 50,313 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 258,000 262,838 331,000 337,206 133,000 135,494 American Water Capital Corp. sr. unsec. bonds 6.085s, 2017 214,000 225,436 484,000 509,864   Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035   145,000 143,102 120,000 118,429 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 24,776 45,000 55,745 55,000 68,133 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017   320,000 347,093 275,000 298,283 Beaver Valley II Funding debs. 9s, 2017   469,000 479,351 1,035,000 1,057,842 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016   604,000 613,275 1,168,000 1,185,937 Bruce Mansfield Unit pass-through certificates 6.85s, 2034   1,141,521 1,120,270 1,724,678 1,692,572 CMS Energy Corp. sr. notes 8 1/2s, 2011 170,000 178,695 150,000 157,672 80,000 84,092 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 30,000 30,755 50,000 51,258 25,000 25,629 Commonwealth Edison Co. 1st mtge. 6.15s, 2017   130,000 143,652 110,000 121,552 Commonwealth Edison Co. 1st mtge. 5.9s, 2036   593,000 630,214 448,000 476,115 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014   180,000 190,710 315,000 333,742 Consumers Energy Co. 1st mtge. sec. bond 6 1/8s, 2019 174,000 192,606 395,000 437,237   Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066   823,000 658,400 1,448,000 1,158,400 Dominion Resources, Inc. sr. unsec. notes 6.4s, 2018 3,975,000 4,449,702     Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 1,320,000 1,448,220 455,000 499,197 290,000 318,169 Dominion Resources, Inc. unsub. notes 5.7s, 2012 343,000 374,687 535,000 584,425 126,000 137,640 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018   304,000 333,672 1,062,000 1,165,658 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 255,000 238,425 250,000 233,750 115,000 107,525 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 145,000 133,219 195,000 179,156 90,000 82,688 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 70,000 61,250 80,000 70,000 40,000 35,000 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 30,000 28,125 35,000 32,813 20,000 18,750 Edison Mission Energy sr. unsec. notes 7.2s, 2019 115,000 93,150 110,000 89,100 100,000 81,000 Edison Mission Energy sr. unsec. notes 7s, 2017 10,000 8,350 5,000 4,175 5,000 4,175 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 206,145 215,000 196,983 95,000 87,039 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017   40,000 41,323 35,000 36,158 Electricite de France 144A notes 6 1/2s, 2019 (France) 165,000 189,059 375,000 429,681 450,000 515,617 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015   215,000 214,611 225,000 224,593 67 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Utilities and power cont. FirstEnergy Corp. notes Ser. B, 6.45s, 2011 $13,000 $14,060 $132,000 $142,766 $111,000 $120,053 Florida Power Corp. 1st mtge. sec. bond 6.4s, 2038   328,000 388,020 1,146,000 1,355,704 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013   115,000 124,217 110,000 118,816 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020   215,000 210,700 225,000 220,500 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 285,000 272,175 380,000 362,900 190,000 181,450 Inergy LP/Inergy Finance Corp. 144A company guaranty sr. unsec. notes 8 3/4s, 2015 140,000 143,850 125,000 128,438 85,000 87,338 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 105,000 105,263 230,000 230,575 200,000 200,500 ITC Holdings Corp. 144A notes 5 7/8s, 2016   458,000 467,607 988,000 1,008,725 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018   305,000 315,818 225,000 232,981 Kansas Gas & Electric bonds 5.647s, 2021   75,286 76,414 70,857 71,919 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 442,000 477,113 1,512,000 1,632,115 1,729,000 1,866,353 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 470,000 543,101 850,000 982,205 970,000 1,120,869 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 215,000 218,225 215,000 218,225 100,000 101,500 Mirant North America, LLC company guaranty 7 3/8s, 2013 375,000 373,125 410,000 407,950 290,000 288,550 National Fuel Gas Co. notes 5 1/4s, 2013 238,000 242,939 687,000 701,258 100,000 102,075 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 115,000 131,269 265,000 302,489 315,000 359,562 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 65,000 76,421 60,000 70,542 40,000 47,028 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 260,000 273,524 570,000 599,649 715,000 752,191 Northwestern Corp. sec. notes 5 7/8s, 2014   463,000 487,920 979,000 1,031,693 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 97,000 110,000 106,700 55,000 53,350 NRG Energy, Inc. sr. notes 7 3/8s, 2016 945,000 914,288 894,000 864,945 462,000 446,985 Oncor Electric Delivery Co. debs. 7s, 2022   63,000 71,905 56,000 63,915 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 417,000 463,872 650,000 723,062 153,000 170,198 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018     490,000 622,621 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016   456,000 475,768 985,000 1,027,701 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012   114,689 117,085 99,138 101,209 PSEG Power, LLC 144A company guaranty sr. unsec. notes 5.32s, 2016 144,000 147,630 185,000 189,664 90,000 92,269 Public Service Co. of Colorado 1st mtge. sec. bonds 5 1/8s, 2019 105,000 112,561 235,000 251,922 295,000 316,243 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067   629,000 505,225 1,107,000 889,165 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 235,000 241,756 225,000 231,469 150,000 154,313 Southern Natural Gas Co. 144A notes 5.9s, 2017   155,000 159,635 130,000 133,887 68 CORPORATE BONDS AND NOTES* cont. Growth 9.6% Balanced 14.2% Conservative 19.6% Principal amount Value Principal amount Value Principal amount Value Utilities and power cont. Spectra Energy Capital, LLC sr. notes 8s, 2019 $ $ $250,000 $296,294 $215,000 $254,813 Spectra Energy Capital, LLC sr. unsec. unsub. notes 5.668s, 2014 1,645,000 1,746,023     TAQA Abu Dhabi National Energy sr. unsec. notes 7 1/4s, 2018 (United Arab Emirates) 440,000 473,167 690,000 742,012 445,000 478,544 Teco Energy, Inc. sr. notes FRN 2.483s, 2010     130,000 130,000 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 270,000 282,230 610,000 637,630 430,000 449,477 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 6 3/4s, 2015 10,000 10,731 10,000 10,731 5,000 5,366 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes Ser. A, 10 1/4s, 2015 (United Kingdom) 735,000 529,200 655,000 471,600 360,000 259,200 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada)   140,000 146,775 150,000 157,259 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada)   180,000 157,705 155,000 135,802 TXU Corp. sr. notes Ser. P, 5.55s, 2014 525,000 358,285 554,000 378,076 252,000 171,977 Union Electric Co. sr. sec. notes 6.4s, 2017 140,000 154,646 320,000 353,476 365,000 403,183 West Penn Power Co. 144A 1st mtge. 5.95s, 2017   75,000 78,154 45,000 46,893 Total corporate bonds and notes (cost $164,738,639, $200,251,583 and $178,806,227) MORTGAGE-BACKED SECURITIES* Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $ $ $341,130 $375,824 $380,100 $418,757 FRB Ser. 97-D5, Class A5, 7.259s, 2043 150,000 145,488 234,000 226,961 247,000 239,570 Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 2,880,000 2,160,000     Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.317s, 2014 5,700,000 5,536,766     FRB Ser. 07-3, Class A2, 5.837s, 2049 255,000 254,538     FRB Ser. 07-3, Class A3, 5.837s, 2049 167,000 159,296 748,000 713,493   Ser. 07-2, Class A2, 5.634s, 2049 960,000 949,881 479,000 473,951 434,000 429,426 Ser. 07-5, Class A3, 5.62s, 2051 578,000 532,920     Ser. 04-3, Class A5, 5.578s, 2039 230,000 227,827 920,000 911,310 930,000 921,215 Ser. 06-4, Class A2, 5.522s, 2046 620,000 627,929 3,157,000 3,197,376 2,319,000 2,348,659 Ser. 06-5, Class A2, 5.317s, 2047     1,847,000 1,852,639 Ser. 05-6, Class A2, 5.165s, 2047 1,742,000 1,749,234 304,000 305,262 371,000 372,541 Ser. 07-5, Class XW, IO, 0.606s, 2051 4,487,999 75,847 20,579,944 347,801 18,375,731 310,550 Ser. 07-1, Class XW, IO, 0.463s, 2049 1,807,066 24,615 9,825,122 133,836 5,028,272 68,494 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 1.001s, 2035 2,425,631 37,146 3,610,737 55,295 2,146,406 32,870 Ser. 04-5, Class XC, IO, 0.398s, 2041 4,674,129 58,514 11,345,633 142,034 11,738,164 146,948 Ser. 04-4, Class XC, IO, 0.342s, 2042 3,590,227 54,451 10,190,613 154,555 8,032,657 121,826 Ser. 05-1, Class XW, IO, 0.144s, 2042 18,733,485 28,100   23,510,888 35,266 Ser. 06-5, Class XC, IO, 0.133s, 2016 3,263,323 38,648 34,975,719 414,217 29,776,092 352,638 69 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.885s, 2036 $3,790,590 $2,236,448 $1,698,954 $1,002,383 $1,490,591 $879,449 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 1.193s, 2018 25,000 16,250 70,000 45,500 73,000 47,450 FRB Ser. 04-BBA4, Class G, 0.943s, 2018   94,000 65,800 98,000 68,600 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.243s, 2022 190,000 96,335 186,000 94,306 187,000 94,813 FRB Ser. 05-MIB1, Class J, 1.293s, 2022 100,000 40,000 409,000 163,600 343,000 137,200 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033   55,365 55,470 56,800 56,907 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037   3,469,687 258,839 2,925,775 218,263 Ser. 07-1, Class S, IO, 2.477s, 2037 1,090,324 66,074 6,797,254 411,914 3,146,812 190,697 Ser. 06-4A, IO, 2.331s, 2036 314,140 23,089 913,123 67,115 1,080,773 79,437 Ser. 05-3A, IO, 2.15s, 2035 960,734 50,919 3,095,256 164,049 2,795,843 148,180 Ser. 05-1A, IO, 2.15s, 2035 313,769 12,111 873,300 33,709 834,372 32,207 Ser. 04-3, IO, 2.15s, 2035 227,352 7,866 579,286 20,043 570,064 19,724 Ser. 06-2A, IO, 1.798s, 2036 118,581 7,139 568,633 34,232 540,895 32,562 FRB Ser. 05-1A, Class A1, 0.546s, 2035 26,099 16,181 200,091 124,056 147,893 91,694 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 2,003,287 950,154 2,656,824 1,260,125   FRB Ser. 06-6, Class 2A1, 5.82s, 2036 1,007,394 537,337 1,340,574 715,053   FRB Ser. 05-10, 5.718s, 2036     2,430,077 1,494,497 FRB Ser. 05-7, Class 23A1, 5.637s, 2035 2,520,256 1,611,498 1,076,918 688,601   Ser. 04-9, Class 1A1, 4.275s, 2034 13,396 9,130 25,699 17,514 23,445 15,977 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 05-AC8, Class A1, 0.576s, 2035     3,071,690 1,689,430 FRB Ser. 06-2, Class A1, 0.376s, 2036 52,312 50,543     Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.452s, 2032   189,000 115,000 124,000 75,449 Ser. 07-PW17, Class A3, 5.736s, 2050 1,999,000 1,939,030   7,002,000 6,791,940 Ser. 07-PW18, Class A2, 5.613s, 2050 656,000 657,261     Ser. 05-PWR9, Class A2, 4.735s, 2042   626,000 629,309 860,000 864,546 Ser. 04-PR3I, Class X1, IO, 0.219s, 2041 F 387,981 5,343 2,599,262 35,795 4,223,368 58,160 Ser. 05-PWR9, Class X1, IO, 0.126s, 2042   8,651,472 62,810 13,031,297 94,607 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.88s, 2038 3,148,782 105,106 8,641,483 288,453 7,918,088 264,306 Ser. 06-PW14, Class X1, IO, 0.13s, 2038 3,386,315 47,544 9,292,244 130,463 8,515,846 119,562 Ser. 07-PW15, Class X1, IO, 0.108s, 2044 6,137,519 61,682 29,121,328 292,669 19,799,853 198,989 Ser. 07-PW18, Class X1, IO, 0.095s, 2050 1,059,414 8,635 6,604,940 53,836 4,438,408 36,177 Ser. 05-PW10, Class X1, IO, 0.079s, 2040 11,192,776 31,899     Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 F   1,072,400 6,863 1,117,600 7,152 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 8,727 9,022 102,974 106,455 101,228 104,651 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030     896,000 944,017 Citigroup FRB Ser. 07-AR5, Class 1A2A, 5.605s, 2037     4,738,120 2,916,165 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.299s, 2014 2,270,000 2,085,485 2,995,000 2,751,553   Ser. 08-C7, Class A2A, 6.034s, 2049 1,230,000 1,240,032 1,630,000 1,643,295   70 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.116s, 2049 $6,537,536 $41,840 $36,751,421 $235,209 $39,766,328 $254,505 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.182s, 2036 1,269,346 661,995 1,696,903 884,977   FRB Ser. 05-10, Class 1A5A, 5.837s, 2035 89,892 57,531 919,219 588,300 364,208 233,093 FRB Ser. 07-6, Class 1A3A, 5.761s, 2046     1,568,743 862,809 FRB Ser. 06-AR7, Class 2A2A, 5.607s, 2036 3,644,271 2,295,891     Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 654,000 650,922     Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.558s, 2049 3,334,274 40,345 9,996,850 120,962 7,935,193 96,016 Ser. 06-CD2, Class X, IO, 0.127s, 2046 2,462,893 6,235 16,267,307 41,182 17,850,806 45,191 Ser. 07-CD4, Class XC, IO, 0.088s, 2049 11,152,056 49,069 33,431,290 147,098 26,535,881 116,758 Ser. 07-CD5, Class XS, IO, 0.077s, 2044   3,210,229 15,925   CNL Funding Ser. 99-1, Class A2, 7.645s, 2014 106,204 63,722 396,087 237,652 248,969 149,381 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, IO, 1.217s, 2017 407,392 12,408 1,538,152 46,847 999,103 30,430 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031   415,000 377,583 404,000 367,575 Ser. 98-C2, Class F, 5.44s, 2030 1,370,000 1,160,088 2,607,000 2,207,555 2,247,000 1,902,714 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.22s, 2017 166,000 137,881 842,000 699,374 618,000 513,317 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.756s, 2019 66,000 24,420 197,000 72,890 218,000 80,660 Ser. 06-CN2A, Class J, 5.756s, 2019 53,000 14,310 158,000 42,660 174,000 46,980 FRB Ser. 01-J2A, Class A2F, 0.741s, 2034 118,000 100,344 326,000 277,223 314,000 267,018 Ser. 03-LB1A, Class X1, IO, 0.548s, 2038 F 847,433 29,234 1,801,642 62,150 1,947,400 67,179 Ser. 05-LP5, Class XC, IO, 0.181s, 2043 5,622,084 30,721 12,523,061 68,430 12,182,852 66,571 Ser. 06-C8, Class XS, IO, 0.085s, 2046 10,463,104 55,304 28,304,277 149,607 25,786,787 136,300 Ser. 05-C6, Class XC, IO, 0.064s, 2044 8,647,696 32,431 25,350,741 95,072 12,732,553 47,751 Countrywide Alternative Loan Trust Ser. 06-36T2, Class 2A1, 6 1/4s, 2036     3,766,632 2,408,165 Ser. 06-45T1, Class 2A2, 6s, 2037 3,473,844 2,275,368     Ser. 06-J8, Class A4, 6s, 2037 2,973,374 1,694,823 1,251,405 713,301   FRB Ser. 07-HY4, Class 3A1, 5.812s, 2047     8,451,991 4,817,635 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,179,200 951,283 605,436 488,417 568,282 458,444 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.661s, 2035 3,703,266 2,592,286 747,703 523,392   FRB Ser. 06-HYB1, Class 1A1, 5.309s, 2036   693,882 342,794 1,528,326 755,030 FRB Ser. 06-HYB1, Class 2A1, 5.276s, 2036 636,855 375,744 3,319,293 1,958,383 4,340,926 2,561,147 FRB Ser. 05-HYB4, Class 2A1, 4.864s, 2035   1,705,210 1,023,126 2,138,234 1,282,940 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 88,647 83,910   165,868 157,004 IFB Ser. 05-R1, Class 1AS, IO, 5.626s, 2035 210,607 21,324 1,505,821 152,464 1,501,667 152,044 Ser. 06-R1, Class AS, IO, 5.61s, 2036 105,166 10,385 1,183,648 116,885 1,295,650 127,945 Ser. 05-R3, Class AS, IO, 5.557s, 2035 522,429 51,916 2,551,791 253,584 2,004,373 199,185 FRB Ser. 06-R2, Class AS, IO, 5.452s, 2036 705,073 68,304 2,913,979 282,292 2,605,548 252,412 IFB Ser. 05-R2, Class 1AS, IO, 5.283s, 2035 201,062 19,604 1,301,634 126,909 1,199,500 116,951 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.423s, 2041 105,000 104,455     FRB Ser. 07-C4, Class A2, 6.003s, 2039 587,000 592,480 2,631,000 2,655,561 2,064,000 2,083,268 Ser. 07-3, Class 1A1A, 5.837s, 2037 144,727 83,941 1,454,942 843,866 558,075 323,683 71 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Credit Suisse Mortgage Capital Certificates Ser. 07-C2, Class A2, 5.448s, 2049 $249,000 $247,471 $ $ $ $ Ser. 06-C5, Class AX, IO, 0.139s, 2039 F 6,702,263 71,561 18,133,203 193,612 16,523,588 176,426 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 06-TFLA, Class K, 1.443s, 2021 50,000 15,000   484,000 145,200 Ser. 07-C2, Class AX, IO, 0.279s, 2049 F 17,310,273 99,221 47,593,036 272,800 37,593,117 215,481 Ser. 06-C4, Class AX, IO, 0.132s, 2039 6,295,692 82,006 29,088,015 378,895 24,311,086 316,671 Ser. 07-C1, Class AX, IO, 0.097s, 2040 F 7,578,703 44,459 36,417,895 213,636 24,718,172 145,003 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 0.846s, 2017   155,000 85,250 161,000 88,550 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 538,115 493,934     CS First Boston Mortgage Securities Corp. Ser. 04-C2, Class A2, 5.416s, 2036 260,000 264,915 1,050,000 1,069,849 1,050,000 1,069,849 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 353,000 256,735     Ser. 02-CP3, Class AX, IO, 1.634s, 2035 1,174,424 39,239 8,006,447 267,508 5,782,805 193,213 FRB Ser. 05-TFLA, Class J, 1.193s, 2020   67,000 44,890 65,500 43,885 FRB Ser. 04-TF2A, Class J, 1.193s, 2016 153,000 114,750 310,000 232,500 349,000 261,750 FRB Ser. 05-TF2A, Class J, 1.143s, 2020 43,847 37,270 148,024 125,820 148,683 126,381 FRB Ser. 04-TF2A, Class H, 0.943s, 2019 100,000 85,000 132,000 112,200 128,000 108,800 Ser. 01-CK1, Class AY, IO, 0.9s, 2035 4,333,420 25,812 12,002,899 71,494 11,550,025 68,797 Ser. 03-C3, Class AX, IO, 0.799s, 2038 5,677,034 216,062 11,003,000 418,763 12,726,779 484,369 Ser. 04-C4, Class AX, IO, 0.428s, 2039 600,404 13,044 4,022,532 87,391 3,178,905 69,063 CWCapital Cobalt FRB Ser. 07-C3, Class A3, 6.015s, 2046 394,000 377,694     Ser. 07-C2, Class A2, 5.334s, 2047 439,000 433,558 2,629,000 2,596,408 897,000 885,880 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.765s, 2031 452,032 9,726 1,751,758 37,690 1,311,742 28,223 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 23,627 24,075 285,953 291,369 280,500 285,813 Ser. 99-CG2, Class B3, 6.1s, 2032   378,000 343,980 332,000 302,120 Ser. 99-CG2, Class B4, 6.1s, 2032   571,000 513,900 551,000 495,900 Fannie Mae IFB Ser. 07-75, Class JS, 50.39s, 2037 134,400 213,651   237,216 377,095 IFB Ser. 06-62, Class PS, 38.423s, 2036 149,186 222,849 284,448 424,900 231,404 345,664 IFB Ser. 07-30, Class FS, 28.687s, 2037 139,516 192,094 462,840 637,266 355,804 489,892 IFB Ser. 06-49, Class SE, 28.015s, 2036 229,773 318,142 648,928 898,499 562,183 778,393 IFB Ser. 05-25, Class PS, 27.077s, 2035 89,808 123,466   65,553 90,121 IFB Ser. 06-30, Class HK, 25.615s, 2036 149,230 196,528     IFB Ser. 06-115, Class ES, 25.575s, 2036   583,999 796,861 449,120 612,820 IFB Ser. 05-74, Class CP, 23.847s, 2035 117,912 157,364 249,975 333,612 251,155 335,186 IFB Ser. 06-8, Class HP, 23.664s, 2036 136,856 183,499   429,351 575,683 IFB Ser. 05-99, Class SA, 23.664s, 2035 60,074 78,905 288,954 379,535 290,155 381,113 IFB Ser. 05-45, Class DC, 23.407s, 2035 119,214 162,916 417,246 570,207 298,033 407,291 IFB Ser. 06-46, Class SK, 23.297s, 2036 189,312 246,058     IFB Ser. 05-95, Class OP, 19.595s, 2035   192,906 240,352 193,756 241,411 IFB Ser. 05-106, Class JC, 19.36s, 2035   142,052 177,049 135,141 168,436 IFB Ser. 05-83, Class QP, 16.754s, 2034   104,331 124,283 104,331 124,283 FRB Ser. 03-W6, Class PT1, 10.195s, 2042 26,162 30,045     Ser. 02-T4, Class A4, 9 1/2s, 2041 24,833 28,519     Ser. 02-T1, Class A4, 9 1/2s, 2031 3,198 3,673     Ser. 04-T3, Class PT1, 8.896s, 2044 26,270 30,432   83,036 96,192 IFB Ser. 03-44, Class SI, IO, 7.754s, 2033 638,953 105,851 1,983,196 328,542 1,885,433 312,347 IFB Ser. 06-90, Class SE, IO, 7.554s, 2036 145,944 25,676 530,535 93,338 772,314 135,875 72 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Fannie Mae Ser. 02-26, Class A2, 7 1/2s, 2048 $63,273 $69,482 $ $ $ $ Ser. 04-T2, Class 1A4, 7 1/2s, 2043 49,741 55,493     Ser. 03-W1, Class 2A, 7 1/2s, 2042 90,597 101,072   698,499 779,263 Ser. 02-T19, Class A3, 7 1/2s, 2042 18,386 20,512     Ser. 02-T12, Class A3, 7 1/2s, 2042 14,627 16,319     Ser. 02-14, Class A2, 7 1/2s, 2042 94,990 105,973     Ser. 02-T4, Class A3, 7 1/2s, 2041 36,494 40,713   330,086 368,252 Ser. 01-T12, Class A2, 7 1/2s, 2041 37,499 41,835     Ser. 01-T3, Class A1, 7 1/2s, 2040 10,291 11,224   27,100 29,556 Ser. 01-T1, Class A1, 7 1/2s, 2040 10,081 11,247   71,032 79,245 Ser. 99-T2, Class A1, 7 1/2s, 2039 75,750 84,389   16,255 18,109 Ser. 02-33, Class A2, 7 1/2s, 2032 21,255 23,712     Ser. 01-T4, Class A1, 7 1/2s, 2028 14,988 16,721     IFB Ser. 04-51, Class XP, IO, 7.454s, 2034 7,081,663 958,007 8,877,701 1,200,975 10,246,140 1,386,098 IFB Ser. 03-W6, Class 5S, IO, 7.354s, 2042 1,446,103 209,685 3,814,006 553,031 3,915,107 567,690 IFB Ser. 04-17, Class ST, IO, 7.354s, 2034 371,568 61,409     IFB Ser. 08-7, Class SA, IO, 7.304s, 2038 467,248 68,877     IFB Ser. 02-81, Class SJ, IO, 7.254s, 2032 577,651 54,524     Ser. 02-26, Class A1, 7s, 2048 36,381 39,838     Ser. 04-W12, Class 1A3, 7s, 2044 133,201 144,922     Ser. 04-T2, Class 1A3, 7s, 2043 37,667 41,245     Ser. 03-W3, Class 1A2, 7s, 2042 53,591 58,682     Ser. 02-14, Class A1, 7s, 2042 128,255 140,440     Ser. 01-W3, Class A, 7s, 2041 52,233 57,195   63,702 69,754 Ser. 05-W4, Class 1A3, 7s, 2035 102,709 112,466   312,715 342,423 IFB Ser. 05-113, Class AI, IO, 6.984s, 2036   166,630 26,266 242,465 38,220 IFB Ser. 05-52, Class DC, IO, 6.954s, 2035 288,817 52,160 641,753 115,900 667,855 120,614 IFB Ser. 06-79, Class DI, IO, 6.904s, 2036 307,709 40,344 1,835,619 240,671 1,737,923 227,862 IFB Ser. 06-60, Class SI, IO, 6.904s, 2036 725,388 99,124 1,866,555 255,065 1,687,622 230,613 IFB Ser. 06-60, Class UI, IO, 6.904s, 2036 191,954 27,880 446,778 64,892 375,214 54,498 IFB Ser. 04-89, Class EI, IO, 6.904s, 2034 525,533 65,314     IFB Ser. 04-24, Class CS, IO, 6.904s, 2034 201,992 28,977   874,341 125,430 IFB Ser. 03-122, Class SA, IO, 6.854s, 2028 210,495 19,812 747,978 70,400 719,762 67,745 IFB Ser. 03-122, Class SJ, IO, 6.854s, 2028 222,263 17,124 789,769 60,845 758,456 58,433 IFB Ser. 04-60, Class SW, IO, 6.804s, 2034 365,947 52,020 1,273,965 181,095 1,221,376 173,620 IFB Ser. 05-65, Class KI, IO, 6.754s, 2035 578,866 75,154 854,431 110,931 1,067,318 138,570 IFB Ser. 08-41, Class S, IO, 6.554s, 2036 1,835,030 200,363 331,526 36,199 292,192 31,904 IFB Ser. 05-48, Class SM, IO, 6.554s, 2034 211,033 24,881 872,085 102,819 779,998 91,962 IFB Ser. 07-54, Class CI, IO, 6.514s, 2037 95,838 13,165 905,475 124,386 727,600 99,951 IFB Ser. 07-30, Class WI, IO, 6.514s, 2037 591,738 66,026     IFB Ser. 08-34, Class SM, IO, 6.504s, 2038 675,239 74,863 2,094,747 232,241 1,991,597 220,805 IFB Ser. 07-58, Class SP, IO, 6.504s, 2037   1,052,072 164,178 836,137 130,481 IFB Ser. 07-28, Class SE, IO, 6.504s, 2037 306,896 41,630 895,174 121,428 701,997 95,224 IFB Ser. 07-24, Class SD, IO, 6.504s, 2037 203,230 23,558 839,367 97,299 750,280 86,972 IFB Ser. 05-90, Class GS, IO, 6.504s, 2035     119,423 15,996 IFB Ser. 05-12, Class SC, IO, 6.504s, 2035 396,830 48,859 873,487 107,546 755,620 93,034 IFB Ser. 05-17, Class ES, IO, 6.504s, 2035 150,843 18,635 535,992 66,215 514,740 63,590 IFB Ser. 05-17, Class SY, IO, 6.504s, 2035 113,182 14,446 248,890 31,767 239,022 30,508 IFB Ser. 07-30, Class IE, IO, 6.494s, 2037 441,805 67,415 2,172,205 331,457 1,823,244 278,209 IFB Ser. 06-123, Class CI, IO, 6.494s, 2037 683,403 84,366 1,981,178 244,576 1,560,092 192,593 IFB Ser. 05-82, Class SY, IO, 6.484s, 2035 326,056 37,178 1,111,252 126,709 1,069,761 121,978 IFB Ser. 05-45, Class EW, IO, 6.474s, 2035 406,976 49,391 2,055,010 249,396 2,079,503 252,368 IFB Ser. 05-45, Class SR, IO, 6.474s, 2035 421,811 49,159 1,468,444 171,137 1,407,829 164,073 IFB Ser. 06-126, Class CS, IO, 6.454s, 2037 281,017 36,907 383,777 50,403 358,611 47,097 IFB Ser. 06-31, Class SX, IO, 6.454s, 2036 365,545 54,192 2,288,205 339,224 2,166,142 321,128 IFB Ser. 06-33, Class JS, IO, 6.454s, 2036 276,413 33,789 1,138,781 139,207 998,504 122,059 73 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Fannie Mae IFB Ser. 06-36, Class SP, IO, 6.454s, 2036 $280,793 $31,862 $2,331,088 $264,516 $1,230,683 $139,650 IFB Ser. 06-23, Class SP, IO, 6.454s, 2036   572,688 73,923 631,683 81,538 IFB Ser. 06-16, Class SM, IO, 6.454s, 2036 351,613 53,080 817,058 123,344 636,192 96,040 IFB Ser. 05-95, Class CI, IO, 6.454s, 2035 211,176 29,153 682,801 94,261 686,000 94,702 IFB Ser. 05-84, Class SG, IO, 6.454s, 2035 342,690 45,345 1,095,722 144,986 1,099,049 145,426 IFB Ser. 05-57, Class NI, IO, 6.454s, 2035 152,015 20,280 388,675 51,851 326,487 43,555 IFB Ser. 06-3, Class SB, IO, 6.454s, 2035 1,223,971 170,095 3,105,727 431,603 3,064,616 425,890 IFB Ser. 05-54, Class SA, IO, 6.454s, 2035 299,709 35,511 1,035,771 122,724 999,959 118,481 IFB Ser. 05-23, Class SG, IO, 6.454s, 2035 227,276 30,067 808,039 106,899 776,123 102,676 IFB Ser. 05-29, Class SX, IO, 6.454s, 2035 621,187 75,895 128,330 15,679 102,750 12,554 IFB Ser. 05-29, Class SY, IO, 6.454s, 2035 708,210 84,058     IFB Ser. 05-17, Class SA, IO, 6.454s, 2035 644,491 94,531 725,053 106,347 696,306 102,131 IFB Ser. 05-17, Class SE, IO, 6.454s, 2035 221,078 27,369 785,563 97,250 754,417 93,394 IFB Ser. 05-57, Class DI, IO, 6.454s, 2035 481,276 53,276   2,094,873 231,898 IFB Ser. 05-104, Class SI, IO, 6.454s, 2033 1,215,964 144,238     IFB Ser. 05-83, Class QI, IO, 6.444s, 2035   189,350 32,332 190,829 32,585 IFB Ser. 06-128, Class GS, IO, 6.434s, 2037 105,053 14,117 985,832 132,478 792,423 106,487 IFB Ser. 05-73, Class SD, IO, 6.434s, 2035   95,237 16,275 101,910 17,415 IFB Ser. 06-114, Class IS, IO, 6.404s, 2036 158,715 20,350 812,090 104,124 684,457 87,759 IFB Ser. 06-116, Class LS, IO, 6.404s, 2036 535,827 65,505     IFB Ser. 06-51, Class SP, IO, 6.404s, 2036   5,409,427 719,346 2,072,457 275,595 IFB Ser. 06-115, Class GI, IO, 6.394s, 2036   865,551 126,500 714,537 104,430 IFB Ser. 06-115, Class IE, IO, 6.394s, 2036 254,692 32,268 656,461 83,171 550,997 69,809 IFB Ser. 06-117, Class SA, IO, 6.394s, 2036 376,315 48,170 990,125 126,741 831,569 106,445 IFB Ser. 06-109, Class SG, IO, 6.384s, 2036 449,323 47,657 1,304,739 138,387 998,859 105,944 IFB Ser. 06-104, Class IM, IO, 6.374s, 2036 85,945 12,515 287,762 41,904 365,266 53,190 IFB Ser. 06-109, Class SH, IO, 6.374s, 2036 359,477 54,797 1,054,985 160,818 828,358 126,272 IFB Ser. 06-111, Class SA, IO, 6.374s, 2036 2,801,394 350,903     IFB Ser. 06-116, Class S, IO, 6.354s, 2036 1,830,111 210,801 2,488,128 286,595   IFB Ser. 06-104, Class IC, IO, 6.354s, 2036 544,165 73,473   2,796,446 377,576 IFB Ser. 06-103, Class SB, IO, 6.354s, 2036 1,686,853 203,048 1,435,166 172,752 1,109,130 133,507 IFB Ser. 06-43, Class SI, IO, 6.354s, 2036 514,139 61,111 2,395,011 284,671 2,068,184 245,824 IFB Ser. 06-8, Class JH, IO, 6.354s, 2036 580,199 74,532 2,980,917 382,929 2,509,315 322,347 IFB Ser. 06-8, Class PS, IO, 6.354s, 2036 207,414 36,600     IFB Ser. 09-12, Class CI, IO, 6.354s, 2036 659,363 89,904   2,150,822 293,265 IFB Ser. 05-122, Class SG, IO, 6.354s, 2035 86,223 10,939 837,404 106,241 651,895 82,706 IFB Ser. 05-122, Class SW, IO, 6.354s, 2035 333,476 40,511 877,158 106,557 736,371 89,454 IFB Ser. 06-45, Class XS, IO, 6.354s, 2034 334,744 39,406     IFB Ser. 06-101, Class SA, IO, 6.334s, 2036 660,003 76,131 3,289,027 379,389 2,797,095 322,645 IFB Ser. 06-92, Class JI, IO, 6.334s, 2036 222,390 27,813 560,714 70,125 728,418 91,099 IFB Ser. 06-92, Class LI, IO, 6.334s, 2036 371,080 48,886 974,915 128,436 818,636 107,848 IFB Ser. 06-96, Class ES, IO, 6.334s,2036 202,474 24,075 1,224,015 145,538 933,737 111,024 IFB Ser. 06-99, Class AS, IO, 6.334s, 2036 304,773 35,964 779,839 92,023 976,488 115,229 IFB Ser. 06-60, Class YI, IO, 6.324s, 2036 360,402 53,148 787,855 116,185 709,374 104,611 IFB Ser. 06-95, Class SH, IO, 6.304s, 2036 2,115,120 237,242 2,875,669 322,548   IFB Ser. 06-86, Class SB, IO, 6.304s, 2036 521,768 70,773 2,547,044 345,481 2,000,697 271,375 IFB Ser. 09-12, Class AI, IO, 6.254s, 2037   3,544,023 432,973 2,947,269 360,068 IFB Ser. 07-15, Class NI, IO, 6.254s, 2022 121,498 12,849 1,518,726 160,610 1,154,231 122,064 IFB Ser. 07-109, Class XI, IO, 6.204s, 2037 167,698 26,545 754,643 119,452 670,794 106,180 IFB Ser. 06-79, Class SH, IO, 6.204s, 2036 820,452 120,512     IFB Ser. 07-30, Class LI, IO, 6.194s, 2037 1,104,524 127,539 3,230,476 373,023 2,503,196 289,044 IFB Ser. 07-30, Class OI, IO, 6.194s, 2037 1,838,811 224,464 4,526,530 552,554 3,480,526 424,868 IFB Ser. 07-86, Class SE, IO, 6.184s, 2037 2,079,653 226,000     IFB Ser. 07-89, Class SA, IO, 6.184s, 2037 777,283 87,600 2,413,193 271,967 2,294,306 258,568 IFB Ser. 07-44, Class SB, IO, 6.184s, 2037 1,045,942 124,990     IFB Ser. 07-54, Class IA, IO, 6.164s, 2037 191,711 24,232 941,058 118,947 788,907 99,715 74 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Fannie Mae IFB Ser. 07-54, Class IB, IO, 6.164s, 2037 $191,711 $24,232 $941,058 $118,947 $788,907 $99,715 IFB Ser. 07-54, Class IC, IO, 6.164s, 2037 191,711 24,232 941,058 118,947 788,907 99,715 IFB Ser. 07-54, Class ID, IO, 6.164s, 2037 191,711 24,232 941,058 118,947 788,907 99,715 IFB Ser. 07-54, Class IE, IO, 6.164s, 2037 191,711 24,232 941,058 118,947 788,907 99,715 IFB Ser. 07-54, Class IF, IO, 6.164s, 2037 284,524 32,680 1,400,556 160,868 1,173,090 134,741 IFB Ser. 07-54, Class UI, IO, 6.164s, 2037 131,890 17,270 1,315,659 172,272 1,076,154 140,912 IFB Ser. 07-15, Class CI, IO, 6.134s, 2037 1,280,740 147,272 3,719,902 427,752 2,928,433 336,741 IFB Ser. 06-124, Class SC, IO, 6.134s, 2037 1,175,648 127,874 1,598,033 173,816   IFB Ser. 06-115, Class JI, IO, 6.134s, 2036 907,102 105,405 2,626,533 305,203 2,064,671 239,915 IFB Ser. 08-12, Class SC, IO, 6.104s, 2038 1,150,608 118,478     IFB Ser. 09-43, Class SB, IO, 6.084s, 2039 115,234 16,426 108,512 15,468 116,194 16,563 IFB Ser. 06-123, Class LI, IO, 6.074s, 2037 614,372 68,503 1,780,990 198,580 1,401,321 156,247 IFB Ser. 07-81, Class IS, IO, 6.054s, 2037 217,713 23,794 1,653,062 180,663 1,565,199 171,061 IFB Ser. 08-11, Class SC, IO, 6.034s, 2038 216,287 25,202     IFB Ser. 07-39, Class AI, IO, 5.874s, 2037 316,135 32,473 1,606,227 164,992 1,352,151 138,893 IFB Ser. 07-32, Class SD, IO, 5.864s, 2037 224,374 24,707 1,111,401 122,384 933,398 102,783 IFB Ser. 07-30, Class UI, IO, 5.854s, 2037 187,962 20,209 922,652 99,200 773,476 83,161 IFB Ser. 07-32, Class SC, IO, 5.854s, 2037 294,678 35,176 1,471,896 175,702 1,235,555 147,489 IFB Ser. 07-1, Class CI, IO, 5.854s, 2037 210,941 25,899 1,038,641 127,521 870,307 106,854 IFB Ser. 05-74, Class NI, IO, 5.834s, 2035 374,575 54,446     IFB Ser. 09-12, Class DI, IO, 5.784s, 2037 399,696 44,578 4,199,547 468,375 3,511,485 391,636 IFB Ser. 05-58, Class IK, IO, 5.754s, 2035 262,662 40,220 908,938 139,180 877,346 134,343 Ser. 06-W3, Class 1AS, IO, 5.723s, 2046 1,175,820 121,256 3,446,739 355,445 3,452,120 356,000 IFB Ser. 07-75, Class ID, IO, 5.624s, 2037 121,409 14,089 1,139,318 132,214 915,796 106,275 Ser. 383, Class 18, IO, 5 1/2s, 2038 735,961 104,344 1,058,927 150,134   Ser. 383, Class 19, IO, 5 1/2s, 2038 670,036 95,111 963,399 136,754   Ser. 383, Class 6, IO, 5 1/2s, 2037 569,141 85,104 818,619 122,408   Ser. 383, Class 7, IO, 5 1/2s, 2037 561,664 78,374 808,045 112,753   Ser. 383, Class 20, IO, 5 1/2s, 2037 424,233 63,305 610,391 91,084   IFB Ser. 09-3, Class SE, IO, 5.254s, 2037 371,971 33,317 1,575,982 141,161 1,492,333 133,668 Ser. 385, Class 3, IO, 5s, 2038 1,545,430 220,089 609,734 86,834 235,543 33,544 Ser. 03-W12, Class 2, IO, 2.218s, 2043 842,643 55,086 1,679,011 109,762 1,381,060 90,284 Ser. 03-W10, Class 3, IO, 1.913s, 2043 256,597 13,610 1,053,535 55,878 821,961 43,596 Ser. 03-W10, Class 1, IO, 1.864s, 2043 747,103 40,367 3,571,272 192,959 5,197,269 280,813 Ser. 03-W8, Class 12, IO, 1.637s, 2042 1,146,652 47,616 4,068,741 168,957 3,132,790 130,091 Ser. 03-W17, Class 12, IO, 1.143s, 2033   1,343,662 37,703 1,289,987 36,197 Ser. 03-T2, Class 2, IO, 0.808s, 2042 550,869 10,857 5,302,114 104,499 3,770,009 74,303 Ser. 03-W6, Class 51, IO, 0.67s, 2042 366,993 7,017 1,641,590 31,386 1,300,112 24,857 Ser. 01-T12, Class IO, 0.565s, 2041 2,003,360 32,434 1,004,856 16,268 668,669 10,825 Ser. 03-W2, Class 1, IO, 0.466s, 2042 259,755 2,858 9,120,300 100,363 7,302,012 80,354 Ser. 02-T4, IO, 0.449s, 2041 5,369,651 62,250 5,643,874 65,429 3,568,867 41,374 Ser. 01-50, Class B1, IO, 0.437s, 2041 2,503,024 31,957 1,769,874 22,597 1,184,932 15,129 Ser. 02-T1, Class IO, IO, 0.424s, 2031 920,732 9,749 1,143,312 12,106 725,974 7,687 Ser. 03-W6, Class 3, IO, 0.368s, 2042 509,089 4,611 2,276,909 20,622 1,803,395 16,334 Ser. 03-W6, Class 23, IO, 0.352s, 2042 543,078 4,633 2,428,476 20,717 1,923,314 16,407 Ser. 02-W8, Class 1, IO, 0.348s, 2042 1,028,163 11,283     Ser. 01-79, Class BI, IO, 0.325s, 2045 834,607 7,642 5,688,166 52,081 4,044,633 37,033 Ser. 03-34, Class P1, PO, zero %, 2043 31,384 27,402     Ser. 07-64, Class LO, PO, zero %, 2037     564,759 491,273 Ser. 07-14, Class KO, PO, zero %, 2037   197,767 169,067 153,356 131,101 Ser. 06-125, Class OX, PO, zero %, 2037   65,056 58,275 63,161 56,578 Ser. 06-84, Class OT, PO, zero %, 2036   55,407 49,297 55,407 49,297 Ser. 06-56, Class XF, zero %, 2036   63,059 52,596 63,059 52,596 Ser. 06-46, Class OC, PO, zero %, 2036   68,814 61,504   Ser. 06-47, Class VO, PO, zero %, 2036   135,198 115,724 99,811 85,434 Ser. 05-117, Class MO, PO, zero %, 2036   27,220 26,436   75 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Fannie Mae Ser. 05-103, Class OA, PO, zero %, 2035 $ $ $174,000 $155,016 $115,000 $102,453 Ser. 05-50, Class LO, PO, zero %, 2035 30,623 28,363     Ser. 08-37, Class DO, PO, zero %, 2033 93,127 73,545 326,322 257,707 212,753 168,018 Ser. 04-61, Class JO, PO, zero %, 2032 72,832 64,957 268,184 239,185 197,512 176,155 Ser. 326, Class 1, PO, zero %, 2032   210,662 185,205 198,942 174,901 Ser. 318, Class 1, PO, zero %, 2032   79,426 70,403 74,976 66,458 Ser. 04-61, Class CO, PO, zero %, 2031 130,098 128,080     Ser. 314, Class 1, PO, zero %, 2031   380,200 341,074 359,026 322,079 FRB Ser. 07-76, Class SF, zero %, 2037 57,397 57,319 64,284 64,197   FRB Ser. 06-115, Class SN, zero %, 2036 67,694 65,703 373,672 362,683 318,839 309,463 FRB Ser. 06-104, Class EK, zero %, 2036 32,101 30,850 42,373 40,722 58,102 55,838 FRB Ser. 05-117, Class GF, zero %, 2036 78,638 72,786 87,422 80,917 76,547 70,850 FRB Ser. 05-91, Class EF, zero %, 2035 35,054 34,202     FRB Ser. 05-79, Class FE, zero %, 2035 15,184 13,824     FRB Ser. 05-65, Class ER, zero %, 2035 57,944 51,349     FRB Ser. 06-54, Class CF, zero %, 2035     21,644 21,208 FRB Ser. 05-57, Class UL, zero %, 2035 36,289 35,813 125,328 123,683 121,051 119,462 FRB Ser. 05-36, Class QA, zero %, 2035   53,473 50,707 51,613 48,943 FRB Ser. 05-65, Class CU, zero %, 2034   37,312 35,957 35,893 34,590 FRB Ser. 05-77, Class HF, zero %, 2034   45,427 44,877 33,348 32,944 FRB Ser. 06-1, Class HF, zero %, 2032   19,406 16,965 29,538 25,823 IFB Ser. 06-75, Class FY, zero %, 2036   105,007 104,694 82,385 82,139 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 13,471 14,881   33,804 37,343 IFB Ser. T-56, Class 2ASI, IO, 7.854s, 2043 132,139 21,473 593,456 96,437 471,773 76,663 Ser. T-51, Class 2A, 7 1/2s, 2042 87,284 95,276   223,459 243,920 Ser. T-56, Class A, IO, 0.524s, 2043 481,471 6,328 1,691,235 22,229 1,348,906 17,729 Ser. T-56, Class 1, IO, 0.234s, 2043 577,894 3,668 1,919,534 12,184 1,567,966 9,952 Ser. T-56, Class 3, IO, 0.141s, 2043 442,880 4,475 1,470,825 14,863 1,201,594 12,142 Ser. T-56, Class 2, IO, 0.036s, 2043 535,042 3 1,776,705 9 1,451,432 8 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.232s, 2020 308,130 9,124 1,191,300 35,274 761,360 22,544 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.723s, 2035 341,070 194,410 937,719 534,500 668,192 380,869 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.946s, 2033   6,131,009 96,870 5,460,787 86,280 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029   580,000 502,328 538,000 465,952 Ser. 97-C2, Class G, 7 1/2s, 2029 71,000 61,770 185,000 160,950 288,000 250,560 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035     703,000 562,400 Freddie Mac IFB Ser. 3182, Class PS, 27.626s, 2032 192,213 273,606   359,653 511,949 IFB Ser. 3182, Class SP, 27.626s, 2032 198,360 258,152     IFB Ser. 3211, Class SI, IO, 26.642s, 2036 172,208 95,606     IFB Ser. 3408, Class EK, 24.814s, 2037   669,844 863,843 583,540 752,544 IFB Ser. 2976, Class KL, 23.491s, 2035 139,429 184,646 445,233 589,617 427,046 565,533 IFB Ser. 2979, Class AS, 23.381s, 2034   106,288 134,027 106,892 134,788 IFB Ser. 3065, Class DC, 19.13s, 2035 146,693 183,837   419,327 525,505 IFB Ser. 2990, Class LB, 16.324s, 2034 136,466 161,809 463,057 549,052 443,184 525,487 IFB Ser. 3031, Class BS, 16.117s, 2035 161,857 198,461     IFB Ser. 3489, Class SD, IO, 7.557s, 2032 233,109 30,914 965,165 127,996 862,980 114,445 IFB Ser. 2759, Class SG, IO, 7.307s, 2033 426,107 65,101     76 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Freddie Mac IFB Ser. 2828, Class GI, IO, 7.257s, 2034 $202,462 $33,811 $663,739 $110,845 $662,985 $110,719 IFB Ser. 3184, Class SP, IO, 7.107s, 2033 143,422 16,989 1,352,765 160,239 1,086,807 128,736 IFB Ser. 3110, Class SP, IO, 7.057s, 2035 209,121 33,215 918,249 145,846 1,010,870 160,557 IFB Ser. 3269, Class KS, IO, 7.007s, 2037 3,803,186 456,382     IFB Ser. 3156, Class PS, IO, 7.007s, 2036 207,951 31,147 1,578,940 236,494 1,495,017 223,924 IFB Ser. 2869, Class JS, IO, 7.007s, 2034 370,599 32,158 1,214,950 105,425 1,213,569 105,305 IFB Ser. 2927, Class SI, IO, 7s, 2035 160,782 22,727 571,882 80,839 549,257 77,641 IFB Ser. 3149, Class LS, IO, 6.957s, 2036 1,145,055 191,820 3,324,403 556,904 2,616,934 438,389 IFB Ser. 3119, Class PI, IO, 6.957s, 2036 343,463 57,001 902,964 149,856 758,694 125,913 IFB Ser. 2882, Class NS, IO, 6.957s, 2034 1,723,994 205,397 2,479,398 295,396   IFB Ser. 2882, Class LS, IO, 6.957s, 2034 176,876 24,534 960,910 133,286 848,905 117,750 IFB Ser. 3149, Class SE, IO, 6.907s, 2036   932,841 142,519 783,101 119,642 IFB Ser. 3151, Class SI, IO, 6.907s, 2036 1,080,923 165,052     IFB Ser. 3157, Class SA, IO, 6.907s, 2036 573,429 85,665 2,352,173 351,391 2,011,178 300,450 IFB Ser. 2779, Class YS, IO, 6.907s, 2033 38,531 4,347     IFB Ser. 3203, Class SH, IO, 6.897s, 2036 84,747 12,902 800,694 121,902 643,402 97,955 IFB Ser. 2835, Class AI, IO, 6.857s, 2034 641,094 92,067 1,254,087 180,099 483,942 69,499 IFB Ser. 2815, Class PT, IO, 6.807s, 2032 190,308 23,576 676,222 83,773 649,411 80,452 IFB Ser. 2594, Class SE, IO, 6.807s, 2030 168,161 13,341     IFB Ser. 2828, Class TI, IO, 6.807s, 2030 108,778 12,354 331,256 37,621 332,240 37,733 IFB Ser. 3397, Class GS, IO, 6.757s, 2037 148,438 19,218 715,010 92,571 614,658 79,579 IFB Ser. 3287, Class SD, IO, 6.507s, 2037 445,736 59,649 1,298,295 173,739 1,016,703 136,056 IFB Ser. 3281, Class BI, IO, 6.507s, 2037 218,910 27,615 532,446 67,166 447,000 56,387 IFB Ser. 3281, Class CI, IO, 6.507s, 2037 170,268 20,937 792,297 97,427 684,506 84,172 IFB Ser. 3510, Class ID, IO, 6.507s, 2037     1,599,724 189,487 IFB Ser. 3249, Class SI, IO, 6.507s, 2036 238,473 32,016 476,946 64,032 397,455 53,360 IFB Ser. 3028, Class ES, IO, 6.507s, 2035 553,900 78,833   1,104,613 157,212 IFB Ser. 2922, Class SE, IO, 6.507s, 2035 230,969 25,595 803,976 89,093 770,806 85,417 IFB Ser. 3316, Class SA, IO, 6.487s, 2037 1,403,764 167,485 1,908,106 227,659   IFB Ser. 2981, Class AS, IO, 6.477s, 2035 184,169 21,454 1,130,566 131,700 1,070,595 124,714 IFB Ser. 3287, Class SE, IO, 6.457s, 2037 562,846 74,757 2,328,361 309,253 2,081,702 276,492 IFB Ser. 3136, Class NS, IO, 6.457s, 2036 802,738 103,834 1,084,008 140,216 1,209,708 156,476 IFB Ser. 3122, Class DS, IO, 6.457s, 2036 158,776 23,522 1,203,519 178,294 1,140,009 168,885 IFB Ser. 3123, Class LI, IO, 6.457s, 2036 299,498 43,846 1,234,315 180,704 1,082,342 158,455 IFB Ser. 3118, Class SD, IO, 6.457s, 2036 387,389 46,999 1,348,682 163,625 1,292,951 156,864 IFB Ser. 3107, Class DC, IO, 6.457s, 2035 1,676,802 245,739 1,358,475 199,087 1,190,934 174,534 IFB Ser. 3001, Class IH, IO, 6.457s, 2035 1,432,034 183,816 162,348 20,839 142,563 18,299 IFB Ser. 2950, Class SM, IO, 6.457s, 2016 185,318 19,731 1,038,785 110,601 952,684 101,433 IFB Ser. 3256, Class S, IO, 6.447s, 2036 156,681 18,413 1,473,913 173,210 1,184,122 139,155 IFB Ser. 3031, Class BI, IO, 6.447s, 2035 132,328 22,606 371,840 63,524 373,163 63,750 IFB Ser. 3244, Class SB, IO, 6.417s, 2036 281,961 32,693 740,999 85,919 622,493 72,178 IFB Ser. 3249, Class SM, IO, 6.407s, 2036 1,905,768 238,069 1,621,037 202,500 1,252,953 156,519 IFB Ser. 3236, Class IS, IO, 6.407s, 2036 518,556 71,626 1,363,513 188,337 1,144,377 158,069 IFB Ser. 3240, Class SM, IO, 6.407s, 2036 1,900,335 227,022 1,616,415 193,104 1,249,381 149,256 IFB Ser. 3147, Class SD, IO, 6.407s, 2036 734,181 84,402 3,036,868 349,121 2,715,385 312,163 IFB Ser. 3398, Class SI, IO, 6.407s, 2036   2,507,222 288,556 2,131,224 245,283 IFB Ser. 3067, Class SI, IO, 6.407s, 2035 655,777 93,058 3,354,854 476,069 2,810,882 398,877 IFB Ser. 3033, Class SG, IO, 6.407s, 2035 315,511 37,694     IFB Ser. 3114, Class TS, IO, 6.407s, 2030 650,156 78,539 2,105,298 254,320 2,121,666 256,297 IFB Ser. 3128, Class JI, IO, 6.387s, 2036 464,263 55,294 1,271,088 151,387 1,440,437 171,556 IFB Ser. 2990, Class LI, IO, 6.387s, 2034 198,947 25,779 703,374 91,141 673,211 87,233 IFB Ser. 3240, Class S, IO, 6.377s, 2036 1,006,647 118,090 2,933,847 344,170 2,311,315 271,140 IFB Ser. 3229, Class BI, IO, 6.377s, 2036 70,548 7,891 235,616 26,354 299,315 33,479 IFB Ser. 3065, Class DI, IO, 6.377s, 2035 67,798 8,990 286,787 38,026 288,143 38,206 IFB Ser. 3145, Class GI, IO, 6.357s, 2036 391,993 51,140 1,073,250 140,018 1,216,530 158,711 IFB Ser. 3114, Class GI, IO, 6.357s, 2036 135,780 18,090 384,258 51,195 422,956 56,351 77 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Freddie Mac IFB Ser. 3114, Class IP, IO, 6.357s, 2036 $1,957,633 $223,523 $1,221,054 $139,420 $1,037,832 $118,500 IFB Ser. 3510, Class IB, IO, 6.357s, 2036   642,653 95,942 704,785 105,217 IFB Ser. 3218, Class AS, IO, 6.337s, 2036 100,106 12,223 955,444 116,657 801,483 97,859 IFB Ser. 3221, Class SI, IO, 6.337s, 2036 403,129 49,835 1,059,689 130,999 889,493 109,959 IFB Ser. 3153, Class UI, IO, 6.327s, 2036 1,962,256 351,175 436,219 78,068 2,577,325 461,251 IFB Ser. 3153, Class QI, IO, 6.307s, 2036 531,598 77,836 435,273 63,733   IFB Ser. 3346, Class SC, IO, 6.307s, 2033 17,269,182 2,131,190 12,613,966 1,556,689 7,316,624 902,945 IFB Ser. 3346, Class SB, IO, 6.307s, 2033 7,373,603 906,584 667,342 82,050 1,520,554 186,952 IFB Ser. 3349, Class AS, IO, 6.257s, 2037     5,349,077 621,991 IFB Ser. 3510, Class IA, IO, 6.257s, 2037   1,927,253 212,884 1,671,500 184,634 IFB Ser. 3201, Class SG, IO, 6.257s, 2036 550,549 63,709 1,448,318 167,599 1,216,211 140,740 IFB Ser. 3203, Class SE, IO, 6.257s, 2036 472,417 52,193 1,240,807 137,084 1,042,227 115,145 IFB Ser. 3238, Class LI, IO, 6.247s, 2036 470,151 52,986     IFB Ser. 3171, Class PS, IO, 6.242s, 2036 259,575 30,498 1,245,959 146,391 1,053,132 123,735 IFB Ser. 3171, Class ST, IO, 6.242s, 2036 535,727 62,948 2,208,117 259,454 1,936,418 227,529 IFB Ser. 3510, Class CI, IO, 6.237s, 2037   3,260,788 381,643 2,711,046 317,301 IFB Ser. 3152, Class SY, IO, 6.237s, 2036 355,045 45,637 990,602 127,332 1,087,494 139,787 IFB Ser. 3510, Class DI, IO, 6.237s, 2035 585,894 71,005 1,118,113 135,504 1,118,113 135,504 IFB Ser. 3181, Class PS, IO, 6.227s, 2036 172,426 23,003 820,352 109,443 694,261 92,621 IFB Ser. 3284, Class BI, IO, 6.207s, 2037 330,511 39,938 868,834 104,987 729,820 88,189 IFB Ser. 3199, Class S, IO, 6.207s, 2036 231,451 26,858 611,830 70,997 894,857 103,839 IFB Ser. 3284, Class LI, IO, 6.197s, 2037 1,302,953 148,406 3,990,209 454,485 3,103,496 353,488 IFB Ser. 3281, Class AI, IO, 6.187s, 2037 2,470,343 291,130 2,100,871 247,588 1,624,088 191,399 IFB Ser. 3012, Class UI, IO, 6.177s, 2035 79,928 9,492     IFB Ser. 3311, Class IA, IO, 6.167s, 2037 266,418 30,952 1,301,986 151,265 1,090,507 126,695 IFB Ser. 3311, Class IB, IO, 6.167s, 2037 266,418 30,952 1,301,986 151,265 1,090,507 126,695 IFB Ser. 3311, Class IC, IO, 6.167s, 2037 266,418 30,952 1,301,986 151,265 1,090,507 126,695 IFB Ser. 3311, Class ID, IO, 6.167s, 2037 266,418 30,952 1,301,986 151,265 1,090,507 126,695 IFB Ser. 3311, Class IE, IO, 6.167s, 2037 266,418 30,952 1,928,896 224,099 1,600,765 185,977 IFB Ser. 3510, Class AS, IO, 6.167s, 2037 376,385 46,077 7,794,894 954,251 7,003,066 857,315 IFB Ser. 3240, Class GS, IO, 6.137s, 2036 636,262 70,969 1,834,331 204,601 1,448,513 161,567 IFB Ser. 3257, Class SI, IO, 6.077s, 2036 275,555 32,431 786,507 92,568 618,267 72,767 IFB Ser. 3225, Class EY, IO, 6.047s, 2036 2,222,276 222,139 4,793,252 479,133 4,502,567 450,077 IFB Ser. 3225, Class JY, IO, 6.047s, 2036 1,195,603 129,412 3,417,331 369,892 2,687,788 290,926 IFB Ser. 3339, Class TI, IO, 5.897s, 2037 181,414 19,270 1,710,477 181,687 1,374,327 145,981 IFB Ser. 3284, Class CI, IO, 5.877s, 2037 976,013 103,984 2,847,668 303,391 2,232,954 237,899 IFB Ser. 3012, Class WI, IO, 5.857s, 2035 139,195 19,480     IFB Ser. 3510, Class IC, IO, 5.837s, 2037     2,516,445 267,322 IFB Ser. 3012, Class IG, IO, 5.837s, 2035 319,722 46,531     IFB Ser. 3309, Class SG, IO, 5.827s, 2037 747,880 77,854 2,321,906 241,710 2,207,516 229,802 IFB Ser. 2965, Class SA, IO, 5.807s, 2032 193,250 19,814 1,189,197 121,928 1,126,126 115,462 IFB Ser. 3510, Class BI, IO, 5.787s, 2037   3,522,590 382,271 2,706,508 293,710 IFB Ser. 3397, Class SQ, IO, 5.727s, 2037 662,408 66,168 3,085,852 308,246 2,664,981 266,205 IFB Ser. 3424, Class UI, IO, 5.517s, 2037 696,958 71,408     IFB Ser. 248, IO, 5 1/2s, 2037 1,145,997 183,181     Ser. 3327, Class IF, IO, zero %, 2037 122,535 1,289 262,575 2,762 215,127 2,263 Ser. 246, PO, zero %, 2037 79,082 71,495     Ser. 3391, PO, zero %, 2037   73,595 61,835 73,595 61,835 Ser. 3292, Class DO, PO, zero %, 2037   136,805 120,843 108,958 96,245 Ser. 3274, Class MO, PO, zero %, 2037   70,862 62,551 94,955 83,819 Ser. 3300, PO, zero %, 2037     387,685 329,714 Ser. 3252, Class LO, PO, zero %, 2036   295,045 256,795 191,530 166,700 Ser. 3226, Class YI, IO, zero %, 2036 121,884 384     Ser. 3206, Class EO, PO, zero %, 2036   56,874 50,780 56,874 50,780 Ser. 2858, Class MO, PO, zero %, 2034   27,495 26,487 20,322 19,578 Ser. 2587, Class CO, PO, zero %, 2032 61,089 58,671   600,500 576,736 78 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Freddie Mac Ser. 201, PO, zero %, 2029 $ $ $233,735 $202,916 $220,692 $191,593 Ser. 1208, Class F, PO, zero %, 2022 5,847 5,483     FRB Ser. 3349, Class DO, zero %, 2037   172,406 170,066 145,339 143,366 FRB Ser. 3326, Class XF, zero %, 2037   132,571 129,723 112,974 110,546 FRB Ser. 3326, Class YF, zero %, 2037   375,578 370,953 338,955 334,781 FRB Ser. 3263, Class TA, zero %, 2037   79,207 74,726 64,168 60,538 FRB Ser. 3283, Class HF, zero %, 2036   5,421 5,382   FRB Ser. 3231, Class X, zero %, 2036   49,183 48,686 53,356 52,817 FRB Ser. 3147, Class SF, zero %, 2036   260,749 255,219 194,898 190,764 FRB Ser. 3130, Class JF, zero %, 2036 30,790 30,536     FRB Ser. 3117, Class AF, zero %, 2036   57,318 53,229   FRB Ser. 3047, Class BD, zero %, 2035   128,400 120,058 94,483 88,345 FRB Ser. 3326, Class WF, zero %, 2035 177,566 169,833 354,511 339,072 370,032 353,917 FRB Ser. 3036, Class AS, zero %, 2035   69,022 63,055   FRB Ser. 3003, Class XF, zero %, 2035 111,140 106,308 395,662 378,456 381,769 365,167 FRB Ser. 3112, Class XM, zero %, 2034 12,108 12,026     FRB Ser. 2947, Class GF, zero %, 2034 57,006 54,531 116,800 111,727 85,890 82,160 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.168s, 2043 11,489,204 71,010 20,364,149 125,863 19,582,033 121,029 Ser. 05-C3, Class XC, IO, 0.117s, 2045 24,761,879 63,958 48,102,033 124,244 48,473,598 125,203 Ser. 07-C1, Class XC, IO, 0.103s, 2019 25,442,707 94,138 71,125,170 263,163 56,062,587 207,432 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.36s, 2029 328,988 15,766     Ser. 05-C1, Class X1, IO, 0.216s, 2043 4,268,016 27,928 17,952,437 117,471 19,498,481 127,588 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036   298,539 229,875 261,289 201,193 Ser. 06-C1, Class XC, IO, 0.07s, 2045 19,547,725 56,293   35,509,889 102,261 Government National Mortgage Association IFB Ser. 06-34, Class SA, 38.063s, 2036   66,054 95,283 61,861 89,233 IFB Ser. 04-2, Class SI, IO, 13.918s, 2034 1,735,070 522,169 3,519,728 1,059,262 3,491,077 1,050,640 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 288,278 51,790     IFB Ser. 08-47, Class S, IO, 7.459s, 2038 530,999 67,967 1,144,903 146,546 1,075,702 137,689 IFB Ser. 05-68, Class PU, IO, 7.054s, 2032 484,087 67,202     IFB Ser. 04-59, Class SC, IO, 6.959s, 2034 129,853 18,599 617,559 88,452 523,229 74,942 IFB Ser. 04-26, Class IS, IO, 6.959s, 2034 480,358 39,941 60,390 5,021 45,675 3,798 IFB Ser. 05-68, Class SN, IO, 6.958s, 2034   259,645 28,727 251,498 27,826 IFB Ser. 07-47, Class SA, IO, 6.859s, 2036 773,126 96,293     IFB Ser. 04-47, Class SY, IO, 6.819s, 2034 61,479 7,314 139,251 16,565 134,947 16,053 IFB Ser. 04-96, Class KS, IO, 6.754s, 2034 92,311 12,924 120,004 16,801 116,312 16,284 IFB Ser. 04-5, Class PS, IO, 6.704s, 2033 457,000 73,760 1,552,000 250,493 1,463,000 236,128 IFB Ser. 07-35, Class NY, IO, 6.659s, 2035 518,823 53,262 82,353 8,454   IFB Ser. 07-35, Class TY, IO, 6.654s, 2035   1,791,096 132,290 1,457,046 107,617 IFB Ser. 07-36, Class SW, IO, 6.654s, 2035 276,516 15,353     IFB Ser. 04-70, Class SP, IO, 6.654s, 2034     61,239 8,114 IFB Ser. 07-22, Class S, IO, 6.554s, 2037 328,392 37,870 855,784 98,689 720,660 83,107 IFB Ser. 07-8, Class SH, IO, 6.554s, 2037 275,907 35,454 511,961 65,787 617,418 79,338 IFB Ser. 05-84, Class AS, IO, 6.554s, 2035 678,445 80,406 207,795 24,627 158,479 18,782 IFB Ser. 05-18, Class S, IO, 6.554s, 2035     57,825 7,603 IFB Ser. 05-77, Class CS, IO, 6.554s, 2032 99,398 8,930 127,230 11,431 123,254 11,074 IFB Ser. 07-35, Class PY, IO, 6.509s, 2037 3,829,590 516,133     IFB Ser. 07-51, Class SJ, IO, 6.504s, 2037 224,110 23,056 1,071,602 110,246 907,599 93,374 IFB Ser. 04-104, Class IS, IO, 6.504s, 2034 82,159 9,585   45,187 5,272 IFB Ser. 07-53, Class SY, IO, 6.489s, 2037 1,503,857 155,093 409,272 42,208 349,187 36,012 79 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Government National Mortgage Association IFB Ser. 07-58, Class PS, IO, 6.454s, 2037 $573,652 $52,119 $442,262 $40,181 $3,064,057 $278,382 IFB Ser. 04-88, Class S, IO, 6.454s, 2032 606,933 38,151 61,969 3,895 45,566 2,864 IFB Ser. 07-37, Class SU, IO, 6.449s, 2037   103,407 13,460 75,479 9,825 IFB Ser. 07-37, Class YS, IO, 6.429s, 2037   145,198 16,711 174,730 20,110 IFB Ser. 07-59, Class PS, IO, 6.424s, 2037 168,691 13,789 809,888 66,201 674,767 55,156 IFB Ser. 07-59, Class SP, IO, 6.424s, 2037 536,496 44,680 3,627,330 302,088 1,373,704 114,403 IFB Ser. 07-68, Class PI, IO, 6.404s, 2037 162,882 15,515 1,140,171 108,608 895,849 85,335 IFB Ser. 07-16, Class KU, IO, 6.404s, 2037 2,928,141 351,816 2,765,013 332,216 2,415,030 290,166 IFB Ser. 06-36, Class SN, IO, 6.364s, 2036     208,925 19,386 IFB Ser. 08-6, Class TI, IO, 6.359s, 2032 149,047 10,576 234,749 16,658 227,297 16,129 IFB Ser. 03-110, Class SP, IO, 6.359s, 2030 45,260 4,030   119,437 10,636 IFB Ser. 04-22, Class SE, IO, 6.354s, 2034 423,713 41,524 1,439,320 141,053 1,356,629 132,950 IFB Ser. 07-17, Class AI, IO, 6.309s, 2037 608,411 86,102 3,355,057 474,808 2,793,157 395,288 IFB Ser. 09-13, Class SD, IO, 6.309s, 2033   2,099,865 174,186 2,099,865 174,186 IFB Ser. 07-78, Class SA, IO, 6.289s, 2037 568,212 58,936     IFB Ser. 08-2, Class SM, IO, 6.259s, 2038 1,860,732 187,404 234,151 23,583 176,898 17,816 IFB Ser. 07-9, Class AI, IO, 6.259s, 2037 343,585 36,004 1,312,094 137,494 1,046,014 109,612 IFB Ser. 06-26, Class S, IO, 6.254s, 2036 3,909,623 400,611 492,043 50,419 372,954 38,216 IFB Ser. 06-38, Class SW, IO, 6.254s, 2036 1,146,262 99,278 1,779,520 154,124 1,169,958 101,330 IFB Ser. 06-28, Class GI, IO, 6.254s, 2035 232,191 19,467 1,405,734 117,859 1,072,834 89,948 IFB Ser. 09-35, Class SP, IO, 6.159s, 2037 806,831 93,358 2,230,031 258,037 2,509,503 290,375 IFB Ser. 05-71, Class SA, IO, 6.119s, 2035 902,768 105,914 106,746 12,524 79,297 9,303 IFB Ser. 05-65, Class SI, IO, 6.104s, 2035 109,143 11,400 702,916 73,420 706,509 73,795 IFB Ser. 05-92, Class SP, IO, 6.054s, 2035 2,535,257 234,258 3,935,673 363,656 2,588,126 239,143 IFB Ser. 06-16, Class SX, IO, 6.044s, 2036 1,319,715 128,804 165,946 16,196 125,637 12,262 IFB Ser. 07-17, Class IC, IO, 6.009s, 2037 642,791 76,902 1,883,585 225,347 1,434,452 171,614 IFB Ser. 05-66, Class S, IO, 6.009s, 2035 1,713,592 215,124 2,660,197 333,961 1,749,400 219,620 IFB Ser. 07-17, Class IB, IO, 6.004s, 2037 126,106 16,775 756,632 100,647 630,526 83,873 IFB Ser. 06-10, Class SM, IO, 6.004s, 2036 952,121 92,099   3,242,952 313,691 IFB Ser. 06-14, Class S, IO, 6.004s, 2036 225,707 21,527 1,083,395 103,331 917,357 87,495 IFB Ser. 05-57, Class PS, IO, 6.004s, 2035 937,101 96,258     IFB Ser. 06-11, Class ST, IO, 5.994s, 2036 138,543 13,038 662,162 62,316 561,020 52,798 IFB Ser. 07-25, Class KS, IO, 5.959s, 2037 285,550 26,296 570,314 52,520 416,133 38,322 IFB Ser. 07-21, Class S, IO, 5.959s, 2037 304,331 27,978 1,505,190 138,378 1,266,726 116,455 IFB Ser. 07-7, Class JI, IO, 5.954s, 2037 204,974 21,414 1,949,432 203,657 1,635,429 170,853 IFB Ser. 07-17, Class SI, IO, 5.947s, 2037   229,308 24,713 222,005 23,926 IFB Ser. 07-31, Class AI, IO, 5.939s, 2037 219,141 29,067 1,060,165 140,621 911,252 120,869 IFB Ser. 05-17, Class S, IO, 5.934s, 2035 740,655 83,101 93,349 10,474 70,559 7,917 IFB Ser. 07-62, Class S, IO, 5.909s, 2037 816,975 76,796 103,170 9,698 78,022 7,334 IFB Ser. 07-43, Class SC, IO, 5.859s, 2037 112,029 11,077 1,044,680 103,292 852,079 84,248 IFB Ser. 06-16, Class SJ, IO, 5.854s, 2036 66,178 5,962   52,108 4,694 IFB Ser. 05-27, Class SP, IO, 5.854s, 2035     83,317 8,817 IFB Ser. 05-3, Class SN, IO, 5.854s, 2035 2,050,921 217,869 164,293 17,453 118,917 12,633 IFB Ser. 04-87, Class SD, IO, 5.854s, 2034 31,934 3,560   51,095 5,696 IFB Ser. 04-83, Class CS, IO, 5.834s, 2034 47,071 5,104   124,269 13,476 IFB Ser. 07-28, Class SB, IO, 5.804s, 2037   135,630 14,332 131,109 13,854 IFB Ser. 04-89, Class HS, IO, 5.754s, 2034 332,925 34,927 795,421 83,448 958,824 100,590 IFB Ser. 04-41, Class SG, IO, 5.754s, 2034 1,646,456 88,666 207,400 11,169 156,745 8,441 Ser. 07-73, Class MO, PO, zero %, 2037   351,204 312,515 134,196 119,413 Ser. 06-36, Class OD, PO, zero %, 2036   48,171 40,466 35,463 29,791 Ser. 99-31, Class MP, PO, zero %, 2029 9,301 7,846 43,941 37,068 21,970 18,534 FRB Ser. 07-73, Class KI, IO, zero %, 2037   3,509,548 55,525 1,344,454 21,271 FRB Ser. 07-73, Class KM, zero %, 2037   350,705 333,760 134,695 128,187 FRB Ser. 07-49, Class UF, zero %, 2037 19,743 19,688 37,886 37,779 31,660 31,571 FRB Ser. 07-35, Class UF, zero %, 2037 51,807 50,117 107,891 104,373 88,880 85,981 FRB Ser. 07-22, Class TA, zero %, 2037 31,753 31,403 32,612 32,252 28,035 27,725 80 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Government National Mortgage Association FRB Ser. 06-56, Class YF, zero %, 2036 $29,056 $28,952 $55,787 $55,588 $40,968 $40,823 FRB Ser. 98-2, Class EA, PO, zero %, 2028 12,773 10,452 2,437 1,994   Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 915,000 908,677     Ser. 05-GG5, Class A2, 5.117s, 2037 68,000 67,834 657,000 655,394 958,000 955,659 Ser. 05-GG5, Class XC, IO, 0.096s, 2037 12,683,405 37,501 40,400,046 119,451 40,510,823 119,778 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.546s, 2042 10,052,954 131,500 27,785,080 363,448 23,761,444 310,816 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.999s, 2045 318,000 307,110 1,426,000 1,377,168 1,118,000 1,079,715 Ser. 06-GG6, Class A2, 5.506s, 2038 366,000 368,529 601,000 605,152   GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030   280,000 263,200 282,000 265,080 FRB Ser. 07-EOP, Class J, 1.104s, 2020 130,000 97,838 383,000 288,245 240,000 180,624 Ser. 06-GG8, Class X, IO, 0.666s, 2039 2,174,799 54,315 10,057,080 251,171 8,408,362 209,995 Ser. 03-C1, Class X1, IO, 0.343s, 2040 5,113,829 102,881 4,205,344 84,604 6,060,532 121,926 Ser. 04-C1, Class X1, IO, 0.329s, 2028 2,033,633 9,490 2,770,617 12,929 2,770,617 12,929 Ser. 06-GG6, Class XC, IO, 0.073s, 2038 3,434,465 7,748 34,366,302 77,527 24,830,495 56,015 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 27,875 23,305   54,975 45,962 Ser. 05-RP3, Class 1A3, 8s, 2035 95,715 77,558   187,817 152,190 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 75,170 60,131   147,333 117,856 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 59,115 48,525 161,368 132,459 154,578 126,885 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 65,092 52,802 179,355 145,491 171,219 138,891 Ser. 05-RP1, Class 1A2, 7 1/2s, 2035 81,518 68,056     IFB Ser. 04-4, Class 1AS, IO, 5.778s, 2034 2,096,675 217,530 1,295,994 134,459 6,303,888 654,028 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.815s, 2035 137,089 105,559 326,379 251,312 342,967 264,084 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default)    48,565 874 53,330 960 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.051s, 2037 2,555,113 1,507,517 3,339,759 1,970,458 1,338,392 789,652 HVB Mortgage Capital Corp. Ser. 03-FL1A, Class K, 3.099s, 2022 118,000 43,660     IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.356s, 2037 F 609,553 307,824 2,549,770 1,287,634 2,497,006 1,260,988 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 5.957s, 2036 712,611 406,292 479,982 273,660 451,271 257,291 FRB Ser. 07-AR15, Class 1A1, 5.939s, 2037 2,235,003 1,251,602 1,590,692 890,788 1,497,500 838,600 FRB Ser. 07-AR9, Class 2A1, 5.89s, 2037 2,286,389 1,211,786 1,616,065 856,514 1,500,813 795,431 FRB Ser. 05-AR31, Class 3A1, 5.512s, 2036 3,229,019 1,872,831     FRB Ser. 05-AR5, Class 4A1, 5.253s, 2035 3,215,616 2,084,111     FRB Ser. 06-AR11, Class 4A1, 5.209s, 2036     1,109,707 534,393 FRB Ser. 07-AR11, Class 1A1, 5.126s, 2037 696,127 368,947 1,485,626 787,382 1,296,380 687,081 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.048s, 2036 1,165,391 587,354     FRB Ser. 06-A1, Class 5A1, 5.93s, 2036 1,589,902 985,739 1,123,603 696,634 1,043,395 646,905 FRB Ser. 06-A6, Class 1A1, 0.406s, 2036 1,062,523 507,562 697,810 333,340 656,597 313,653 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 64,000 58,240 204,000 185,640 204,000 185,640 FRB Ser. 07-LD12, Class AM, 6.26s, 2051 332,000 228,234 1,433,000 985,120   FRB Ser. 07-LD12, Class A3, 6.188s, 2051 3,282,000 3,063,268 12,789,000 11,936,667   FRB Ser. 07-LD11, Class A3, 6.006s, 2049 407,000 387,089 1,778,000 1,691,019 1,394,000 1,325,805 81 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-CB20, Class A3, 5.863s, 2051 $816,000 $780,674 $3,569,000 $3,414,494 $2,789,000 $2,668,261 Ser. 07-LD12, Class A2, 5.827s, 2051 190,000 190,525     Ser. 06-CB15, Class A4, 5.814s, 2043 477,000 428,060 1,612,000 1,446,609 1,381,000 1,239,309 Ser. 07-CB20, Class A4, 5.794s, 2051 174,000 150,851 793,000 687,500 617,000 534,915 Ser. 05-LDP2, Class AM, 4.78s, 2042 100,000 82,685 420,000 347,278 400,000 330,741 Ser. 06-LDP8, Class X, IO, 0.761s, 2045 2,888,226 71,260 13,362,002 329,677 11,171,104 275,621 Ser. 06-CB17, Class X, IO, 0.7s, 2043 2,406,867 55,105 13,148,165 301,026 14,108,535 323,014 Ser. 08-C2, Class X, IO, 0.643s, 2051 71,208,636 952,679     Ser. 06-LDP9, Class X, IO, 0.64s, 2047 3,195,454 58,321 5,572,753 101,709 5,223,529 95,336 Ser. 07-LDPX, Class X, IO, 0.525s, 2049 4,813,842 55,351 20,307,181 233,496 16,095,941 185,074 Ser. 06-CB16, Class X1, IO, 0.124s, 2045 3,282,705 38,708 15,186,834 179,076 12,696,881 149,715 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 38,000 37,755 240,000 238,450 260,000 258,320 Ser. 03-ML1A, Class X1, IO, 0.82s, 2039 621,861 20,689     Ser. 05-LDP2, Class X1, IO, 0.26s, 2042 16,523,932 196,559 40,437,197 481,017   Ser. 05-CB12, Class X1, IO, 0.149s, 2037 4,105,672 27,655 11,751,927 79,159 11,297,008 76,094 Ser. 07-CB20, Class X1, IO, 0.112s, 2051 6,844,400 55,024 38,504,360 309,548 31,182,814 250,688 Ser. 06-LDP6, Class X1, IO, 0.092s, 2043   22,541,134 79,086 16,250,493 57,015 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.742s, 2040 1,091,000 600,050     Ser. 07-SL1, Class A1, 5.479s, 2040 594,638 475,710     LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031   149,428 103,934 136,004 94,597 Ser. 99-C1, Class G, 6.41s, 2031   159,961 89,248 145,590 81,230 Ser. 98-C4, Class G, 5.6s, 2035   132,000 125,730 127,000 120,968 Ser. 98-C4, Class H, 5.6s, 2035 F   223,000 157,173 215,000 151,535 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 1,022,000 1,021,818     Ser. 06-C7, Class A2, 5.3s, 2038 173,000 172,647     Ser. 04-C7, Class A6, 4.786s, 2029 121,000 113,492 362,000 339,537 400,000 375,179 Ser. 07-C2, Class XW, IO, 0.741s, 2040 1,179,008 28,013 4,589,353 109,044 3,612,831 85,842 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.914s, 2038 1,775,201 56,099 9,487,630 299,822 10,200,694 322,356 Ser. 03-C5, Class XCL, IO, 0.485s, 2037 1,305,338 24,004 6,029,594 110,878 5,039,669 92,674 Ser. 05-C3, Class XCL, IO, 0.349s, 2040 3,141,355 55,948 14,075,052 250,677 11,603,802 206,664 Ser. 05-C5, Class XCL, IO, 0.27s, 2020 4,905,359 57,020 13,668,537 158,884 14,729,681 171,219 Ser. 05-C2, Class XCL, IO, 0.192s, 2040 14,574,380 118,372 29,115,720 236,475 38,613,801 313,617 Ser. 05-C7, Class XCL, IO, 0.168s, 2040 12,087,144 81,639 31,390,581 212,018 31,474,825 212,587 Ser. 06-C7, Class XCL, IO, 0.137s, 2038 3,343,545 46,313 16,395,500 227,104 15,357,231 212,722 Ser. 07-C2, Class XCL, IO, 0.124s, 2040 10,127,299 104,663 39,437,914 407,579 31,044,215 320,833 Ser. 06-C1, Class XCL, IO, 0.123s, 2041 10,380,202 86,612   30,224,477 252,193 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.193s, 2017 175,000 118,291 184,000 124,375 214,000 144,653 FRB Ser. 05-LLFA, Class J, 1.043s, 2018 23,000 10,851 93,000 43,874 89,000 41,987 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 4.476s, 2034 10,548 7,249 25,975 17,851 26,041 17,897 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 1,268,365 857,732 877,418 593,354 814,914 551,086 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 110,311 84,830   418,640 321,936 Ser. 05-1, Class 1A4, 7 1/2s, 2034 82,938 68,061 231,042 189,598 220,463 180,917 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.866s, 2027 239,084 152,324 343,426 218,802 282,628 180,067 82 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 $16,063,996 $180,461 $47,013,335 $528,143 $40,208,069 $451,693 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.743s, 2022 554,794 388,356 491,817 344,272 579,784 405,849 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.985s, 2030   137,000 106,051 127,000 98,310 FRB Ser. 05-A9, Class 3A1, 5.259s, 2035 345,390 272,440 1,003,102 791,236 1,090,674 860,312 Ser. 96-C2, Class JS, IO, 2.261s, 2028 235,561 8,245 138,928 4,862 53,007 1,855 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 219,000 189,871 981,000 850,519 771,000 668,451 FRB Ser. 07-C1, Class A4, 6.022s, 2050 191,000 162,656 645,000 549,284 552,000 470,085 FRB Ser. 07-C1, Class A2, 5.918s, 2050 248,000 248,372     Ser. 05-MCP1, Class XC, IO, 0.262s, 2043 4,380,321 32,852 14,826,362 111,198 14,261,067 106,958 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.384s, 2039 2,516,474 48,820 6,867,059 133,221 8,127,384 157,671 Ser. 05-LC1, Class X, IO, 0.1s, 2044 2,388,885 14,331 7,202,665 43,208 7,926,627 47,551 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 417,000 315,502 2,122,000 1,605,505   FRB Ser. 07-8, Class A2, 6.119s, 2049 257,000 249,547 1,160,000 1,126,360 905,000 878,755 Ser. 06-1, Class A2, 5.439s, 2039 352,000 354,625     Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, IO, 4.85s, 2017   637,537 38,252 535,887 32,153 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C2, Class X, IO, 6.004s, 2040 200,047 17,504 509,211 44,556 498,682 43,635 Ser. 05-C3, Class X, IO, 5.555s, 2044 403,590 29,260 638,530 46,293 639,505 46,364 Ser. 06-C4, Class X, IO, 5.454s, 2016 966,866 65,263 2,421,451 163,448 2,490,989 168,142 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.635s, 2043 873,662 25,083 2,534,492 72,765 4,078,252 117,087 Morgan Stanley Capital I Ser. 98-CF1, Class D, 7.35s, 2032 45,892 41,598     FRB Ser. 08-T29, Class A3, 6.458s, 2043 176,000 171,308 533,000 518,790 506,000 492,510 FRB Ser. 06-IQ11, Class A4, 5.942s, 2042 477,000 449,227 1,612,000 1,518,142 1,381,000 1,300,592 Ser. 07-IQ14, Class A2, 5.61s, 2049 854,000 848,174     Ser. 05-HQ6, Class A4A, 4.989s, 2042 79,000 75,690 516,000 494,380 571,000 547,075 Ser. 04-HQ4, Class A7, 4.97s, 2040 144,000 140,821 427,000 417,573 473,000 462,558 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039   395,000 35,550 340,000 30,600 Ser. 04-RR, Class F6, 6s, 2039   395,000 31,600 350,000 28,000 Ser. 07-HQ13, Class X1, IO, 0.817s, 2044 5,060,050 115,622 23,114,212 528,160   Ser. 05-HQ5, Class X1, IO, 0.185s, 2042 3,033,122 15,378 8,316,192 42,163 6,546,198 33,189 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 3.991s, 2035 263,751 152,976 465,134 269,778 781,486 453,262 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.183s, 2030 53,000 37,630 215,000 152,650 206,000 146,260 Ser. 97-MC2, Class X, IO, 1.988s, 2012 738 19 204 5   Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 6.281s, 2035 61,045 45,493 80,782 60,201 78,946 58,833 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034   70,253 66,510 64,604 61,162 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032     757,000 756,469 Ser. 00-C1, Class J, 6 5/8s, 2010   118,000 73,160 189,000 117,180 Residential Asset Mortgage Products, Inc. Ser. 02-SL1, Class AI3, 7s, 2032 79,252 76,088 258,378 248,062 162,547 156,058 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 3,110,607 1,959,683 3,663,930 2,308,276   83 MORTGAGE-BACKED SECURITIES* cont. Growth 6.7% Balanced 11.4% Conservative 15.4% Principal amount Value Principal amount Value Principal amount Value Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.596s, 2036 $2,398,730 $82,037 $8,902,662 $304,471 $7,798,694 $266,715 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018   172,000 125,560 165,000 120,450 Ser. 03-1A, Class M, 5s, 2018   116,000 63,800 112,000 61,600 Ser. 04-1A, Class K, 5s, 2018 100,000 65,000     Ser. 04-1A, Class L, 5s, 2018   76,000 42,560 74,000 41,440 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 689,819 427,688 3,423,467 2,122,549 2,819,592 1,748,147 FRB Ser. 06-9, Class 1A1, 5.653s, 2036 1,207,792 639,645 516,009 273,277   FRB Ser. 05-18, Class 6A1, 5.23s, 2035 161,189 127,339 396,536 313,263 419,195 331,164 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.596s, 2034 34,981 27,985 135,306 108,245 139,924 111,939 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.004s, 2037 3,211,761 345,264 9,211,834 990,272 9,432,704 1,014,016 Ser. 07-4, Class 1A4, IO, 1s, 2037 3,211,761 95,646 9,844,901 293,181 10,065,771 299,759 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.371s, 2037   4,043,715 389,208 3,213,438 309,293 Ser. 06-RF4, Class 1A, IO, 5.313s, 2036   1,954,021 224,927 1,669,704 192,200 Ser. 08-RF1, Class AI, IO, 4.534s, 2037   13,129,460 1,132,416   Terwin Mortgage Trust 144A FRB Ser. 06-9HGA, Class A1, 0.326s, 2037 36,767 34,075     Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 327,000 314,836 1,665,000 1,603,064   FRB Ser. 07-C33, Class A2, 6.055s, 2051 88,000 88,161     Ser. 06-C26, Class A2, 5.935s, 2045 270,000 272,278     FRB Ser. 07-C32, Class A2, 5.924s, 2049 329,000 322,572     Ser. 07-C31, Class A2, 5.421s, 2047 497,000 486,865   1,670,000 1,635,945 Ser. 07-C30, Class A3, 5.246s, 2043 6,500,000 6,224,773 1,882,000 1,802,311   Ser. 04-C15, Class A4, 4.803s, 2041 215,000 207,479 637,000 614,717 705,000 680,338 Ser. 06-C29, IO, 0.53s, 2048 17,895,100 252,194 47,043,366 662,977   Ser. 07-C34, IO, 0.52s, 2046 4,731,082 68,245 10,608,096 153,019 8,742,346 126,106 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.543s, 2018   164,000 49,200 156,000 46,800 Ser. 03-C3, Class IOI, IO, 0.549s, 2035 460,961 11,786 3,463,414 88,550 3,466,724 88,635 Ser. 07-C31, IO, 0.435s, 2047 9,164,779 83,639 35,688,225 325,697 28,092,192 256,375 Ser. 06-C27, Class XC, IO, 0.156s, 2045 3,746,313 22,884 17,330,531 105,861 14,488,909 88,503 Ser. 05-C18, Class XC, IO, 0.151s, 2042 12,258,292 84,101 20,917,137 143,508 24,152,776 165,707 Ser. 06-C23, Class XC, IO, 0.08s, 2045 4,815,813 14,664 31,742,012 96,655 34,843,074 106,098 Ser. 06-C26, Class XC, IO, 0.066s, 2045 17,398,724 36,895 13,858,782 29,389 8,582,852 18,201 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036   46,000 14,678 44,000 14,040 Ser. 07-SL2, Class A1, 5.425s, 2049 1,755,955 1,229,169     Ser. 06-SL1, Class X, IO, 0.934s, 2043 431,072 15,424 2,305,714 82,498 2,478,905 88,695 Ser. 07-SL2, Class X, IO, 0.85s, 2049 1,294,715 38,932 5,509,088 165,658 4,364,051 131,227 WAMU Mortgage Pass-Through Certificates 144A Ser. 04-RP1, Class 1S, IO, 5.294s, 2034 2,227,201 211,135 4,580,492 434,224 3,010,936 285,432 Washington Mutual Asset Securities Corp. 144A Ser. 05-C1A, Class F, 5.3s, 2036 107,000 36,798     Total mortgage-backed securities (cost $117,875,623, $151,524,727 and $132,417,745) 84 U.S. GOVERNMENT AND AGENCY Growth 6.6% Balanced 17.8% Conservative 30.9% MORTGAGE OBLIGATIONS* Principal amount Value Principal amount Value Principal amount Value U.S. Government Guaranteed Mortgage Obligations 1.2% 3.5% 3.0% Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from June 20, 2037 to November 20, 2037 $4,064,557 $4,340,344 $ $ $ $ 6 1/2s, TBA, October 1, 2039   26,000,000 27,657,500 7,000,000 7,446,250 5 1/2s, TBA, October 1, 2039 7,000,000 7,343,984 6,000,000 6,294,844 5,000,000 5,245,703 4 1/2s, TBA, October 1, 2039 9,000,000 9,133,594 17,000,000 17,252,345 17,000,000 17,252,345 U.S. Government Agency Mortgage Obligations 5.4% 14.3% 27.9% Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2013 to October 1, 2021 281,627 301,494     5 1/2s, with due dates from June 1, 2035 to November 1, 2036 54,172 56,834   255,664 270,265 5 1/2s, with due dates from January 1, 2020 to April 1, 2020 408,756 437,579     Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from October 1, 2029 to January 1, 2036 969,611 1,065,280     7s, March 1, 2018     282,466 306,653 7s, TBA, October 1, 2039   2,000,000 2,177,445   6 1/2s, with due dates from June 1, 2037 to November 1, 2037 560,098 599,874     6 1/2s, TBA, October 1, 2039 1,000,000 1,068,438 26,000,000 27,779,375   6s, with due dates from September 1, 2011 to September 1, 2021 1,457,036 1,555,765     5 1/2s, with due dates from June 1, 2037 to November 1, 2037 1,445,765 1,515,963     5 1/2s, with due dates from February 1, 2014 to August 1, 2022 5,310,177 5,655,891     5 1/2s, TBA, October 1, 2039 21,000,000 21,966,328 74,000,000 77,405,154 93,000,000 97,279,451 5 1/2s, TBA, October 1, 2024     24,000,000 25,372,449 5s, TBA, October 1, 2039 5,000,000 5,164,063 9,000,000 9,295,313 9,000,000 9,295,313 5s, TBA, September 1, 2039     9,000,000 9,310,781 5s, July 1, 2035 i 2,479,543 2,582,568 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 792,009 803,395     4 1/2s, with due dates from April 1, 2020 to May 1, 2022 1,921,154 2,018,860     4 1/2s, TBA, November 1, 2039 9,000,000 9,084,727 17,000,000 17,160,040 23,000,000 23,216,524 4 1/2s, TBA, October 1, 2039 40,000,000 40,512,500 74,000,000 74,948,125 98,000,000 99,255,625 4 1/2s, TBA, October 1, 2024     11,000,000 11,388,438 Total U.S. government and agency mortgage obligations (cost $113,390,734, $258,154,103 and $303,175,501) U.S. TREASURY OBLIGATIONS* Growth 0.1% Balanced 0.1% Conservative 0.1% Principal amount Value Principal amount Value Principal amount Value U.S. Treasury Inflation Protected Securities zero %, January 15, 2027 i $133,498 $141,507 $ $ $ $ U.S. Treasury Inflation Protected Securities zero %, July 14, 2014 i 1,588,200 1,658,542 814,667 850,748 1,341,401 1,400,811 Total U.S. treasury obligations (cost $1,800,049, $850,748 and $1,400,811) 85 ASSET-BACKED SECURITIES* Growth 1.3% Balanced 3.3% Conservative 3.9% Principal amount Value Principal amount Value Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 0.936s, 2035 $ $ $69,508 $27,804 $62,557 $25,024 FRB Ser. 05-4, Class A2C, 0.456s, 2035   140,531 123,899 112,425 99,119 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.396s, 2036 107,000 28,712 475,000 127,458 377,000 101,161 FRB Ser. 06-HE3, Class A2C, 0.396s, 2036 119,000 34,285 549,000 158,172 436,000 125,616 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 399,130 323,295 192,469 155,900   Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 (In default)  8,939 1 12,634 1 12,515 1 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.656s, 2029 264,682 115,977 492,572 215,833 350,407 153,540 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.746s, 2036   42,704 111 78,491 204 FRB Ser. 03-8, Class M2, 1.996s, 2033   187,403 39,622 168,754 35,679 FRB Ser. 04-R10, Class A5, 0.636s, 2034 50 44     FRB Ser. 04-R11, Class A2, 0.616s, 2034 7,199 5,044     Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 F   286,000 51,480 223,000 40,140 Ser. 04-1A, Class E, 6.42s, 2039 F   240,272 43,249 227,202 40,896 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.516s, 2033   22,925 3,532 20,633 3,179 FRB Ser. 06-W4, Class A2C, 0.406s, 2036 211,000 64,715 975,000 299,039 775,000 237,698 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.246s, 2033   144,894 95,738 130,221 86,043 FRB Ser. 05-WMC1, Class M1, 0.686s, 2035 29,000 17,400 583,000 349,800 404,000 242,400 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 04-HE7, Class A2, 0.626s, 2034 126 86     FRB Ser. 04-HE6, Class A2, 0.606s, 2034 77,763 52,655 275,390 186,474 264,196 178,894 FRB Ser. 06-HE2, Class A3, 0.436s, 2036 30,796 15,971 143,359 74,348 114,156 59,203 FRB Ser. 06-HE4, Class A5, 0.406s, 2036 119,678 74,914 548,844 343,553 440,600 275,797 FRB Ser. 06-HE7, Class A4, 0.386s, 2036   324,000 104,088 252,000 80,957 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 778,000 1,096,372 370,000 521,411   Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 62,000 61,054 139,000 136,879 134,000 131,955 Ser. 05-LJ2, Class C, 4.92s, 2014 100,000 101,872 46,000 46,861 45,000 45,843 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.246s, 2039   698,051 335,065 916,666 439,999 FRB Ser. 04-D, Class A, 0.831s, 2044 51,934 44,764 169,756 146,319 165,726 142,845 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.596s, 2038 31,082 18,960 92,524 56,439 70,847 43,217 FRB Ser. 03-SSRA, Class A, 0.946s, 2038 31,082 21,291 92,524 63,379 70,847 48,530 FRB Ser. 04-SSRA, Class A1, 0.846s, 2039 82,180 55,882 119,445 81,223 115,743 78,705 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 05-HE1, Class M3, 1.176s, 2035   210,000 41,391 189,000 37,252 FRB Ser. 03-3, Class A2, 0.836s, 2043 89,215 65,324 309,797 226,833 244,466 178,998 FRB Ser. 03-1, Class A1, 0.746s, 2042 78,591 57,157 224,220 163,069 159,521 116,015 FRB Ser. 05-3, Class A1, 0.696s, 2035 62,610 51,443     FRB Ser. 03-ABF1, Class A, 0.616s, 2034 20,922 14,319     Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 3,172,510 1,808,331 1,972,778 1,124,484 382,820 218,208 Ser. 00-A, Class A2, 7.575s, 2030 717,788 395,133 334,968 184,395   86 ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 3.3% Conservative 3.9% Principal amount Value Principal amount Value Principal amount Value Bombardier Capital Mortgage Securitization Corp. Ser. 99-B, Class A-5, 7.44s, 2020 $148,160 $77,784 $1,409,989 $740,244 $1,104,409 $579,815 Ser. 99-B, Class A3, 7.18s, 2015 71,611 37,631 1,401,346 736,403 1,085,889 570,631 Ser. 99-B, Class A2, 6.975s, 2012   46,917 21,646 60,499 27,912 Chase Funding Loan Acquisition Trust FRB Ser. 04-AQ1, Class A2, 0.646s, 2034 71,251 56,566     Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.666s, 2035 44,358 24,889 200,967 112,761 157,515 88,380 Ser. 03-HE3, Class A, 0.626s, 2033 503,916 310,763     Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 03-HE4, Class A, 0.656s, 2033 167,579 134,442     Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 241,512 12,679 358,309 18,811 225,675 11,848 Ser. 00-4, Class A6, 8.31s, 2032 119,568 91,072 2,247,709 1,712,031 2,206,193 1,680,408 Ser. 00-5, Class A7, 8.2s, 2032   1,231,000 994,758 817,000 660,209 Ser. 00-5, Class A6, 7.96s, 2032 402,383 320,113 1,590,647 1,265,430 1,457,004 1,159,110 Ser. 02-1, Class M1F, 7.954s, 2033   510,000 368,252 676,000 488,114 Ser. 02-2, Class M1, 7.424s, 2033 83,000 57,262 216,000 149,020 154,000 106,246 Ser. 01-4, Class A4, 7.36s, 2033 182,375 167,529 818,432 751,806   Ser. 00-6, Class A5, 7.27s, 2031 148,587 134,059 386,458 348,670 275,017 248,126 Ser. 01-1, Class A5, 6.99s, 2032 1,009,496 896,641 4,026,684 3,576,525 3,588,694 3,187,499 Ser. 01-3, Class A4, 6.91s, 2033   451,508 402,292   Ser. 02-1, Class A, 6.681s, 2033 89,667 85,255 385,456 366,486   FRB Ser. 02-1, Class M1A, 2.311s, 2033 725,000 323,906 1,996,000 891,746 1,264,000 564,713 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.766s, 2035 47,000 32,910 210,000 147,045 166,000 116,235 FRB Ser. 04-6, Class 2A5, 0.636s, 2034 34,374 26,225 307,601 234,682 257,740 196,641 FRB Ser. 04-5, Class 4A3, 0.566s, 2034 33,663 26,076 118,574 91,850 114,153 88,425 FRB Ser. 05-14, Class 3A2, 0.486s, 2036 19,478 16,131 88,192 73,039 69,255 57,356 Credit-Based Asset Servicing and Securitization FRB Ser. 02-CB2, Class A2, 1.346s, 2032 27,387 15,533     Credit-Based Asset Servicing and Securitization 144A Ser. 06-MH1, Class B1, 6 1/4s, 2036   291,000 207,220 186,000 132,450 Ser. 06-MH1, Class M1, 6 1/4s, 2036 843,000 691,260 236,000 193,520 314,000 257,480 Ser. 06-MH1, Class M2, 6 1/4s, 2036 228,000 193,522 110,000 93,366 123,000 104,400 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038   339,000 94,920 313,000 87,640 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (In default)  16,582  23,162  25,268  Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.916s, 2035   68,804 6,584 62,404 5,971 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 1.056s, 2035   106,425 97,974 102,704 94,548 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.396s, 2036 163,000 59,233 744,000 270,363 583,000 211,857 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.576s, 2036 231,000 93,720 1,045,000 423,971 816,000 331,063 FRB Ser. 06-2, Class 2A3, 0.416s, 2036 392,000 159,977 1,688,000 688,879 1,342,000 547,675 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 1.546s, 2019   269,000 161,400 271,000 162,600 Ser. 04-1A, Class B, 1.096s, 2018 8,767 7,364 9,556 8,027 9,293 7,806 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012   443,000 443,532 442,000 442,530 87 ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 3.3% Conservative 3.9% Principal amount Value Principal amount Value Principal amount Value GEBL 144A Ser. 04-2, Class D, 2.993s, 2032 F $ $ $107,820 $4,845 $132,606 $5,959 Ser. 04-2, Class C, 1.093s, 2032 F   80,555 8,050 132,606 13,251 Granite Mortgages PLC FRB Ser. 03-2, Class 1C, 2.06s, 2043 F 176,004 50,123     Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 1,230,337 649,393 552,595 291,669   Ser. 96-8, Class A7, 8.05s, 2027 14,273 14,482     Ser. 96-5, Class M1, 8.05s, 2027   238,206 196,130 322,794 265,777 Ser. 96-6, Class M1, 7.95s, 2027 2,582,000 1,833,220 1,222,000 867,620 1,077,000 764,670 Ser. 99-5, Class A5, 7.86s, 2030 629,619 522,161 2,431,225 2,016,285 1,986,326 1,647,317 Ser. 97-2, Class A7, 7.62s, 2028 148,744 143,537 109,133 105,312 78,414 75,669 Ser. 96-2, Class M1, 7.6s, 2026 1,460,000 1,158,849 691,000 548,469 609,000 483,383 Ser. 97-6, Class A9, 7.55s, 2029 58,844 53,052   109,890 99,073 Ser. 97-4, Class A7, 7.36s, 2029 11,833 10,841 36,344 33,296 78,322 71,754 Ser. 97-3, Class A6, 7.32s, 2028 1,765 1,766     Ser. 96-10, Class A6, 7.3s, 2028 12,931 12,742     Ser. 95-8, Class M1, 7.3s, 2026 46,747 46,412     Ser. 96-10, Class M1, 7.24s, 2028   449,000 386,143 625,000 537,504 Ser. 97-6, Class M1, 7.21s, 2029 293,000 200,994 688,000 471,958 946,000 648,942 Ser. 96-2, Class A4, 7.2s, 2027 113,593 113,128     Ser. 97-3, Class A5, 7.14s, 2028 20,416 20,379 147,107 146,842 105,996 105,804 Ser. 97-6, Class A8, 7.07s, 2029 26,849 25,930   30,223 29,189 Ser. 95-10, Class B1, 7.05s, 2027 311,648 230,541     Ser. 93-4, Class A5, 7.05s, 2019 5,579 5,550     Ser. 98-4, Class A7, 6.87s, 2030 44,372 41,304 112,637 104,850 80,021 74,489 Ser. 97-7, Class A8, 6.86s, 2029 5,380 4,972 21,032 19,436 45,324 41,884 Ser. 93-3, Class B, 6.85s, 2018 142,920 116,022 66,765 54,199   Ser. 99-3, Class A7, 6.74s, 2031 89,645 73,509 122,016 100,053 125,336 102,776 Ser. 98-6, Class A7, 6.45s, 2030   78,740 78,094 56,754 56,288 Ser. 99-2, Class A7, 6.44s, 2030   444,138 363,338 618,987 506,378 Ser. 98-7, Class M1, 6.4s, 2030 118,000 67,446 218,000 124,603 136,000 77,734 Ser. 99-1, Class A6, 6.37s, 2025 254,000 241,170 359,000 340,867 224,000 212,686 Ser. 98-2, Class A5, 6.24s, 2016 9,381 8,653     Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,856,292 2,776,531 3,666,272 2,639,716 1,409,748 1,015,019 Ser. 99-5, Class M1A, 8.3s, 2026   198,000 157,053 157,000 124,532 Ser. 99-5, Class A4, 7.59s, 2028 165,258 159,595 209,154 201,987 143,309 138,398 Ser. 99-3, Class 1A5, 6.79s, 2023 6,481 6,351     GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 F   18,584 18,398 18,181 17,999 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.396s, 2036 584,000 160,412 2,514,000 690,542 1,998,000 548,808 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 1.796s, 2030   251,176 25,118 251,176 25,118 FRB Ser. 05-1A, Class D, 1.776s, 2030   105,068 10,507 100,774 10,077 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.964s, 2036   382,327 210,280 347,925 191,359 Home Equity Asset Trust FRB Ser. 04-7, Class A3, 0.636s, 2035 309 205     FRB Ser. 06-1, Class 2A4, 0.576s, 2036 117,000 44,898 527,000 202,234 415,000 159,254 Impac CMB Trust FRB Ser. 04-8, Class 1A, 0.966s, 2034 7,029 3,529     JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 0.536s, 2035 100,000 50,661 443,000 224,427 347,000 175,793 88 ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 3.3% Conservative 3.9% Principal amount Value Principal amount Value Principal amount Value Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 $185,000 $109,150 $171,000 $100,890 $176,000 $103,840 Ser. 01-B, Class A5, 5.873s, 2022 55,335 46,921     Ser. 01-B, Class A4, 5.27s, 2018 33,732 28,234     Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 458,870 277,324 4,117,792 2,488,642 3,449,046 2,084,477 FRB Ser. 07-6, Class 2A1, 0.456s, 2037 956,623 354,702 4,446,072 1,648,540 3,434,949 1,273,630 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.246s, 2036 105,000 7,350 595,000 41,650 460,000 32,200 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 347,547 166,823 1,820,075 873,636 1,574,016 755,528 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.866s, 2035   240,000 81,791 216,000 73,612 FRB Ser. 06-4, Class 2A4, 0.506s, 2036 111,000 38,307 503,000 173,591 394,000 135,974 FRB Ser. 06-1, Class 2A3, 0.436s, 2036 125,791 58,111 583,488 269,549 463,760 214,239 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class M2, 2.496s, 2032 507,000 392,548     Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027   19,283 9,862 20,712 10,593 Ser. 04-2A, Class D, 5.389s, 2026   12,301 6,192 12,065 6,072 Ser. 04-1A, Class C, 5.265s, 2026   32,056 24,465 29,766 22,718 FRB Ser. 02-1A, Class A1, 0.946s, 2024 10,043 8,808 42,560 37,323 41,864 36,713 MASTR Asset Backed Securities Trust FRB Ser. 04-OPT2, Class A2, 0.596s, 2034 17,045 10,978     FRB Ser. 06-FRE2, Class A4, 0.396s, 2036 58,000 25,299 262,000 114,281 206,000 89,855 FRB Ser. 04-HE1, Class A1, 0.646s, 2034 909 876     Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 4,642 164 13,777 488 12,729 451 FRB Ser. 04-HE2, Class A1A, 0.646s, 2035 4,085 2,801     Mid-State Trust Ser. 11, Class B, 8.221s, 2038 64,926 53,242 173,307 142,119 133,942 109,838 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 0.926s, 2035   138,580 85,877 124,722 77,290 FRB Ser. 05-HE1, Class M3, 0.766s, 2034   150,000 107,351 135,000 96,616 FRB Ser. 04-HE8, Class A4, 0.626s, 2034 6,211 4,552     FRB Ser. 06-NC4, Class M2, 0.546s, 2036   210,000 850 189,000 765 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 0.93s, 2015 25,199 22,941 43,785 39,862 41,462 37,747 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 8,960 8,508 21,057 19,994 20,273 19,250 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 78,238 66,203 265,848 224,954 233,116 197,257 FRB Ser. 03-4, Class M3, 3.321s, 2033   11,453 5,008 10,308 4,507 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.406s, 2036 138,000 75,362 626,000 341,858 488,000 266,497 FRB Ser. 06-2, Class A2C, 0.396s, 2036 138,000 70,716 626,000 320,785 488,000 250,069 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 516,222 258,111 696,226 348,113 432,960 216,480 Ser. 00-A, Class A3, 7.945s, 2022 62,249 38,160 242,167 148,454 236,946 145,253 Ser. 95-B, Class B1, 7.55s, 2021   143,117 79,786 206,552 115,151 Ser. 00-D, Class A3, 6.99s, 2022   81,812 80,185 41,672 40,842 Ser. 98-A, Class M, 6.825s, 2028 454,000 215,194 219,000 103,805   Ser. 01-E, Class A4, 6.81s, 2031 556,789 373,049 734,121 491,861 794,985 532,640 Ser. 99-B, Class A3, 6.45s, 2017 112,157 94,240 237,343 199,428 219,715 184,616 Ser. 99-A, Class A3, 6.09s, 2029 150,048 122,476     Ser. 01-E, Class A, IO, 6s, 2009 159,854 1,599 425,098 4,251 285,049 2,850 Ser. 01-D, Class A3, 5.9s, 2022 77,929 40,862 613,342 321,603 475,985 249,580 89 ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 3.3% Conservative 3.9% Principal amount Value Principal amount Value Principal amount Value Oakwood Mortgage Investors, Inc. Ser. 02-C, Class A1, 5.41s, 2032 $323,321 $237,640 $709,528 $521,503 $656,589 $482,593 Ser. 01-D, Class A2, 5.26s, 2019 46,679 30,735   285,347 187,880 Ser. 02-A, Class A2, 5.01s, 2020 168,235 87,643   84,117 43,822 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030   68,614 59,871 90,812 79,241 Ser. 01-B, Class A3, 6.535s, 2023   57,161 47,216 41,201 34,032 Origen Manufactured Housing Ser. 04-B, Class A3, 4 3/4s, 2021 56,000 54,237     Ser. 04-B, Class A2, 3.79s, 2017 3,228 3,206 1,061 1,053 980 973 Ownit Mortgage Loan Asset-Backed Certificates FRB Ser. 06-7, Class A2A, 0.316s, 2037 415,987 319,010     Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.076s, 2036   97,000 15,894 88,000 14,419 FRB Ser. 04-WHQ2, Class A3A, 0.596s, 2035 1,482 1,445 11,972 11,667 11,613 11,317 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.376s, 2036 216,319 72,412 960,882 321,653 763,877 255,706 Popular ABS Mortgage Pass-Through Trust FRB Ser. 04-4, Class AV1, 0.586s, 2034 3,525 1,897     Renaissance Home Equity Loan Trust FRB Ser. 04-3, Class AV1, 0.666s, 2034 116,126 75,958     Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.436s, 2036 119,932 68,248 555,884 316,328 441,949 251,492 FRB Ser. 06-RZ2, Class A2, 0.416s, 2036 224,251 141,764     FRB Ser. 07-RZ1, Class A2, 0.406s, 2037 207,000 111,523 840,000 452,559 667,000 359,353 Residential Asset Securities Corp. FRB Ser. 06-EMX3, Class A2, 0.426s, 2036 726,926 465,232     Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  12,285 61 17,855 89 19,247 96 Saco I Trust FRB Ser. 05-10, Class 1A1, 0.506s, 2036 87,515 15,173 159,951 27,731 176,108 30,532 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default)    49,135    Saxon Asset Securities Trust FRB Ser. 04-3, Class A, 0.586s, 2034 20,877 14,932     Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.896s, 2035   150,000 748 135,000 674 FRB Ser. 07-NC2, Class A2B, 0.386s, 2037 171,000 57,996 789,000 267,597 628,000 212,992 FRB Ser. 07-BR5, Class A2A, 0.376s, 2037 116,814 77,681 1,163,594 773,790 413,621 275,058 FRB Ser. 07-BR4, Class A2A, 0.336s, 2037 147,904 91,700 979,242 607,130 366,368 227,148 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.456s, 2036 234,000 82,057 1,061,000 372,062 832,000 291,758 FRB Ser. 06-FRE1, Class A2B, 0.426s, 2036   491,258 208,692 390,288 165,799 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.416s, 2036 111,000 71,172 502,000 321,879 394,000 252,630 FRB Ser. 06-3, Class A3, 0.406s, 2036 587,000 313,487 2,527,000 1,349,542 2,009,000 1,072,904 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.506s, 2036 111,000 9,670 503,000 43,820 394,000 34,324 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038   349,000 20,940 299,000 17,940 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 100,000 12,000 384,000 46,080 278,000 33,360 90 ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 3.3% Conservative 3.9% Principal amount Value Principal amount Value Principal amount Value UCFC Mfg. Hsg. Contract Ser. 97-4, Class A4, 6.995s, 2029 $374,201 $351,748 $ $ $ $ WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.356s, 2037 430,855 267,130 2,533,511 1,570,777 4,207,033 2,608,360 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.566s, 2037   222,000 71,431 174,000 55,987 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.404s, 2044 (United Kingdom)   131,083 15,730 131,434 15,772 Total asset-backed securities (cost $31,049,513, $75,767,183 and $60,255,505) INVESTMENT COMPANIES* Growth 0.9% Balanced 1.2% Conservative 0.7% Shares Value Shares Value Shares Value Eurazeo (France) 8,446 $552,369 4,532 $296,393 1,628 $106,471 Harris & Harris Group, Inc.  SG SB SC 66,600 416,250 54,600 341,250 31,800 198,750 iShares Dow Jones U.S. Real Estate Index Fund 16,900 720,954 13,900 592,974 6,600 281,556 iShares MSCI Taiwan Index Fund (Taiwan) 90,240 1,109,952     iShares Russell 2000 Growth Index Fund 7,187 470,820 5,016 328,598 2,954 193,517 iShares Russell 2000 Value Index Fund   6,656 376,264 2,034 114,982 MCG Capital Corp.  66,776 279,791 48,557 203,454 19,396 81,269 S&P 500 Index Depository Receipts (SPDR Trust Series 1) SG SB SC 75,121 7,929,773 122,633 12,945,139 41,054 4,333,660 SPDR KBW Bank ETF SG SB SC 154,100 3,595,153 128,400 2,995,572 59,000 1,376,470 Total investment companies (cost $11,891,308, $15,949,123 and $5,340,872) COMMODITY LINKED NOTES* Growth 0.5% Balanced 0.5% Conservative 0.5% Principal amount Value Principal amount Value Principal amount Value UBS AG/ Jersey Branch 144A sr. notes Ser. CMCI, zero %, 2010 (indexed to the UBS Bloomberg CMCI Composite) (United Kingdom) $8,892,000 $9,031,667 $7,399,000 $7,515,216 $5,075,000 $5,154,713 Total commodity linked notes (cost $8,892,000, $7,399,000 and $5,075,000) SENIOR LOANS* c Growth 0.2% Balanced 0.5% Conservative 0.4% Principal amount Value Principal amount Value Principal amount Value Capital goods % 0.1% % Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.598s, 2014 $35,485 $26,969 $47,980 $36,464 $4,511 $3,428 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.372s, 2014 717,597 545,374 957,101 727,397 78,983 60,027 Polypore, Inc. bank term loan FRN Ser. B, 2.52s, 2014   121,146 113,120 112,281 104,843 Sequa Corp. bank term loan FRN 3.844s, 2014   167,537 144,501 157,220 135,603 Wesco Aircraft Hardware Corp. bank term loan FRN 2.52s, 2013   123,000 114,236 114,000 105,878 Communication services % 0.1% 0.1% Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 288,664 216,065 637,053 476,834 552,444 413,504 Intelsat Corp. bank term loan FRN Ser. B2, 2.753s, 2011   32,098 30,453 29,749 28,225 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.753s, 2013   32,107 30,462 29,758 28,232 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.753s, 2013   32,098 30,453 29,749 28,225 Intelsat, Ltd. bank term loan FRN 3.253s, 2014 (Bermuda) 400,000 358,333 540,000 483,750 460,000 412,083 91 SENIOR LOANS* c cont. Growth 0.2% Balanced 0.5% Conservative 0.4% Principal amount Value Principal amount Value Principal amount Value Communication services cont. Level 3 Communications, Inc. bank term loan FRN 2.683s, 2014 $ $ $123,000 $108,486 $114,000 $100,548 MetroPCS Wireless, Inc. bank term loan FRN 2.683s, 2013   48,329 46,040 44,791 42,671 TW Telecom, Inc. bank term loan FRN Ser. B, 2.02s, 2013   88,807 85,662 82,309 79,394 West Corp. bank term loan FRN 2.623s, 2013   121,136 114,128 112,273 105,777 Consumer cyclicals 0.1% 0.2% 0.1% Affinion Group, Inc. bank term loan FRN Ser. B, 2.761s, 2013   121,798 116,500 112,886 107,976 Allison Transmission, Inc. bank term loan FRN Ser. B, 3s, 2014 304,204 264,827 386,897 336,816 293,684 255,668 Building Materials Holdings Corp. bank term loan FRN 3.005s, 2014 144,638 131,540 124,376 113,113 84,576 76,917 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 235,412 200,453 315,452 268,607   Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 925,000 922,225 1,236,500 1,232,791 88,780 88,514 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.504s, 2015   99,243 80,039 91,981 74,183 National Bedding Co. bank term loan FRN 2.255s, 2011   52,197 46,977 48,258 43,432 Navistar Financial Corp. bank term loan FRN 2.057s, 2012   32,800 31,652 30,400 29,336 Navistar International Corp. bank term loan FRN 3.496s, 2012   90,200 87,043 83,600 80,674 Six Flags Theme Parks bank term loan FRN 2.595s, 2015 184,530 179,733 159,594 155,444 104,734 102,010 Thomas Learning bank term loan FRN Ser. B, 2.76s, 2014 84,784 76,263 79,796 71,777 54,860 49,347 TRW Automotive, Inc. bank term loan FRN Ser. B, 6 1/4s, 2014 233,608 232,914 206,125 205,513 141,997 141,575 Univision Communications, Inc. bank term loan FRN Ser. B, 2.511s, 2014   123,000 103,807 114,000 96,211 Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 480,000 387,600 635,000 512,763   Yankee Candle Co., Inc. bank term loan FRN 2 1/4s, 2014   69,141 64,785 64,405 60,348 Consumer staples % % % Dean Foods Co. bank term loan FRN Ser. B, 1.973s, 2014 144,260 135,199 129,337 121,213 89,541 83,917 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.009s, 2014   120,837 113,536 111,995 105,229 Spectrum Brands, Inc. bank term loan FRN 1 1/2s, 2013   7,849 7,466 7,274 6,920 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 8.003s, 2013   114,161 108,595 105,808 100,649 Health care % % % Health Management Associates, Inc. bank term loan FRN 2.348s, 2014   113,376 106,247 105,080 98,473 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.261s, 2014   29,118 27,371 26,987 25,368 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014   7,863 7,391 7,288 6,850 92 SENIOR LOANS* c cont. Growth 0.2% Balanced 0.5% Conservative 0.4% Principal amount Value Principal amount Value Principal amount Value Health care cont. IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.261s, 2014 $ $ $84,140 $79,092 $77,983 $73,304 Sun Healthcare Group, Inc. bank term loan FRN 0.498s, 2014   20,507 19,071 19,006 17,676 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.683s, 2014   130,538 121,400 119,465 111,102  Technology % 0.1% % First Data Corp. bank term loan FRN Ser. B1, 2.998s, 2014   120,842 104,025 112,000 96,413 First Data Corp. bank term loan FRN Ser. B3, 3.034s, 2014 694,372 596,188 802,714 689,210   Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 65,585 65,749 69,269 69,442 34,468 34,554 Utilities and power % % % Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.754s, 2014   120,842 95,375 112,000 88,396  Total senior loans (cost $4,705,719, $8,171,328 and $3,820,111) PURCHASED OPTIONS OUTSTANDING* Growth 0.4% Balanced 0.6% Conservative 1.3% Expiration date/ strike price Contract amount Value Contract amount Value Contract amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $11,719,000 $1,856,641 $ $ $35,609,000 $5,641,534 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 11,719,000 117   35,609,000 356 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 11,719,000 1,856,641 48,439,000 7,674,191 35,609,000 5,641,534 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 11,719,000 117 48,439,000 484 35,609,000 356 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 21,257,000 1,362,809 10,378,000 665,344 13,729,000 880,181 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 21,257,000 1,355,395 10,378,000 661,725 13,729,000 875,392 Total purchased options outstanding (cost $3,126,540, $4,207,240 and $6,068,305) 93 FOREIGN GOVERNMENT BONDS AND NOTES* Growth 0.1% Balanced 0.5% Conservative 0.6% Units/ Units/ Units/ Principal amount Value Principal amount Value Principal amount Value Brazil (Federal Republic of) notes zero %, 2012 BRL 4,130 $2,325,916 5,525 $3,111,546 4,838 $2,724,644 Peru (Republic of) govt. guaranty sr. sec. bond Ser. 8-1, 12 1/4s, 2011 PEN   8,475,000 3,496,783 7,270,000 2,999,600 Total foreign government bonds and notes (cost $2,448,049, $6,807,682 and $5,898,168) WARRANTS*  Growth 0.1% Balanced % Conservative % Expiration date Strike price Warrants Value Warrants Value Warrants Value AboveNet, Inc. 9/08/10 $24.00 58 $4,220  $ 29 $2,110 Baoshan Iron & Steel Co. 144A (China) 12/23/09 .001 434,600 411,262 355,300 336,220 238,100 225,314 Gansu Qilianshan Cement Group Co. 144A (China) 8/17/10 .001 164,500 291,593 125,291 222,091 85,483 151,527 Mediobanca SpA (Italy) F 3/18/11 EUR 9.00 16,812 1,197 13,490 960 9,562 681 MSCI Daily TR Net EM India 144A 12/30/09 .001 2,212 973,811     Vertis Holdings, Inc. F 10/18/15 0.01 265  154  66  Total warrants (cost $1,628,313, $521,070 and $351,419) CONVERTIBLE BONDS AND NOTES* Growth 0.1% Balanced 0.1% Conservative 0.1% Principal amount Value Principal amount Value Principal amount Value Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 $135,000 $155,081 $120,000 $137,850 $85,000 $97,644 ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) 75,000 108,281 65,000 93,844 45,000 64,969 General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 800,000 684,000     General Cable Corp. cv. company guaranty sr. unsec. unsub. notes 0 7/8s, 2013   70,000 69,038 105,000 103,556 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default)  R 660,000 445,500 740,000 499,500 515,000 347,625 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 60,000 70,725 55,000 64,831 40,000 47,150 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 175,000 129,063 155,000 114,313 105,000 77,438 Total convertible bonds and notes (cost $1,711,419, $1,128,775 and $825,749) PREFERRED STOCKS* Growth % Balanced % Conservative % Shares Value Shares Value Shares Value Preferred Blocker, Inc. 144A 7.00% cum. pfd. 221 $128,518 249 $144,801 144 $83,741 Total preferred stocks (cost $74,328, $82,779 and $48,594) CONVERTIBLE PREFERRED STOCKS* Growth % Balanced % Conservative % Shares Value Shares Value Shares Value Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  684 $4,309 912 $5,746  $ Total convertible preferred stocks (cost $644,723, $859,630 and $) $ 94 MUNICIPAL BONDS AND NOTES* Growth % Balanced % Conservative 0.1% Principal amount Value Principal amount Value Principal amount Value MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 $ $ $210,000 $168,149 $220,000 $176,156 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47   635,000 503,117 500,000 396,155 Total municipal bonds and notes (cost $, $844,978 and $719,977) $ SHORT-TERM INVESTMENTS* Growth 33.0% Balanced 35.7% Conservative 37.0% Principal amount /shares Value Principal amount /shares Value Principal amount /shares Value CAFCO, LLC. for an effective yield of 0.20%, October 7, 2009 $2,000,000 $1,999,933 $ $ $ $ Starbird Funding Corp. for an effective yield of 0.21%, October 21, 2009     20,000,000 19,997,667 Straight-A Funding, LLC for an effective yield of 0.23%, December 8, 2009     14,000,000 13,993,924 Tulip Funding Corp. for an effective yield of 0.21%, October 15, 2009 7,500,000 7,499,388     Working Capital Management Co. for an effective yield of 0.37%, October 1, 2009 10,000,000 10,000,000     U.S. Treasury Bills for an effective yield of 0.701%, December 17, 2009 # ## 35,510,000 35,457,055 68,029,000 67,927,569 51,100,000 51,023,810 U.S. Treasury Bills zero %, December 17, 2009 i 5,400,000 5,398,920     U.S. Treasury Bills for an effective yield of 0.472%, November 19, 2009 # ## 35,000,001 34,970,226 13,350,000 13,339,191 13,217,000 13,205,756 U.S. Treasury Cash Management Bills for an effective yield of 0.437%, April 01, 2010 # ## 6,233,000 6,220,586     U.S. Treasury Cash Management Bills for an effective yield of 0.341%, June 10, 2010 # ## 3,125,000 3,116,644     U.S. Treasury Cash Management Bills for an effective yield of 0.235%, July 15, 2010 # ## 13,318,002 13,281,429 2,221,999 2,215,898   Interest in $175,000,000 joint triparty repurchase agreement dated September 30, 2009 with Deutsche Bank Securities, Inc. due October 1, 2009  maturity value of $482,001 for an effective yield of 0.08% (collateralized by various mortgage backed securities with a coupon rate of 7.0% and due dates from May 1, 2037 to February 1, 2038 valued at $178,500,001) 482,000 482,000     Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.47% and due dates ranging from October 1, 2009 to October 9, 2009 d 166,763,723 166,761,384 134,424,695 134,422,814 44,917,883 46,412,499 Putnam Money Market Liquidity Fund e 290,680,486 290,680,486 304,537,769 304,537,769 221,057,261 221,057,261 Total short-term investments (cost $575,891,967, $522,462,313 and $365,709,536) TOTAL INVESTMENTS Total investments (cost $1,955,072,033, $1,896,603,430 and $1,368,799,963) 95 Key to holdings currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol PLN Polish Zloty USD / $ United States Dollar Key to holdings abbreviations ADR American Depository Receipts ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A MTNC Medium Term Notes Class C MTNE Medium Term Notes Class E NVDR Non Voting Depository Receipts PJSC Public Joint Stock Company PO Principal Only TBA To Be Announced Commitments * Percentages indicated are based on net assets as follows: Growth portfolio $1,745,337,659 Balanced portfolio 1,461,454,193 Conservative portfolio 988,369,502  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts, for one or more of the funds, at September 30, 2009. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts, for one or more of the funds, at September 30, 2009. ### When-issued securities (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at September 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to financial statements. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) disclosures based on the securities valuation inputs. On September 30, 2009, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. SG Securities on loan, in part or in entirety, at September 30, 2009 (Growth portfolio). SB Securities on loan, in part or in entirety, at September 30, 2009 (Balanced portfolio). SC Securities on loan, in part or in entirety, at September 30, 2009 (Conservative portfolio). At September 30, 2009, liquid assets totaling $301,057,818, $602,443,813 and $644,611,001 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) have been segregated for open forward commitments, swap contracts, forward contracts, options and futures contracts. Debt obligations are considered secured unless otherwise indicated. 96 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR and GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at September 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at September 30, 2009. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at September 30, 2009 (as a percentage of Portfolio Value): Growth Portfolio Balanced Portfolio Conservative Portfolio United States 74.5% United States 86.2% United States 90.0% United Kingdom 4.0 United Kingdom 2.8 United Kingdom 2.2 Japan 3.2 Japan 2.1 Japan 1.3 Italy 2.0 France 1.1 France 0.7 France 1.6 Italy 1.0 Canada 0.7 China 1.2 Canada 0.7 Italy 0.5 Australia 1.1 Australia 0.7 Switzerland 0.5 South Korea 0.9 Switzerland 0.6 Other 4.1 Switzerland 0.8 Other 4.8 Total 100.0% Brazil 0.8 Total 100.0% Canada 0.7 Spain 0.5 Other 8.7 Total 100.0% Growth Portfolio FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 Aggregate Delivery Unrealized appreciation/ (aggregate face value $274,067,321) Value face value date (depreciation) Australian Dollar $51,751,400 $48,858,113 10/21/09 $2,893,287 Brazilian Real 4,383,953 4,242,851 10/21/09 141,102 British Pound 13,127,721 13,223,599 10/21/09 (95,878) Canadian Dollar 13,509,796 13,420,214 10/21/09 89,582 Chilean Peso 179,423 178,871 10/21/09 552 Czech Koruna 1,148,244 1,132,353 10/21/09 15,891 Danish Krone 1,091,664 1,085,755 10/21/09 5,909 Euro 61,783,153 61,047,136 10/21/09 736,017 Hong Kong Dollar 5,091,912 5,092,283 10/21/09 (371) Hungarian Forint 1,744,319 1,714,154 10/21/09 30,165 Japanese Yen 45,815,297 44,493,199 10/21/09 1,322,098 Mexican Peso 248,200 251,136 10/21/09 (2,936) New Zealand Dollar 728,913 701,987 10/21/09 26,926 Norwegian Krone 36,812,263 35,167,165 10/21/09 1,645,098 Polish Zloty 5,556,509 5,644,704 10/21/09 (88,195) Singapore Dollar 4,912,099 4,851,123 10/21/09 60,976 South African Rand 3,813,639 3,811,486 10/21/09 2,153 South Korean Won 3,455,840 3,323,937 10/21/09 131,903 Swedish Krona 17,423,303 16,917,385 10/21/09 505,918 Swiss Franc 5,553,667 5,422,693 10/21/09 130,974 Turkish Lira (New) 3,512,486 3,487,177 10/21/09 25,309 Total 97 FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 Aggregate Delivery Unrealized appreciation/ (aggregate face value $280,408,585) Value face value date (depreciation) Australian Dollar $7,035,918 $6,787,180 10/21/09 $(248,738) Brazilian Real 2,498,171 2,416,749 10/21/09 (81,422) British Pound 51,744,632 52,549,834 10/21/09 805,202 Canadian Dollar 23,441,336 23,198,483 10/21/09 (242,853) Chilean Peso 1,180,789 1,175,851 10/21/09 (4,938) Czech Koruna 4,383,549 4,336,137 10/21/09 (47,412) Euro 86,644,312 84,729,177 10/21/09 (1,915,135) Hong Kong Dollar 183,473 183,486 10/21/09 13 Hungarian Forint 813,192 801,257 10/21/09 (11,935) Japanese Yen 29,276,899 28,588,558 10/21/09 (688,341) Mexican Peso 1,792,420 1,819,747 10/21/09 27,327 New Zealand Dollar 1,192,373 1,132,940 10/21/09 (59,433) Norwegian Krone 4,582,520 4,371,952 10/21/09 (210,568) Polish Zloty 1,588,877 1,611,735 10/21/09 22,858 Singapore Dollar 10,803,706 10,672,405 10/21/09 (131,301) South African Rand 3,682,857 3,657,103 10/21/09 (25,754) Swedish Krona 11,058,298 10,613,209 10/21/09 (445,089) Swiss Franc 37,768,702 37,535,463 10/21/09 (233,239) Taiwan Dollar 4,292,702 4,203,191 10/21/09 (89,511) Turkish Lira (New) 24,199 24,128 10/21/09 (71) Total FUTURES CONTRACTS OUTSTANDING at 9/30/09 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchange Index (Short) 102 $9,320,613 Oct-09 $(74,230) Canadian Government Bond 10 yr (Long) 233 26,474,001 Dec-09 296,407 DAX Index (Long) 36 7,478,764 Dec-09 119,798 Dow Jones Euro Stoxx 50 Index (Short) 1,133 47,402,350 Dec-09 (1,182,124) Euro-Bobl 5 yr (Long) 90 15,229,028 Dec-09 37,325 Euro-Bund 10 yr (Long) 94 16,777,221 Dec-09 53,651 Euro-CAC 40 Index (Long) 76 4,225,848 Oct-09 77,068 Euro-Schatz 2 yr (Short) 256 40,547,713 Dec-09 (8,583) FTSE 100 Index (Short) 283 23,059,252 Dec-09 (553,372) FTSE/MIB Index (Long) 23 3,944,405 Dec-09 74,349 IBEX 35 Index (Short) 35 6,010,813 Oct-09 (199,118) Japanese Government Bond 10 yr (Long) 11 17,102,656 Dec-09 79,057 Japanese Government Bond 10 yr (Short) 12 18,657,443 Dec-09 (72,366) Japanese Government Bond 10 yr Mini (Long) 40 6,218,255 Dec-09 40,560 MSCI EAFE Index E-Mini (Long) 60 4,638,000 Dec-09 10,680 NASDAQ 100 Index E-Mini (Short) 284 9,755,400 Dec-09 (305,300) OMXS 30 Index (Short) 548 7,049,270 Oct-09 166,189 Russell 2000 Index Mini (Long) 281 16,944,300 Dec-09 572,678 Russell 2000 Index Mini (Short) 368 22,190,400 Dec-09 (751,456) S&P 500 Index (Long) 12 3,158,700 Dec-09 74,205 S&P 500 Index E-Mini (Long) 7,478 393,716,700 Dec-09 9,276,459 S&P 500 Index E-Mini (Short) 266 14,004,900 Dec-09 (331,036) S&P Mid Cap 400 Index E-Mini (Long) 770 53,068,400 Dec-09 1,657,810 SGX MSCI Singapore Index (Short) 58 2,643,330 Oct-09 (37,326) SPI 200 Index (Short) 178 18,644,175 Dec-09 (593,771) Tokyo Price Index (Short) 275 27,923,455 Dec-09 894,366 U.K. Gilt 10 yr (Long) 83 15,749,688 Dec-09 6,900 U.K. Gilt 10 yr (Short) 43 8,159,477 Dec-09 (6,423) U.S. Treasury Bond 20 yr (Long) 1,222 148,320,250 Dec-09 3,676,195 U.S. Treasury Bond 20 yr (Short) 108 13,108,500 Dec-09 (310,797) U.S. Treasury Note 10 yr (Long) 655 77,504,922 Dec-09 1,247,246 U.S. Treasury Note 10 yr (Short) 665 78,688,203 Dec-09 (1,050,665) 98 FUTURES CONTRACTS OUTSTANDING at 9/30/09 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 220 $47,733,125 Dec-09 $250,332 U.S. Treasury Note 2 yr (Short) 309 67,043,344 Dec-09 (418,928) U.S. Treasury Note 5 yr (Short) 569 66,057,344 Dec-09 (836,902) Total WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $20,482,389) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $6,368,000 Aug-11/4.49 $480,975 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,368,000 Aug-11/4.49 311,395 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 2,152,000 Aug-11/4.49 162,541 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 2,152,000 Aug-11/4.49 105,233 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,037,000 Jul-11/4.525 1,234,718 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,037,000 Jul-11/4.525 745,579 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,571,000 Jul-11/4.525 274,938 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,571,000 Jul-11/4.525 166,020 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 15,097,000 Feb-10/5.08 1,901,014 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 15,097,000 Feb-10/5.08 53,896 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,286,000 Aug-11/4.475 320,379 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,286,000 Aug-11/4.475 211,900 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 1,261,000 Aug-11/4.475 94,260 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 1,261,000 Aug-11/4.475 62,344 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,184,000 Aug-11/4.55 250,358 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,184,000 Aug-11/4.55 150,285 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,037,000 Jul-11/4.46 1,180,830 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,037,000 Jul-11/4.46 775,397 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,571,000 Jul-11/4.46 262,938 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,571,000 Jul-11/4.46 172,660 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,349,000 Jul-11/4.52 258,710 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,349,000 Jul-11/4.52 156,465 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 5,503,000 Nov-09/4.4 425,712 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 5,503,000 Nov-09/4.4 3,137 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 2,196,500 May-12/5.51 281,576 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 2,196,500 May-12/5.51 75,966 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,917,500 May-12/5.51 245,811 99 WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $20,482,389) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. $1,917,500 May-12/5.51 $66,317 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 15,097,000 Feb-10/5.22 2,069,195 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 15,097,000 Feb-10/5.22 42,423 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 1,674,500 Jul-11/4.5475 131,766 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 1,674,500 Jul-11/4.5475 76,960 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,520,000 Jul-11/4.5475 591,749 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,520,000 Jul-11/4.5475 345,619 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 15,040,000 Jul-11/4.52 1,161,840 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 15,040,000 Jul-11/4.52 702,669 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,076,000 Aug-11/4.55 84,606 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,076,000 Aug-11/4.55 50,787 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,894,000 Aug-11/4.7 337,649 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,894,000 Aug-11/4.7 166,430 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,217,000 Aug-11/4.7 105,526 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,217,000 Aug-11/4.7 52,015 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 24,055,500 Jul-11/4.745 2,138,302 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 24,055,500 Jul-11/4.745 980,989 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 5,356,500 Jul-11/4.745 476,142 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 5,356,500 Jul-11/4.745 218,439 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 16,035,000 Jun-10/5.235 138,542 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 16,035,000 Jun-10/5.23 137,420 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 5,222,000 Jun-10/5.235 45,118 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 5,222,000 Jun-10/5.23 44,753 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/09 (proceeds receivable $10,143,984) Principal Settlement Agency amount date Value FNMA, 5 1/2s, October 1, 2039 $1,000,000 10/14/09 $1,046,016 FNMA, 4 1/2s, October 1, 2039 9,000,000 10/14/09 9,115,312 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $3,946,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $110,864 3,100,000  7/18/13 4.14688% 3 month USD-LIBOR- (237,876) BBA 83,620,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 2,224,952 39,560,000  9/18/38 4.36125% 3 month USD-LIBOR- (3,094,759) BBA 469,369,000  9/18/10 3 month USD-LIBOR-BBA 2.86667% 10,722,483 12,082,000 37,713 10/1/18 3 month USD-LIBOR-BBA 4.30% 1,175,411 14,105,000 (59,436) 10/8/38 3 month USD-LIBOR-BBA 4.30% 1,144,845 2,876,000 (2,614) 10/20/10 3.00% 3 month USD-LIBOR- (108,947) BBA 4,367,000 3,970 10/20/10 3 month USD-LIBOR-BBA 3.00% 165,429 7,200,000  3/2/11 5.815% 3 month USD-LIBOR- (531,104) BBA 1,361,000  10/26/12 4.6165% 3 month USD-LIBOR- (135,467) BBA 42,391,000  5/19/10 3.2925% 3 month USD-LIBOR- (1,256,783) BBA 11,271,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 340,658 308,000  5/7/38 4.8775% 3 month USD-LIBOR- (57,028) BBA 3,543,000  5/8/28 4.95% 3 month USD-LIBOR- (597,002) BBA Barclays Bank PLC 190,590,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 4,000,312 35,394,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% (1,804,319) 108,042,000  12/17/13 2.42875% 3 month USD-LIBOR- (846,217) BBA 3,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% 88,284 Citibank, N.A. 16,000,000  7/21/18 4.80625% 3 month USD-LIBOR- (1,953,728) BBA 5,713,000  7/17/19 3.8675% 3 month USD-LIBOR- (247,118) BBA 19,438,000  7/28/19 3.895% 3 month USD-LIBOR- (864,215) BBA 17,800,000  8/6/19 3.8425% 3 month USD-LIBOR- (694,171) BBA 14,000,000  8/12/14 3 month USD-LIBOR-BBA 3.1925% 427,115 110,800,000  8/14/11 1.61125% 3 month USD-LIBOR- (969,942) BBA 35,550,000  8/14/14 3 month USD-LIBOR-BBA 3.10% 921,727 MXN 34,130,000  7/18/13 1 month MXN-TIIE-BANXICO 9.175% 165,547 MXN 10,240,000  7/22/13 1 month MXN-TIIE-BANXICO 9.21% 51,502 $10,400,000  9/5/13 3.905% 3 month USD-LIBOR- (654,618) BBA 89,465,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 4,149,033 38,242,000  9/18/38 4.45155% 3 month USD-LIBOR- (3,599,035) BBA 228,426,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 5,363,625 22,334,000  2/24/16 2.77% 3 month USD-LIBOR- 237,467 BBA 2,005,000  8/18/39 3 month USD-LIBOR-BBA 4.24% 120,560 17,735,000  8/20/14 3 month USD-LIBOR-BBA 2.8425% 233,418 3,044,000  8/27/19 3 month USD-LIBOR-BBA 3.6875% 71,544 EUR 28,000,000 E  8/28/24 6 month EUR-EURIBOR- 4.835% (97,178) REUTERS $18,717,200  9/22/11 1.3675% 3 month USD-LIBOR- (37,051) BBA INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. EUR 9,330,000 $ 9/29/19 3.501% 6 month EUR-EURIBOR- $(52,018) REUTERS $13,091,000  9/30/19 3 month USD-LIBOR-BBA 3.425% (33,287) 1,457,000  3/25/19 2.95% 3 month USD-LIBOR- 54,457 BBA 34,939,000  3/27/14 3 month USD-LIBOR-BBA 2.335% (232,659) 8,052,000  4/6/39 3.295% 3 month USD-LIBOR- 782,157 BBA 12,808,000  5/11/39 3.8425% 3 month USD-LIBOR- 9,099 BBA Credit Suisse 30,000  9/16/10 3.143% 3 month USD-LIBOR- (769) International BBA 93,873,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 2,199,326 28,339,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 771,203 90,890,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 3,135,832 10,535,000 7,391 10/31/13 3.80% 3 month USD-LIBOR- (746,486) BBA 28,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% (1,168,495) 2,100,000  7/30/19 3 month USD-LIBOR-BBA 3.87% 88,405 4,610,000  8/5/19 3 month USD-LIBOR-BBA 3.903% 204,473 GBP 7,440,000  8/25/11 1.98% 6 month GBP-LIBOR- (53,796) BBA $12,774,000  8/28/19 3 month USD-LIBOR-BBA 3.6825% 294,880 34,401,000  9/23/38 4.7375% 3 month USD-LIBOR- (4,947,843) BBA 27,680,000 (295,856) 12/10/38 2.69% 3 month USD-LIBOR- 5,502,051 BBA 21,230,000 226,915 12/10/38 3 month USD-LIBOR-BBA 2.69% (4,219,961) 4,354,000  6/30/38 2.71% 3 month USD-LIBOR- 892,603 BBA 791,278,000  1/30/11 1.4725% 3 month USD-LIBOR- (7,742,957) BBA 82,713,000  1/30/29 3 month USD-LIBOR-BBA 3.225% (6,906,958) 45,828,000  2/5/14 2.475% 3 month USD-LIBOR- (173,360) BBA 14,904,000  2/5/29 3 month USD-LIBOR-BBA 3.35% (990,014) EUR 34,800,000  9/18/11 1.6875% 6 month EUR-EURIBOR- (34) REUTERS EUR 9,180,000  9/18/14 6 month EUR-EURIBOR- 2.755% 45,193 REUTERS $24,918,000  9/24/24 3.975% 3 month USD-LIBOR- (637,586) BBA 2,100,000  4/28/39 3.50375% 3 month USD-LIBOR- 128,111 BBA 1,000,000  4/30/19 3 month USD-LIBOR-BBA 3.072% (16,754) 3,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 77,794 3,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% 88,284 3,000,000  6/3/19 3 month USD-LIBOR-BBA 3.92% 161,727 21,857,000  6/5/39 4.29417% 3 month USD-LIBOR- (1,725,521) BBA 22,000,000  6/16/14 3.237% 3 month USD-LIBOR- (869,623) BBA 65,000,000  6/16/24 3 month USD-LIBOR-BBA 4.306% 4,967,056 48,000,000  6/16/39 4.361% 3 month USD-LIBOR- (4,312,640) BBA 5,000,000  6/23/19 3 month USD-LIBOR-BBA 4.054% 317,308 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $32,264,000 $ 4/21/14 2.51% 3 month USD-LIBOR- $(313,543) BBA 1,000,000  4/30/19 3 month USD-LIBOR-BBA 3.072% (16,754) 170,460,000  5/12/11 1.43% 3 month USD-LIBOR- (1,886,010) BBA 3,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 77,794 4,000,000  6/9/19 3 month USD-LIBOR-BBA 4.195% 309,049 17,047,000  7/27/19 3.755% 3 month USD-LIBOR- (552,358) BBA 6,804,000  7/28/19 3.895% 3 month USD-LIBOR- (302,507) BBA 14,200,000  8/11/19 4.18% 3 month USD-LIBOR- (961,228) BBA 9,603,000  9/23/38 4.75% 3 month USD-LIBOR- (1,402,242) BBA 15,254,000  10/17/18 4.585% 3 month USD-LIBOR- (1,776,826) BBA 155,211,000  10/24/10 3 month USD-LIBOR-BBA 2.604% 4,806,015 10,667,000 9,135 11/21/10 2.25% 3 month USD-LIBOR- (257,413) BBA 256,319,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 8,308,121 85,413,000  12/5/13 2.590625% 3 month USD-LIBOR- (1,365,473) BBA 71,471,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% 903,329 5,035,000  12/11/18 3 month USD-LIBOR-BBA 2.94% (134,901) 12,532,000  12/16/28 3 month USD-LIBOR-BBA 2.845% (1,652,407) 46,346,000  12/17/23 3 month USD-LIBOR-BBA 2.81682% (4,413,373) 120,558,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 1,646,349 3,000,000  12/22/13 2.008% 3 month USD-LIBOR- 32,701 BBA 32,750,000  12/24/13 2.165% 3 month USD-LIBOR- 138,928 BBA 51,604,000  12/30/13 2.15633% 3 month USD-LIBOR- 265,096 BBA 55,500,000  1/8/29 3 month USD-LIBOR-BBA 3.19625% (4,753,301) 177,800,000  1/8/14 2.375% 3 month USD-LIBOR- (354,088) BBA 9,717,000  1/9/14 3 month USD-LIBOR-BBA 2.165% (69,504) 14,573,000  1/28/29 3 month USD-LIBOR-BBA 3.1785% (1,310,168) 18,615,000  8/26/19 3 month USD-LIBOR-BBA 3.73% 507,250 76,845,000  1/30/11 3 month USD-LIBOR-BBA 1.45% 725,974 47,050,000  2/5/29 3 month USD-LIBOR-BBA 3.324% (3,297,568) 131,840,000  2/5/14 2.44661% 3 month USD-LIBOR- (337,338) BBA 103,816,000  2/6/14 2.5529% 3 month USD-LIBOR- (731,714) BBA 37,021,000  2/6/29 3 month USD-LIBOR-BBA 3.42575% (2,068,300) 40,000,000  2/6/14 2.5675% 3 month USD-LIBOR- (307,219) BBA 22,000,000  2/9/14 2.525% 3 month USD-LIBOR- (120,479) BBA 19,000,000  2/10/14 2.55% 3 month USD-LIBOR- (124,483) BBA 50,767,000  2/10/14 2.5825% 3 month USD-LIBOR- (403,485) BBA 16,154,000  2/10/29 3 month USD-LIBOR-BBA 3.4725% (802,553) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $21,458,000 $ 2/25/14 2.4675% 3 month USD-LIBOR- $(36,767) cont. BBA 465,000,000  3/16/11 1.6725% 3 month USD-LIBOR- (5,312,141) BBA 230,000,000  3/16/16 3 month USD-LIBOR-BBA 2.85% (1,781,446) 57,000,000  3/16/29 3.29% 3 month USD-LIBOR- 4,454,669 BBA 129,003,000  3/20/11 3 month USD-LIBOR-BBA 1.43% 978,635 77,000,000  3/23/11 3 month USD-LIBOR-BBA 1.45% 600,439 161,000,000  3/30/14 2.36% 3 month USD-LIBOR- 951,879 BBA 74,000,000  3/30/21 3 month USD-LIBOR-BBA 3.125% (3,197,617) 3,743,400  9/22/19 3.6875% 3 month USD-LIBOR- (78,348) BBA 5,233,100  9/28/19 3 month USD-LIBOR-BBA 3.5525% 45,122 37,392,000 100,668 10/2/39 3 month USD-LIBOR-BBA 3.91%  13,786,000 (21,715) 10/2/29 3.85% 3 month USD-LIBOR-  BBA 3,688,000 (1,285) 10/2/19 3.45% 3 month USD-LIBOR-  BBA 7,396,000 2,577 10/2/19 3 month USD-LIBOR-BBA 3.45%  167,327,000 36,346 10/2/11 3 month USD-LIBOR-BBA 1.29%  Goldman Sachs 4,135,000  3/27/13 3 month USD-LIBOR-BBA 3.4625% 191,572 International 1,425,000  3/29/38 4.665% 3 month USD-LIBOR- (184,958) BBA 68,619,000  11/25/28 3.38125% 3 month USD-LIBOR- 3,726,945 BBA 61,675,000  7/31/14 3 month USD-LIBOR-BBA 3.075% 1,613,470 GBP 14,800,000  8/20/11 2.0225% 6 month GBP-LIBOR- (131,161) BBA GBP 53,440,000  8/24/11 2.035% 6 month GBP-LIBOR- (483,397) BBA GBP 19,150,000  8/24/14 6 month GBP-LIBOR-BBA 3.4825% 436,401 GBP 3,900,000  8/24/29 6 month GBP-LIBOR-BBA 4.29% 157,020 $7,280,000 (45,062) 11/18/18 3 month USD-LIBOR-BBA 4.10% 481,954 6,472,000 1,780 11/18/10 2.35% 3 month USD-LIBOR- (169,968) BBA AUD 17,025,000 E  2/14/12 3 month AUD-BBR-BBSW 4.39% (212,048) EUR 29,830,000  9/22/11 6 month EUR-EURIBOR- 1.718% 23,197 REUTERS $11,698,300  9/22/14 2.83% 3 month USD-LIBOR- (112,715) BBA EUR 33,670,000  9/25/11 6 month EUR-EURIBOR- 1.718% 20,968 REUTERS GBP 30,470,000  9/23/11 1.9475% 6 month GBP-LIBOR- (136,148) BBA $10,785,500  9/29/14 3 month USD-LIBOR-BBA 2.6925% 26,358 JPMorgan Chase Bank, 37,233,000  3/5/18 4.325% 3 month USD-LIBOR- (2,974,405) N.A. BBA 1,671,000  3/11/38 5.0025% 3 month USD-LIBOR- (318,398) BBA 13,753,000  3/11/38 5.03% 3 month USD-LIBOR- (2,686,490) BBA 78,169,000  3/15/10 3 month USD-LIBOR-BBA 2.5% 852,748 10,478,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 383,385 16,151,000  3/20/13 3 month USD-LIBOR-BBA 3.13% 582,736 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, $45,327,000 $ 3/25/10 3 month USD-LIBOR-BBA 2.325% $450,550 N.A. cont. 8,543,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 84,241 7,675,000  4/7/13 3 month USD-LIBOR-BBA 3.58406% 509,737 6,577,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 185,161 3,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 77,794 1,674,000  5/28/11 3 month USD-LIBOR-BBA 1.3375% 14,294 2,000,000  6/3/19 3 month USD-LIBOR-BBA 3.91% 106,072 15,453,000 E  6/9/20 4.73% 3 month USD-LIBOR- (1,250,302) BBA 4,000,000  6/9/19 3 month USD-LIBOR-BBA 4.207% 313,239 42,596,000  6/9/11 3 month USD-LIBOR-BBA 1.7675% 710,936 43,758,000  6/10/11 3 month USD-LIBOR-BBA 1.81% 765,534 51,868,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 1,492,889 9,027,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 275,296 90,110,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 2,692,803 CAD 14,070,000  6/9/12 6 month CAD-BA-CDOR 1.95% 93,769 CAD 4,490,000  6/9/14 2.725% 6 month CAD-BA-CDOR (58,044) $15,453,000 E  6/11/20 4.735% 3 month USD-LIBOR- (1,253,548) BBA CAD 22,450,000  6/9/10 0.57% 1 month CAD-BA-CDOR (18,943) $32,308,000  6/16/19 4.09% 3 month USD-LIBOR- (2,176,146) BBA 13,245,000  6/19/19 3 month USD-LIBOR-BBA 3.8725% 637,362 AUD 5,100,000  6/26/19 6 month AUD-BBR-BBSW 6.05% 29,937 CAD 5,100,000  6/25/19 3.626% 6 month CAD-BA-CDOR (141,211) $18,200,000  9/23/38 4.70763% 3 month USD-LIBOR- (2,522,007) BBA 27,685,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 1,680,380 42,300,000  11/10/18 4.12% 3 month USD-LIBOR- (3,161,986) BBA JPY 293,300,000 E  7/28/29 6 month JPY-LIBOR-BBA 2.67% (17,836) JPY 394,300,000 E  7/28/39 2.40% 6 month JPY-LIBOR- 24,902 BBA $27,600,000  7/30/11 1.46% 3 month USD-LIBOR- (181,724) BBA 8,589,000  8/3/14 3 month USD-LIBOR-BBA 3.061% 215,411 26,000,000  11/24/10 3 month USD-LIBOR-BBA 2.0075% 550,186 PLN 10,550,000  1/26/11 6 month PLN-WIBOR-WIBO 4.177% 44,465 $15,000,000  8/4/14 3 month USD-LIBOR-BBA 2.89% 253,253 HUF 282,000,000  8/6/14 6 month HUF-BUBOR-REUTERS 7.08% (5,335) $2,900,000  8/7/19 4.015% 3 month USD-LIBOR- (156,128) BBA 11,000,000  8/10/19 4.02% 3 month USD-LIBOR- (593,276) BBA 3,000,000  8/13/11 1.67589% 3 month USD-LIBOR- (30,198) BBA 800,000  8/13/14 3 month USD-LIBOR-BBA 3.1475% 22,631 HUF 74,100,000  8/27/14 6 month HUF-BUBOR-REUTERS 6.94% (2,650) $8,260,000  1/27/24 3.1% 3 month USD-LIBOR- 560,296 BBA AUD 13,620,000 E  1/27/12 3 month AUD-BBR-BBSW 4.21% (183,737) $4,130,000  2/3/24 3 month USD-LIBOR-BBA 3.2825% (196,024) 93,087,000  3/3/11 3 month USD-LIBOR-BBA 1.68283% 1,121,586 7,111,000  3/6/39 3.48% 3 month USD-LIBOR- 546,178 BBA INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, $9,491,600 $ 9/10/19 3.66% 3 month USD-LIBOR- $(188,303) N.A. cont. BBA EUR 4,480,000 E  9/17/29 6 month EUR-EURIBOR- 4.944% 40,347 REUTERS $6,700,000  9/14/19 3 month USD-LIBOR-BBA 3.505% 40,090 EUR 34,800,000  9/18/11 1.662% 6 month EUR-EURIBOR- 23,138 REUTERS EUR 9,180,000  9/18/14 6 month EUR-EURIBOR- 2.72% 23,245 REUTERS $5,100,000  9/21/19 3 month USD-LIBOR-BBA 3.575% 57,640 EUR 11,640,000  9/22/19 6 month EUR-EURIBOR- 3.549% 143,175 REUTERS $16,700,000  9/22/19 3.645% 3 month USD-LIBOR- (288,224) BBA 18,717,200  9/22/11 1.335% 3 month USD-LIBOR- (25,107) BBA GBP 590,000  9/24/29 6 month GBP-LIBOR-BBA 4.1975% 9,915 GBP 4,710,000  9/28/19 3.9225% 6 month GBP-LIBOR- (29,025) BBA EUR 5,820,000  10/1/19 3.481% 6 month EUR-EURIBOR- (16,193) REUTERS $71,807,000 2,506,064 5/19/19 4.735% 3 month USD-LIBOR- (6,575,120) BBA CAD 6,990,000  3/16/11 0.98% 3 month CAD-BA-CDOR (1,197) CAD 1,540,000  3/16/19 3 month CAD-BA-CDOR 2.7% (74,984) CAD 7,170,000  3/17/13 1.56% 3 month CAD-BA-CDOR 140,696 CAD 2,290,000  3/17/24 3 month CAD-BA-CDOR 3.46% (97,508) $52,000,000  3/24/11 3 month USD-LIBOR-BBA 1.4625% 413,339 95,490,000  4/3/11 3 month USD-LIBOR-BBA 1.365% 1,080,987 36,170,000  4/3/13 1.963% 3 month USD-LIBOR- (129,854) BBA 137,650,000  4/3/14 3 month USD-LIBOR-BBA 2.203% (474,361) 34,570,000  4/3/14 2.203% 3 month USD-LIBOR- 119,133 BBA 1,820,000  4/9/11 3 month USD-LIBOR-BBA 1.5025% 25,306 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/09 Termi- Unrealized Swap Notional nation Fixed payments received (paid) Total return received appreciation/ counterparty amount date by fund per annum by or paid by fund (depreciation) Credit Suisse Units 5,256 7/15/10 (3 month USD-LIBOR-BBA plus The Middle East Custom $1,433,229 International 1.00% ) Basket Index currently sponsored by Credit Suisse ticker CSGCPUT Deutsche Bank AG EUR 8,850,000 3/27/14 1.785% Eurostat Eurozone HICP 64,800 excluding tobacco Goldman Sachs EUR 14,750,000 4/30/13 2.375% French Consumer Price 897,260 International Index excluding tobacco EUR 14,750,000 4/30/13 (2.41%) Eurostat Eurozone HICP (932,252) excluding tobacco EUR 14,750,000 5/6/13 2.34% French Consumer Price 867,020 Index excluding tobacco TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Termi- Unrealized Swap Notional nation Fixed payments received (paid) Total return received appreciation/ counterparty amount date by fund per annum by or paid by fund (depreciation) Goldman Sachs EUR 14,750,000 5/6/13 (2.385%) Eurostat Eurozone HICP $(908,924) International cont. excluding tobacco GBP 11,200,000 8/18/11 (2.66%) GBP Non-revised UK (4,123) Retail Price Index $966,887 9/3/10 (3 month USD-LIBOR-BBA plus iShares MSCI Emerging 3,476,629 5 percent) Markets Index Units 10,539 7/9/10 (3 month USD-LIBOR-BBA plus A basket (GSPMTGCC) 2,046,377 85 bps) of common stocks $7,010,000 7/9/14 (1.70%) USA Non Revised 41,569 Consumer Price Index  Urban (CPI-U) 5,608,000 7/13/14 (1.60%) USA Non Revised 60,230 Consumer Price Index  Urban (CPI-U) EUR 760,000 4/23/14 1.67% Eurostat Eurozone HICP (7,524) excluding tobacco EUR 8,850,000 4/14/14 1.835% Eurostat Eurozone HICP 14,256 excluding tobacco $15,760,000 5/18/10 (0.25%) USA Non Revised 268,393 Consumer Price Index  Urban (CPI-U) JPMorgan Chase Bank, 74,870 7/29/10 (3 month USD-LIBOR-BBA ) S&P 500 Information 1,848,419 N.A. Technology Total Return Index 46,591 7/29/10 3 month USD-LIBOR-BBA S&P 500 Energy Total (1,889,043) Return Index UBS, AG Units 1,632 2/8/10 (3 month USD-LIBOR-BBA minus MSCI Daily Total Return 67,884 3.50%) Net Emerging Markets India USD Index Units 1,542 6/28/10 (3 month USD-LIBOR-BBA) MSCI 10 year Total 102,829 Return Net Emerging Markets India USD Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ ABX CMBX BBB Index  $255 $370,000 10/12/52 (134 bp) $265,978 Limited Brands, Inc., 6 1/8%, 12/1/12   935,000 12/20/12 (252 bp) (5,375) Mattel, Inc., 7 1/4%, 7/9/12   1,645,000 3/20/13 (157.2 bp) (70,913) Nalco Co., 7.75%, 11/15/11 Ba2  70,000 9/20/12 350 bp 380 Spectra Energy Capital, 6 1/4%, 2/15/13   1,645,000 9/20/14 (115 bp) (45,335) Tyson Foods, Inc., 6.6%, 4/1/16   1,485,000 12/20/11 (370 bp) (65,586) Tyson Foods, Inc., 6.6%, 4/1/16   1,485,000 10/20/11 (370 bp) (71,065) Barclays Bank PLC DJ ABX HE PEN AAA Series 6 Version 1 A+ 69,445 382,095 7/25/45 18 bp 24,637 Index DJ ABX HE PEN AAA Series 6 Version 1 A+ 54,926 286,452 7/25/45 18 bp 21,333 Index DJ ABX HE PEN AAA Series 7 Version 1 BB 273,470 464,000 8/25/37 9 bp (13,507) Index DJ CDX NA IG Series 12 Version 1 Index  (420,047) 11,138,000 6/20/14 (100 bp) (374,245) CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Citibank, N.A. DJ ABX HE AAA Index BBB $ 513,565 $2,482,449 5/25/46 11 bp $(187,682) DJ ABX HE PEN AAA Series 6 Version 1 BBB 107,016 503,308 5/25/46 11 bp (35,159) Index DJ ABX HE PEN AAA Series 6 Version 1 A+ 34,119 167,615 7/25/45 18 bp 14,463 Index DJ ABX HE PEN AAA Series 6 Version 2 BBB 397,746 2,166,428 5/25/46 11 bp (214,230) Index Dominion Resources Inc., 5.15%, 7/15/15   5,295,000 6/20/18 (73 bp) (126,353) Hanson Plc, 7 7/8%, 9/27/10   1,535,000 9/20/16 (71 bp) 152,107 International Lease Finance Corp., 4.15%,   625,000 9/20/13 (105 bp) 149,805 1/20/15 Lexmark International, Inc., 5.9%, 6/1/13 Baa3  905,000 6/20/13 108.5 bp 15,311 Limited Brands, Inc., 6 1/8%, 12/1/12   1,755,000 12/20/12 (275 bp) (5,869) Limited Brands, Inc., 6 1/8%, 12/1/12   295,000 6/20/11 (250 bp) 72 Masco Corp., 5 7/8%, 7/15/12   2,370,000 3/20/17 (213 bp) (35,009) Qwest Capital Funding, 7 3/4%, 2/15/31   1,475,000 6/20/13 (263 bp) (1,343) Telecom Italia SPA. 5 3/8%, 1/29/19   4,865,000 9/20/11 (218 bp) (119,657) Credit Suisse International DJ ABX HE PEN AAA Series 6 Version 1 A+ 199,423 972,215 7/25/45 18 bp 85,411 Index DJ ABX HE PEN AAA Series 6 Version 2 BBB 1,056,435 2,310,803 5/25/46 11 bp 403,676 Index DJ ABX HE PEN AAA Series 7 Version 1 BB 347,938 586,000 8/25/37 9 bp (13,909) Index DJ CMB NA CMBX AAA Index AA+ 83,722 503,000 12/13/49 8 bp (10,584) DJ CMB NA CMBX AJ Index  (79,093) 246,000 2/17/51 (96 bp) 20,990 DJ CMBX NA AAA Series 4 Version 1  (1,014,140) 2,455,000 2/17/51 (35 bp) (521,073) Index Southwest Airlines, 5 1/4%, 10/1/14   590,000 3/20/12 (190 bp) (7,775) Deutsche Bank AG CBS Corp, 4 5/8%, 5/15/18   1,705,000 6/20/11 (102 bp) (2,665) CBS Corp., 4 5/8%, 5/15/18   1,465,000 9/20/12 (87 bp) 15,234 CNA Financial Corp., 5.85%, 12/15/14   1,415,000 9/20/16 (155 bp) 46,880 DJ ABX HE PEN AAA Series 6 Version 1 A+ 24,041 110,229 7/25/45 18 bp 11,114 Index DJ ABX HE PEN AAA Series 6 Version 2 BBB 136,544 362,542 5/25/46 11 bp 34,133 Index DJ CDX NA HY Series 11 Version 1 Index B 4,998,803 21,271,500 12/20/13 500 bp 3,857,776 DJ CDX NA IG Series 13 Version 1 Index BBB+ 2,087 7,515,000 12/20/14 100 bp 2,087 DJ CDX NA IG Series 13 Version 1 Index  3,576 12,872,000 12/20/14 (100 bp) 3,576 DJ iTraxx Europe Series 9 Version 1  126,567 EUR 1,852,800 6/20/13 (650 bp) 83,293 Expedia Inc., 7.456%, 8/15/18   $660,000 12/20/13 (310 bp) (47,725) General Electric Capital Corp., 6%, 6/15/12 Aa2  460,000 9/20/13 109 bp (14,129) Hanson PLC., 7 7/8%, 9/27/10   260,000 9/20/16 (255 bp) (2,506) Korea Monetary STAB Bond, 5.15%, 2/12/10 A2  1,335,000 2/19/10 153 bp 4,956 Nalco Co., 7.75%, 11/15/11 Ba2  60,000 12/20/12 363 bp 503 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  775,000 12/20/13 112 bp 1,676 Packaging Corporation of America, 5   1,730,000 9/20/13 (129 bp) (43,126) 3/4%, 8/1/13 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 435,000 9/20/13 715 bp 21,601 Thomson SA, 5 3/4%, 9/25/49   EUR 38,600 6/20/13 (650 bp) 10,112 Virgin Media Finance PLC, 8 3/4%, B2  EUR 605,000 9/20/13 477 bp 9,761 4/15/14 Virgin Media Finance PLC, 8 3/4%, B2  EUR 605,000 9/20/13 535 bp 27,526 4/15/14 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International CNA Financial Corp., 5.85%, 12/15/14  $ $885,000 9/20/11 (160 bp) $8,209 CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3  340,000 9/20/13 495 bp 14,285 DJ ABX HE PEN AAA Series 6 Version 2 BBB 567,331 1,314,615 5/25/46 11 bp 195,976 Index DJ CDX NA CMBX AAA Index AAA 8,778 240,000 3/15/49 7 bp (20,619) DJ CDX NA IG Series 12 Version 1 Index  (12,173) 277,000 6/20/14 (100 bp) (11,034) DJ CMB NA CMBX AAA Index AA+ 1,067,975 14,468,000 2/17/51 35 bp (1,824,921) Lighthouse International Co, SA, 8%, B3  EUR 1,195,000 3/20/13 680 bp (301,813) 4/30/14 Pearson PLC., 7%, 10/27/14   $1,500,000 6/20/18 (96 bp) (39,310) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 400,000 9/20/13 720 bp 18,536 Southern California Edison Co., 7 5/8%, A3  $860,000 12/20/13 118.1 bp (8,670) 1/15/10 JPMorgan Chase Bank, N.A. Cox Communications, Inc., 6.8%, 8/1/28   2,360,000 3/20/10 (45 bp) (2,938) Darden Restaurants, Inc., 6%, 8/15/35   1,485,000 12/20/17 (155.3 bp) (18,119) DJ ABX HE PEN AAA Series 6 Version 2 BBB 118,053 540,604 5/25/46 11 bp (34,658) Index DJ ABX HE PEN AAA Series 6 Version 2 BBB 138,216 361,740 5/25/46 11 bp 36,032 Index DJ CMBX NA AAA Series 4 Version 1  (702,897) 1,800,000 2/17/51 (35 bp) (340,737) Index DJ CMBX NA AAA Series 4 Version 1 AA+ 893,264 2,302,000 2/17/51 35 bp 430,011 Index DJ iTraxx Europe Crossover Series 8  (437,926) EUR 3,277,440 12/20/12 (375 bp) (111,291) Version 1 Expedia, Inc., 7.456%, 8/15/18   $440,000 9/20/13 (300 bp) (28,755) Lexmark International, Inc., 5.9%, 6/1/13   1,550,000 6/20/13 (113 bp) 17,360 Nextel Communications, 7 3/8%, 8/1/15   1,685,000 9/20/13 (540 bp) (29,370) Sanmina-SCI Corp., 8 1/8%, 3/1/16 B3  280,000 6/20/13 595 bp (12,507) TDC AS, 6 1/2%, 4/19/12   EUR 655,000 9/20/13 (200 bp) (34,566) Thomson SA, 5 3/4%, 9/25/49   EUR 68,280 12/20/12 (375 bp) 20,640 Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  $815,000 12/20/13 113 bp 2,905 Merrill Lynch International AmerisourceBergen Corp., 5 7/8%,   195,000 9/20/12 (65 bp) (1,162) 9/15/15 Block Financial LLC. 5 1/8%, 10/30/14   2,110,000 12/20/14 (69 bp) (22,159) Computer Sciences Corp, 5%, 2/15/13   750,000 3/20/13 (66 bp) (10,458) MGM Mirage Inc., 5 7/8%, 2/27/14   1,318,000 9/20/10 (470 bp) 33,984 Pearson PLC, 7%, 10/27/14   970,000 6/20/18 (65 bp) (2,590) Sara Lee Corp., 6 1/8%, 11/1/32   670,000 6/20/13 (55.5 bp) (6,140) Morgan Stanley Capital Services, Inc. DJ CDX NA IG Series 12 Version 1 Index  (135,698) 3,340,000 6/20/14 (100 bp) (121,963) DJ CDX NA IG Series 12 Version 1 Index  (2,337,311) 52,653,000 6/20/14 (100 bp) (2,120,789) Nalco Co., 7.75%, 11/15/11 Ba2  70,000 9/20/12 330 bp (99) Nalco Co., 7.75%, 11/15/11 Ba2  110,000 3/20/13 460 bp 4,103 UBS, AG Hanson PLC., 7 7/8%, 9/27/10   610,000 9/20/16 (250 bp) (4,078) Meritage Homes Corp., 7%, 5/1/14   98,000 F 9/20/13 (760 bp) (12,328) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at September 30, 2009. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on securities valuation inputs. Balanced Portfolio FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 Aggregate Delivery Unrealized appreciation/ (aggregate face value $242,660,468) Value face value date (depreciation) Australian Dollar $49,205,191 $46,531,216 10/21/09 $2,673,975 Brazilian Real 3,710,178 3,591,767 10/21/09 118,411 British Pound 14,814,118 14,879,590 10/21/09 (65,472) Canadian Dollar 9,961,219 9,896,389 10/21/09 64,830 Czech Koruna 1,205,258 1,188,453 10/21/09 16,805 Euro 63,053,936 62,261,881 10/21/09 792,055 Hungarian Forint 2,177,536 2,140,304 10/21/09 37,232 Japanese Yen 37,239,008 36,131,998 10/21/09 1,107,010 Mexican Peso 312,320 316,063 10/21/09 (3,743) New Zealand Dollar 593,587 571,660 10/21/09 21,927 Norwegian Krone 32,786,644 31,298,779 10/21/09 1,487,865 Polish Zloty 5,383,958 5,469,358 10/21/09 (85,400) Singapore Dollar 782,200 772,524 10/21/09 9,676 South African Rand 3,573,944 3,570,990 10/21/09 2,954 South Korean Won 3,038,100 2,921,645 10/21/09 116,455 Swedish Krona 13,299,938 12,923,437 10/21/09 376,501 Swiss Franc 4,983,186 4,881,171 10/21/09 102,015 Taiwan Dollar 371,980 364,900 10/21/09 7,080 Turkish Lira (New) 2,970,418 2,948,343 10/21/09 22,075 Total FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 Aggregate Delivery Unrealized appreciation/ (aggregate face value $267,101,486) Value face value date (depreciation) Australian Dollar $11,443,291 $10,880,968 10/21/09 $(562,323) Brazilian Real 3,260,620 3,154,335 10/21/09 (106,285) British Pound 49,588,946 50,383,232 10/21/09 794,286 Canadian Dollar 17,259,110 17,063,320 10/21/09 (195,790) Chilean Peso 796,707 793,204 10/21/09 (3,503) Czech Koruna 4,751,861 4,696,520 10/21/09 (55,341) Danish Krone 1,100,045 1,094,089 10/21/09 (5,956) Euro 80,690,137 78,566,199 10/21/09 (2,123,938) Hong Kong Dollar 740,139 740,191 10/21/09 52 Hungarian Forint 1,402,049 1,381,162 10/21/09 (20,887) Japanese Yen 26,939,434 26,386,004 10/21/09 (553,430) Mexican Peso 1,683,678 1,709,306 10/21/09 25,628 New Zealand Dollar 1,664,643 1,590,593 10/21/09 (74,050) Norwegian Krone 7,819,040 7,493,143 10/21/09 (325,897) Peruvian New Sol 3,569,941 3,521,175 10/21/09 (48,766) Polish Zloty 1,378,147 1,397,974 10/21/09 19,827 Singapore Dollar 5,830,881 5,759,923 10/21/09 (70,958) South African Rand 3,392,592 3,368,885 10/21/09 (23,707) Swedish Krona 9,464,857 9,084,274 10/21/09 (380,583) Swiss Franc 34,397,098 34,064,673 10/21/09 (332,425) Taiwan Dollar 4,058,396 3,972,316 10/21/09 (86,080) Total FUTURES CONTRACTS OUTSTANDING at 9/30/09 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchange Index (Short) 54 $4,934,442 Oct-09 $(39,298) Canadian Government Bond 10 yr (Long) 212 24,087,932 Dec-09 324,601 DAX Index (Long) 30 6,232,303 Dec-09 99,831 Dow Jones Euro Stoxx 50 Index (Long) 6 251,027 Dec-09 3,580 Dow Jones Euro Stoxx 50 Index (Short) 976 40,833,798 Dec-09 (841,210) Euro-Bobl 5 yr (Long) 107 18,105,622 Dec-09 44,494 Euro-Bund 10 yr (Long) 116 20,703,804 Dec-09 66,293 Euro-Schatz 2 yr (Short) 317 50,209,473 Dec-09 (10,161) FTSE 100 Index (Short) 262 21,348,141 Dec-09 (512,310) IBEX 35 Index (Short) 24 4,121,700 Oct-09 (136,537) Japanese Government Bond 10 yr (Long) 12 18,657,443 Dec-09 86,193 Japanese Government Bond 10 yr (Short) 11 17,102,656 Dec-09 (78,609) MSCI EAFE Index E-Mini (Long) 67 5,179,100 Dec-09 11,926 NASDAQ 100 Index E-Mini (Short) 238 8,175,300 Dec-09 (255,850) OMXS 30 Index (Short) 448 5,762,907 Oct-09 135,863 Russell 2000 Index Mini (Long) 253 15,255,900 Dec-09 515,614 Russell 2000 Index Mini (Short) 152 9,165,600 Dec-09 (310,384) S&P 500 Index (Long) 6 1,579,350 Dec-09 37,102 S&P 500 Index E-Mini (Long) 3,828 201,544,200 Dec-09 4,748,633 S&P 500 Index E-Mini (Short) 251 13,215,150 Dec-09 (312,369) S&P Mid Cap 400 Index E-Mini (Long) 335 23,088,200 Dec-09 721,255 SGX MSCI Singapore Index (Short) 55 2,506,606 Oct-09 (35,396) SPI 200 Index (Short) 112 11,731,166 Dec-09 (373,609) Tokyo Price Index (Short) 246 24,978,799 Dec-09 663,037 U.K. Gilt 10 yr (Long) 102 19,355,039 Dec-09 8,142 U.K. Gilt 10 yr (Short) 54 10,246,785 Dec-09 (7,958) U.S. Treasury Bond 20 yr (Long) 1,580 191,772,500 Dec-09 4,373,921 U.S. Treasury Bond 20 yr (Short) 253 30,707,875 Dec-09 (728,071) U.S. Treasury Note 2 yr (Long) 474 102,843,188 Dec-09 539,353 U.S. Treasury Note 2 yr (Short) 318 68,996,063 Dec-09 (430,921) U.S. Treasury Note 5 yr (Short) 641 74,416,094 Dec-09 (934,560) U.S. Treasury Note 10 yr (Long) 1,168 138,207,250 Dec-09 2,223,647 U.S. Treasury Note 10 yr (Short) 511 60,465,672 Dec-09 (592,616) Total WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $29,586,356) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $9,568,000 Aug-11/4.49 $722,671 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 9,568,000 Aug-11/4.49 467,875 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.525 1,455,761 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.525 879,055 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 38,405,000 Feb-10/5.08 4,835,958 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 38,405,000 Feb-10/5.08 137,106 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,523,000 Aug-11/4.475 487,594 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,523,000 Aug-11/4.475 322,497 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,784,000 Aug-11/4.55 376,166 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,784,000 Aug-11/4.55 225,805 WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $29,586,356) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $4,305,000 Aug-11/4.7 $373,287 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 4,305,000 Aug-11/4.7 183,996 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,362,000 Jul-11/4.745 2,521,112 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,362,000 Jul-11/4.745 1,156,609 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.46 1,392,226 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.46 914,211 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,732,000 Jul-11/4.52 1,369,797 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,732,000 Jul-11/4.52 828,439 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,866,000 Jul-11/4.5475 697,666 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,866,000 Jul-11/4.5475 407,481 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 56,491,000 Feb-10/5.215 7,744,351 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 56,491,000 Feb-10/5.215 144,617 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 12,203,000 May-12/5.51 1,564,342 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 12,203,000 May-12/5.51 422,040 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 10,378,000 Jun-10/5.23 88,939 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 10,378,000 Jun-10/5.235 89,666 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 38,405,000 Feb-10/5.22 5,263,789 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 38,405,000 Feb-10/5.22 107,918 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/09 (proceeds receivable $17,197,891) Principal Settlement Agency amount date Value FNMA, 4 1/2s, October 1, 2039 $17,000,000 10/14/09 $17,217,813 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $24,333,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $683,645 20,800,000  7/18/13 4.14688% 3 month USD-LIBOR- (1,596,076) BBA 189,730,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 5,048,315 79,311,000  9/18/38 4.36125% 3 month USD-LIBOR- (6,204,459) BBA 180,482,000  9/18/10 3 month USD-LIBOR-BBA 2.86667% 4,132,999 18,544,000 (78,141) 10/8/38 3 month USD-LIBOR-BBA 4.30% 1,505,140 58,762,000 (53,418) 3 month USD-LIBOR- (2,225,996) BBA 14,124,000  10/26/12 4.6165% 3 month USD-LIBOR- (1,405,830) BBA 30,577,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 924,166 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $9,379,000 $ 5/8/28 4.95% 3 month USD-LIBOR- $(1,580,378) cont. BBA Barclays Bank PLC 195,740,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 4,108,406 39,503,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% (2,013,789) 159,088,000  12/17/13 2.42875% 3 month USD-LIBOR- (1,246,024) BBA 5,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% 147,141 Citibank, N.A. 21,907,000  7/17/19 3.8675% 3 month USD-LIBOR- (947,593) BBA 30,167,000  7/28/19 3.895% 3 month USD-LIBOR- (1,341,227) BBA 34,100,000  8/6/19 3.8425% 3 month USD-LIBOR- (1,329,845) BBA 14,100,000  8/12/14 3 month USD-LIBOR-BBA 3.1925% 430,166 206,400,000  8/14/11 1.61125% 3 month USD-LIBOR- (1,806,823) BBA 68,500,000  8/14/14 3 month USD-LIBOR-BBA 3.10% 1,776,043 MXN 45,610,000  7/18/13 1 month MXN-TIIE-BANXICO 9.175% 221,231 MXN 13,685,000  7/22/13 1 month MXN-TIIE-BANXICO 9.21% 68,829 $8,800,000  9/5/13 3.905% 3 month USD-LIBOR- (553,907) BBA 124,692,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 5,782,722 76,667,000  9/18/38 4.45155% 3 month USD-LIBOR- (7,215,293) BBA 87,835,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 2,062,436 5,493,000  2/24/16 2.77% 3 month USD-LIBOR- 58,405 BBA 4,518,000  8/18/39 3 month USD-LIBOR-BBA 4.24% 271,666 44,486,000  8/20/14 3 month USD-LIBOR-BBA 2.8425% 585,501 6,398,000  8/27/19 3 month USD-LIBOR-BBA 3.6875% 150,373 EUR 35,460,000 E  8/28/24 6 month EUR-EURIBOR- 4.835% (123,068) REUTERS $28,393,400  9/22/11 1.3675% 3 month USD-LIBOR- (56,206) BBA EUR 12,040,000  9/29/19 3.501% 6 month EUR-EURIBOR- (67,127) REUTERS $17,816,000  9/30/19 3 month USD-LIBOR-BBA 3.425% (45,301) 11,851,000  3/25/19 2.95% 3 month USD-LIBOR- 442,941 BBA 48,954,000  3/27/14 3 month USD-LIBOR-BBA 2.335% (325,985) 7,441,000  4/6/39 3.295% 3 month USD-LIBOR- 722,806 BBA 12,893,000  5/11/39 3.8425% 3 month USD-LIBOR- 9,159 BBA Credit Suisse 36,096,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 845,684 International 31,520,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 857,769 117,045,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 4,038,215 17,848,000  11/6/15 3.97005% 3 month USD-LIBOR- (1,325,185) BBA 34,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% (1,418,887) 7,410,000  8/5/19 3 month USD-LIBOR-BBA 3.903% 328,665 5,700,000  8/13/19 3 month USD-LIBOR-BBA 3.9675% 279,822 17,356,000  8/25/19 3.8475% 3 month USD-LIBOR- (650,910) BBA GBP 9,420,000  8/25/11 1.98% 6 month GBP-LIBOR- (68,112) BBA INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse $14,718,000  8/28/19 3 month USD-LIBOR-BBA 3.6825% $339,756 International cont. 42,027,000  9/23/38 4.7375% 3 month USD-LIBOR- (6,044,679) BBA 55,500,000 (593,208) 12/10/38 2.69% 3 month USD-LIBOR- 11,031,929 BBA 1,183,090,000  1/30/11 1.4725% 3 month USD-LIBOR- (11,576,988) BBA 112,617,000  1/30/29 3 month USD-LIBOR-BBA 3.225% (9,404,094) 42,442,000  2/5/14 2.475% 3 month USD-LIBOR- (160,552) BBA 13,803,000  2/5/29 3 month USD-LIBOR-BBA 3.35% (916,879) 58,557,000  3/24/39 3 month USD-LIBOR-BBA 3.34% (6,033,485) EUR 44,860,000  9/18/11 1.6875% 6 month EUR-EURIBOR- (44) REUTERS EUR 11,830,000  9/18/14 6 month EUR-EURIBOR- 2.755% 58,239 REUTERS $25,957,000  9/24/24 3.975% 3 month USD-LIBOR- (664,172) BBA 4,860,000  4/28/39 3.50375% 3 month USD-LIBOR- 296,485 BBA 5,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 129,657 5,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% 147,141 10,000,000  6/3/19 3 month USD-LIBOR-BBA 3.92% 539,088 30,868,000  6/5/39 4.29417% 3 month USD-LIBOR- (2,436,903) BBA 137,000,000  6/16/24 3 month USD-LIBOR-BBA 4.306% 10,469,026 71,000,000  6/16/39 4.361% 3 month USD-LIBOR- (6,379,113) BBA 10,000,000  6/23/19 3 month USD-LIBOR-BBA 4.054% 634,616 Deutsche Bank AG 41,924,000  4/21/14 2.51% 3 month USD-LIBOR- (407,420) BBA 77,089,000  5/12/11 1.43% 3 month USD-LIBOR- (852,931) BBA 5,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 129,657 8,000,000  6/9/19 3 month USD-LIBOR-BBA 4.195% 618,099 20,023,000  7/27/19 3.755% 3 month USD-LIBOR- (648,786) BBA 10,558,000  7/28/19 3.895% 3 month USD-LIBOR- (469,410) BBA 21,700,000  8/11/19 4.18% 3 month USD-LIBOR- (1,468,919) BBA 12,632,000  9/23/38 4.75% 3 month USD-LIBOR- (1,844,540) BBA 37,702,000  9/24/10 3 month USD-LIBOR-BBA 3.395% 1,053,567 318,298,000  10/24/10 3 month USD-LIBOR-BBA 2.604% 9,855,906 211,311,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 6,849,267 53,144,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 1,528,589 103,714,000  12/5/13 2.590625% 3 month USD-LIBOR- (1,658,046) BBA 73,402,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% 927,735 16,595,000  12/16/28 3 month USD-LIBOR-BBA 2.845% (2,188,134) 61,744,000  12/17/23 3 month USD-LIBOR-BBA 2.81682% (5,879,672) 223,506,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 3,052,215 12,710,000  12/24/13 2.165% 3 month USD-LIBOR- 53,917 BBA INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $45,363,000 $ 12/30/13 2.15633% 3 month USD-LIBOR- $233,035 cont. BBA 43,700,000  1/8/29 3 month USD-LIBOR-BBA 3.19625% (3,742,689) 139,700,000  1/8/14 2.375% 3 month USD-LIBOR- (278,212) BBA 14,333,000  1/28/29 3 month USD-LIBOR-BBA 3.1785% (1,288,591) 12,995,000  8/26/19 3 month USD-LIBOR-BBA 3.73% 354,107 43,575,000  2/5/29 3 month USD-LIBOR-BBA 3.324% (3,054,018) 122,102,000  2/5/14 2.44661% 3 month USD-LIBOR- (312,422) BBA 95,341,000  2/6/14 2.5529% 3 month USD-LIBOR- (671,980) BBA 34,262,000  2/6/29 3 month USD-LIBOR-BBA 3.42575% (1,914,160) 25,000,000  2/6/14 2.5675% 3 month USD-LIBOR- (192,012) BBA 24,000,000  2/9/14 2.525% 3 month USD-LIBOR- (131,431) BBA 22,000,000  2/10/14 2.55% 3 month USD-LIBOR- (144,138) BBA 34,856,000  2/10/14 2.5825% 3 month USD-LIBOR- (277,027) BBA 11,098,000  2/10/29 3 month USD-LIBOR-BBA 3.4725% (551,364) 24,498,000  2/25/14 2.4675% 3 month USD-LIBOR- (41,976) BBA 790,000,000  3/16/11 3 month USD-LIBOR-BBA 1.6725% 9,024,927 370,000,000  3/16/16 2.85% 3 month USD-LIBOR- 2,865,804 BBA 99,000,000  3/16/29 3 month USD-LIBOR-BBA 3.29% (7,737,056) 224,073,000  3/20/11 3 month USD-LIBOR-BBA 1.43% 1,699,850 60,300,000  3/23/11 3 month USD-LIBOR-BBA 1.45% 470,214 1,000,000  3/24/14 2.297% 3 month USD-LIBOR- 7,949 BBA 155,000,000  3/30/14 2.36% 3 month USD-LIBOR- 916,405 BBA 71,000,000  3/30/21 3 month USD-LIBOR-BBA 3.125% (3,067,984) 5,678,700  9/22/19 3.6875% 3 month USD-LIBOR- (118,853) BBA 15,701,200  9/28/19 3 month USD-LIBOR-BBA 3.5525% 135,383 60,719,000 163,471 10/2/39 3 month USD-LIBOR-BBA 3.91%  117,332,000 (184,818) 10/2/29 3.85% 3 month USD-LIBOR-  BBA 280,548,000 97,768 10/2/19 3 month USD-LIBOR-BBA 3.45%  86,056,000 18,692 10/2/11 3 month USD-LIBOR-BBA 1.29%  Goldman Sachs 16,431,000  5/30/28 5.014% 3 month USD-LIBOR- (2,878,241) International BBA 66,013,000  7/31/14 3 month USD-LIBOR-BBA 3.075% 1,726,955 43,000,000  8/12/11 1.735% 3 month USD-LIBOR- (487,378) BBA 18,000,000  8/12/14 3 month USD-LIBOR-BBA 3.2575% 604,740 GBP 18,750,000  8/20/11 2.0225% 6 month GBP-LIBOR- (166,167) BBA GBP 67,700,000  8/24/11 2.035% 6 month GBP-LIBOR- (612,387) BBA GBP 24,260,000  8/24/14 6 month GBP-LIBOR-BBA 3.4825% 552,850 GBP 4,940,000  8/24/29 6 month GBP-LIBOR-BBA 4.29% 198,892 $1,184,000 (558) 10/24/10 2.6% 3 month USD-LIBOR- (37,140) BBA INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs $5,956,000 $(36,867) 11/18/18 3 month USD-LIBOR-BBA 4.10% $394,302 International cont. 79,100,000  12/16/18 3 month USD-LIBOR-BBA 2.78% (3,218,942) 11,920,000  1/23/19 2.61125% 3 month USD-LIBOR- 713,125 BBA AUD 20,650,000 E  2/14/12 3 month AUD-BBR-BBSW 4.39% (257,198) EUR 38,330,000  9/22/11 6 month EUR-EURIBOR- 1.718% 29,807 REUTERS $17,745,900  9/22/14 2.83% 3 month USD-LIBOR- (170,984) BBA EUR 43,310,000  9/25/11 6 month EUR-EURIBOR- 1.718% 26,971 REUTERS GBP 39,190,000  9/23/11 1.9475% 6 month GBP-LIBOR- (175,111) BBA $15,767,200  9/29/14 3 month USD-LIBOR-BBA 2.6925% 38,533 JPMorgan Chase Bank, 118,568,000  3/5/18 4.325% 3 month USD-LIBOR- (9,471,953) N.A. BBA 6,007,000  3/11/38 5.0025% 3 month USD-LIBOR- (1,144,593) BBA 45,375,000  3/11/38 5.03% 3 month USD-LIBOR- (8,863,485) BBA 125,112,000  3/15/10 3 month USD-LIBOR-BBA 2.5% 1,364,851 45,626,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 1,669,434 112,568,000  3/20/13 3 month USD-LIBOR-BBA 3.13% 4,061,509 226,815,000  3/25/10 3 month USD-LIBOR-BBA 2.325% 2,254,541 51,496,000  4/7/13 3 month USD-LIBOR-BBA 3.58406% 3,420,123 40,554,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 1,141,706 5,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 129,657 8,000,000  6/3/19 3 month USD-LIBOR-BBA 3.91% 424,288 7,545,000 E  6/9/20 4.73% 3 month USD-LIBOR- (610,466) BBA 8,000,000  6/9/19 3 month USD-LIBOR-BBA 4.207% 626,478 43,613,000  6/9/11 3 month USD-LIBOR-BBA 1.7675% 727,910 100,537,000  6/10/11 3 month USD-LIBOR-BBA 1.81% 1,758,868 59,238,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 1,705,016 24,487,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 746,779 CAD 17,780,000  6/9/12 6 month CAD-BA-CDOR 1.95% 118,494 CAD 5,680,000  6/9/14 2.725% 6 month CAD-BA-CDOR (73,428) $7,545,000 E  6/11/20 4.735% 3 month USD-LIBOR- (612,050) BBA CAD 28,370,000  6/9/10 0.57% 1 month CAD-BA-CDOR (23,938) $32,564,000  6/16/19 4.09% 3 month USD-LIBOR- (2,193,389) BBA 15,252,000  6/19/19 3 month USD-LIBOR-BBA 3.8725% 733,942 AUD 6,460,000  6/26/19 6 month AUD-BBR-BBSW 6.05% 37,920 CAD 6,460,000  6/25/19 3.626% 6 month CAD-BA-CDOR (178,868) $23,930,000  9/23/38 4.70763% 3 month USD-LIBOR- (3,316,024) BBA 33,314,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 2,022,040 74,300,000  11/10/18 4.12% 3 month USD-LIBOR- (5,554,033) BBA JPY 372,000,000 E  7/28/29 6 month JPY-LIBOR-BBA 2.67% (22,622) JPY 500,100,000 E  7/28/39 2.40% 6 month JPY-LIBOR- 31,584 BBA $90,600,000  7/30/11 1.46% 3 month USD-LIBOR- (596,529) BBA 11,973,000  8/3/14 3 month USD-LIBOR-BBA 3.061% 300,281 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, PLN 12,800,000 $ 1/26/11 6 month PLN-WIBOR-WIBO 4.177% $53,948 N.A. cont. $35,100,000  8/4/14 3 month USD-LIBOR-BBA 2.89% 592,611 HUF 356,000,000  8/6/14 6 month HUF-BUBOR-REUTERS 7.08% (6,735) $10,500,000  8/7/19 4.015% 3 month USD-LIBOR- (565,292) BBA 20,200,000  8/10/19 4.02% 3 month USD-LIBOR- (1,089,471) BBA 43,000,000  8/12/11 1.735% 3 month USD-LIBOR- (487,378) BBA 18,000,000  8/12/14 3 month USD-LIBOR-BBA 3.26% 606,961 68,000,000  8/13/11 1.67589% 3 month USD-LIBOR- (684,492) BBA 18,500,000  8/13/14 3 month USD-LIBOR-BBA 3.1475% 523,332 HUF 93,600,000  8/27/14 6 month HUF-BUBOR-REUTERS 6.94% (3,347) $7,780,000  1/27/24 3.1% 3 month USD-LIBOR- 527,736 BBA AUD 16,520,000 E  1/27/12 3 month AUD-BBR-BBSW 4.21% (222,859) $3,890,000  2/3/24 3 month USD-LIBOR-BBA 3.2825% (184,632) 61,840,000  3/3/11 3 month USD-LIBOR-BBA 1.68283% 745,097 13,955,000  3/6/39 3.48% 3 month USD-LIBOR- 1,071,849 BBA 15,141,400  9/10/19 3.66% 3 month USD-LIBOR- (300,389) BBA EUR 5,770,000 E  9/17/29 6 month EUR-EURIBOR- 4.944% 51,965 REUTERS $14,000,000  9/14/19 3 month USD-LIBOR-BBA 3.505% 83,771 EUR 44,860,000  9/18/11 1.662% 6 month EUR-EURIBOR- 29,826 REUTERS EUR 11,830,000  9/18/14 6 month EUR-EURIBOR- 2.72% 29,955 REUTERS $6,700,000  9/21/19 3 month USD-LIBOR-BBA 3.575% 75,723 EUR 14,960,000  9/22/19 6 month EUR-EURIBOR- 3.549% 184,012 REUTERS $21,470,000  9/22/19 3.645% 3 month USD-LIBOR- (370,549) BBA 28,393,400  9/22/11 1.335% 3 month USD-LIBOR- (38,087) BBA GBP 740,000  9/24/29 6 month GBP-LIBOR-BBA 4.1975% 12,436 GBP 5,930,000  9/28/19 3.9225% 6 month GBP-LIBOR- (36,543) BBA EUR 7,480,000  10/1/19 3.481% 6 month EUR-EURIBOR- (20,812) REUTERS $26,807,000 935,564 5/19/19 4.735% 3 month USD-LIBOR- (2,454,625) BBA CAD 8,690,000  3/16/11 0.98% 3 month CAD-BA-CDOR (1,488) CAD 1,910,000  3/16/19 3 month CAD-BA-CDOR 2.7% (92,999) CAD 8,920,000  3/17/13 1.56% 3 month CAD-BA-CDOR 175,036 CAD 2,840,000  3/17/24 3 month CAD-BA-CDOR 3.46% (120,927) $119,000,000  3/24/11 3 month USD-LIBOR-BBA 1.4625% 945,911 6,900,000  4/1/24 3 month USD-LIBOR-BBA 3.17% (354,697) 235,240,000  4/3/11 3 month USD-LIBOR-BBA 1.365% 2,663,014 48,550,000  4/3/13 1.963% 3 month USD-LIBOR- (174,300) BBA 42,840,000  4/3/14 3 month USD-LIBOR-BBA 2.203% (147,633) 56,310,000  4/3/14 2.203% 3 month USD-LIBOR- 194,052 BBA 1,530,000  4/3/10 3 month USD-LIBOR-BBA 1.168% 12,908 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) UBS, AG $827,868,000 $ 10/29/10 2.75% 3 month USD-LIBOR- $(27,339,788) BBA Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/09 Termi- Unrealized Swap Notional nation Fixed payments received (paid) Total return received appreciation/ counterparty amount date by fund per annum by or paid by fund (depreciation) Credit Suisse Units 4,479 7/15/10 (3 month USD-LIBOR-BBA plus The Middle East Custom $1,221,354 International 1.00% ) Basket Index currently sponsored by Credit Suisse ticker CSGCPUT Deutsche Bank AG EUR 11,646,000 3/27/14 1.785% Eurostat Eurozone HICP 85,272 excluding tobacco Goldman Sachs EUR 19,410,000 4/30/13 2.375% French Consumer Price 1,180,733 International Index excluding tobacco EUR 19,410,000 4/30/13 (2.41%) Eurostat Eurozone HICP (1,226,780) excluding tobacco EUR 19,410,000 5/6/13 2.34% French Consumer Price 1,140,940 Index excluding tobacco EUR 19,410,000 5/6/13 (2.385%) Eurostat Eurozone HICP (1,196,082) excluding tobacco GBP 14,140,000 8/18/11 (2.66%) GBP Non-revised UK (5,205) Retail Price Index $804,010 9/3/10 (3 month USD-LIBOR-BBA plus iShares MSCI Emerging 2,885,627 5 percent) Markets Index Units 8,980 7/9/10 (3 month USD-LIBOR-BBA plus A basket (GSPMTGCC) 1,743,663 85 bps) of common stocks $8,980,000 7/9/14 (1.70%) USA Non Revised 53,251 Consumer Price Index  Urban (CPI-U) 7,184,000 7/13/14 (1.60%) USA Non Revised 77,156 Consumer Price Index  Urban (CPI-U) EUR 350,000 4/23/14 1.67% Eurostat Eurozone HICP (3,465) excluding tobacco EUR 11,646,000 4/14/14 1.835% Eurostat Eurozone HICP 18,760 excluding tobacco $19,790,000 5/18/10 (0.25%) USA Non Revised 337,024 Consumer Price Index  Urban (CPI-U) JPMorgan Chase Bank, 62,972 7/29/10 (3 month USD-LIBOR-BBA ) S&P 500 Information 1,554,676 N.A. Technology Total Return Index 39,187 7/29/10 3 month USD-LIBOR-BBA S&P 500 Energy Total (1,588,784) Return Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ ABX CMBX BBB Index  $1,225 $1,781,000 10/12/52 (134 bp) $1,280,288 Financial Security Assurance Holdings, Baa1  120,000 12/20/12 95 bp (18,435) Ltd, 6.4%, 12/15/66 Marsh & McLennan Co. Inc., 5 3/8%,   625,000 3/20/12 (95 bp) (9,176) 7/15/14 Nalco Co., 7.75%, 11/15/11 Ba2  60,000 9/20/12 350 bp 326 Barclays Bank PLC DJ ABX HE PEN AAA Series 6 Version 1 A+ 120,986 665,678 7/25/45 18 bp 42,922 Index DJ ABX HE PEN AAA Series 6 Version 1 A+ 95,730 499,258 7/25/45 18 bp 37,182 Index DJ ABX HE PEN AAA Series 7 Version 1 BB 431,423 732,000 8/25/37 9 bp (21,309) Index Citibank, N.A. DJ ABX HE PEN AAA Series 6 Version 1 BBB 237,566 1,117,303 5/25/46 11 bp (78,051) Index DJ ABX HE PEN AAA Series 6 Version 1 A+ 51,106 251,064 7/25/45 18 bp 21,664 Index DJ ABX HE PEN AAA Series 6 Version 2 BBB 138,129 752,355 5/25/46 11 bp (74,398) Index DJ CDX EM Series 11 Index  (8,100) 300,000 6/20/14 (500 bp) (37,779) Lighthouse International Co., SA, 8%, B3  EUR 1,245,000 3/20/13 815 bp (311,493) 4/30/14 Marsh & McLennan Co. Inc., 5 3/8%,   $380,000 9/20/14 (105 bp) (11,621) 7/15/14 Credit Suisse International DJ ABX HE PEN AAA Series 6 Version 1 A+ 317,085 1,545,836 7/25/45 18 bp 135,805 Index DJ ABX HE PEN AAA Series 6 Version 2 BBB 1,310,552 2,866,647 5/25/46 11 bp 500,777 Index DJ ABX HE PEN AAA Series 7 Version 1 BB 551,594 929,000 8/25/37 9 bp (22,050) Index DJ CMB NA CMBX AJ Index  (806,039) 2,507,000 2/17/51 (96 bp) 213,909 DJ CMBX NA AAA Series 4 Version 1 AA+ 549,618 1,330,500 2/17/51 35 bp 282,398 Index Deutsche Bank AG DJ ABX HE PEN AAA Series 6 Version 1 A+ 36,087 165,463 7/25/45 18 bp 16,683 Index DJ ABX HE PEN AAA Series 6 Version 2 BBB 204,514 543,011 5/25/46 11 bp 51,123 Index DJ CDX EM Series 11 Index  (37,840) 1,720,000 6/20/14 (500 bp) (232,127) DJ CDX NA IG Series 13 Version 1 Index BBB+ 4,595,000 12/20/14 100 bp  DJ CDX NA IG Series 13 Version 1 Index  81,401,000 12/20/14 (100 bp)  DJ iTraxx Europe Series 8 Version 1  (137,669) EUR 1,435,200 12/20/12 (375 bp) 5,365 DJ iTraxx Europe Series 9 Version 1  278,382 EUR 4,075,200 6/20/13 (650 bp) 183,202 Korea Monetary STAB Bond, 5.15%, A2  $4,110,000 2/19/10 153 bp 15,258 2/12/10 Nalco Co., 7.75%, 11/15/11 Ba2  60,000 12/20/12 363 bp 503 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  895,000 12/20/13 112 bp 1,936 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 580,000 9/20/13 715 bp 28,802 Thomson SA, 5 3/4%, 9/25/49   EUR 29,900 12/20/12 (375 bp) 9,038 Thomson SA, 5 3/4%, 9/25/49   EUR 84,900 6/20/13 (650 bp) 22,241 Universal Corp., 5.2%, 10/15/13   $790,000 3/20/15 (95 bp) (16,364) Virgin Media Finance PLC, 8 3/4%, B2  EUR 800,000 9/20/13 477 bp 12,907 4/15/14 Virgin Media Finance PLC, 8 3/4%, B2  EUR 800,000 9/20/13 535 bp 36,398 4/15/14 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 $ $605,000 9/20/13 495 bp $25,419 DJ ABX HE PEN AAA Series 6 Version 2 BBB 232,263 538,198 5/25/46 11 bp 80,232 Index DJ CDX NA CMBX AAA Index AAA 20,848 570,000 3/15/49 7 bp (48,971) DJ CDX NA IG Series 12 Version 1 Index  (1,754,270) 39,918,000 6/20/14 (100 bp) (1,590,535) Lighthouse International Co, SA, 8%, B3  EUR 745,000 3/20/13 680 bp (188,160) 4/30/14 Macys Retail Holdings, Inc., 7.45%,   $2,915,000 6/20/11 (254.9 bp) (7,386) 7/15/17 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 540,000 9/20/13 720 bp 25,024 Southern California Edison Co., 7 5/8%, A3  $820,000 12/20/13 118.1 bp (8,267) 1/15/10 JPMorgan Chase Bank, N.A. Computer Sciences Corp., 5%, 2/15/13   2,870,000 3/20/18 (82 bp) (93,584) DJ ABX HE PEN AAA Series 6 Version 2 BBB 261,852 1,199,115 5/25/46 11 bp (76,876) Index DJ ABX HE PEN AAA Series 6 Version 2 BBB 207,478 543,011 5/25/46 11 bp 54,087 Index DJ CMBX NA AAA Series 4 Version 1 AA+ 522,877 1,339,000 2/17/51 35 bp 253,470 Index DJ iTraxx Europe Crossover Series 8  (273,094) EUR 2,043,840 12/20/12 (375 bp) (69,402) Version 1 GATX Corp., 8.875%, 6/1/09   $120,000 3/20/16 (100 bp) 3,352 Glencore Funding LLC, 6%, 4/15/14   3,150,000 6/20/14 (148 bp) 106,939 Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3  370,000 6/20/13 595 bp (16,528) TDC AS, 6 1/2%, 4/19/12   EUR 870,000 9/20/13 (200 bp) (45,912) Thomson SA, 5 3/4%, 9/25/49   EUR 42,580 12/20/12 (375 bp) 12,872 Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  $950,000 12/20/13 113 bp 3,386 Morgan Stanley Capital Services, Inc. DJ CDX NA IG Series 12 Version 1 Index  (336,400) 8,280,000 6/20/14 (100 bp) (302,351) DJ CMB NA CMBX AAA Index  (333,515) 3,699,000 2/17/51 (35 bp) 409,435 Nalco Co., 7.75%, 11/15/11 Ba2  65,000 9/20/12 330 bp (92) Nalco Co., 7.75%, 11/15/11 Ba2  90,000 3/20/13 460 bp 3,357 Universal Corp., 5.2%, 10/15/13   2,370,000 3/20/13 (89 bp) (28,576) UBS, AG Meritage Homes Corp., 7%, 5/1/14   95,000 F 9/20/13 (760 bp) (11,951) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at September 30, 2009. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on securities valuation inputs. Conservative Portfolio FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 Aggregate Delivery Unrealized appreciation/ (aggregate face value $93,405,218) Value face value date (depreciation) Australian Dollar $16,512,086 $15,583,994 10/21/09 $928,092 Brazilian Real 1,253,306 1,212,862 10/21/09 40,444 British Pound 5,849,159 5,917,729 10/21/09 (68,570) Canadian Dollar 2,594,700 2,575,367 10/21/09 19,333 Chilean Peso 111,214 110,872 10/21/09 342 Czech Koruna 287,821 283,838 10/21/09 3,983 Danish Krone 923,786 918,785 10/21/09 5,001 Euro 28,341,803 27,856,045 10/21/09 485,758 Hungarian Forint 540,950 531,633 10/21/09 9,317 Japanese Yen 15,265,106 14,810,311 10/21/09 454,795 Mexican Peso 102,863 104,446 10/21/09 (1,583) New Zealand Dollar 115,829 111,550 10/21/09 4,279 Norwegian Krone 10,591,581 10,112,943 10/21/09 478,638 Polish Zloty 1,171,733 1,190,363 10/21/09 (18,630) South African Rand 1,215,200 1,214,300 10/21/09 900 South Korean Won 998,049 959,889 10/21/09 38,160 Swedish Krona 6,651,565 6,444,686 10/21/09 206,879 Swiss Franc 2,393,567 2,362,625 10/21/09 30,942 Taiwan Dollar 90,479 88,757 10/21/09 1,722 Turkish Lira (New) 1,021,890 1,014,223 10/21/09 7,667 Total FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 Aggregate Delivery Unrealized appreciation/ (aggregate face value $130,568,595) Value face value date (depreciation) Australian Dollar $3,335,247 $3,149,356 10/21/09 $(185,891) Brazilian Real 2,781,241 2,690,569 10/21/09 (90,672) British Pound 22,737,425 23,086,249 10/21/09 348,824 Canadian Dollar 8,429,848 8,350,092 10/21/09 (79,756) Chilean Peso 368,399 366,867 10/21/09 (1,532) Czech Koruna 842,472 834,553 10/21/09 (7,919) Euro 43,988,579 42,801,090 10/21/09 (1,187,489) Hong Kong Dollar 2,629,808 2,629,992 10/21/09 184 Hungarian Forint 226,623 223,169 10/21/09 (3,454) Japanese Yen 15,671,875 15,289,804 10/21/09 (382,071) Mexican Peso 505,631 513,352 10/21/09 7,721 New Zealand Dollar 183,348 174,950 10/21/09 (8,398) Norwegian Krone 1,617,446 1,548,045 10/21/09 (69,401) Peruvian New Sol 3,060,743 3,018,933 10/21/09 (41,810) Polish Zloty 498,199 505,506 10/21/09 7,307 Singapore Dollar 3,270,069 3,230,287 10/21/09 (39,782) South African Rand 1,105,159 1,097,423 10/21/09 (7,736) South Korean Won 8,878 8,539 10/21/09 (339) Swedish Krona 4,433,543 4,255,098 10/21/09 (178,445) Swiss Franc 15,691,463 15,498,942 10/21/09 (192,521) Taiwan Dollar 1,290,325 1,263,005 10/21/09 (27,320) Turkish Lira (New) 32,871 32,774 10/21/09 (97) Total FUTURES CONTRACTS OUTSTANDING at 9/30/09 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchange Index (Short) 22 $2,010,328 Oct-09 $(16,010) Canadian Government Bond 10 yr (Long) 147 16,702,481 Dec-09 225,081 DAX Index (Long) 18 3,739,382 Dec-09 59,898 Dow Jones Euro Stoxx 50 Index (Short) 777 32,508,055 Dec-09 (856,341) Euro-Bobl 5 yr (Long) 104 17,597,988 Dec-09 43,275 Euro-Bund 10 yr (Long) 107 19,097,475 Dec-09 61,027 Euro-Schatz 2 yr (Short) 299 47,358,462 Dec-09 (9,277) FTSE 100 Index (Short) 215 17,518,513 Dec-09 (420,406) IBEX 35 Index (Short) 13 2,232,588 Oct-09 (73,958) Japanese Government Bond 10 yr (Long) 12 18,657,443 Dec-09 86,193 Japanese Government Bond 10 yr (Short) 10 15,547,869 Dec-09 (71,463) MSCI EAFE Index E-Mini (Short) 101 7,807,300 Dec-09 (18,382) NASDAQ 100 Index E-Mini (Short) 136 4,671,600 Dec-09 (146,200) OMXS 30 Index (Short) 92 1,183,454 Oct-09 27,900 Russell 2000 Index Mini (Long) 146 8,803,800 Dec-09 297,548 Russell 2000 Index Mini (Short) 120 7,236,000 Dec-09 (245,040) S&P 500 Index (Long) 4 1,052,900 Dec-09 24,735 S&P 500 Index E-Mini (Long) 342 18,006,300 Dec-09 424,250 S&P 500 Index E-Mini (Short) 205 10,793,250 Dec-09 (255,122) S&P Mid Cap 400 Index E-Mini (Long) 2 137,840 Dec-09 4,306 S&P Mid Cap 400 Index E-Mini (Short) 38 2,618,960 Dec-09 (81,966) SGX MSCI Singapore Index (Short) 49 2,233,158 Oct-09 (31,534) SPI 200 Index (Short) 58 6,075,068 Dec-09 (193,476) Tokyo Price Index (Short) 186 18,886,409 Dec-09 501,321 U.K. Gilt 10 yr (Long) 98 18,596,017 Dec-09 7,705 U.K. Gilt 10 yr (Short) 52 9,867,275 Dec-09 (7,520) U.S. Treasury Bond 20 yr (Long) 1,261 153,053,875 Dec-09 3,586,759 U.S. Treasury Bond 20 yr (Short) 101 12,258,875 Dec-09 (290,653) U.S. Treasury Note 2 yr (Long) 470 101,975,313 Dec-09 534,802 U.S. Treasury Note 2 yr (Short) 168 36,450,750 Dec-09 (227,930) U.S. Treasury Note 5 yr (Short) 1,051 122,014,531 Dec-09 (1,550,687) U.S. Treasury Note 10 yr (Long) 874 103,418,781 Dec-09 1,663,956 U.S. Treasury Note 10 yr (Short) 104 12,306,125 Dec-09 (83,739) Total WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $26,523,900) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $9,242,000 Aug-11/4.49 $698,048 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 9,242,000 Aug-11/4.49 451,934 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,744,000 Jul-11/4.525 1,443,135 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,744,000 Jul-11/4.525 871,431 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 30,431,000 Feb-10/5.08 3,831,872 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 30,431,000 Feb-10/5.08 108,639 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,539,000 Aug-11/4.475 488,790 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,539,000 Aug-11/4.475 323,288 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,621,000 Aug-11/4.55 363,349 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,621,000 Aug-11/4.55 218,111 WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $26,523,900) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $4,875,000 Aug-11/4.7 $422,711 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 4,875,000 Aug-11/4.7 208,358 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,116,000 Jul-11/4.745 2,499,244 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,116,000 Jul-11/4.745 1,146,577 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,744,000 Jul-11/4.46 1,380,151 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,744,000 Jul-11/4.46 906,282 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,579,000 Jul-11/4.52 1,357,978 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,579,000 Jul-11/4.52 821,291 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,789,500 Jul-11/4.5475 691,646 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,789,500 Jul-11/4.5475 403,965 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 13,729,000 Jun-10/5.235 118,619 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 13,729,000 Jun-10/5.23 117,658 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 41,210,000 Feb-10/5.215 5,649,476 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 41,210,000 Feb-10/5.215 105,498 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,715,000 May-12/5.51 1,245,397 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,715,000 May-12/5.51 335,993 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 30,431,000 Feb-10/5.22 4,170,873 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 30,431,000 Feb-10/5.22 85,511 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/09 (proceeds receivable $32,540,547) Principal Settlement Agency amount date Value FNMA, 5s, September 1, 2039 $9,000,000 10/14/09 $9,310,780 FNMA, 4 1/2s, October 1, 2039 23,000,000 10/14/09 23,294,688 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $20,063,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $563,678 115,340,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 3,068,954 179,544,000  9/18/10 3 month USD-LIBOR-BBA 2.86667% 4,111,519 2,000,000  9/19/18 3 month USD-LIBOR-BBA 4.07% 114,239 14,216,000 (59,903) 10/8/38 3 month USD-LIBOR-BBA 4.30% 1,153,854 67,241,000 167,901 10/14/38 4.25% 3 month USD-LIBOR- (4,930,788) BBA 51,740,000 (47,034) 10/20/10 3.00% 3 month USD-LIBOR- (1,959,991) BBA 12,017,000  12/22/13 1.99% 3 month USD-LIBOR- 140,357 BBA 5,002,000  10/26/12 4.6165% 3 month USD-LIBOR- (497,873) BBA INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $25,957,000 $ 7/22/10 3 month USD-LIBOR-BBA 3.5375% $784,531 cont. 4,145,000  5/8/28 4.95% 3 month USD-LIBOR- (698,440) BBA Barclays Bank PLC 268,573,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 5,637,105 32,295,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% (1,646,339) 373,301,000  12/17/13 2.42875% 3 month USD-LIBOR- (2,923,804) BBA 8,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% 235,425 Citibank, N.A. 14,700,000  7/17/19 3.8675% 3 month USD-LIBOR- (635,853) BBA 24,605,000  7/28/19 3.895% 3 month USD-LIBOR- (1,093,940) BBA 25,300,000  8/6/19 3.8425% 3 month USD-LIBOR- (986,659) BBA 9,000,000  8/12/14 3 month USD-LIBOR-BBA 3.1925% 274,574 147,850,000  8/14/11 1.61125% 3 month USD-LIBOR- (1,294,277) BBA 54,100,000  8/14/14 3 month USD-LIBOR-BBA 3.10% 1,402,685 MXN 34,350,000  7/18/13 1 month MXN-TIIE-BANXICO 9.175% 166,614 MXN 10,305,000  7/22/13 1 month MXN-TIIE-BANXICO 9.21% 51,829 $8,300,000  9/5/13 3.905% 3 month USD-LIBOR- (522,435) BBA 118,072,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 5,475,713 70,840,000  9/18/38 4.45155% 3 month USD-LIBOR- (6,666,901) BBA 87,378,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 2,051,705 4,104,000  2/24/16 2.77% 3 month USD-LIBOR- 43,636 BBA 3,112,000  8/18/39 3 month USD-LIBOR-BBA 4.24% 187,123 34,799,000  8/20/14 3 month USD-LIBOR-BBA 2.8425% 458,006 133,046,000 (316,710) 8/27/14 3 month USD-LIBOR-BBA 2.97% 2,162,676 5,066,000  8/27/19 3 month USD-LIBOR-BBA 3.6875% 119,067 EUR 33,910,000 E  8/28/24 6 month EUR-EURIBOR- 4.835% (117,689) REUTERS $24,730,000  9/22/11 1.3675% 3 month USD-LIBOR- (48,954) BBA EUR 11,690,000  9/29/19 3.501% 6 month EUR-EURIBOR- (65,175) REUTERS $16,906,000  9/30/19 3 month USD-LIBOR-BBA 3.425% (42,987) 48,080,000  3/27/14 3 month USD-LIBOR-BBA 2.335% (320,165) MXN 13,500,000  3/28/13 1 month MXN-TIIE-BANXICO 6.9425% (6,799) $7,399,000  4/6/39 3.295% 3 month USD-LIBOR- 718,726 BBA 12,136,000  5/11/39 3.8425% 3 month USD-LIBOR- 8,621 BBA Credit Suisse 12,066,900  9/16/10 3.143% 3 month USD-LIBOR- (309,114) International BBA 35,909,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 841,303 42,449,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 1,155,185 91,328,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 3,150,943 63,033,000  11/6/15 3.97005% 3 month USD-LIBOR- (4,680,099) BBA 41,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% (1,711,011) 7,410,000  8/5/19 3 month USD-LIBOR-BBA 3.903% 328,665 14,841,000  8/25/19 3.8475% 3 month USD-LIBOR- (556,589) BBA INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse GBP 8,990,000 $ 8/25/11 1.98% 6 month GBP-LIBOR- $(65,003) International cont. BBA $12,460,000  8/28/19 3 month USD-LIBOR-BBA 3.6825% 287,632 51,280,000 (548,103) 12/10/38 2.69% 3 month USD-LIBOR- 10,193,105 BBA 30,020,000 320,867 12/10/38 3 month USD-LIBOR-BBA 2.69% (5,967,180) 72,819,000  6/30/38 2.71% 3 month USD-LIBOR- 14,928,446 BBA 829,384,000  1/30/11 1.4725% 3 month USD-LIBOR- (8,115,839) BBA 85,574,000  1/30/29 3 month USD-LIBOR-BBA 3.225% (7,145,866) 45,345,000  2/5/14 2.475% 3 month USD-LIBOR- (171,534) BBA 14,746,000  2/5/29 3 month USD-LIBOR-BBA 3.35% (979,518) EUR 43,470,000  9/18/11 1.6875% 6 month EUR-EURIBOR- (43) REUTERS EUR 11,470,000  9/18/14 6 month EUR-EURIBOR- 2.755% 56,467 REUTERS $25,178,000  9/24/24 3.975% 3 month USD-LIBOR- (644,239) BBA 2,520,000  4/28/39 3.50375% 3 month USD-LIBOR- 153,733 BBA 8,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 207,452 8,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% 235,425 23,795,000  6/5/39 4.29417% 3 month USD-LIBOR- (1,878,518) BBA 50,000,000  6/16/14 3 month USD-LIBOR-BBA 3.237% 1,976,417 28,000,000  6/16/19 3 month USD-LIBOR-BBA 4.066% 1,827,455 Deutsche Bank AG 60,518,000  4/21/14 2.51% 3 month USD-LIBOR- (588,117) BBA 76,125,000  5/12/11 1.43% 3 month USD-LIBOR- (842,265) BBA 8,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 207,452 7,000,000  6/9/19 3 month USD-LIBOR-BBA 4.195% 540,837 17,052,000  7/27/19 3.755% 3 month USD-LIBOR- (552,519) BBA 8,612,000  7/28/19 3.895% 3 month USD-LIBOR- (382,890) BBA 17,100,000  8/11/19 4.18% 3 month USD-LIBOR- (1,157,535) BBA 9,689,000  9/23/38 4.75% 3 month USD-LIBOR- (1,414,800) BBA 307,895,000  10/24/10 3 month USD-LIBOR-BBA 2.604% 9,533,783 7,551,000 6,467 11/21/10 2.25% 3 month USD-LIBOR- (182,218) BBA 290,227,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 9,407,188 58,387,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 1,679,394 122,997,000  12/5/13 2.590625% 3 month USD-LIBOR- (1,966,318) BBA 100,715,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% 1,272,947 70,800,000  12/16/18 3 month USD-LIBOR-BBA 2.845% (2,496,762) 40,500,000  12/16/38 2.765% 3 month USD-LIBOR- 7,957,373 BBA 15,405,000  12/16/28 3 month USD-LIBOR-BBA 2.845% (2,031,226) 131,089,000  12/17/23 3 month USD-LIBOR-BBA 2.81682% (12,483,161) 230,318,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 3,145,240 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $27,244,000 $ 12/24/13 2.165% 3 month USD-LIBOR- $115,571 cont. BBA 48,851,000  12/30/13 2.15633% 3 month USD-LIBOR- 250,954 BBA 67,200,000  1/8/29 3 month USD-LIBOR-BBA 3.19625% (5,755,348) 215,300,000  1/8/14 2.375% 3 month USD-LIBOR- (428,770) BBA 13,017,000  1/28/29 3 month USD-LIBOR-BBA 3.1785% (1,170,278) 10,875,000  8/26/19 3 month USD-LIBOR-BBA 3.73% 296,338 53,345,000  1/30/11 3 month USD-LIBOR-BBA 1.45% 503,964 24,474,000  2/3/19 3.01% 3 month USD-LIBOR- 679,211 BBA 46,553,000  2/5/29 3 month USD-LIBOR-BBA 3.324% (3,262,736) 130,452,000  2/5/14 2.44661% 3 month USD-LIBOR- (333,787) BBA 80,666,000  2/6/14 2.5529% 3 month USD-LIBOR- (568,548) BBA 29,230,000  2/6/29 3 month USD-LIBOR-BBA 3.42575% (1,633,031) 19,000,000  2/6/14 2.5675% 3 month USD-LIBOR- (145,929) BBA 43,000,000  2/9/14 2.525% 3 month USD-LIBOR- (235,481) BBA 41,000,000  2/10/14 2.55% 3 month USD-LIBOR- (268,621) BBA 46,053,000  2/10/14 2.5825% 3 month USD-LIBOR- (366,019) BBA 14,654,000  2/10/29 3 month USD-LIBOR-BBA 3.4725% (728,031) 20,656,000  2/25/14 2.4675% 3 month USD-LIBOR- (35,393) BBA 670,000,000  3/16/11 3 month USD-LIBOR-BBA 1.6725% 7,654,052 310,000,000  3/16/16 2.85% 3 month USD-LIBOR- 2,401,079 BBA 83,000,000  3/16/29 3 month USD-LIBOR-BBA 3.29% (6,486,623) 167,073,000  3/20/11 3 month USD-LIBOR-BBA 1.43% 1,267,440 77,200,000  3/23/11 3 month USD-LIBOR-BBA 1.45% 601,999 1,000,000  3/24/14 2.297% 3 month USD-LIBOR- 7,949 BBA 101,000,000  3/30/14 2.36% 3 month USD-LIBOR- 597,141 BBA 46,000,000  3/30/21 3 month USD-LIBOR-BBA 3.125% (1,987,708) 3,828,000  4/14/19 3 month USD-LIBOR-BBA 3.037% (70,320) 4,946,000  9/22/19 3.6875% 3 month USD-LIBOR- (103,517) BBA 12,653,800  9/28/19 3 month USD-LIBOR-BBA 3.5525% 109,107 49,838,000 134,177 10/2/39 3 month USD-LIBOR-BBA 3.91%  62,317,000 (98,160) 10/2/29 3.85% 3 month USD-LIBOR-  BBA 194,406,000 67,749 10/2/19 3 month USD-LIBOR-BBA 3.45%  260,939,000 (56,679) 10/2/11 1.29% 3 month USD-LIBOR-  BBA 2,613,000 568 10/2/11 3 month USD-LIBOR-BBA 1.29%  Goldman Sachs 6,902,000  5/30/28 5.014% 3 month USD-LIBOR- (1,209,033) International BBA 9,000,000  8/12/11 1.735% 3 month USD-LIBOR- (102,009) BBA 9,000,000  8/12/14 3 month USD-LIBOR-BBA 3.2575% 302,370 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs GBP 17,870,000 $ 8/20/11 2.0225% 6 month GBP-LIBOR- $(158,368) International cont. BBA GBP 64,550,000  8/24/11 2.035% 6 month GBP-LIBOR- (583,894) BBA GBP 23,130,000  8/24/14 6 month GBP-LIBOR-BBA 3.4825% 527,099 GBP 4,710,000  8/24/29 6 month GBP-LIBOR-BBA 4.29% 189,632 $5,515,000 (34,137) 11/18/18 3 month USD-LIBOR-BBA 4.10% 365,107 AUD 16,812,500 E  2/14/12 3 month AUD-BBR-BBSW 4.39% (209,401) $23,230,000 (669,024) 4/8/19 3 month USD-LIBOR-BBA 5.325% 3,575,222 EUR 37,180,000  9/22/11 6 month EUR-EURIBOR- 1.718% 28,912 REUTERS $15,456,300  9/22/14 2.83% 3 month USD-LIBOR- (148,924) BBA EUR 42,100,000  9/25/11 6 month EUR-EURIBOR- 1.718% 26,217 REUTERS GBP 38,100,000  9/23/11 1.9475% 6 month GBP-LIBOR- (170,241) BBA $15,616,100  9/29/14 3 month USD-LIBOR-BBA 2.6925% 38,164 JPMorgan Chase Bank, 5,091,000  3/11/38 5.0025% 3 month USD-LIBOR- (970,056) N.A. BBA 41,043,000  3/11/38 5.03% 3 month USD-LIBOR- (8,017,278) BBA 90,389,000  3/15/10 3 month USD-LIBOR-BBA 2.5% 986,057 41,018,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 1,500,829 106,684,000  3/20/13 3 month USD-LIBOR-BBA 3.13% 3,849,212 215,990,000  3/25/10 3 month USD-LIBOR-BBA 2.325% 2,146,941 47,989,000  4/7/13 3 month USD-LIBOR-BBA 3.58406% 3,187,204 33,439,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 941,399 8,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 207,452 9,981,000 E  6/9/20 4.73% 3 month USD-LIBOR- (807,563) BBA 8,000,000  6/9/19 3 month USD-LIBOR-BBA 4.207% 626,478 41,035,000  6/9/11 3 month USD-LIBOR-BBA 1.7675% 684,883 97,558,000  6/10/11 3 month USD-LIBOR-BBA 1.81% 1,706,752 65,996,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 1,899,528 20,788,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 633,970 134,630,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 4,023,216 CAD 16,770,000  6/9/12 6 month CAD-BA-CDOR 1.95% 111,763 CAD 5,360,000  6/9/14 2.725% 6 month CAD-BA-CDOR (69,291) $9,981,000 E  6/11/20 4.735% 3 month USD-LIBOR- (809,659) BBA CAD 26,760,000  6/9/10 0.57% 1 month CAD-BA-CDOR (22,579) $34,734,000  6/16/19 4.09% 3 month USD-LIBOR- (2,339,552) BBA 11,787,000  6/19/19 3 month USD-LIBOR-BBA 3.8725% 567,202 AUD 6,110,000  6/26/19 6 month AUD-BBR-BBSW 6.05% 35,866 CAD 6,110,000  6/25/19 3.626% 6 month CAD-BA-CDOR (169,177) $18,360,000  9/23/38 4.70763% 3 month USD-LIBOR- (2,544,179) BBA 35,458,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 2,152,173 45,300,000  11/10/18 4.12% 3 month USD-LIBOR- (3,386,241) BBA JPY 353,600,000 E  7/28/29 6 month JPY-LIBOR-BBA 2.67% (21,503) JPY 475,400,000 E  7/28/39 2.40% 6 month JPY-LIBOR- 30,024 BBA INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, $66,100,000 $ 7/30/11 1.46% 3 month USD-LIBOR- $(435,216) N.A. cont. BBA 14,357,000  8/3/14 3 month USD-LIBOR-BBA 3.061% 360,071 75,000,000  11/24/10 3 month USD-LIBOR-BBA 2.0075% 1,587,075 PLN 10,420,000  1/26/11 6 month PLN-WIBOR-WIBO 4.177% 43,917 $24,800,000  8/4/14 3 month USD-LIBOR-BBA 2.89% 418,711 HUF 338,000,000  8/6/14 6 month HUF-BUBOR-REUTERS 7.08% (6,395) $9,600,000  8/7/19 4.015% 3 month USD-LIBOR- (516,838) BBA 15,400,000  8/10/19 4.02% 3 month USD-LIBOR- (830,587) BBA 9,000,000  8/12/11 1.735% 3 month USD-LIBOR- (102,009) BBA 9,000,000  8/12/14 3 month USD-LIBOR-BBA 3.26% 303,481 47,400,000  8/13/11 1.67589% 3 month USD-LIBOR- (477,131) BBA 12,900,000  8/13/14 3 month USD-LIBOR-BBA 3.1475% 364,918 HUF 88,800,000  8/27/14 6 month HUF-BUBOR-REUTERS 6.94% (3,176) $5,690,000  1/27/24 3.1% 3 month USD-LIBOR- 385,967 BBA AUD 13,450,000 E  1/27/12 3 month AUD-BBR-BBSW 4.21% (181,444) $2,845,000  2/3/24 3 month USD-LIBOR-BBA 3.2825% (135,033) 63,586,000  3/3/11 3 month USD-LIBOR-BBA 1.68283% 766,135 10,961,000  3/6/39 3.48% 3 month USD-LIBOR- 841,887 BBA 13,974,200  9/10/19 3.66% 3 month USD-LIBOR- (277,233) BBA EUR 5,590,000 E  9/17/29 6 month EUR-EURIBOR- 4.944% 50,344 REUTERS $13,500,000  9/14/19 3 month USD-LIBOR-BBA 3.505% 80,779 EUR 43,470,000  9/18/11 1.662% 6 month EUR-EURIBOR- 28,902 REUTERS EUR 11,470,000  9/18/14 6 month EUR-EURIBOR- 2.72% 29,043 REUTERS $6,200,000  9/21/19 3 month USD-LIBOR-BBA 3.575% 70,072 EUR 14,510,000  9/22/19 6 month EUR-EURIBOR- 3.549% 178,477 REUTERS $20,820,000  9/22/19 3.645% 3 month USD-LIBOR- (359,330) BBA 24,730,000  9/22/11 1.335% 3 month USD-LIBOR- (33,173) BBA GBP 710,000  9/24/29 6 month GBP-LIBOR-BBA 4.1975% 11,932 GBP 5,640,000  9/28/19 3.9225% 6 month GBP-LIBOR- (34,756) BBA EUR 7,255,000  10/1/19 3.481% 6 month EUR-EURIBOR- (20,186) REUTERS $118,299,000 4,128,635 5/19/19 4.735% 3 month USD-LIBOR- (10,809,203) BBA CAD 8,080,000  3/16/11 0.98% 3 month CAD-BA-CDOR (1,383) CAD 1,780,000  3/16/19 3 month CAD-BA-CDOR 2.7% (86,669) CAD 8,310,000  3/17/13 1.56% 3 month CAD-BA-CDOR 163,066 CAD 2,640,000  3/17/24 3 month CAD-BA-CDOR 3.46% (112,411) $45,000,000  3/20/19 3.20875% 3 month USD-LIBOR- 698,839 BBA 95,000,000  3/24/11 3 month USD-LIBOR-BBA 1.4625% 755,139 149,480,000  4/3/11 3 month USD-LIBOR-BBA 1.365% 1,692,176 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, $28,900,000 $ 4/3/13 1.963% 3 month USD-LIBOR- $(103,754) N.A. cont. BBA 132,570,000  4/3/14 3 month USD-LIBOR-BBA 2.203% (456,855) 45,290,000  4/3/14 2.203% 3 month USD-LIBOR- 156,076 BBA 2,560,000  4/3/10 3 month USD-LIBOR-BBA 1.168% 21,597 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/09 Termi- Unrealized Swap Notional nation Fixed payments received (paid) Total return received appreciation/ counterparty amount date by fund per annum by or paid by fund (depreciation) Credit Suisse Units 3,066 7/15/10 (3 month USD-LIBOR-BBA plus The Middle East Custom $836,051 International 1.00% ) Basket Index currently sponsored by Credit Suisse ticker CSGCPUT Deutsche Bank AG EUR 10,134,000 3/27/14 1.785% Eurostat Eurozone HICP 74,201 excluding tobacco Goldman Sachs EUR 16,890,000 4/30/13 2.375% French Consumer Price 1,027,439 International Index excluding tobacco EUR 16,890,000 4/30/13 (2.41%) Eurostat Eurozone HICP (1,067,507) excluding tobacco EUR 16,890,000 5/6/13 2.34% French Consumer Price 992,811 Index excluding tobacco EUR 16,890,000 5/6/13 (2.385%) Eurostat Eurozone HICP (1,040,795) excluding tobacco GBP 13,490,000 8/18/11 (2.66%) GBP Non-revised UK $(4,966) Retail Price Index $551,399 9/3/10 (3 month USD-LIBOR-BBA plus iShares MSCI Emerging 1,978,995 5 percent) Markets Index Units 6,147 7/9/10 (3 month USD-LIBOR-BBA plus A basket (GSPMTGCC) 1,193,574 85 bps) of common stocks $8,110,000 7/9/14 (1.70%) USA Non Revised 48,092 Consumer Price Index  Urban (CPI-U) 6,488,000 7/13/14 (1.60%) USA Non Revised 69,681 Consumer Price Index  Urban (CPI-U) EUR 1,100,000 4/23/14 1.67% Eurostat Eurozone HICP (10,889) excluding tobacco EUR 10,134,000 4/14/14 1.835% Eurostat Eurozone HICP 16,324 excluding tobacco $18,560,000 5/18/10 (0.25%) USA Non Revised 316,077 Consumer Price Index  Urban (CPI-U) JPMorgan Chase Bank, 42,820 7/29/10 (3 month USD-LIBOR-BBA ) S&P 500 Information 1,057,156 N.A. Technology Total Return Index 26,646 7/29/10 3 month USD-LIBOR-BBA S&P 500 Energy Total (1,080,339) Return Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ ABX CMBX BBB Index  $1,072 $1,559,000 10/12/52 (134 bp) $1,120,701 Financial Security Assurance Holdings, Baa1  105,000 12/20/12 95 bp (16,131) Ltd, 6.4%, 12/15/66 Marsh & McLennan Co. Inc., 5 3/8%,   565,000 3/20/12 (95 bp) (8,295) 7/15/14 Nalco Co., 7.75%, 11/15/11 Ba2  30,000 9/20/12 350 bp 163 Citibank, N.A. DJ CDX EM Series 11 Index  (8,100) 300,000 6/20/14 (500 bp) (37,779) Lighthouse International Co., SA, 8%, B3  EUR 1,000,000 3/20/13 815 bp (250,195) 4/30/14 Marsh & Mclennan Co. Inc., 5 3/8%,   $345,000 9/20/14 (105 bp) (10,551) 7/15/14 Credit Suisse International DJ CMB NA CMBX AAA Index AA+ 151,798 912,000 12/13/49 8 bp (19,190) DJ CMB NA CMBX AJ Index  (460,732) 1,433,000 2/17/51 (96 bp) 122,270 DJ CMBX NA AAA Series 4 Version 1 AA+ 4,829,039 11,690,000 2/17/51 35 bp 2,481,200 Index Deutsche Bank AG DJ CDX EM Series 11 Index  (35,420) 1,610,000 6/20/14 (500 bp) (217,282) DJ CDX NA HY Series 11 Version 1 Index B 3,376,492 14,368,050 12/20/13 500 bp 2,605,774 DJ CDX NA IG Series 13 Version 1 Index  11,399 41,037,000 12/20/14 (100 bp) 11,399 DJ iTraxx Europe Series 8 Version 1  (110,503) EUR 1,152,000 12/20/12 (375 bp) 4,307 DJ iTraxx Europe Series 9 Version 1  241,002 EUR 3,528,000 6/20/13 (650 bp) 158,603 Korea Monetary STAB Bond, 5.15%, A2  $3,770,000 2/19/10 153 bp 13,995 2/12/10 Nalco Co., 7.75%, 11/15/11 Ba2  25,000 12/20/12 363 bp 209 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  665,000 12/20/13 112 bp 1,438 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 440,000 9/20/13 715 bp 21,849 Thomson SA, 5 3/4%, 9/25/49   EUR 24,000 12/20/12 (375 bp) 7,255 Thomson SA, 5 3/4%, 9/25/49   EUR 73,500 6/20/13 (650 bp) 19,255 Universal Corp., 5.2%, 10/15/13   $710,000 3/20/15 (95 bp) (14,707) Virgin Media Finance PLC, 8 3/4%, B2  EUR 690,000 9/20/13 477 bp 11,133 4/15/14 Virgin Media Finance PLC, 8 3/4%, B2  EUR 690,000 9/20/13 535 bp 31,393 4/15/14 Goldman Sachs International DJ CDX NA CMBX AAA Index AAA 17,922 $490,000 3/15/49 7 bp (42,098) DJ CDX NA HY Series 11 Version 1 Index B 1,309,894 4,785,000 12/20/13 500 bp 1,053,221 Lighthouse International Co, SA, 8%, B3  EUR 680,000 3/20/13 680 bp (171,743) 4/30/14 Macys Retail Holdings, Inc., 7.45%,   $2,645,000 6/20/11 (254.9 bp) (6,702) 7/15/17 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 405,000 9/20/13 720 bp 18,768 Southern California Edison Co., 7 5/8%, A3  $615,000 12/20/13 118.1 bp (6,200) 1/15/10 JPMorgan Chase Bank, N.A. Computer Science Corp., 5%, 2/15/13   2,625,000 3/20/18 (82 bp) (85,595) DJ CMBX NA AAA Series 4 Version 1  (5,568,896) 14,261,000 2/17/51 (35 bp) (2,699,583) Index DJ iTraxx Europe Crossover Series 8  (249,236) EUR 1,865,280 12/20/12 (375 bp) (63,339) Version 1 GATX Corp., 8.875%, 6/1/09   $130,000 3/20/16 (100 bp) 3,631 Glencore Funding LLC, 6%, 4/15/14   2,860,000 6/20/14 (148 bp) 97,094 Thomson SA, 5 3/4%, 9/25/49   EUR 38,860 12/20/12 (375 bp) 11,747 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 $ $710,000 12/20/13 113 bp $2,530 Morgan Stanley Capital Services, Inc. DJ CDX NA IG Series 12 Version 1 Index  (351,839) 8,660,000 6/20/14 (100 bp) (316,227) DJ CDX NA IG Series 12 Version 1 Index  (3,359,276) 75,675,000 6/20/14 (100 bp) (3,048,981) DJ CMB NA CMBX AAA Index AA+ 210,335 1,720,000 2/17/51 35 bp (135,130) Nalco Co., 7.75%, 11/15/11 Ba2  30,000 9/20/12 330 bp (42) Nalco Co., 7.75%, 11/15/11 Ba2  45,000 3/20/13 460 bp 1,678 Universal Corp., 5.2%, 10/15/13   2,130,000 3/20/13 (89 bp) (25,682) UBS, AG Meritage Homes Corp., 7%, 5/1/14   45,000 F 9/20/13 (760 bp) (5,661) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at September 30, 2009. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on securities valuation inputs. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. Growth Portfolio The following is a summary of the inputs used to value the funds net assets as of September 30, 2009 (Growth Portfolio): Valuation inputs TOTALS BY SECURITY TYPE Level 1 Level 2 Level 3 Asset-backed securities $ $23,218,323 $216,946 Common stocks: Basic materials 60,431,509 16,038,649  Capital goods 60,529,424 12,738,975  Communication services 40,251,547 11,896,045  Conglomerates 13,121,381 2,923,549  Consumer cyclicals 79,641,949 19,760,815 9 Consumer staples 82,150,727 16,310,330  Energy 102,732,259 3,809,665  Financials 151,042,157 31,217,700  Health care 103,759,824 4,583,409  Technology 125,928,128 17,228,753 40,962 Transportation 10,958,471 5,060,198  Utilities and power 38,875,002 5,656,151 0 Total common stocks Commodity linked notes  9,031,667  Convertible bonds and notes  1,592,650  Convertible preferred stocks  4,309  Corporate bonds and notes  163,579,088 3,318,023 Foreign government bonds and notes  2,325,916  Investment companies 15,075,062   Valuation inputs TOTALS BY SECURITY TYPE cont. Level 1 Level 2 Level 3 Mortgage-backed securities $ $116,324,331 $249,818 Preferred stocks  128,518  Purchased options outstanding  6,431,720  Senior loans  4,339,432  U.S. Government and Agency Mortgage Obligations  115,207,481  U.S. Treasury Obligations  1,800,049  Warrants 4,220 1,676,666 1,197 Short-term investments 290,680,486 285,187,565  Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps, receivable purchase agreement and forward contracts. The following is a reconciliation of Level 3 assets as of September 30, 2009 (Growth Portfolio): Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of September 30, Investments in securities: premiums (loss) (depreciation)  sales Level 3 Asset-backed securities $348,864 $ $203 $(108,722) $(9,075) $(14,324) $216,946 Common stocks: Consumer cyclicals    (47,577) 47,586  $9 Technology    11,465 29,497  40,962 Total common stocks     Corporate bonds and notes     3,318,023 3,318,023 Mortgage-backed securities 1,349,908    (1,100,090) 249,818 Warrants 1,134  (11,877) 10,743  1,197 1,197 Totals: $  Includes $(97,248) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of September 30, 2008  premiums (loss) (depreciation) sales Level 3 2009  Other financial instruments:      Includes $(12,338) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for all securities (including Level 1 and Level 2) can be found in the Statement of operations.  Includes amount receivable under receivable purchase agreement. Balanced Portfolio The following is a summary of the inputs used to value the funds net assets as of September 30, 2009 (Balanced Portfolio): Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $47,372,613 $873,636 Common stocks: Basic materials 40,773,789 7,911,108  Capital goods 44,834,416 6,728,224  Communication services 29,325,944 5,668,731  Conglomerates 10,319,982 1,979,001  Consumer cyclicals 56,823,082 8,473,470 9 Consumer staples 62,932,721 8,158,117  Energy 71,763,520 704,271  Financial 103,570,227 9,981,985  Health care 79,795,672 3,123,891  Technology 100,583,852 5,941,609 32,928 Transportation 6,914,647 3,098,290  Utilities and power 28,117,051 3,332,447  Total common stocks Valuation inputs Investments in securities: cont. Level 1 Level 2 Level 3 Commodity linked notes $ $7,515,216 $ Convertible bonds and notes  979,376  Convertible preferred stocks  5,746  Corporate bonds and notes  207,070,098 25 Foreign government bonds and notes  6,608,329  Investment companies 18,079,644   Mortgage-backed securities  166,351,380 784,856 Municipal bonds and notes  671,266  Preferred stocks  144,801  Purchased options outstanding  9,001,744  Senior loans  7,639,047  U.S. Government and agency mortgage obligations  259,970,141  U.S. Treasury obligations  850,748  Warrants  558,311 960 Short-term investments 304,537,769 217,905,472  Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps, receivable purchase agreement and forward contracts. The following is a reconciliation of Level 3 assets as of September 30, 2009 (Balanced Portfolio): Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of September 30, Investments in securities: premiums (loss) (depreciation)  sales Level 3 Asset-backed securities $2,710,793 $ $(320,983) $(410,560) $(904,152) $(201,462) $873,636 Common stocks: Consumer cyclicals    (70,991) 71,000  9 Technology    9,216 23,712  32,928 Total common stocks     Corporate bonds and notes      25 25 Mortgage-backed securities 577,761     207,095 784,856 Warrants      960 960 Totals: $  Includes $(571,808) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of September 30, 2008  premiums (loss) (depreciation) sales Level 3 2009  Other financial instruments:      Includes $22,794 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for all securities (including Level 1 and Level 2) can be found in the Statement of operations.  Includes amount payable under receivable purchase agreement. Conservative Portfolio The following is a summary of the inputs used to value the funds net assets as of September 30, 2009 (Conservative Portfolio): Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $37,359,474 $755,528 Common stocks: Basic materials 19,631,077 3,730,175  Capital goods 20,965,690 3,097,313  Communication services 14,022,343 2,576,691  Conglomerates 4,957,139 1,062,187  Consumer cyclicals 26,091,316 3,687,142 4 Consumer staples 30,294,367 3,681,724  Valuation inputs Investments in securities: cont. Level 1 Level 2 Level 3 Energy $33,581,545 $454,098 $ Financial 48,361,998 5,173,778  Health care 37,495,018 1,748,466  Technology 48,277,487 2,972,058 23,378 Transportation 3,423,920 1,455,398  Utilities and power 13,192,160 1,809,964  Total common stocks Commodity linked notes  5,154,713  Convertible bonds and notes  738,382  Corporate bonds and notes  193,538,285 12 Foreign government bonds and notes  5,724,244  Investment companies 6,686,675   Mortgage-backed securities  151,286,686 669,401 Municipal bonds and notes  572,311  Preferred stocks  83,741  Purchased options outstanding  13,039,353  Senior loans  3,703,480  U.S. Government and agency mortgage obligations  305,639,797  U.S. Treasury obligations  1,400,811  Warrants 2,110 376,841 681 Short-term investments 221,057,261 144,633,656  Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps, receivable purchase agreement and forward contracts. The following is a reconciliation of Level 3 assets as of September 30, 2009 (Conservative Portfolio): Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of September 30, Investments in securities: premiums (loss) (depreciation)  sales Level 3 Asset-backed securities $2,427,536 $ $(299,485) $(349,473) $(866,357) $(156,693) $755,528 Common stocks:    Consumer cyclicals 5,259 (226,096) 194,497 26,344  4 Technology    6,543 16,835  23,378 Total common stocks   Corporate bonds and notes      12 12 Mortgage-backed securities 514,876     154,525 669,401 Warrants 594  (6,238) 5,644  681 681 Totals: $  Includes $(485,847) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of September 30, 2008  premiums (loss) (depreciation) sales Level 3 2009  Other financial instruments:      Includes $12,898 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for all securities (including Level 1 and Level 2) can be found in the Statement of operations.  Includes amount payable under receivable purchase agreement. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 9/30/09 Putnam Asset Allocation: Growth Portfolio ASSETS Investment in securities, at value, including $160,925,198 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,664,391,547) $1,766,400,569 Affiliated issuers (identified cost $290,680,486) (Note 6) 290,680,486 Foreign currency (cost $1,100,568) (Note 1) 1,116,581 Dividends, interest and other receivables 5,006,882 Receivable for shares of the fund sold 4,186,526 Receivable for investments sold 100,982,157 Receivable for sales of delayed delivery securities (Note 1) 10,207,783 Unrealized appreciation on swap contracts (Note 1) 117,514,079 Unrealized appreciation on forward currency contracts (Note 1) 8,931,536 Receivable for receivable purchase agreement (Note 2) 389,653 Premium paid on swap contracts (Note 1) 5,565,253 Total assets LIABILITIES Payable to custodian (Note 2) 6,662,715 Payable for variation margin (Note 1) 674,578 Payable for investments purchased 65,916,795 Payable for purchases of delayed delivery securities (Note 1) 93,683,996 Payable for shares of the fund repurchased 36,388,384 Payable for compensation of Manager (Note 2) 2,540,382 Payable for investor servicing fees (Note 2) 375,530 Payable for custodian fees (Note 2) 275,603 Payable for Trustee compensation and expenses (Note 2) 206,612 Payable for administrative services (Note 2) 5,604 Payable for distribution fees (Note 2) 977,511 Unrealized depreciation on forward currency contracts (Note 1) 4,935,396 Written options outstanding, at value (premiums received $20,482,389) (Notes 1 and 3) 20,530,293 Premium received on swap contracts (Note 1) 14,155,854 Unrealized depreciation on swap contracts (Note 1) 130,895,292 TBA sales commitments, at value (proceeds receivable $10,143,984) (Note 1) 10,161,328 Collateral on securities loaned, at value (Note 1) 166,761,384 Collateral on certain derivative contracts, at value (Note 1) 9,781,536 Other accrued expenses 715,053 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,131,346,393 Undistributed net investment income (Note 1) 41,594,090 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (532,515,597) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 104,912,773 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,127,303,034 divided by 102,195,299 shares) $11.03 Offering price per class A share (100/94.25 of $11.03)* $11.70 Net asset value and offering price per class B share ($201,795,295 divided by 18,600,066 shares)** $10.85 Net asset value and offering price per class C share ($134,572,145 divided by 12,626,650 shares)** $10.66 Net asset value and redemption price per class M share ($29,912,187 divided by 2,754,878 shares) $10.86 Offering price per class M share (100/96.50 of $10.86)* $11.25 Net asset value, offering price and redemption price per class R share ($10,844,182 divided by 996,580 shares) $10.88 Net asset value, offering price and redemption price per class Y share ($240,910,816 divided by 21,657,927 shares) $11.12 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Year ended 9/30/09 INVESTMENT INCOME Interest (net of foreign tax of $16,368) (including interest income of $187,375 from investments in affiliated issuers) (Note 6) $26,597,709 Dividends (net of foreign tax of $1,136,093) 23,387,014 Securities lending 348,764 Total investment income EXPENSES Compensation of Manager (Note 2) 9,342,404 Investor servicing fees (Note 2) 4,785,133 Custodian fees (Note 2) 373,753 Trustee compensation and expenses (Note 2) 105,041 Administrative services (Note 2) 63,774 Distribution fees  Class A (Note 2) 2,443,097 Distribution fees  Class B (Note 2) 1,853,352 Distribution fees  Class C (Note 2) 1,179,079 Distribution fees  Class M (Note 2) 192,744 Distribution fees  Class R (Note 2) 38,394 Interest expense (Note 2) 22,173 Other 1,172,993 Fees waived and reimbursed by Manager (Note 2) (1,043,368) Total expenses Expense reduction (Note 2) (289,385) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (327,430,355) Net increase from payments by affiliates (Note 2) 11,894 Net realized gain on swap contracts (Note 1) 41,070,511 Net realized loss on futures contracts (Note 1) (78,799,948) Net realized gain on foreign currency transactions (Note 1) 9,520,626 Net realized gain on written options (Notes 1 and 3) 8,844,456 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 6,990,959 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, TBA sale commitments and receivable purchase agreement during the year 303,755,147 Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets DECREASE IN NET ASSETS Year ended Year ended 9/30/09 9/30/08 Operations: Net investment income $30,094,303 $47,297,661 Net realized loss on investments and foreign currency transactions (346,782,816) (96,439,335) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 310,746,106 (599,383,239) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (43,716,452) (18,700,195) Class B (6,364,261) (1,148,841) Class C (4,077,608) (1,019,907) Class M (1,014,414) (338,008) Class R (292,243) (59,202) Class Y (6,229,091) (2,826,546) Net realized short-term gain on investments Class A  (568,207) Class B  (136,246) Class C  (80,609) Class M  (17,610) Class R  (2,528) Class Y  (70,514) From net realized long-term gain on investments Class A  (16,342,938) Class B  (3,918,753) Class C  (2,318,510) Class M  (506,505) Class R  (72,724) Class Y  (2,028,143) Increase in capital from settlement payments 25,944  Redemption fees (Note 1) 8,814 13,098 Decrease from capital share transactions (Note 4) (174,034,974) (27,312,028) Total decrease in net assets NET ASSETS Beginning of year 1,986,974,351 2,712,954,180 End of year (including undistributed net investment income of $41,594,090 and $34,327,989, respectively) The accompanying notes are an integral part of these financial statements. This page left blank intentionally. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Total Ratio Ratio ofnet Net realized and Total from From net From net return at Net assets, ofexpenses investment income Net asset value, Net investment unrealized gain (loss) investment investment realized gain on Total Redemption Non-recurring Net asset value, net asset endof period toaverage (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a on investments operations income investments distributions fees e reimbursements endof period value (%) b (inthousands) netassets (%) c,d netassets (%) d turnover (%) h Class A September 30, 2009 .19 (.07) (.39)    e,i 1.22 j 2.09 130.14 September 30, 2008 .28 (3.82) (.16) (.14)   1.13 2.08 112.72 September 30, 2007 .22 1.68 (.08)    1.14 1.52 80.70 September 30, 2006 .19 g 1.26 (.10)    12.19 g 1.14 g 1.51 g 85.02 September 30, 2005 .15 f 1.69 (.13)    1.25 1.34 f 111.90 Class B September 30, 2009 .12 (.04) (.28)    e,i 1.97 j 1.34 130.14 September 30, 2008 .17 (3.74) (.04) (.14)   1.88 1.30 112.72 September 30, 2007 .11 1.64      1.89 .76 80.70 September 30, 2006 .09 g 1.24 (.01)    11.37 g 1.89 g .75 g 85.02 September 30, 2005 .06 f 1.67 (.06)    2.00 .59 f 111.90 Class C September 30, 2009 .12 (.04) (.29)    e,i 1.97 j 1.34 130.14 September 30, 2008 .17 (3.68) (.06) (.14)   1.88 1.31 112.72 September 30, 2007 .11 1.61  e   e   1.89 .77 80.70 September 30, 2006 .09 g 1.22 (.02)    11.38 g 1.89 g .76 g 85.02 September 30, 2005 .06 f 1.64 (.05)    2.00 .59 f 111.90 Class M September 30, 2009 .14 (.05) (.32)    e,i 1.72 j 1.58 130.14 September 30, 2008 .21 (3.75) (.09) (.14)   1.63 1.57 112.72 September 30, 2007 .14 1.65 (.02)    1.64 1.00 80.70 September 30, 2006 .12 g 1.24 (.04)    11.60 g 1.64 g 1.00 g 85.02 September 30, 2005 .09 f 1.67 (.08)    1.75 .84 f 111.90 Class R September 30, 2009 .17 (.08) (.37)    e,i 1.47 j 1.85 130.14 September 30, 2008 .25 (3.80) (.11) (.14)   1.38 1.88 112.72 September 30, 2007 .18 1.66 (.06)    1.39 1.28 80.70 September 30, 2006 .17 g 1.23 (.09)    11.85 g 1.39 g 1.31 g 85.02 September 30, 2005 .12 f 1.68 (.14)    1.50 1.10 f 111.90 Class Y September 30, 2009 .22 (.09) (.43)    e,i .97 j 2.41 130.14 September 30, 2008 .32 (3.85) (.19) (.14)   .88 2.30 112.72 September 30, 2007 .26 1.69 (.11)    .89 1.75 80.70 September 30, 2006 .22 g 1.27 (.13)    12.40 g .89 g 1.73 g 85.02 September 30, 2005 .18 f 1.70 (.15)    1.00 1.58 f 111.90 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2009 0.07% September 30, 2008 0.02 September 30, 2007 0.01 September 30, 2006 0.01 September 30, 2005 0.02 e Amount represents less than $0.01 per share. f Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to the following amounts: Percentage of average Per share net assets Class A <$0.01 0.01% Class B <0.01 0.01 Class C <0.01 0.01 Class M <0.01 0.01 Class R <0.01 0.01 Class Y <0.01 0.01 g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.07% of average net assets for the period ended September 30, 2006. h Portfolio turnover excludes dollar roll transactions. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June23, 2009. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009 (Note 2). The accompanying notes are an integral part of these financial statements. 138 139 Statement of assets and liabilities 9/30/09 Putnam Asset Allocation: Balanced Portfolio ASSETS Investment in securities, at value, including $129,825,709 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,592,065,661) $1,653,272,393 Affiliated issuers (identified cost $304,537,769) (Note 6) 304,537,769 Cash 2,228,830 Foreign currency (cost $651,562) (Note 1) 654,535 Dividends, interest and other receivables 7,958,855 Receivable for shares of the fund sold 5,859,656 Receivable for investments sold 104,311,988 Receivable for sales of delayed delivery securities (Note 1) 17,225,516 Unrealized appreciation on swap contracts (Note 1) 149,221,303 Unrealized appreciation on forward currency contracts (Note 1) 8,076,508 Premium paid on swap contracts (Note 1) 4,633,937 Total assets LIABILITIES Payable for variation margin (Note 1) 356,116 Payable for investments purchased 106,982,100 Payable for purchases of delayed delivery securities (Note 1) 258,681,407 Payable for shares of the fund repurchased 25,991,910 Payable for compensation of Manager (Note 2) 1,904,088 Payable for investor servicing fees (Note 2) 311,547 Payable for custodian fees (Note 2) 213,707 Payable for Trustee compensation and expenses (Note 2) 220,509 Payable for administrative services (Note 2) 4,705 Payable for distribution fees (Note 2) 771,090 Unrealized depreciation on forward currency contracts (Note 1) 5,404,383 Payable for receivable purchase agreement (Note 2) 719,845 Interest payable (Note 2) 1,205,181 Written options outstanding, at value (premiums received $29,586,356) (Notes 1 and 3) 35,180,974 Premium received on swap contracts (Note 1) 6,784,810 Unrealized depreciation on swap contracts (Note 1) 198,810,380 TBA sales commitments, at value (proceeds receivable $17,197,891) (Note 1) 17,217,813 Collateral on securities loaned, at value (Note 1) 134,422,814 Collateral on certain derivative contracts, at value (Note 1) 850,748 Other accrued expenses 492,970 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,819,107,956 Undistributed net investment income (Note 1) 29,399,133 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (405,647,186) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 18,594,290 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($927,284,838 divided by 94,389,393 shares) $9.82 Offering price per class A share (100/94.25 of $9.82)* $10.42 Net asset value and offering price per class B share ($131,853,718 divided by 13,482,800 shares)** $9.78 Net asset value and offering price per class C share ($99,579,230 divided by 10,318,983 shares)** $9.65 Net asset value and redemption price per class M share ($22,009,645 divided by 2,243,351 shares) $9.81 Offering price per class M share (100/96.50 of $9.81)* $10.17 Net asset value, offering price and redemption price per class R share ($7,476,222 divided by 764,912 shares) $9.77 Net asset value, offering price and redemption price per class Y share ($273,250,540 divided by 27,787,239 shares) $9.83 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Year ended 9/30/09 INVESTMENT INCOME Interest (net of foreign tax of $18,101) (including interest income of $337,406 from investments in affiliated issuers) (Note 6) $32,947,756 Dividends (net of foreign tax of $588,626) 16,379,400 Securities lending 264,637 Total investment income EXPENSES Compensation of Manager (Note 2) 8,241,821 Investor servicing fees (Note 2) 3,707,573 Custodian fees (Note 2) 285,080 Trustee compensation and expenses (Note 2) 93,713 Administrative services (Note 2) 56,863 Distribution fees  Class A (Note 2) 2,096,240 Distribution fees  Class B (Note 2) 1,296,650 Distribution fees  Class C (Note 2) 893,400 Distribution fees  Class M (Note 2) 150,247 Distribution fees  Class R (Note 2) 28,493 Interest expense (Note 2) 1,234,785 Other 885,426 Fees waived and reimbursed by Manager (Note 2) (1,642,008) Total expenses Expense reduction (Note 2) (156,524) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (233,232,182) Net increase from payments by affiliates (Note 2) 1,225 Net realized gain on swap contracts (Note 1) 9,120,621 Net realized loss on futures contracts (Note 1) (19,296,804) Net realized gain on foreign currency transactions (Note 1) 12,500,446 Net realized gain on written options (Notes 1 and 3) 8,657,131 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 4,344,439 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, TBA sale commitments, and receivable purchase agreement during the year 191,894,725 Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets DECREASE IN NET ASSETS Year ended Year ended 9/30/09 9/30/08 Operations: Net investment income $32,420,034 $62,937,920 Net realized loss on investments and foreign currency transactions (222,249,563) (24,876,312) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 196,239,164 (477,721,315) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (45,548,974) (34,561,972) Class B (6,161,462) (3,955,392) Class C (4,257,646) (2,429,042) Class M (988,624) (648,860) Class R (296,043) (137,434) Class Y (12,250,700) (5,978,504) Redemption fees (Note 1) 4,765 10,441 Decrease from capital share transactions (Note 4) (193,272,694) (170,207,146) Total decrease in net assets NET ASSETS Beginning of year 1,717,815,936 2,375,383,552 End of year (including undistributed net investment income of $29,399,133 and $34,656,354, respectively) The accompanying notes are an integral part of these financial statements. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofexpenses Ratio ofnet Net realized and Total from Net asset Net assets, Ratio ofexpenses toaverage netassets investment income Net asset value, Net investment unrealized gain (loss) investment From net Total Redemption value, endof Total return atnet endof period toaverage excluding interest (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a on investments operations investment income distributions fees e period asset value (%) b (inthousands) netassets (%) c,d expense (%) c,d netassets (%) d turnover (%) h Class A September 30, 2009 .21 .05 j (.45 )  1.23 i 1.13 2.5 4 200.5 8 September 30, 2008 .36 (2.81) (.28)  1.09 1.09 3.07 123.63 September 30, 2007 .27 .83 (.22)  1.06 1.06 2.19 106.89 September 30, 2006 .23 g .82 (.23)  9.64 g 1.00 g 1.00 g 2.04 g 90.03 September 30, 2005 .18 f 1.05 (.13)  1.12 1.12 1.72 f 144.41 Class B September 30, 2009 .14 .07 j (.39)  1.98 i 1.88 1.76 200.5 8 September 30, 2008 .27 (2.78) (.19)  1.84 1.84 2.30 123.63 September 30, 2007 .18 .83 (.13)  1.81 1.81 1.43 106.89 September 30, 2006 .14 g .83 (.15 )  8.88 g 1.75 g 1.75 g 1.28 g 90.03 September 30, 2005 .10 f 1.04 (.05 )  1.87 1.87 .97 f 144.41 Class C September 30, 2009 .15 .04 j (.39)  1.98 i 1.88 1.79 200.5 8 September 30, 2008 .27 (2.76) (.19)  1.84 1.84 2.32 123.63 September 30, 2007 .18 .82 (.13)  1.81 1.81 1.43 106.89 September 30, 2006 .14 g .80 (.15 )  8.72 g 1.75 g 1.75 g 1.29 g 90.03 September 30, 2005 .10 f 1.03 (.05 )  1.87 1.87 .97 f 144.41 Class M September 30, 2009 .17 .05 j (.41)  1.73 i 1.63 2.04 200.5 8 September 30, 2008 .30 (2.80) (.22)  1.5 9 1.5 9 2.5 8 123.63 September 30, 2007 .21 .83 (.16)  1.5 6 1.5 6 1.68 106.89 September 30, 2006 .17 g .82 (.17)  9.11 g 1.5 0 g 1.5 0 g 1.5 4 g 90.03 September 30, 2005 .13 f 1.05 (.08)  1.62 1.62 1.22 f 144.41 Class R September 30, 2009 .19 .04 j (.43)  1.48 i 1.38 2.31 200.5 8 September 30, 2008 .33 (2.79) (.26)  1.34 1.34 2.83 123.63 September 30, 2007 .24 .83 (.17)  1.31 1.31 1.95 106.89 September 30, 2006 .22 g .79 (.21)  9.25 g 1.25 g 1.25 g 1.87 g 90.03 September 30, 2005 .16 f 1.03 (.11)  1.37 1.37 1.49 f 144.41 Class Y September 30, 2009 .24 .03 j (.47)  .98 i .88 2.88 200.5 8 September 30, 2008 .39 (2.81) (.31)  .84 .84 3.33 123.63 September 30, 2007 .30 .84 (.26)  .81 .81 2.43 106.89 September 30, 2006 .26 g .82 (.26)  9.89 g .75 g .75 g 2.28 g 90.03 September 30, 2005 .21 f 1.06 (.16)  .87 .87 1.97 f 144.41 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2009 0.12% September 30, 2008 <0.01 September 30, 2007 0.01 September 30, 2006 0.01 September 30, 2005 0.02 e Amount represents less than $0.01 per share. f Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to the following amounts: Percentage of average Per share net assets Class A <$0.01 0.01% Class B <0.01 0.01 Class C <0.01 0.01 Class M <0.01 0.01 Class R <0.01 0.01 Class Y <0.01 0.01 g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.08% of average net assets for the period ended September 30, 2006. h Portfolio turnover excludes dollar roll transactions. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. j The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. The accompanying notes are an integral part of these financial statements. 142 143 Statement of assets and liabilities 9/30/09 Putnam Asset Allocation: Conservative Portfolio ASSETS Investment in securities, at value, including $44,917,239 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,147,742,702) $1,203,132,617 Affiliated issuers (identified cost $221,057,261) (Note 6) 221,057,261 Foreign currency (cost $455,403) (Note 1) 458,990 Dividends, interest and other receivables 6,897,778 Receivable for shares of the fund sold 3,490,147 Receivable for investments sold 65,276,563 Receivable for sales of delayed delivery securities (Note 1) 32,721,047 Unrealized appreciation on swap contracts (Note 1) 167,264,174 Unrealized appreciation on forward currency contracts (Note 1) 3,169,567 Premium paid on swap contracts (Note 1) 11,973,752 Total assets LIABILITIES Payable to custodian (Note 2) 4,343,065 Payable for variation margin (Note 1) 58,653 Payable for investments purchased 95,909,493 Payable for purchases of delayed delivery securities (Note 1) 303,321,279 Payable for shares of the fund repurchased 39,542,370 Payable for compensation of Manager (Note 2) 1,428,813 Payable for investor servicing fees (Note 2) 179,079 Payable for custodian fees (Note 2) 194,687 Payable for Trustee compensation and expenses (Note 2) 123,574 Payable for administrative services (Note 2) 3,242 Payable for distribution fees (Note 2) 294,171 Unrealized depreciation on forward currency contracts (Note 1) 2,682,695 Payable for receivable purchase agreement (Note 2) 407,336 Interest payable (Note 2) 978,261 Written options outstanding, at value (premiums received $26,523,900) (Notes 1 and 3) 30,465,825 Premium received on swap contracts (Note 1) 14,975,317 Unrealized depreciation on swap contracts (Note 1) 151,468,912 TBA sales commitments, at value (proceeds receivable $32,540,547) (Note 1) 32,605,468 Collateral on securities loaned, at value (Note 1) 46,412,499 Collateral on certain derivative contracts, at value (Note 1) 1,400,811 Other accrued expenses 276,844 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,110,285,494 Undistributed net investment income (Note 1) 8,100,108 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (201,190,816) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 71,174,716 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($359,937,192 divided by 41,836,726 shares) $8.60 Offering price per class A share (100/94.25 of $8.60)* $9.12 Net asset value and offering price per class B share ($37,157,250 divided by 4,351,258 shares)** $8.54 Net asset value and offering price per class C share ($40,389,213 divided by 4,735,954 shares)** $8.53 Net asset value and redemption price per class M share ($8,859,098 divided by 1,038,170 shares) $8.53 Offering price per class M share (100/96.50 of $8.53)* $8.84 Net asset value, offering price and redemption price per class R share ($2,593,738 divided by 296,345 shares) $8.75 Net asset value, offering price and redemption price per class Y share ($539,433,011 divided by 62,614,579 shares) $8.62 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Year ended 9/30/09 INVESTMENT INCOME Interest (net of foreign tax of $23,612) (including interest income of $274,330 from investments in affiliated issuers) (Note 6) $30,379,084 Dividends (net of foreign tax of $280,384) 7,163,850 Securities lending 98,851 Total investment income EXPENSES Compensation of Manager (Note 2) 5,754,089 Investor servicing fees (Note 2) 1,942,842 Custodian fees (Note 2) 259,008 Trustee compensation and expenses (Note 2) 67,449 Administrative services (Note 2) 42,405 Distribution fees  Class A (Note 2) 827,619 Distribution fees  Class B (Note 2) 368,261 Distribution fees  Class C (Note 2) 377,618 Distribution fees  Class M (Note 2) 72,550 Distribution fees  Class R (Note 2) 9,895 Interest expense (Note 2) 1,000,682 Other 470,506 Fees waived and reimbursed by Manager (Note 2) (481,783) Total expenses Expense reduction (Note 2) (65,797) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (86,762,073) Net realized loss on swap contracts (Note 1) (61,610,477) Net realized gain on futures contracts (Note 1) 13,696,907 Net realized gain on foreign currency transactions (Note 1) 4,156,374 Net realized gain on written options (Notes 1 and 3) 9,124,358 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 602,356 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, TBA sale commitments and receivable purchase agreement during the year 162,166,653 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended Year ended 9/30/09 9/30/08 Operations: Net investment income $26,996,441 $44,724,932 Net realized loss on investments and foreign currency transactions (121,394,911) (8,013,316) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 162,769,009 (173,510,948) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (14,127,463) (17,261,671) Class B (1,309,091) (1,738,641) Class C (1,352,323) (1,539,842) Class M (365,696) (358,354) Class R (75,687) (64,158) Class Y (20,436,761) (17,869,299) Increase in capital from settlement payments 1,231  Redemption fees (Note 1) 11,339 5,262 Increase (decrease) from capital share transactions (Note 4) (26,473,968) 59,727,510 Total increase (decrease) in net assets NET ASSETS Beginning of year 984,127,382 1,100,025,907 End of year (including undistributed net investment income of $8,100,108 and $3,529,296, respectively) The accompanying notes are an integral part of these financial statements. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofexpenses Ratio ofnet Net realized and Total from From net Net asset Total return Net assets, Ratio of toaverage netassets investment income Net asset value, Net investment unrealized gain (loss) investment investment Total Redemption Non-recurring value, endof at net asset endof period expenses toaverage excluding interest (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a on investments operations income distributions fees e reimbursements period value (%) b (inthousands) netassets (%) c,d expense (%) c,d netassets (%) d turnover (%) h Class A September 30, 2009 .22 .35 (.32)   e,i 1.28 j 1.17 3.00 292.22 September 30, 2008 .38 (1.54) (.33)   1.15 1.15 4.06 170.35 September 30, 2007 .30 .25 (.30)   1.15 1.15 3.09 150.59 September 30, 2006 .28 g .31 (.33)   6.46 g 1.06 g 1.06 g 2.95 g 133.41 September 30, 2005 .21 f .48 (.20)   1.20 1.20 2.28 f 209.05 Class B September 30, 2009 .17 .36 (.26)   e,i 2.03 j 1.92 2.24 292.22 September 30, 2008 .31 (1.53) (.26)   1.90 1.90 3.31 170.35 September 30, 2007 .23 .24 (.22)   1.90 1.90 2.36 150.59 September 30, 2006 .20 g .31 (.26)   5.61 g 1.81 g 1.81 g 2.21 g 133.41 September 30, 2005 .14 f .47 (.14)   1.95 1.95 1.56 f 209.05 Class C September 30, 2009 .17 .34 (.26)   e,i 2.03 j 1.92 2.25 292.22 September 30, 2008 .31 (1.53) (.26)   1.90 1.90 3.31 170.35 September 30, 2007 .23 .26 (.22)   1.90 1.90 2.34 150.59 September 30, 2006 .20 g .31 (.26)   5.64 g 1.81 g 1.81 g 2.20 g 133.41 September 30, 2005 .14 f .48 (.14)   1.95 1.95 1.56 f 209.05 Class M September 30, 2009 .19 .35 (.28)   e,i 1.78 j 1.67 2.55 292.22 September 30, 2008 .33 (1.53) (.28)   1.65 1.65 3.55 170.35 September 30, 2007 .25 .25 (.25)   1.65 1.65 2.59 150.59 September 30, 2006 .23 g .30 (.28)   5.86 g 1.56 g 1.56 g 2.45 g 133.41 September 30, 2005 .16 f .48 (.16)   1.70 1.70 1.81 f 209.05 Class R September 30, 2009 .21 .39 (.30)   e,i 1.53 j 1.42 2.71 292.22 September 30, 2008 .34 (1.53) (.31)   1.40 1.40 3.66 170.35 September 30, 2007 .28 .27 (.27)   1.40 1.40 2.84 150.59 September 30, 2006 .26 g .34 (.31)   6.49 g 1.31 g 1.31 g 2.70 g 133.41 September 30, 2005 .19 f .51 (.18)   1.45 1.45 2.10 f 209.05 Class Y September 30, 2009 .25 .37 (.34)   e,i 1.03 j .92 3.29 292.22 September 30, 2008 .40 (1.54) (.35)   .90 .90 4.30 170.35 September 30, 2007 .33 .25 (.32)   .90 .90 3.34 150.59 September 30, 2006 .30 g .31 (.35)   6.75 g .81 g .81 g 3.20 g 133.41 September 30, 2005 .24 f .47 (.23)   .95 .95 2.62 f 209.05 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2009 0.05% September 30, 2008 0.01 September 30, 2007 0.01 September 30, 2006 0.03 September 30, 2005 0.08 e Amount represents less than $0.01 per share. f Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to the following amounts: Percentage of average Per share net assets Class A <$0.01 <0.01% Class B <0.01 <0.01 Class C <0.01 <0.01 Class M <0.01 <0.01 Class R <0.01 <0.01 Class Y <0.01 <0.01 g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.10% of average net assets for the period ended September 30, 2006. h Portfolio turnover excludes dollar roll transactions. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May, 31 2009. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 146 147 Notes to financial statements 9/30/09 Note 1: Significant accounting policies Putnam Asset Allocation Funds (the trust), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company which consists of a series of investment portfolios (the funds), each of which is represented by a separate series of shares of beneficial interest. The trust currently offers three funds: Growth Portfolio, Balanced Portfolio and Conservative Portfolio, whose objectives are to seek capital appreciation, total return and total return consistent with preservation of capital, respectively. The funds may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approvedprograms. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the funds enter into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be, but have not yet been, made against the funds. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the funds in the preparation of their financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, November 16, 2009, have been evaluated in the preparation of the financial statements. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the funds will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the funds to a significant extent. At September 30, 2009, fair value pricing was used for certain foreign securities in the portfolios. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the funds could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), each fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements Each fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturitybasis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Each fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities Each fund may invest in stripped securities, which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the funds are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the funds after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The funds do not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Futures and options contracts Each fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. Each fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to each fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the funds since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolios. Outstanding contracts on futures at year end September 30, 2009 are indicative of the volume of activity during the year for Conservative Portfolio. Growth Portfolio and Balanced Portfolio had average contract amounts of approximately 20,000 and 16,000, respectively, on futures for the year ended September 30, 2009. The funds had average contract amounts of approximately 89,988,000, 191,485,000 and 235,062,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on purchased options contracts for the year ended September 30, 2009. See Note 3 for the volume of Written options contracts activity for the year ended September 30, 2009. H) Forward currency contracts Each fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolios. Growth Portfolio, Balanced Portfolio and Conservative Portfolio had average contract amounts of approximately 592,032,000, 532,580,000 and 220,487,000, respectively, on forward currency contracts for the year ended September 30, 2009. I) Total return swap contracts Each fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to help enhance the funds return and manage each funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, are listed after the funds portfolios. The funds had average notional amounts of approximately 147,997,000, 185,507,000 and 153,504,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on total return swap contracts for the year ended September 30, 2009. J) Interest rate swap contracts Each fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, are listed after the funds portfolios. The funds had average notional amounts of approximately 6,981,834,000, 9,893,334,000 and 9,161,582,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on interest rate swap contracts for the year ended September 30, 2009. K) Credit default contracts Each fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, are listed after the funds portfolios. The funds had average notional amounts of approximately 378,646,000, 404,067,000 and 377,854,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on credit default swap contracts for the year ended September 30, 2009. L) Master agreements Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $10,513,338 and $12,098,363 (for Growth Portfolio and Conservative Portfolio, respectively) at September 30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At September 30, 2009, the funds had net liability positions of $50,207,844, $81,370,833 and $20,631,018 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on derivative contracts subject to the Master Agreements. Collateral posted by the funds totaled of $33,213,577, $45,012,786 and $11,740,883 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively). M) TBA purchase commitments Each fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although each fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. N) TBA sale commitments Each fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolios. O) Dollar rolls To enhance returns, each fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. P) Securities lending Each fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At September 30, 2009, the value of securities loaned amounted to $161,203,718, $129,949,144 and $44,917,239 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively). Certain of these securities were sold prior to period end and are included in the Receivable for securities sold on the Statement of assets and liabilities (Growth Portfolio and Balanced Portfolio). The funds received cash collateral of $166,761,384, $134,422,814 and $46,412,499 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively), which is pooled with collateral of other Putnam funds into three issues of short-term investments. Q) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At September 30, 2009 Growth Portfolio, Balanced Portfolio and Conservative Portfolio had capital loss carryovers of $271,648,791, $213,014,054 and $67,073,046, respectively, available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Growth Portfolio Loss Carryover Expiration $271,648,791 September 30, 2017 Balanced Portfolio Loss Carryover Expiration $72,221,236 September 30, 2011 140,792,818 September 30, 2017 Conservative Portfolio Loss Carryover Expiration $54,487,144 September 30, 2011 1,108,680 September 30, 2016 11,477,222 September 30, 2017 Pursuant to federal income tax regulations applicable to regulated investment companies, the funds have elected to defer to their fiscal year ending September 30, 2010 $221,570,417, $155,584,143, and $114,604,323 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) of losses recognized during the period November 1, 2008 to September 30, 2009. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by each fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, post-October loss deferrals, realized and unrealized gains and losses on certain futures contracts, income on swap contracts, interest only securities, accrued interest expense (for Balanced Portfolio and Conservative Portfolio), security write-down and receivable purchase agreement gain (for Growth Portfolio only). Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended September 30, 2009 reclassifications were as follows: Undistributed Net Investment Income Growth Portfolio $38,865,867 Balanced Portfolio 31,826,194 Conservative Portfolio 15,241,392 Accumulated Net Realized Loss Growth Portfolio $(38,821,778) Balanced Portfolio (31,786,842) Conservative Portfolio (15,207,241) Paid-in Capital Growth Portfolio $(44,089) Balanced Portfolio (39,352) Conservative Portfolio (34,151) The tax basis components of distributable earnings and the federal tax cost as of September 30, 2009 (the current fiscal year end) were as follows: Growth Portfolio Unrealized appreciation $191,676,672 Unrealized depreciation (112,800,005) Net unrealized appreciation 78,876,667 Undistributed ordinary income 55,605,695 Capital loss carryforward (271,648,791) Post-October loss (221,570,417) Cost for federal income tax purposes Balanced Portfolio Unrealized appreciation $154,397,886 Unrealized depreciation (119,109,286) Net unrealized appreciation 35,288,600 Undistributed ordinary income 39,153,336 Capital loss carryforward (213,014,054) Post-October loss (155,584,143) Cost for federal income tax purposes Conservative Portfolio Unrealized appreciation $107,829,662 Unrealized depreciation (67,759,854) Net unrealized appreciation 40,069,808 Undistributed ordinary income 21,853,131 Capital loss carryforward (67,073,046) Post-October loss 114,604,323 Cost for federal income tax purposes S) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions Each fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% thereafter. Putnam Management agreed to waive fees and reimburse expenses of each fund through July 31, 2009 to the extent necessary to ensure that each funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper, Inc. as having the same investment classification or objective as each fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. During the year ended September 30, 2009, the funds expenses were reduced by $1,043,352, $1,474,603, and $315,920 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) as a result of this limit. Effective August 1, 2009 through July 31, 2010, Putnam Management has also contractually agreed to reimburse each funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis (or from August 1, 2009 through the funds next fiscal year end, as applicable), to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period (or since August 1, 2009, as applicable). During the year ended September 30, 2009, the Growth Portfolio and Balanced Portfolio expenses were reduced by $16 and $1,101, respectively, as a result of this limit. During the year ended September 30, 2009, the Conservative Portfolios expenses were not reduced as a result of this limit. Putnam Management has contractually agreed, from August 1, 2009 through July 31, 2010, to limit the management fee for each fund to an annual rate of 0.611%, 0.550% and 0.550% (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) of each funds average net assets. During the year ended September 30, 2009, the Balanced Portfolios and Conservative Portfolios expenses were reduced by $166,304 and $165,863, respectively, as a result of this limit. During the year ended September 30, 2009, the Growth Portfolios expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the Growth Portfolio and Balanced Portfolio $11,894 and $1,225, respectively, for trading errors which occurred during the period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. On September 15, 2008, the Growth Portfolio terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $1,559,858 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreements, which are included in the Statement of assets and liabilities, are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreements will be recorded as realized gain or loss. On September 15, 2008, the Balanced Portfolio and Conservative Portfolio terminated their outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September26, 2008, the Balanced Portfolio entered into receivable purchase agreements (Agreements) and the Conservative Portfolio entered into a receivable purchase agreement (Agreement) with other registered investment companies (each a Seller) managed by Putnam Management. Under the Agreements, the Seller sold to the funds the right to receive, in the aggregate, $2,881,684 and $1,630,648 (for Balanced Portfolio and Conservative Portfolio, respectively) in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the each funds net payable to LBSF of $36,289,732 and $28,602,463 (for Balanced Portfolio and Conservative Portfolio, respectively) and is included in the Statement of assets and liabilities in Payable for investments purchased. Future payments under the Agreements are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreements will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. Each fund has accrued interest on the net payable, which is included in the Statement of operations in Interest expense. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. The funds reimburse Putnam Management an allocated amount for the compensation and related expenses of certain officers of the funds and their staff who provide administrative services to the funds. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on each funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the funds. Prior to December31, 2008, these services were provided by Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management. Putnam Investor Services, Inc. and Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the year ended September 30, 2009 are included in Investor servicing fees in the Statement of operations. Under the custodian contract between the funds and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the funds. At September 30, 2009, the payable to the custodian bank (for Growth Portfolio and Conservative Portfolio) represents the amount due for cash advanced for the settlement of securities purchased. Each fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The funds also reduced expenses through brokerage/service arrangements. For the year ended September 30, 2009, the funds expenses were reduced by $16,819, $22,209 and $10,874 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) under the expense offset arrangements and by $272,566, $134,315 and $54,923 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) under the brokerage/service arrangements. Each independent Trustee of the funds receives an annual Trustee fee, of which $1,321, $1,126, and $771 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively), as a quarterly retainer, has been allocated to the funds, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Each fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Each fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the funds who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the funds is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by each fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the year ended September 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received the following: Class A Net Class M Net Commissions Commissions Growth Portfolio $268,609 $4,183 Balanced Portfolio 173,831 3,271 Conservative Portfolio 74,982 1,849 Class B Class C Contingent Contingent Deferred Deferred Sales Charges Sales Charges Growth Portfolio $321,496 $12,600 Balanced Portfolio 269,731 6,616 Conservative Portfolio 80,662 6,190 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the year ended September 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received the following: Class A Class M Deferred Deferred Sales Charges Sales Charges Growth Portfolio $434 $ Balanced Portfolio 2,033  Conservative Portfolio 723  Note 3: Purchases and sales of securities During the year ended September 30, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments were as follows: OTHER SECURITIES Purchases Sales Growth Portfolio $1,700,832,045 $1,974,166,562 Balanced Portfolio 2,312,210,637 2,693,140,735 Conservative Portfolio 2,002,057,627 2,129,621,127 U.S. GOVERNMENT SECURITIES Purchases Sales Growth Portfolio $ $5,468,414 Balanced Portfolio  3,728,537 Conservative Portfolio   Written option transactions during the year ended September 30, 2009 are summarized as follows: GROWTH PORTFOLIO Contract Premiums Amounts Received Written options outstanding at beginning of year $237,252,358 $9,729,492 Options opened 318,958,748 24,882,924 Options exercised (72,361,957) (3,391,400) Options expired (96,895,878) (6,039,342) Options closed (25,518,271) (4,699,285) Written options outstanding at end of year $361,435,000 $20,482,389 BALANCED PORTFOLIO Contract Premiums Amounts Received Written options outstanding at beginning of year $431,399,998 $18,967,912 Options opened 289,160,136 22,932,853 Options exercised (27,279,109) (1,680,901) Options expired (113,737,373) (6,068,081) Options closed (31,867,652) (4,565,427) Written options outstanding at end of year $547,676,000 $29,586,356 CONSERVATIVE PORTFOLIO Contract Premiums Amounts Received Written options outstanding at beginning of year $523,736,172 $21,157,897 Options opened 291,823,799 20,463,757 Options exercised (118,541,050) (4,472,802) Options expired (181,895,621) (7,581,078) Options closed (29,592,300) (3,043,874) Written options outstanding at end of year $485,531,000 $26,523,900 Note 4: Capital shares At September 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Growth Portfolio Year ended 9/30/09 Year ended 9/30/08 Class A Shares Amount Shares Amount Shares sold 17,807,625 $157,317,766 35,455,592 $485,853,419 Shares issued in connection with reinvestment of distributions 5,139,722 41,888,736 2,394,676 34,363,596 22,947,347 199,206,502 37,850,268 520,217,015 Shares repurchased (39,157,555) (341,415,682) (35,974,290) (479,037,283) Net increase (decrease) (16,210,208) Year ended 9/30/09 Year ended 9/30/08 Class B Shares Amount Shares Amount Shares sold 2,364,610 $20,534,644 5,387,972 $72,595,034 Shares issued in connection with reinvestment of distributions 756,251 6,095,382 351,928 4,969,220 3,120,861 26,630,026 5,739,900 77,564,254 Shares repurchased (8,888,038) (76,395,204) (10,583,071) (140,719,482) Net decrease Year ended 9/30/09 Year ended 9/30/08 Class C Shares Amount Shares Amount Shares sold 1,772,411 $15,400,061 3,176,268 $42,464,602 Shares issued in connection with reinvestment of distributions 434,959 3,444,874 196,930 2,735,361 2,207,370 18,844,935 3,373,198 45,199,963 Shares repurchased (4,964,213) (42,011,760) (4,551,885) (58,621,300) Net decrease Year ended 9/30/09 Year ended 9/30/08 Class M Shares Amount Shares Amount Shares sold 524,232 $4,796,869 992,661 $13,575,405 Shares issued in connection with reinvestment of distributions 121,548 978,460 59,536 841,830 645,780 5,775,329 1,052,197 14,417,235 Shares repurchased (1,256,105) (10,239,574) (1,095,183) (14,313,906) Net increase (decrease) Year ended 9/30/09 Year ended 9/30/08 Class R Shares Amount Shares Amount Shares sold 481,927 $4,369,981 478,254 $6,413,684 Shares issued in connection with reinvestment of distributions 36,257 292,231 9,452 134,407 518,184 4,662,212 487,706 6,548,091 Shares repurchased (323,290) (2,850,016) (183,893) (2,416,660) Net increase Year ended 9/30/09 Year ended 9/30/08 Class Y Shares Amount Shares Amount Shares sold 20,139,123 $162,601,205 5,710,000 $75,671,987 Shares issued in connection with reinvestment of distributions 758,580 6,220,357 339,484 4,912,345 20,897,703 168,821,562 6,049,484 80,584,332 Shares repurchased (13,795,384) (125,063,304) (5,711,617) (76,734,287) Net increase Ba lanced Portfolio Year ended 9/30/09 Year ended 9/30/08 Class A Shares Amount Shares Amount Shares sold 19,006,877 $155,950,273 32,786,883 $388,790,456 Shares issued in connection with reinvestment of distributions 5,510,888 43,547,232 2,926,637 33,075,185 24,517,765 199,497,505 35,713,520 421,865,641 Shares repurchased (44,258,205) (358,889,747) (48,694,071) (562,975,267) Net decrease (19,740,440) Year ended 9/30/09 Year ended 9/30/08 Class B Shares Amount Shares Amount Shares sold 1,874,046 $15,247,439 3,588,694 $42,263,596 Shares issued in connection with reinvestment of distributions 747,958 5,830,501 331,967 3,722,630 2,622,004 21,077,940 3,920,661 45,986,226 Shares repurchased (8,370,990) (67,788,198) (9,308,360) (109,053,382) Net decrease Year ended 9/30/09 Year ended 9/30/08 Class C Shares Amount Shares Amount Shares sold 1,813,026 $14,543,745 2,358,055 $27,661,553 Shares issued in connection with reinvestment of distributions 474,741 3,671,014 184,597 2,041,596 2,287,767 18,214,759 2,542,652 29,703,149 Shares repurchased (3,972,287) (31,775,791) (3,490,232) (39,961,178) Net decrease Year ended 9/30/09 Year ended 9/30/08 Class M Shares Amount Shares Amount Shares sold 756,185 $6,089,856 697,495 $8,307,047 Shares issued in connection with reinvestment of distributions 120,510 947,106 55,684 627,464 876,695 7,036,962 753,179 8,934,511 Shares repurchased (1,380,462) (11,190,516) (1,002,509) (11,758,146) Net decrease Year ended 9/30/09 Year ended 9/30/08 Class R Shares Amount Shares Amount Shares sold 358,622 $3,029,327 391,981 $4,471,612 Shares issued in connection with reinvestment of distributions 33,720 266,689 12,040 133,899 392,342 3,296,016 404,021 4,605,511 Shares repurchased (296,251) (2,345,863) (140,976) (1,631,496) Net increase Year ended 9/30/09 Year ended 9/30/08 Class Y Shares Amount Shares Amount Shares sold 19,619,155 $154,617,698 13,912,269 $155,297,888 Shares issued in connection with reinvestment of distributions 1,530,476 12,244,102 526,812 5,978,136 21,149,631 166,861,800 14,439,081 161,276,024 Shares repurchased (16,401,878) (137,267,561) (10,076,057) (117,198,739) Net increase Conservative Portfolio Year ended 9/30/09 Year ended 9/30/08 Class A Shares Amount Shares Amount Shares sold 10,903,906 $81,456,545 16,978,266 $160,022,312 Shares issued in connection with reinvestment of distributions 1,822,133 13,424,763 1,774,269 16,552,715 12,726,039 94,881,308 18,752,535 176,575,027 Shares repurchased (19,283,991) (142,656,042) (20,355,994) (186,359,010) Net decrease Year ended 9/30/09 Year ended 9/30/08 Class B Shares Amount Shares Amount Shares sold 1,118,550 $8,113,916 1,707,795 $15,864,838 Shares issued in connection with reinvestment of distributions 162,643 1,183,477 168,232 1,559,107 1,281,193 9,297,393 1,876,027 17,423,945 Shares repurchased (2,825,489) (20,539,428) (3,548,970) (33,015,754) Net decrease Year ended 9/30/09 Year ended 9/30/08 Class C Shares Amount Shares Amount Shares sold 1,122,542 $8,292,246 1,681,518 $15,708,512 Shares issued in connection with reinvestment of distributions 159,807 1,164,095 138,119 1,277,416 1,282,349 9,456,341 1,819,637 16,985,928 Shares repurchased (2,307,017) (16,719,917) (1,862,789) (17,215,867) Net decrease Year ended 9/30/09 Year ended 9/30/08 Class M Shares Amount Shares Amount Shares sold 573,144 $4,057,682 418,713 $3,877,547 Shares issued in connection with reinvestment of distributions 46,447 338,666 36,952 341,306 619,591 4,396,348 455,665 4,218,853 Shares repurchased (845,388) (6,432,972) (464,439) (4,316,550) Net decrease Year ended 9/30/09 Year ended 9/30/08 Class R Shares Amount Shares Amount Shares sold 180,644 $1,396,133 283,780 $2,698,466 Shares issued in connection with reinvestment of distributions 10,056 75,687 6,891 64,022 190,700 1,471,820 290,671 2,762,488 Shares repurchased (264,325) (1,923,860) (46,471) (441,038) Net increase (decrease) Year ended 9/30/09 Year ended 9/30/08 Class Y Shares Amount Shares Amount Shares sold 16,949,372 $125,078,164 13,223,984 $120,863,957 Shares issued in connection with reinvestment of distributions 2,759,680 20,433,243 1,920,054 17,867,996 19,709,052 145,511,407 15,144,038 138,731,953 Shares repurchased (13,481,041) (103,216,366) (5,954,192) (55,622,465) Net increase At September 30, 2009, a shareholder of record owned 43.5% of the outstanding shares of the Conservative Portfolio. Note 5: Summary of derivative activity Growth Portfolio The following is a summary of the market values of derivative instruments as of September 30, 2009: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $2,400,812 Payables $9,574,284 Foreign exchange contracts Receivables 8,931,536 Payables 4,935,396 Equity contracts Investments, Receivables, Payables, Net assets  Net assets  Unrealized Unrealized appreciation/ appreciation/(depreciation) 21,898,969* (depreciation) 5,916,776* Interest rate contracts Investments, Receivables, Payables, Net assets  Net assets  Unrealized Unrealized appreciation/ appreciation/(depreciation) 114,973,344* (depreciation) 147,973,574* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and unrealized gains or losses of derivative instruments on the Statement of operations for the year ended September 30, 2009 (see Note 1): Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(3,306,338) $(3,306,338) Foreign exchange contracts   6,780,900  6,780,900 Equity contracts (56,570) 18,864,837  18,263,491 37,071,758 Interest rate contracts 2,103,530 6,713,137  (3,331,516) 5,485,151 Total Amount of Realized Gain (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(23,333,019) $(23,333,019) Foreign exchange contracts   11,245,497  11,245,497 Equity contracts 5,278,626 (55,105,751)  35,998,147 (13,828,978) Interest rate contracts 2,060,005 (23,694,197)  28,405,383 6,771,191 Total Balanced Portfolio The following is a summary of the market values of derivative instruments as of September 30, 2009: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $3,894,229 Payables $5,221,711 Foreign exchange contracts Receivables 8,076,508 Payables 5,404,383 Equity contracts Investments, Receivables, Payables, Net assets  Net assets  Unrealized Unrealized appreciation/ appreciation/(depreciation) 14,342,161* (depreciation) 4,405,747* Interest rate contracts Investments, Receivables, Payables, Net assets  Net assets  Unrealized Unrealized appreciation/ appreciation/(depreciation) 155,501,105* (depreciation) 233,025,591* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and unrealized gains or losses of derivative instruments on the Statement of operations for the year ended September 30, 2009 (see Note 1): Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(2,441,566) $(2,441,566) Foreign exchange contracts   4,133,595  4,133,595 Equity contracts (63,533) (5,018,975)  17,583,197 12,500,689 Interest rate contracts (5,486,251) 12,665,505  (32,325,756) (25,146,502) Total $ 4,133,595 Amount of Realized Gain (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(35,225,374) $(35,225,374) Foreign exchange contracts   13,361,741  13,361,741 Equity contracts 4,791,128 8,377,182  18,020,528 31,188,838 Interest rate contracts 12,275,225 (27,673,986)  26,325,467 10,926,706 Total Conservative Portfolio The following is a summary of the market values of derivative instruments as of September 30, 2009: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $5,460,696 Payables $4,847,147 Foreign exchange contracts Receivables 3,169,567 Payables 2,682,695 Equity contracts Investments, Receivables, Payables, Net assets  Net assets Unrealized Unrealized appreciation/ appreciation/(depreciation) 6,405,734* (depreciation) 3,418,774* Interest rate contracts Investments, Receivables, Payables, Net assets  Net assets  Unrealized Unrealized appreciation/ appreciation/(depreciation) 175,429,652* (depreciation) 180,693,884* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and unrealized gains or losses of derivative instruments on the Statement of operations for the year ended September 30, 2009 (see Note 1): Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(3,580,002) $(3,580,002) Foreign exchange contracts   372,126  372,126 Equity contracts (27,179) (12,772,772)  10,574,423 (2,225,528) Interest rate contracts (572,413) 10,870,230  31,748,947 42,046,764 Total Amount of Realized Gain (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(31,304,292) $(31,304,292) Foreign exchange contracts   4,575,906  4,575,906 Equity contracts 2,851,743 35,809,552  (5,228,556) 33,432,739 Interest rate contracts 2,615,470 (22,112,645)  (25,077,629) (44,574,804) Total Note 6: Investment in Putnam Money Market Liquidity Fund Each fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the funds are recorded as interest income in the Statement of operations and totaled $187,375, $337,406, and $274,330 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) for the year ended September 30, 2009. During the year ended September 30, 2009 cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows: Cost of Proceeds Purchases of Sales Growth Portfolio $850,044,916 $559,364,430 Balanced Portfolio 867,150,386 562,612,617 Conservative Portfolio 614,473,833 393,416,572 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Other At their July 2009 meeting, the Board of Trustees approved a new management contract for each fund, which will be submitted to shareholders for approval at a meeting expected to be held on November 19, 2009. Under the proposed management contract, management fee breakpoints would be determined by reference to the assets of all of the open-end Putnam Funds, rather than only the assets of the fund. Note 10: Market and credit risk In the normal course of business, the funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The funds may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. Federal tax information (unaudited) The funds have designated 11.25%, 10.45% and 6.61% (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) of ordinary income distributions as qualifying for the dividends received deduction for corporations. For their tax year ended September 30, 2009, the funds hereby designate 22.37%, 17.65% and 11.51% (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively), or the maximum amount allowable, of their taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the tax year ended September 30, 2009, pursuant to §871(k) of the Internal Revenue Code, the funds hereby designate $30,970,423, $60,915,868 and $31,860,272 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) of distributions paid as qualifying to be taxed as interest-related dividends, and no amounts to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 you receive in January 2010 will show the tax status of all distributions paid to your account in calendar 2009. About the Trustees Ravi Akhoury Born 1947, Trustee since 2009 Mr. Akhoury serves as Advisor to New York Life Insurance Company. He is also a Director of Jacob Ballas Capital India (a non-banking finance company focused on private equity advisory services) and is a member of its Compensation Committee. He also serves as a Trustee of American India Foundation and of the Rubin Museum. Previously, Mr. Akhoury was a Director and on the Compensation Committee of MaxIndia/New York Life Insurance Company in India. He was also Vice President and Investment Policy Committee Member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He has also served on the Board of Bharti Telecom (an Indian telecommunications company), serving as a member of its Audit and Compensation committees, and as a member of the Audit Committee on the Board of Thompson Press (a publishing company). From 1992 to 2007, he was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Mr. Akhoury graduated from the Indian Institute of Technology with a B.S. in Engineering and obtained an M.S. in Quantitative Methods from SUNY at Stony Brook. Jameson A. Baxter Born 1943, Trustee since 1994 and Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards), and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees of Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Born 1940, Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and the National Petroleum Council. He also serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He was a founding member of the law firm of Van Ness Feldman. Mr. Curtis served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the Securities and Exchange Commission. Robert J. Darretta Born 1946, Trustee since 2007 Mr. Darretta serves as Director of United-Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Born 1948, Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. John A. Hill Born 1942, Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 31 companies with annual revenues in excess of $15 billion, which employ over 100,000 people in 23 countries. Mr. Hill is a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he serves as Chairman and also chairs the Investment Committee. He is also a member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Born 1947, Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the White-head Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and M.Phil. from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Born 1938, Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation and of Centre College. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of the University of Notre Dame, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.A. from Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler Born 1949, Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a degree in Economics from Syracuse University. Robert E. Patterson Born 1945, Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of the Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Born 1951, Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisors, LLC (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School, a Trustee of Epiphany School, and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since July 2009 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, a member of Putnam Investments Executive Board of Directors, and President of the Putnam Funds. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. W. Thomas Stephens Born 1942, Trustee since 2009 Mr. Stephens retired as Chairman and Chief Executive Officer of Boise Cascade, L.L.C. (a paper, forest products and timberland assets company) in December 2008. Mr. Stephens is a Director of TransCanada Pipelines, Ltd. (an energy infrastructure company). From 1997 to 2008, Mr. Stephens served as a Trustee on the Board of the Putnam Funds, which he rejoined as a Trustee in 2009. Until 2004, Mr. Stephens was a Director of Xcel Energy Incorporated (a public utility company), Qwest Communications and Norske Canada, Inc. (a paper manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). He served as Chairman of Mail-Well until 2001 and as CEO of MacMillan-Bloedel, Ltd. (a forest products company) until 1999. Prior to 1996, Mr. Stephens was Chairman and Chief Executive Officer of Johns Manville Corporation. He holds B.S. and M.S. degrees from the University of Arkansas. Richard B. Worley Born 1945, Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2009, there were over 100 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Charles E. Porter (Born 1938) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Vice President Vice President, Senior Associate Executive Officer, Associate Treasurer, Since 2004 Treasurer and Assistant Clerk and Compliance Liaison Managing Director, Putnam Investments Since 2005 Since 1989 and Putnam Management Nancy E. Florek (Born 1957) Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Vice President, Assistant Clerk, Senior Vice President and Treasurer Vice President and Chief Legal Officer Assistant Treasurer and Proxy Manager Since 2004 Since 2004 Since 2005 Senior Managing Director, Putnam Steven D. Krichmar (Born 1958) Investments, Putnam Management and Vice President and Putnam Retail Management Principal Financial Officer Since 2002 Robert R. Leveille (Born 1969) Senior Managing Director, Vice President and Putnam Investments Chief Compliance Officer Since 2007 Janet C. Smith (Born 1965) Managing Director, Putnam Investments, Vice President, Principal Accounting Putnam Management, and Putnam Officer and Assistant Treasurer Retail Management Since 2007 Managing Director, Putnam Investments Mark C. Trenchard (Born 1962) and Putnam Management Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments Since 2007 Managing Director, Putnam Investments Judith Cohen (Born 1945) Vice President, Beth S. Mazor (Born 1958) Clerk and Assistant Treasurer Vice President Since 1993 Since 2002 Managing Director, Putnam Investments The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Myra R. Drucker James P. Pappas Putnam Investment Paul L. Joskow Vice President Management, LLC Elizabeth T. Kennan One Post Office Square Kenneth R. Leibler Francis J. McNamara, III Boston, MA 02109 Robert E. Patterson Vice President and Chief Legal Officer George Putnam, III Investment Sub-Manager Robert L. Reynolds Robert R. Leveille Putnam Investments Limited W. Thomas Stephens Vice President and Chief 5759 St Jamess Street Richard B. Worley Compliance Officer London, England SW1A1 1LD Officers Mark C. Trenchard Investment Sub-Advisor Robert L. Reynolds Vice President and BSA Compliance Officer The Putnam Advisory Company, LLC President One Post Office Square Judith Cohen Boston, MA 02109 Charles E. Porter Vice President, Clerk and Executive Vice President, Principal Assistant Treasurer Marketing Services Executive Officer, Associate Treasurer Putnam Retail Management and Compliance Liaison Wanda M. McManus One Post Office Square Vice President, Senior Associate Treasurer Boston, MA 02109 Jonathan S. Horwitz and Assistant Clerk Senior Vice President and Treasurer Custodian Nancy E. Florek State Street Bank and Trust Company Steven D. Krichmar Vice President, Assistant Clerk, Assistant Vice President and Principal Treasurer and Proxy Manager Legal Counsel Financial Officer Ropes & Gray LLP Janet C. Smith Independent Registered Vice President, Principal Accounting Public Accounting Firm Officer and Assistant Treasurer Pricewaterhouse Coopers LLP Susan G. Malloy Trustees Vice President and Assistant Treasurer John A. Hill, Chairman Jameson A. Baxter, Vice Chairman Beth S. Mazor Ravi Akhoury Vice President Charles B. Curtis Robert J. Darretta This report is for the information of shareholders of Putnam Asset Allocation Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Mr. Stephens qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees September 30, 2009 $669,622 $ $60,159 $6,873* September 30, 2008 $739,436 $ $70,928 $1,770* * Includes fees of $6,873 and $1,770 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended September 30, 2009 and September 30, 2008, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended September 30, 2009 and September 30, 2008, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 587,915 and $ 150,936 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to procedures necessitated by regulatory and litigation matters. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees September 30, $ - $ 485,847 $ - $ - September 30 , 2008 $ - $ 15,000 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 25, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 25, 2009
